A
Filed             20-CI-00151     06/08/2020       Penny Adams Castle, Johnson Circuit Clerk




                                 COMMONWEALTH OF KENTUCKY




                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000001 of 000441
                                JOHNSON COUNTY CIRCUIT COURT
                                      CIVIL DIVISION ___

                                    CASE NO. _________________


        PAINTSVILLE HOSPITAL COMPANY, LLC; JENNIE
        STUART MEDICAL CENTER, INC.; HARDIN                                     PLAINTIFFS
        MEMORIAL HOSPITAL; T.J. SAMSON COMMUNITY
        HOSPITAL; SAINT JOSEPH HEALTH SYSTEM, INC.;
        FLAGET HEALTHCARE, INC.; HOSPITAL OF
        LOUISA, INC.; and JACKSON HOSPITAL
        CORPORATION.

        v.
                                      COMPLAINT
                                 JURY TRIAL DEMANDED


        AMNEAL PHARMACEUTICALS, LLC; AMNEAL                                   DEFENDANTS




                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        PHARMACEUTICALS, INC.; AMNEAL
        PHARMACEUTICALS OF NEW YORK LLC; IMPAX
        LABORATORIES, LLC; TEVA PHARMACEUTICAL
        INDUSTRIES, LTD.; TEVA PHARMACEUTICALS
        USA, INC.; CEPHALON, INC.; WATSON
        LABORATORIES, INC.; WARNER CHILCOTT
        COMPANY, LLC; ACTAVIS PHARMA, INC. f/k/a
        WATSON PHARMA INC.; ACTAVIS SOUTH
        ATLANTIC LLC; ACTAVIS ELIZABETH LLC;
        ACTAVIS MID ATLANTIC LLC; ACTAVIS TOTOWA
        LLC; ACTAVIS LLC; ACTAVIS KADIAN LLC;
        ACTAVIS LABORATORIES UT, INC.; ACTAVIS
        LABORATORIES FL, INC.; JOHNSON & JOHNSON;
        JANSSEN PHARMACEUTICALS, INC.; ORTHO-
        MCNEIL-JANSSEN PHARMACEUTICALS, INC. n/k/a
        JANSSEN PHARMACEUTICALS, INC.; JANSSEN
        PHARMACEUTICA, INC. n/k/a JANSSEN
        PHARMACEUTICALS, INC.; NORAMCO, INC.;
        TASMANIAN ALKALOIDS PTY. LTD.; ABBVIE,
        INC.; ABBOTT LABORATORIES; ABBOTT
                                                                                               COM : 000001 of 000380




        LABORATORIES, INC.; ASSERTIO THERAPEUTICS,
        INC.; ENDO HEALTH SOLUTIONS, INC.; ENDO
        PHARMACEUTICALS, INC.; PAR
        PHARMACEUTICAL, INC.; PAR
        PHARMACEUTICALS COMPANIES, INC.;



Filed             20-CI-00151     06/08/2020       Penny Adams Castle, Johnson Circuit Clerk
Filed             20-CI-00151   06/08/2020    Penny Adams Castle, Johnson Circuit Clerk




        MALLINCKRODT, LLC; MALLINCKRODT PLC;




                                                                                          5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000002 of 000441
        SPECGX LLC; ALLERGAN PLC; ALLERGAN
        FINANCE, LLC; ALLERGAN SALES, LLC;
        ALLERGAN USA, INC.; ANDA, INC.; H.D. SMITH,
        LLC f/k/a H.D. SMITH WHOLESALE DRUG CO.;
        SMITH DRUG COMPANY; HENRY SCHEIN, INC.;
        KVK-TECH, INC.; PRACTICE FUSION, INC.;
        ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.;
        AMERISOURCEBERGEN DRUG CORPORATION;
        CARDINAL HEALTH, INC.; THE KROGER CO.;
        KROGER LIMITED PARTNERSHIP I; KROGER
        LIMITED PARTNERSHIP II; CVS HEALTH
        CORPORATION; CVS PHARMACY, INC.;
        KENTUCKY CVS PHARMACY, L.L.C.; RITE AID OF
        KENTUCKY, INC.; WALGREENS BOOTS
        ALLIANCE, INC.; WALGREEN CO.; WALGREEN
        EASTERN CO., INC.; WAL-MART INC.; and WAL-
        MART STORES EAST, LP.




                                                                                          Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                                                                                          COM : 000002 of 000380




Filed             20-CI-00151   06/08/2020    Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151           06/08/2020                        Penny Adams Castle, Johnson Circuit Clerk




                                                       TABLE OF CONTENTS




                                                                                                                                                          5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000003 of 000441
        I.     INTRODUCTION..............................................................................................................2

               A.        The Opioid Crisis in Kentucky ................................................................................2

               B.        The Opioid Crisis Nationally ...................................................................................9

               C.        The Impact of Opioids on Kentucky Hospitals......................................................19

               D.        Financial Impact of Defendants’ Activities on Plaintiffs ......................................23

               E.        The Role of Defendants in Causing and Perpetuating the Opioid Crisis ...............26

        II.    JURISDICTION AND VENUE ......................................................................................30

        III.   PARTIES ..........................................................................................................................30

               A.        Plaintiffs .................................................................................................................30




                                                                                                                                                          Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               B.        Defendants and Co-Conspirators ...........................................................................32

                         1.         Marketing Defendants and Co-Conspirators .............................................32

                                    a,          Purdue ............................................................................................32

                                                i.         Purdue Co-Conspirators .....................................................33

                                                ii.        Purdue Individual Co-Conspirators ...................................34

                                    b.          Cephalon and Associated Companies ............................................41

                                    c.          Actavis Entities ..............................................................................44

                                    d.          Janssen and Associated Companies ...............................................49

                                    e.          Endo and Associated Companies ...................................................54

                                    f.          Abbott Laboratories .......................................................................56
                                                                                                                                                          COM : 000003 of 000380




                                    g.          Amneal ...........................................................................................58

                                    h.          Assertio ..........................................................................................59

                                    i.          Mallinckrodt Entities .....................................................................60



Filed                    20-CI-00151           06/08/2020                   i    Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151          06/08/2020                       Penny Adams Castle, Johnson Circuit Clerk




                                                                                                                                                    5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000004 of 000441
                                 j.        KVK Tech ......................................................................................62

                                 k.        Practice Fusion ...............................................................................63

                       2.        Distributor Defendants ...............................................................................67

                                 a.        AmerisourceBergen Drug Corporation ..........................................67

                                 b.        Anda, Inc. .......................................................................................68

                                 c.        Cardinal ..........................................................................................68

                                 d.        H.D. Smith, LLC............................................................................69

                                 e.        Henry Schein ..................................................................................69

                                 f.        Smith Drug Company ....................................................................70

                       3.        National Retail Pharmacies ........................................................................70




                                                                                                                                                    Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                                 a.        CVS ................................................................................................70

                                 b.        The Kroger Co. ..............................................................................73

                                 c.        Rite-Aid of Maryland, Inc..............................................................75

                                 d.        Walgreens ......................................................................................75

                                 e.        Wal-Mart Inc. .................................................................................77

                       4.        Defendants’ Agents and Affiliated Persons ...............................................79

        IV.   FACTUAL BACKGROUND ..........................................................................................80

              A.       The History of Opioids ..........................................................................................80

              B.       The Opioid Epidemic .............................................................................................82

              C.       Congressional Response to the Opioid Crisis ........................................................86
                                                                                                                                                    COM : 000004 of 000380




        V.    THE MARKETING DEFENDANTS’ AND PURDUE’S FALSE,
              DECEPTIVE, AND UNFAIR MARKETING OF OPIOIDS ......................................87

              A.       The Marketing Defendants’ and Purdue’s False and Deceptive
                       Statements About Opioids .....................................................................................91



Filed                 20-CI-00151          06/08/2020                 ii    Penny Adams Castle, Johnson Circuit Clerk
Filed   20-CI-00151      06/08/2020                        Penny Adams Castle, Johnson Circuit Clerk




                                                                                                                                   5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000005 of 000441
        1.     Falsehood #1: The Risk of Addiction from Chronic Opioid
               Therapy is Low ..........................................................................................92

               a.         Purdue and Abbott’s Misrepresentations Regarding
                          Addiction Risk ...............................................................................93

               b.         Endo’s Misrepresentations Regarding Addiction
                          Risk ..............................................................................................103

               c.         Janssen’s Misrepresentations Regarding Addiction
                          Risk ..............................................................................................105

               d.         Cephalon’s Misrepresentations Regarding Addiction
                          Risk ..............................................................................................106

               e.         Actavis’ Misrepresentations Regarding Addiction
                          Risk ..............................................................................................107

               f.         Mallinckrodt’s Misrepresentations Regarding Addiction
                          Risk ..............................................................................................109




                                                                                                                                   Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        2.     Falsehood #2: To the Extent There is a Risk of Addiction,
               It Can Be Easily Identified and Managed ................................................111

        3.     Falsehood #3: Signs of Addictive Behavior are
               “Pseudoaddiction” Requiring More Opioids ...........................................114

        4.     Falsehood #4: Blaming Addicted Patients as
               “Untrustworthy Abusers”.........................................................................118

        5.     Falsehood #5: Opioid Withdrawal Can Be Avoided
               by Tapering ..............................................................................................119

        6.     Falsehood #6: Opioid Doses Can Be Increased Without
               Limit or Greater Risk ...............................................................................120

        7.     Falsehood #7: Long-Term Opioid Use Improves Functioning ...............123

        8      Falsehood #8: Alternative Forms of Pain Relief Pose
               Greater Risks Than Opioids .....................................................................129
                                                                                                                                   COM : 000005 of 000380




        9.     Falsehood #9: Oxycontin Provides Twelve Hours of
               Pain Relief ................................................................................................132




Filed   20-CI-00151      06/08/2020                 iii Penny Adams Castle, Johnson Circuit Clerk
Filed        20-CI-00151          06/08/2020                        Penny Adams Castle, Johnson Circuit Clerk




             10.        Falsehood #10: New Formulations of Certain Opioids




                                                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000006 of 000441
                        Successfully Deter Abuse ........................................................................137

                        a.         Purdue’s Deceptive Marketing of Reformulated
                                   Oxycontin and Hysingla ER ........................................................138

                        b.      Endo’s Deceptive Marketing of Reformulated
                             Opana ER ...........................................................................................141

                        c.         Other Marketing Defendants’ and Purdue’s
                                   Misrepresentations Regarding Abuse Deterrence ........................146

        B.   The Marketing Defendants and Purdue Directly Targeted
             Hospitals ..............................................................................................................147

        C.   The Marketing Defendants and Purdue Disseminated
             Their Misleading Messages About Opioids Through Multiple
             Direct and Indirect Channels ...............................................................................150

             1.         The Marketing Defendants and Purdue Used “Detailers”
                        To Directly Disseminate Their Misrepresentations to




                                                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                        Prescribers ................................................................................................150

             2.         The Marketing Defendants and Purdue Deceptively
                        Directed Front Groups to Promote Opioid Use .......................................157

                        a.         American Pain Foundation ..........................................................160

                        b.         American Academy of Pain Medicine and the
                                   American Pain Society .................................................................162

                        c.         Federation of State Medical Boards .............................................166

                        c.         The Alliance for Patient Access ...................................................168

                        e.         The U.S. Pain Foundation ............................................................173

                        f.         American Geriatrics Society ........................................................173

                        g.         American Chronic Pain Association ............................................176
                                                                                                                                           COM : 000006 of 000380




             3.         The Marketing Defendants and Purdue Deceptively
                        Paid KOLs to Promote Opioid Use ..........................................................176

                        a.         Dr. Russell Portenoy ....................................................................178




Filed        20-CI-00151          06/08/2020                 iv Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151        06/08/2020                     Penny Adams Castle, Johnson Circuit Clerk




                               b.        Dr. Lynn Webster.........................................................................181




                                                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000007 of 000441
                               c.        Dr. Perry Fine...............................................................................183

                               d.        Dr. Scott Fishman ........................................................................186

                      4.       The Marketing Defendants and Purdue Also Spread
                               Their Misleading Messages to Reputable Organizations.........................188

                      5.       The Marketing Defendants and Purdue Disseminated
                               Their Misrepresentations through CME Programs ..................................190

                      6.       The Marketing Defendants and Purdue Used
                               “Branded” Advertising to Promote Their Products to
                               Doctors and Consumers ...........................................................................193

                      7.       The Marketing Defendants and Purdue Used
                               “Unbranded” Advertising to Promote Opioid Use for
                               Chronic Pain Without FDA Review ........................................................194

                      8.       The Marketing Defendants and Purdue Funded,




                                                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                               Edited and Distributed Publications That Supported
                               Their Misrepresentations .........................................................................195

                      9.       The Marketing Defendants and Purdue Used
                               Speakers’ Bureaus and Programs to Spread Their
                               Deceptive Messages .................................................................................197

        VI.   THE MARKETING DEFENDANTS’ AND PURDUE’S GOAL WAS
              FOR MORE PATIENTS TO MAKE MORE OPIOIDS AT HIGHER DOSES
              FOR LONGER PERIODS OF TIME ..........................................................................198

              A.      Increasing the Patient Population.........................................................................198

                      1.       The Marketing Defendants and Purdue Focused on
                               Vulnerable Populations ............................................................................198

                      2.       The Marketing Defendants and Purdue Focused on
                               Having Opioids Perceived as a “First Line” of
                               Medication for “Opioid-Naïve” Patients, Rather than
                               as a Last Resort for Cancer Patients and the Terminally Ill ....................200
                                                                                                                                            COM : 000007 of 000380




                      3.       Increasing Dosages and Increasing Them Quickly
                               to Keep Patients on Longer ......................................................................202




Filed                 20-CI-00151        06/08/2020               v     Penny Adams Castle, Johnson Circuit Clerk
Filed                   20-CI-00151           06/08/2020                        Penny Adams Castle, Johnson Circuit Clerk




        VII.    THE MARKETING DEFENDANTS’ AND PURDUE’S SCHEME




                                                                                                                                                        5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000008 of 000441
                SUCCEEDED, CREATING A PUBLIC HEALTH EPIDEMIC ..............................203

                A.     The Marketing Defendants and Purdue Dramatically Expanded
                        Opioid Prescribing and Use .................................................................................203

                B.      The Marketing Defendants’ and Purdue’s Deception in
                        Expanding Their Market Created and Fueled the Opioid Epidemic....................205

        VIII. EACH OF THE MARKETING DEFENDANTS AND PURDUE
              MADE MATERIALLY DECEPTIVE STATEMENTS AND
              CONCEALED MATERIAL FACTS ...........................................................................206

                A.      Purdue ..................................................................................................................207

                B.      Endo .....................................................................................................................213

                C.      Janssen .................................................................................................................214

                D.      Assertio ................................................................................................................216




                                                                                                                                                        Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                E.      Cephalon ..............................................................................................................217

                F.      Actavis .................................................................................................................218

                G.      Mallinckrodt .........................................................................................................219

        IX.     DEFENDANTS THROUGHOUT THE SUPPLY CHAIN
                DELIBERATELY DISREGARDED THEIR DUTIES TO MAINTAIN
                EFFECTIVE CONTROLS AND TO IDENTIFY, REPORT AND TAKE
                STEPS TO HALT SUSPICIOUS ORDERS ...............................................................219

        X.      ALL DEFENDANTS HAVE, AND BREACHED, DUTIES TO
                GUARD AGAINST, AND REPORT, UNLAWFUL DIVERSION AND
                TO REPORT AND PREVENT SUSPICIOUS ORDERS ..........................................220

                A.      Defendants’ Use of Trade and Other Organizations ............................................227

                        1.         Pain Care Forum ......................................................................................227

                        2.         Healthcare Distribution Alliance (“HDA”) .............................................228
                                                                                                                                                        COM : 000008 of 000380




                B.      Defendants Were Aware of and Have Acknowledged Their Obligations
                        to Prevent Diversion and to Report and Take Steps to Halt Suspicious
                        Orders ...................................................................................................................233




Filed                   20-CI-00151           06/08/2020                 vi Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151          06/08/2020                        Penny Adams Castle, Johnson Circuit Clerk




               C.        Defendants Kept Careful Track of Prescribing Data and Knew




                                                                                                                                                       5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000009 of 000441
                         About Suspicious Orders and Prescribers ............................................................234

               D.        Defendants Failed to Report Suspicious Orders or Otherwise
                         Act to Prevent Diversion ......................................................................................244

               E.        Defendants Delayed a Response to the Opioid Crisis by
                         Pretending to Cooperate with Law Enforcement .................................................246

        XI.    THE MARKETING DEFENDANTS’ AND PURDUE’S UNLAWFUL
               FAILURE TO PREVENT DIVERSION AND MONITOR, REPORT,
               AND PREVENT SUSPICIOUS ORDERS ..................................................................250

        XII.   THE DISTRIBUTOR DEFENDANTS’ UNLAWFUL DISTRIBUTION
               OF OPIOIDS ..................................................................................................................257

               A.        The Distributor Defendants Breached Their Duties ............................................258

               B.        Inadequate Compliance, Staffing and Training ...................................................265

               C.        Inadequate Scrutiny of Customers .......................................................................265




                                                                                                                                                       Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               D.        Failure to Detect, Block and Report Suspicious Orders ......................................266

               E.        Distributor Defendants Failed to Suspend Suspicious Customers.......................268

               F.        Distributor Defendants Failed to Adequately Maintain
                         Accessible Data Concerning Customers and Prescribers ....................................269

               G.        The Distributor Defendants Failed to Report Violations to
                         Government Authorities.......................................................................................270

               H.        Each of the Distributor Defendants Engaged in Wrongful Conduct ...................271

                         1..        Cardinal ....................................................................................................271

                                    a.         Cardinal’s Flawed Written Policies Enabled
                                                Opioid Diversion ........................................................................271

                                    b.         Cardinal’s Failure to Effectively Prevent Diversion
                                               in Practice.....................................................................................272
                                                                                                                                                       COM : 000009 of 000380




                                    c.         Cardinal Was Put on Notice of Its Wrongful Conduct ................276

                                    d.         Cardinal Actively Marketed Prescription Opioids .......................279




Filed                    20-CI-00151          06/08/2020                 vii Penny Adams Castle, Johnson Circuit Clerk
Filed                   20-CI-00151          06/08/2020                        Penny Adams Castle, Johnson Circuit Clerk




                         2.        AmerisourceBergen .................................................................................281




                                                                                                                                                       5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000010 of 000441
                                   a.         AmerisourceBergen’s Flawed Written Policies
                                              Enabled Opioid Diversion............................................................281

                                   b.         AmerisourceBergen’s Failure to Effectively Prevent
                                              Diversion in Practice ....................................................................283

                                   c.         AmerisourceBergen Was Put on Notice of Its Wrongful
                                              Conduct ........................................................................................286

                         3.        H.D. Smith ...............................................................................................287

                                   a.         H.D. Smith’s Flawed Written Policies Enabled
                                              Opioid Diversion ..........................................................................287

                                   b.         H.D. Smith’s Failure to Effectively Prevent
                                              Diversion in Practice ....................................................................288

                I.       The Distributor Defendants Have Sought to Avoid and Have
                         Misrepresented Their Compliance with Their Legal Duties................................288




                                                                                                                                                       Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        XIII. THE NATIONAL RETAIL PHARMACIES WERE ON NOTICE OF
              AND CONTRIBUTED TO ILLEGAL DIVERSION OF OPIOIDS ........................294

                A.       The National Retail Pharmacies Have A Duty to Prevent Diversion ..................295

                B.       Multiple Enforcement Actions Against the National Retail
                         Pharmacies Confirm Their Compliance Failures .................................................298

                         1.        CVS ..........................................................................................................299

                         2.        Walgreens ................................................................................................302

                         3.        Rite-Aid....................................................................................................305

        XIV. DEFENDANTS’ UNLAWFUL CONDUCT AND BREACHES OF
             LEGAL DUTIES CAUSED THE HARM AND SUBSTANTIAL
             DAMAGE ALLEGED HEREIN ..................................................................................307

                A.       Conspiracy Allegations ........................................................................................311
                                                                                                                                                       COM : 000010 of 000380




                         1.        Conspiracy Among the Marketing Defendants and Purdue ....................312

                         2.        Conspiracy Among the Marketing Defendants, Purdue
                                   and the Supply Chain Defendants ............................................................315



Filed                   20-CI-00151          06/08/2020                 viii Penny Adams Castle, Johnson Circuit Clerk
Filed                     20-CI-00151         06/08/2020                      Penny Adams Castle, Johnson Circuit Clerk




        XV.      ADDITIONAL FACTS PERTAINING TO PUNITIVE DAMAGES ......................317




                                                                                                                                                  5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000011 of 000441
                 A.       The Marketing Defendants and Purdue Persisted in Their
                          Fraudulent Scheme Despite Repeated Admonitions, Warnings
                          and Even Prosecutions .........................................................................................319

                          1.        FDA Warnings to Janssen Failed to Deter Janssen’s
                                    Misleading Promotion of Duragesic ........................................................319

                          2.        Governmental Action, Including Large Monetary Fines,
                                    Failed to Stop Cephalon From Falsely Marketing Actiq For
                                    Off-Label Uses .........................................................................................320

                          3.        FDA Warnings Did Not Prevent Cephalon from Continuing
                                    False and Off-Label Marketing of Fentora ..............................................320

                          4.        A Guilty Plea and a Large Fine Did Not Deter
                                    Co-Conspirator Purdue from Continuing Its Fraudulent
                                    Marketing of OxyContin ..........................................................................321

                          5.        Endo Continued to Aggressively Promote Opana After




                                                                                                                                                  Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                                    Becoming Aware of Its Widespread Abuse .............................................323

                          6.        Repeated Admonishments and Fines Did Not Stop the
                                    Supply Chain Defendants from Ignoring Their Obligations
                                    to Control the Supply Chain and Prevent Diversion ................................324

        XVI. JOINT ENTERPRISE ALLEGATIONS ....................................................................326

        XVII. TOLLING AND FRAUDULENT CONCEALMENT ...............................................327

        XVIII. WAIVER OF CERTAIN CLAIMS FOR RELIEF ....................................................329

        XIX. CLAIMS FOR RELIEF ................................................................................................329

                 FIRST CLAIM FOR RELIEF .........................................................................................329

                 SECOND CLAIM FOR RELIEF ....................................................................................333

                          1.        Defendants Owed a Duty of Care ............................................................333
                                                                                                                                                  COM : 000011 of 000380




                          2,        Defendants Breached Their Duty of Care ................................................334

                                    a.        Defendants’ Conduct, in Violation of Applicable Statutes,
                                              Constitutes Negligence Per Se .....................................................334




Filed                     20-CI-00151         06/08/2020                ix Penny Adams Castle, Johnson Circuit Clerk
Filed                   20-CI-00151           06/08/2020                        Penny Adams Castle, Johnson Circuit Clerk




                                   b.         Defendants Breached Their Duty of Reasonable Care ................336




                                                                                                                                                         5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000012 of 000441
                                              i.          Negligent Marketing ........................................................337

                                              ii.         Negligent Distribution .....................................................338

                                              iii.        The Marketing Supply Chain Defendants’ Breaches
                                                          of Care Were Intentional, Willful, Wanton
                                                          and/or Reckless ................................................................338

                        3.         Injury, Causation and Damages ...............................................................339

               THIRD CLAIM FOR RELIEF ........................................................................................340

               FOURTH CLAIM FOR RELIEF ....................................................................................343

               FIFTH CLAIM FOR RELIEF .........................................................................................344

               SIXTH CLAIM FOR RELIEF.........................................................................................351

               SEVENTH CLAIM FOR RELIEF ..................................................................................358




                                                                                                                                                         Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        I.     INTRODUCTION                   2

               A.   The Opioid Crisis in Kentucky ............................................................................... 2
               B.   The Opioid Crisis Nationally .................................................................................. 9
               C.   The Impact of Opioids on Kentucky Hospitals..................................................... 19
               D.   Financial Impact of Defendants’ Activities on Plaintiffs ..................................... 23
               E.   The Role of Defendants in Causing and Perpetuating the Opioid Crisis .............. 26
        II.    JURISDICTION AND VENUE ....................................................................................... 30

        III.   PARTIES             30

               A.       Plaintiffs ................................................................................................................ 30
               B.       Defendants and Co-Conspirators .......................................................................... 32
                        1.      Marketing Defendants and Co-Conspirators ............................................ 32
                                a.          Purdue ........................................................................................... 32
                                b.          Cephalon and Associated Companies ........................................... 41
                                d.          Janssen and Associated Companies .............................................. 49
                                e.          Endo and Associated Companies .................................................. 54
                                                                                                                                                         COM : 000012 of 000380




                                f.          Abbott Laboratories ...................................................................... 56
                                g.          Amneal .......................................................................................... 58
                                h.          Assertio ......................................................................................... 59
                                i.          Mallinckrodt Entities .................................................................... 60
                                j.          KVK Tech ..................................................................................... 62
                                k.          Practice Fusion .............................................................................. 63


Filed                   20-CI-00151           06/08/2020                  x     Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151            06/08/2020                        Penny Adams Castle, Johnson Circuit Clerk




                        2.
                        Distributor Defendants .............................................................................. 67




                                                                                                                                                        5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000013 of 000441
                        a.     AmerisourceBergen Drug Corporation ......................................... 67
                        b.     Anda, Inc. ...................................................................................... 68
                        c.     Cardinal ......................................................................................... 68
                        d.     H.D. Smith, LLC........................................................................... 69
                        e.     Henry Schein ................................................................................. 69
                        f.     Smith Drug Company ................................................................... 70
                   3.   National Retail Pharmacies ....................................................................... 70
                        a.     CVS ............................................................................................... 70
                        b.     The Kroger Co. ............................................................................. 73
                        c.     Rite-Aid of Maryland, Inc............................................................. 75
                        d.     Walgreens ..................................................................................... 75
                        e.     Wal-Mart Inc. ................................................................................ 77
                   4.   Defendants’ Agents and Affiliated Persons .............................................. 79
        IV.   FACTUAL BACKGROUND ........................................................................................... 80

              A.   The History of Opioids ......................................................................................... 80
              B.   The Opioid Epidemic ............................................................................................ 82
              C.   Congressional Response to the Opioid Crisis ....................................................... 86
        V.    THE MARKETING DEFENDANTS’ AND PURDUE’S FALSE, DECEPTIVE, AND
              UNFAIR MARKETING OF OPIOIDS ............................................................................ 87




                                                                                                                                                        Presiding Judge: HON. JOHN DAVID PRESTON (624234)
              A.        The Marketing Defendants’ and Purdue’s False and Deceptive Statements About
                        Opioids .................................................................................................................. 91
                        1.     Falsehood #1: The Risk of Addiction from Chronic Opioid Therapy is
                               Low ........................................................................................................... 92
                               a.          Purdue and Abbott’s Misrepresentations Regarding Addiction Risk
                                           ....................................................................................................... 93
                               b.          Endo’s Misrepresentations Regarding Addiction Risk ............... 103
                               c.          Janssen’s Misrepresentations Regarding Addiction Risk ........... 105
                               d.          Cephalon’s Misrepresentations Regarding Addiction Risk ........ 106
                               e.          Actavis’s Misrepresentations Regarding Addiction Risk ........... 107
                               f.          Mallinckrodt’s Misrepresentations Regarding Addiction Risk .. 109
                        2.     Falsehood #2: To the Extent There is a Risk of Addiction, It Can Be
                               Easily Identified and Managed ............................................................... 111
                        3.     Falsehood #3: Signs of Addictive Behavior are “Pseudoaddiction”
                               Requiring More Opioids ......................................................................... 114
                        4.     Falsehood #4: Blaming Addicted Patients as “Untrustworthy” “Abusers”
                               ................................................................................................................. 118
                        5.     Falsehood #5: Opioid Withdrawal Can Be Avoided by Tapering .......... 119
                        6.     Falsehood #6: Opioid Doses Can Be Increased Without Limit or Greater
                                                                                                                                                        COM : 000013 of 000380



                               Risk ......................................................................................................... 120
                        7.     Falsehood #7: Long-Term Opioid Use Improves Functioning ............... 123
                        8.     Falsehood #8: Alternative Forms of Pain Relief Pose Greater Risks Than
                               Opioids .................................................................................................... 129
                        9.     Falsehood #9: OxyContin Provides Twelve Hours of Pain Relief ......... 132



Filed                  20-CI-00151            06/08/2020                 xi Penny Adams Castle, Johnson Circuit Clerk
Filed         20-CI-00151         06/08/2020                       Penny Adams Castle, Johnson Circuit Clerk




              10.   Falsehood #10: New Formulations of Certain Opioids Successfully Deter




                                                                                                                                       5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000014 of 000441
                    Abuse ...................................................................................................... 137
                    a.     Purdue’s Deceptive Marketing of Reformulated OxyContin and
                           Hysingla ER ................................................................................ 138
                    b.     Endo’s Deceptive Marketing of Reformulated Opana ER ......... 141
                    c.     Other Marketing Defendants’ and Purdue’s Misrepresentations
                           Regarding Abuse Deterrence ...................................................... 146
        B.    The Marketing Defendants and Purdue Directly Targeted Hospitals ................. 147
        C.    The Marketing Defendants and Purdue Disseminated Their Misleading Messages
              About Opioids Through Multiple Direct and Indirect Channels ........................ 150
              1.    The Marketing Defendants and Purdue Used “Detailers” To Directly
                    Disseminate Their Misrepresentations to Prescribers ............................. 150
              2.    The Marketing Defendants and Purdue Deceptively Directed Front Groups
                    to Promote Opioid Use............................................................................ 157
                    a.     American Pain Foundation ......................................................... 160
                    b.     American Academy of Pain Medicine and the American Pain
                           Society......................................................................................... 162
                    c.     Federation of State Medical Boards ............................................ 166
                    d.     The Alliance for Patient Access .................................................. 168
                    e.     The U.S. Pain Foundation ........................................................... 173
                    f.     American Geriatrics Society ....................................................... 173




                                                                                                                                       Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                    g.     American Chronic Pain Association ........................................... 176
              3.    The Marketing Defendants and Purdue Deceptively Paid KOLs to
                    Promote Opioid Use................................................................................ 176
                    a.     Dr. Russell Portenoy ................................................................... 178
                    b.     Dr. Lynn Webster........................................................................ 181
                    c.     Dr. Perry Fine.............................................................................. 183
                    e.     Dr. Scott Fishman ....................................................................... 186
              4.    The Marketing Defendants and Purdue Also Spread Their Misleading
                    Messages to Reputable Organizations .................................................... 188
              5.    The Marketing Defendants and Purdue Disseminated Their
                    Misrepresentations Through CME Programs ......................................... 190
              6.    The Marketing Defendants and Purdue Used “Branded” Advertising to
                    Promote Their Products to Doctors and Consumers ............................... 193
              7.    The Marketing Defendants and Purdue Used “Unbranded” Advertising to
                    Promote Opioid Use for Chronic Pain Without FDA Review ................ 194
              8.    The Marketing Defendants and Purdue Funded, Edited and Distributed
                    Publications That Supported Their Misrepresentations .......................... 195
              9.    The Marketing Defendants and Purdue Used Speakers’ Bureaus and
                    Programs to Spread Their Deceptive Messages...................................... 197
        VI.   THE MARKETING DEFENDANTS’ AND PURDUE’S GOAL WAS FOR
                                                                                                                                       COM : 000014 of 000380




              MORE PATIENTS TO TAKE MORE OPIOIDS AT HIGHER DOSES FOR
              LONGER PERIODS OF TIME .......................................................................... 197
              A.    Increasing the Patient Population............................................................ 198
                    1.     The Marketing Defendants and Purdue Focused on Vulnerable
                           Populations.................................................................................. 198



Filed         20-CI-00151         06/08/2020                xii Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151           06/08/2020                        Penny Adams Castle, Johnson Circuit Clerk




                                   2.
                                 The Marketing Defendants and Purdue Focused on Having Opioids




                                                                                                                                                       5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000015 of 000441
                                 Perceived as a “First Line” of Medication for “Opioid-Naïve”
                                 Patients, Rather Than as a Last Resort for Cancer Patients and the
                                 Terminally Ill .............................................................................. 199
                    3.   Increasing Dosages and Increasing Them Quickly to Keep Patients on
                         Longer ..................................................................................................... 201
              VII. THE MARKETING DEFENDANTS’ AND PURDUE’S SCHEME
                    SUCCEEDED, CREATING A PUBLIC HEALTH EPIDEMIC ....................... 202
                    A.   The Marketing Defendants and Purdue Dramatically Expanded Opioid
                         Prescribing and Use ................................................................................ 202
                    B.   The Marketing Defendants’ and Purdue’s Deception in Expanding Their
                         Market Created and Fueled the Opioid Epidemic................................... 205
              VIII. EACH OF THE MARKETING DEFENDANTS AND PURDUE MADE
                    MATERIALLY           DECEPTIVE                   STATEMENTS                       AND            CONCEALED
                    MATERIAL FACTS .......................................................................................... 206
                    A.   Purdue ..................................................................................................... 206
                    B.   Endo ........................................................................................................ 212
                    C.   Janssen .................................................................................................... 214
                    D.   Assertio ................................................................................................... 215
                    E.   Cephalon ................................................................................................. 216
                    F.   Actavis .................................................................................................... 217




                                                                                                                                                       Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                    G.   Mallinckrodt ............................................................................................ 218
        IX.   DEFENDANTS THROUGHOUT THE SUPPLY CHAIN DELIBERATELY
              DISREGARDED THEIR DUTIES TO MAINTAIN EFFECTIVE CONTROLS AND TO
              IDENTIFY, REPORT, AND TAKE STEPS TO HALT SUSPICIOUS ORDERS ....... 218

              X.        ALL DEFENDANTS HAVE, AND BREACHED, DUTIES TO GUARD
                        AGAINST, AND REPORT, UNLAWFUL DIVERSION AND TO REPORT
                        AND PREVENT SUSPICIOUS ORDERS ........................................................ 220
                        A.     Defendants’ Use of Trade and Other Organizations ............................... 226
                               1.          Pain Care Forum ......................................................................... 226
                               2.          Healthcare Distribution Alliance (“HDA”) ................................ 228
                        B.     Defendants Were Aware of and Have Acknowledged Their Obligations to
                               Prevent Diversion and to Report and Take Steps to Halt Suspicious Orders
                               ................................................................................................................. 233
                        C.     Defendants Kept Careful Track of Prescribing Data and Knew About
                               Suspicious Orders and Prescribers .......................................................... 234
                        D.     Defendants Failed to Report Suspicious Orders or Otherwise Act to
                               Prevent Diversion.................................................................................... 244
                        E.     Defendants Delayed a Response to the Opioid Crisis by Pretending to
                               Cooperate with Law Enforcement .......................................................... 246
                                                                                                                                                       COM : 000015 of 000380




              XI.       THE MARKETING DEFENDANTS’ AND PURDUE’S UNLAWFUL
                        FAILURE TO PREVENT DIVERSION AND MONITOR, REPORT, AND
                        PREVENT SUSPICIOUS ORDERS .................................................................. 250
              XII.      THE DISTRIBUTOR DEFENDANTS’ UNLAWFUL DISTRIBUTION OF
                        OPIOIDS ............................................................................................................. 257
              A.        The Distributor Defendants Breached Their Duties ........................................... 258


Filed                  20-CI-00151           06/08/2020                 xiii Penny Adams Castle, Johnson Circuit Clerk
Filed                     20-CI-00151           06/08/2020                     Penny Adams Castle, Johnson Circuit Clerk




                           B.
                       Inadequate Compliance, Staffing and Training ...................................... 265




                                                                                                                                                  5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000016 of 000441
                           C.
                       Inadequate Scrutiny of Customers .......................................................... 265
                           D.
                       Failure to Detect, Block and Report Suspicious Orders ......................... 266
                           E.
                       Distributor Defendants Failed to Suspend Suspicious Customers .......... 268
                           F.
                       Distributor Defendants Failed to Adequately Maintain Accessible Data
                       Concerning Customers and Prescribers .................................................. 269
                  G.   The Distributor Defendants Failed to Report Violations to Government
                       Authorities............................................................................................... 270
                  H.   Each of the Distributor Defendants Engaged in Wrongful Conduct ...... 271
                       1.      Cardinal ....................................................................................... 271
                               a.       Cardinal’s Flawed Written Policies Enabled Opioid
                                        Diversion ......................................................................... 271
                               b.       Cardinal’s Failure to Effectively Prevent Diversion in
                                        Practice ............................................................................ 272
                               c.       Cardinal Was Put on Notice of its Wrongful Conduct ... 276
                               d.       Cardinal Actively Marketed Prescription Opioids .......... 279
                       2.      AmerisourceBergen .................................................................... 281
                               a.       AmerisourceBergen’s Flawed Written Policies Enabled
                                        Opioid Diversion ............................................................. 281
                               b.       AmerisourceBergen’s Failure to Effectively Prevent
                                        Diversion in Practice ....................................................... 283




                                                                                                                                                  Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                               c.       AmerisourceBergen Was Put on Notice of its Wrongful
                                        Conduct ........................................................................... 286
                       3.      H.D. Smith .................................................................................. 287
                               a.       H.D. Smith’s Flawed Written Policies Enable Opioids
                                        Diversion ......................................................................... 287
                               b.       H.D. Smith’s Failure to Effectively Prevent Diversion in
                                        Practice ............................................................................ 288
                  I.   The Distributor Defendants Have Sought to Avoid and Have
                       Misrepresented Their Compliance with Their Legal Duties................... 288
                  A.   The National Retail Pharmacies Have a Duty to Prevent Diversion ...... 295
                  B.   Multiple Enforcement Actions Against the National Retail Pharmacies
                       Confirm their Compliance Failures. ....................................................... 298
                       1.      CVS ............................................................................................. 299
                       2.      Walgreens ................................................................................... 302
                       3.      Rite Aid ....................................................................................... 305
        XIV. DEFENDANTS’ UNLAWFUL CONDUCT AND BREACHES OF LEGAL DUTIES
             CAUSED THE HARM AND SUBSTANTIAL DAMAGE ALLEGED HEREIN ....... 307

        A.       Conspiracy Allegations ................................................................................................... 311
                                                                                                                                                  COM : 000016 of 000380



                           1.
                           Conspiracy Among the Marketing Defendants and Purdue ................... 312
                           2.
                           Conspiracy Among the Marketing Defendants, Purdue, and the Supply
                           Chain Defendants .................................................................................... 315
        XV.      ADDITIONAL FACTS PERTAINING TO PUNITIVE DAMAGES ........................... 317




Filed                     20-CI-00151           06/08/2020              xiv Penny Adams Castle, Johnson Circuit Clerk
Filed                       20-CI-00151         06/08/2020                     Penny Adams Castle, Johnson Circuit Clerk




                  A.
                   The Marketing Defendants and Purdue Persisted in Their Fraudulent Scheme




                                                                                                                                                 5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000017 of 000441
                   Despite Repeated Admonitions, Warnings, and Even Prosecutions .................. 319
                   1.     FDA Warnings to Janssen Failed to Deter Janssen’s Misleading Promotion
                          of Duragesic ............................................................................................ 319
                   2.     Governmental Action, Including Large Monetary Fines, Failed to Stop
                          Cephalon From Falsely Marketing Actiq For Off-label Uses ................ 320
                   3.     FDA Warnings Did Not Prevent Cephalon from Continuing False and Off-
                          Label Marketing of Fentora .................................................................... 320
                   4.     A Guilty Plea and a Large Fine did not Deter Co-Conspirator Purdue from
                          Continuing its Fraudulent Marketing of OxyContin ............................... 321
                   5.     Endo Continued to Aggressively Promote Opana After Becoming Aware
                          of Its Widespread Abuse ......................................................................... 323
             6.    Repeated Admonishments and Fines Did Not Stop the Supply Chain Defendants
                   from Ignoring Their Obligations to Control the Supply Chain and Prevent
                   Diversion ............................................................................................................. 324
        XVI. JOINT ENTERPRISE ALLEGATIONS ........................................................................ 326

        XVII. TOLLING AND FRAUDULENT CONCEALMENT ................................................... 327

        XVIII. WAIVER OF CERTAIN CLAIMS FOR RELIEF ......................................................... 329




                                                                                                                                                 Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        XIX. CLAIMS FOR RELIEF .................................................................................................. 329

        FIRST CLAIM FOR RELIEF .................................................................................................... 329

        SECOND CLAIM FOR RELIEF ............................................................................................... 333

                  1.
                  Defendants Owed a Duty of Care ....................................................................... 333
                  2.
                  Defendants Breached Their Duty of Care ........................................................... 334
                  a.      Defendants’ Conduct, in Violation of Applicable Statutes, Constitutes
                          Negligence Per Se ................................................................................... 334
                  b.      Defendants Breached Their Duty of Reasonable Care ........................... 336
                                 i.      Negligent Marketing ....................................................... 337
                                 ii.     Negligent Distribution .................................................... 338
                                 iii.    The Marketing and Supply Chain Defendants’ Breaches of
                                         Care Were Intentional, Willful, Wanton and/or Reckless
                                         ......................................................................................... 338
             3.   Injury, Causation and Damages .......................................................................... 339
        THIRD CLAIM FOR RELIEF ................................................................................................... 340

        FOURTH CLAIM FOR RELIEF ............................................................................................... 343
                                                                                                                                                 COM : 000017 of 000380




        FIFTH CLAIM FOR RELIEF .................................................................................................... 344

        SIXTH CLAIM FOR RELIEF.................................................................................................... 351

        SEVENTH CLAIM FOR RELIEF ............................................................................................. 358



Filed                       20-CI-00151         06/08/2020               xv Penny Adams Castle, Johnson Circuit Clerk
Filed             20-CI-00151   06/08/2020       Penny Adams Castle, Johnson Circuit Clerk




        PRAYER FOR RELIEF       360




                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000018 of 000441
        JURY DEMAND      360




                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                                                                                             COM : 000018 of 000380




Filed             20-CI-00151   06/08/2020   xvi Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




               “The opioid epidemic is the deadliest drug crisis in American history, and




                                                                                                          5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000019 of 000441
               Appalachia has suffered the consequences more than perhaps any other region,”
               Attorney General William P. Barr announced in a press release on April 17,
               2019.1

               The decade of the 1990s was the era of the blockbuster drug, the billion-dollar
               pill, and a pharmaceutical sales force arms race was part of the excess of the time
               … A pharmaceutical Wild West emerged. Salespeople stampeded into offices.
               They made claims that helped sell the drugs to besieged doctors. Those claims
               also lead years later to blockbuster lawsuits and criminal cases against their
               companies.2

                                                  COMPLAINT

               Plaintiffs Paintsville Hospital Company, LLC, Jennie Stuart Medical Center, Inc., Hardin

        Memorial Hospital, T.J. Samson Community Hospital, Saint Joseph Health System, Inc., Flaget

        Healthcare, Inc., Hospital Of Louisa, Inc., and Jackson Hospital Corporation bring this

        Complaint against Defendants Amneal Pharmaceuticals, LLC; Amneal Pharmaceuticals, Inc.;




                                                                                                          Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Amneal Pharmaceuticals of New York LLC; Impax Laboratories, LLC; Teva Pharmaceutical

        Industries, Ltd.; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Watson Laboratories, Inc.;

        Warner Chilcott Company, LLC; Actavis Pharma, Inc. f/k/a Watson Pharma Inc.; Actavis South

        Atlantic LLC; Actavis Elizabeth LLC; Actavis Mid Atlantic LLC; Actavis Totowa LLC; Actavis

        LLC; Actavis Kadian LLC; Actavis Laboratories UT, Inc.; Actavis Laboratories FL, Inc.;

        Johnson & Johnson; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc.

        n/k/a Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals,

        Inc.; Noramco, Inc.; Tasmanian Alkaloids Pty. Ltd.; AbbVie, Inc.; Abbott Laboratories; Abbott


        1
         Press Release, U.S. Dep’t of Justice, Appalachian Regional Prescription Opioid (ARPO) Strike
        Force Takedown Results in Charges Against 60 Individuals, Including 53 Medical Professionals
                                                                                                          COM : 000019 of 000380




        (Apr. 17, 2019), available at https://www.justice.gov/opa/pr/appalachian-regional-prescription-
        opioid-arpo-strike-force-takedown-results-charges-against
        2
         Sam Quinones, Dreamland: The True Tale of America’s Opiate Epidemic at 133 (Bloomsbury
        Press 2015) (“Dreamland”).


                                                       1
Filed                 20-CI-00151    06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        Laboratories, Inc.; Assertio Therapeutics, Inc.; Endo Health Solutions, Inc.; Endo




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000020 of 000441
        Pharmaceuticals, Inc.; Par Pharmaceutical, Inc.; Par Pharmaceuticals Companies, Inc.;

        Mallinckrodt, LLC; Mallinckrodt Plc; SpecGx LLC; Allergan Plc; Allergan Finance, LLC;

        Allergan Sales, LLC, Allergan USA, Inc.; Anda, Inc.; H.D. Smith, LLC f/k/a H.D. Smith

        Wholesale Drug Co.; Smith Drug Company; Henry Schein, Inc.; KVK-Tech, Inc.; Practice

        Fusion, Inc.; Allscripts Healthcare Solutions, Inc.; AmerisourceBergen Drug Corporation;

        Cardinal Health, Inc.; The Kroger Co.; Kroger Limited Partnership I; Kroger Limited Partnership

        II; CVS Health Corporation; CVS Pharmacy, Inc.; Kentucky CVS Pharmacy, L.L.C.; Rite Aid of

        Kentucky, Inc.; Walgreens Boots Alliance, Inc.; Walgreen Co.; Walgreen Eastern Co., Inc.; Wal-

        Mart Inc.; and Wal-Mart Stores East, LP (collectively “Defendants”) under the Kentucky

        Consumer Protection Act (the “KCPA”) as codified at K.R.S § 367.170(1); Nuisance;




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Negligence; Wanton Negligence; Negligence Per Se; Fraud; Civil Conspiracy; and Unjust

        Enrichment seeking judgment against Defendants and in favor of Plaintiffs; compensatory

        damages; treble damages; punitive damages; pre-judgment and post-judgment interest; cost of

        suit; and equitable relief, including injunctive relief and alleges as follows:

        I.     INTRODUCTION

               A.      The Opioid Crisis in Kentucky

               1.      Plaintiffs operate hospitals located throughout Kentucky. The service areas of

        Plaintiffs’ hospitals have been hit hard by the opioid crisis.

               2.      No state has been hit harder by the opioid epidemic than Kentucky.3                 COM : 000020 of 000380




        3
         Confronting the Opioid Epidemic, University of Kentucky, available at
        http://www.uky.edu/president/opioid.


                                                          2
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                   20-CI-00151   06/08/2020           Penny Adams Castle, Johnson Circuit Clerk




                 3.     The opioid epidemic poses an ongoing crisis in Kentucky. Opioid use has had




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000021 of 000441
        tragic consequences for communities across Kentucky. Thousands of Kentucky residents have

        died from opioid overdoses, and many thousands more suffer from opioid use disorders and

        related health conditions.

                 4.     During the period from 2006 to 2014, approximately 2,452,373,586 pills of

        hydrocodone and oxycodone were supplied to Kentucky.4 That is enough pills for all of the

        4,339,367 Kentuckians5 to each have approximately 565 pills.

                 5.     The rate of overdose deaths involving opioid prescriptions in Kentucky rose

        steadily from 1.0 deaths per 100,000 persons in 1999 to 10.2 deaths per 100,000 persons in

        2017.6 According to the CDC, in 2015, Kentucky and Ohio shared the 2nd highest overdose rate

        in the country. Data from 2013 onward shows that Kentucky has the 3rd highest drug overdose




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        mortality rate in the country.7 Altogether, between 2012 and 2016, drug overdoses caused a total

        of 5,822 deaths in Kentucky. In 2017, there were 1,565 fatal drug overdoses in Kentucky, which

        is an increase to approximately 130 deaths per month. According to the National Institute on

        Drug Abuse, Kentucky has double the overdose rate of the national average.

                 6.     Drug overdoses have become the leading cause of accidental death in Kentucky.

        In 2015, 102 opioid prescriptions were written for every 100 Kentucky residents, which was 1.5

        times the national average. Kentucky’s overdose fatalities, which were already high, increased


        4
         Drilling into the DEA’s pain pill database, Washington Post, Jan. 17, 2019, available at
        https://www.washingtonpost.com/graphics/2019/investigations/dea-pain-pill-database/.
        5
         2010 Demographic Profile Census, Kentucky, U.S. Census Bureau, available at
        https://factfinder.census.gov/faces/nav/jsf/pages/community_facts.xhtml?src=bkmk.
                                                                                                           COM : 000021 of 000380




        6
         National Institute on Drug Abuse, Virginia Opioid Summary, (last updated March 2019),
        available at https://www.drugabuse.gov/opioid-summaries-by-state/kentucky-opioid-summary
        7
            See http://www.healthyamericans.org/reports/drugabuse2013/release.php?stateid=KY.


                                                       3
Filed                   20-CI-00151   06/08/2020           Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        dramatically in 2015. Overdose deaths of Kentucky residents, regardless of where the death




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000022 of 000441
        occurred, and non-residents who died in Kentucky, numbered 1,249 in 2015.8 In 2015, drug

        overdoses accounted for 51.17% of Kentucky’s statewide accidental deaths, more than motor

        vehicle accidents, fire, drowning and gunshot wounds combined. In 2015, opioids accounted for

        46.63% of the statewide total of drug related fatal overdose victims.9 In 2016, the number of

        lives lost statewide to drug overdoses was nearly five-times that of car accidents.

               7.      Opioid abuse has reached epidemic levels in Kentucky. From February 1, 2016, to

        January 31, 2017, pharmacies in Kentucky filled prescriptions for 307,234,816 doses of Schedule

        II prescription drugs, which breaks down to 69 doses of Schedule II narcotics for every man,

        woman, and child in Kentucky. The progression from prescription opioids to the use of illicit

        drugs, particularly injectable heroin, is well documented, with approximately 75% of heroin




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        users reporting that their initial drug use was through prescription.10 As Kentucky citizens who

        become addicted to prescription opioids have predictably migrated to illicit, but less expensive,

        opioids, namely heroin and fentanyl, overdoses have dramatically increased. Opioid-overdose




        8
         2015 Overdose Fatality Report, Kentucky Office of Drug Control Policy, available at
        https://odcp.ky.gov/Documents/2016%20ODCP%20Overdose%20Fatality%20Report%20Final.
        pdf.
        9
         2015 Annual Report, Office of the Kentucky State Medical Examiner, available at
        https://odcp.ky.gov/Reports/2016%20annual%20report.pdf.
                                                                                                            COM : 000022 of 000380




        10
           Theodore J. Cicero, PhD et al., The Changing Face of Heroin Use in The United States: A
        Retrospective Analysis of The Past 50 Years, JAMA Psychiatry (2014); 71(7):821-826,
        doi:10.1001/jamapsychiatry.2014.366, available at
        https://jamanetwork.com/journals/jamapsychiatry/fullarticle/1874575.


                                                         4
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        reversal drug naloxone was administered in four out of every seven Emergency Medical Services




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000023 of 000441
        runs; and on average, seven response calls per day were to drug-related incidents.11

                 8.    Opioids have endangered public health in Kentucky even beyond addiction and

        overdose. Addicts who are not killed by drug addiction experience a variety of health

        consequences (including non-fatal overdoses) and engage in a variety of risky drug-seeking

        behaviors. Widespread drug addiction imposes costs on the community including health care and

        substance abuse treatment costs – a substantial portion of which were provided by Plaintiffs – as

        well as other costs borne by the community, increased costs and burdens imposed on the criminal

        justice system and the costs associated with the lost productivity of addicts.12 Since 2017,

        Kentucky Attorney General has brought nine lawsuits against opioid manufacturers, distributors

        and pharmacies for flooding Kentucky communities with dangerous prescription drugs.13




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                 9.    A study by the American Enterprise Institute concluded that, in 2015, Kentucky’s

        “cost per capita” resulting from the opioid crisis was $2,412,14 or approximately $10.5 billion

        total.

                 10.   Children have been especially vulnerable to the opioid epidemic. Along with

        overdose deaths, the number and rate of neonatal abstinence syndrome (“NAS”) – a condition


        11
           New Online Tool Uses Data to Show Impact of Opioids, (Oct. 9, 2016), available at
        https://nkyhealth.org/2016/10/09/new-onlinetool-uses-data-to-show-impact-of-
        opioids/?search=opioid.
        12
          Alex Brill & Scott Ganz, The Geographic Variation in the Cost of the Opioid Crisis, at 1-4,
        Am. Enter. Inst. (Mar. 20, 2018), available at https://www.aei.org/wp-
        content/uploads/2018/03/Geographic_Variation_in_Cost_of_Opioid_Crisis.pdf
                                                                                                            COM : 000023 of 000380



        13
          Office of the Kentucky Attorney General, Litigation Against Pharmaceutical Industry,
        https://ag.ky.gov/fighting-drug-abuse/litigation
        14
          Alex Brill & Scott Ganz, The Geographic Variation in the Cost of the Opioid Crisis, at 1-4,
        American Enter. Inst. (Mar. 20, 2018), available at https://www.aei.org/wp-
        content/uploads/2018/03/Geographic_Variation_in_Cost_of_Opioid_Crisis.pdf.

                                                        5
Filed                  20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        suffered by babies born to mothers addicted to opioids – has also increased dramatically in




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000024 of 000441
        Kentucky. Kentucky has had one of the highest rates of pregnant women using opioids in the

        country. In 2014, Kentucky had the third-highest rate of pregnant women with opioid use

        disorder. In just one 12-month period, between August 1, 2014 and July 31, 2015, 1,234 infants

        in Kentucky were born addicted to opioids, more than 100 newborns per month. The number of

        NAS cases in Kentucky totaled 1,115 in 2016 based on hospital discharge data.15 In 2017, the

        number of babies born with NAS in Kentucky had increased by 375% since 2007. These infants

        usually will spend weeks in neonatal intensive care units while they painfully withdraw from the

        drugs – a process so painful that it traps many adults on opioids. Research has indicated that

        these children are likely to suffer from continued serious neurologic and cognitive impacts,

        including hyperactivity, attention deficit disorder, lack of impulse control, and a higher risk of




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        future addiction. When untreated, NAS can be life-threatening.

               11.     Children are also left orphaned by multiple generations of family members lost to

        addiction.16 As of June 2017, there were over 8,000 children in foster care in Kentucky,

        compared to 6,000 in 2012, most commonly because of parent’s abuse of drugs or alcohol.

        According to one foster-parent recruiter, the increasing number of children in foster care in




        15
           Kentucky Department for Public Health Division of Maternal and Child Health, Annual
                                                                                                             COM : 000024 of 000380




        Report, Neonatal Abstinence Syndrome In Kentucky, (Jan. 2018), available at
        https://chfs.ky.gov/agencies/dph/dmch/Documents/DPHNASReport2016.pdf
        16
           Opioids orphan kids in Kentucky, Dec. 12, 2014, available at
        https://www.cnn.com/2012/12/14/health/kentucky-overdoses/.


                                                        6
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        Ashland, Kentucky has reached a “crisis point” as a result of the opioid epidemic.17 Children are




                                                                                                                 5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000025 of 000441
        also injured by the removal from their homes due to opioid abuse and opioid dependence.

               12.     Kentucky has seen an increase in blood-borne diseases caused by intravenous

        drug use, including hepatitis C (HCV) and human immunodeficiency (HIV). Intravenous use of

        opioids, which has been a particular problem with easy-to-inject Opana ER, has led to a surge in

        HCV in the state and created a risk of an even broader epidemic. Kentucky and other states in

        the central Appalachian region of the country experienced a 364% increase in reported acute

        HCV among individuals aged 30 years old or below between 2006 and 2012.18 Among the 220

        U.S. counties identified by the CDC as the most vulnerable to HIV and HCV infections among

        people who inject drugs in the context of the national opioid epidemic, 54 were in Kentucky,

        primarily in rural communities.19 If untreated, hepatitis C continues to be transmitted, including




                                                                                                                 Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        in childbirth, and can ultimately cause liver cancer, fibrosis, or cirrhosis, and is the leading cause

        of liver transplants in the country.

               13.     The widespread use of opioids and corresponding increases in addiction and

        abuse have led to increased emergency room visits, emergency responses to overdoses, and

        emergency medical technicians’ administration of naloxone—an antidote to opioid overdose. In

        Louisville, the police force administered 123 doses of naloxone in just the first six weeks of 2017


        17
          States hit hard by opioid crisis see increase in foster care kids, North Jefferson News, Jan. 19,
        2017.
        18
           Jon E. Zibbell, PhD et al., Increases in Hepatitis C Virus Infection Related to Injection Drug
        Use Among Persons Aged ≤ 30 Years—Kentucky, Tennessee, Virginia, and West Virginia, 2006-
        2012, Morbidity and Mortality Weekly Report (May 2015); 64(17):453–58, available at
                                                                                                                 COM : 000025 of 000380



        https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4584548/.
        19
           Michelle Van Handel et al., County-Level Vulnerability Assessment for Rapid Dissemination
        of HIV or HCV Infections Among Persons Who Inject Drugs, United States, 2016 JAIDS
        73(3):323-331, (Nov. 2016), doi: 10.1097/QAI.0000000000001098, available at
        https://insights.ovid.com/pubmed?pmid=27763996.

                                                          7
Filed                  20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        — representing approximately three overdoses each day. It also has resulted in dramatic growth




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000026 of 000441
        in drug-related crimes. There have been increases in domestic violence, robberies, burglaries,

        and thefts, among other crimes across Kentucky. An estimated 90% of defendants in Floyd

        County are prosecuted for crimes related to prescription drug abuse or diversion.

                14.     Over the last decade, Kentucky has lost over 11,000 coal mining jobs, according

        to the Kentucky Department of Energy. When the mining industry plummeted, other local

        businesses were also forced to close. The collapse of the coal industry forced many of the town’s

        residents into joblessness and triggered a sense of hopelessness, which exacerbated the opioid

        crisis in the region. Abuse of prescription pain medication is especially widespread among the

        growing ranks of out-of-work miners, who were often prescribed opioid medications to deal with

        the rigors of the job.




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                15.     From 2006 to 2014, certain Defendants and their co-conspirators topped the

        ARCOS data lists for the number of hydrocodone and oxycodone opioid pills that were tracked

        entering Kentucky from distributors: AmerisourceBergen Drug (584,198,415 pills); Cardinal

        Health (328,472,955 pills); Walgreen Co. (276,846,260 pills); Walmart (185,434,100 pills); and

        from manufacturers: Actavis Pharma, Inc. (1,047,559,999 pills); SpecGx LLC (716,919,264

        pills); Par Pharmaceutical (435,584,240 pills); Amneal Pharmaceuticals LLC (81,686,293 pills);

        and Purdue Pharma LP (45,208,206 pills).

                16.     Across Kentucky, families and communities face heartbreaking tragedies that

        cannot be adequately conveyed by statistics, and they have faced them all too often. Many

        grieving families have been financially tapped out by the costs of repeated cycles of addiction
                                                                                                                COM : 000026 of 000380




        treatment programs; others have lost hope and given up. The increasing number of cases takes

        both a physical and mental toll on investigators, first-responders, and hospitals such as Plaintiffs.



                                                          8
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




               B.      The Opioid Crisis Nationally




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000027 of 000441
               17.     The United States is in the midst of an opioid epidemic caused by Defendants’

        unlawful marketing, sale, and distribution of opioids that has resulted in opioid dependence,

        criminal activity, serious health issues, and the loss of life. 20 According to the Centers for

        Disease Control and Prevention (“CDC”), from 1999 to 2014, the sales of opioids in the U.S.

        nearly quadrupled, but there was no overall change in the amount of pain that Americans

        reported.21

               18.     The United States constitutes 4.6% of the world’s population, but consumed 80%

        of the world’s opioid supply in 2011.22 According to the Centers for Disease Control and

        Prevention (“CDC”), from 1999 to 2014, the sales of opioids in the U.S. nearly quadrupled, but

        there was no overall change in the amount of pain that Americans reported.23




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               19.     It is undisputed that opioids are both addictive and deadly. Between 1999 and

        2014, more than 165,000 Americans died of opioid overdose.24 Deaths related to opioids are



        20
          As used herein, the term “opioid” refers to the entire family of opiate drugs including natural,
        synthetic, and semi-synthetic opiates.
        21
           Centers for Disease Control and Prevention, Prescribing Data, available at
        https://www.cdc.gov/drugoverdose/data/prescribing.html, (last accessed August 1, 2018).
        22
           Donald Teater, Nat’l Safety Council, The Psychological and Physical Side Effects of Pain
        Medications, available at
        https://www.colorado.gov/pacific/sites/default/files/Psycholigical%20and%20Physical%20Side
        %20Effects%20Teater%20NSC.pdf (citing Daneshvari R. Solanki et al., Monitoring Opioid
        Adherence in Chronic Pain Patients: Assessment of Risk of Substance Abuse, PAIN PHYSICIAN
        JOURNAL, 14:E119-E131, (2011), available at,
        https://www.painphysicianjournal.com/current/pdf?article=MTQ0NQ%3D%3D&journal=60.
        23
            Centers for Disease Control and Prevention, Prescribing Data, available                      at
                                                                                                              COM : 000027 of 000380




        https://www.cdc.gov/drugoverdose/data/prescribing.html, (last accessed Aug. 1, 2018).
        24
           Deborah Dowell et al., CDC Guideline for Prescribing Opioids for Chronic Pain – United
        States, 2016, 65(1) Morbidity and Mortality Weekly Report (Mar. 2016), at 2, available at
        https://www.cdc.gov/mmwr/volumes/65/rr/pdfs/rr6501e1.pdf (“Dowell, CDC Guideline”).


                                                         9
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        accelerating. In 2011, the CDC declared that opioid deaths had reached “epidemic levels.” 25 That




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000028 of 000441
        year, 11,693 people died of opioid overdoses.26 Since then, opioid deaths have more than

        quadrupled, reaching 47,600 Americans in 2017—more than ten times the number of Americans

        who died in the entire Iraq War.27

               20.     According to the CDC, opioid overdoses killed more than 45,000 people over a

        12-month timeframe that ended in September 2017. It is already the deadliest drug epidemic in

        American history.28 If current trends continue, lost lives from opioid overdoses will soon

        represent the vast majority of all drug overdose deaths in the United States.




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        25
           Press Release, Centers for Disease Control and Prevention: Prescription Painkiller Overdoses
        at Epidemic Levels (Nov. 1, 2011), available at
        https://www.cdc.gov/media/releases/2011/p1101_flu_pain_killer_overdose.html (“Prescription
        Painkiller Overdoses at Epidemic Levels”).
        26
           Li Hui Chen et al., Drug-poisoning Deaths Involving Opioid Analgesics: United States, 1999-
        2011,      166        NCHS       Data      Brief      (Sept.    2014),      available       at
        https://www.cdc.gov/nchs/data/databriefs/db166.pdf.
        27
           U.S. Dep’t of Health and Human Services, What is the U.S. Opioid Epidemic? (Jan. 2019),
        https://www.hhs.gov/opioids/about-the-epidemic/index.html; German Lopez, 2017 was the worst
        year ever for drug overdose deaths in America, VOX, Aug. 16, 2018, available at
                                                                                                            COM : 000028 of 000380




        https://www.vox.com/science-and-health/2018/8/16/17698204/opioid-epidemicoverdose-deaths-
        2017.
        28
          The Editorial Board, An Opioid Crisis Foretold, THE NEW YORK TIMES (April 21, 2018),
        available at https://www.nytimes.com/2018/04/21/opinion/an-opioid-crisis-foretold.html.


                                                        10
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151    06/08/2020                 Penny Adams Castle, Johnson Circuit Clerk




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000029 of 000441
                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Note: Drug overdose data available since 1999. Source: Centers for Disease Control and
        Prevention | By THE NEW YORK TIMES.29

                   21.   Between the start of the century and the year 2014, opioid-related death rates have

        increased by 200%, with 14% of that increase occurring between 2013 and 2014.

                   22.   The opioid epidemic is killing scores of individuals each and every day and is

        having a similarly drastic impact on the total cost of medical care.

                   23.   A particular tragedy of the opioid epidemic is that it has caused law-abiding

        citizens who experience routine injuries to become dependent on opioids, and, in many cases,

        has resulted in the total ruination of their lives.

                   24.   The opioid epidemic is “directly related to the increasingly widespread misuse of

        powerful opioid pain medications.”30 In many cases, heroin abuse starts with prescription opioid
                                                                                                               COM : 000029 of 000380




        29
             Id.


                                                              11
Filed                    20-CI-00151    06/08/2020                 Penny Adams Castle, Johnson Circuit Clerk
Filed                   20-CI-00151    06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        dependence. An inflated volume of opioids invariably leads to increased diversion and abuse.




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000030 of 000441
        Indeed, there is a “parallel relationship between the availability of prescription opioid analgesics

        through legitimate pharmacy channels and the diversion and abuse of these drugs and associated

        adverse outcomes.”31 For most people who misuse opioids, the source of their drugs can

        typically be found in the excess supply of drugs in the community, beyond what is needed for

        legitimate medical purposes. Filling an opioid prescription is a significant risk factor for

        overdose.32

                 25.     According to the CDC, the United States is currently seeing the highest overdose

        death rate ever recorded.33 Aside from overdose, long-term opioid use is associated with a

        significant increase in mortality from other causes.34 As opioid-related deaths increase, the life

        expectancy in the United States decreases.35




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        30
           See Robert M. Califf, et al., A Proactive Response to Prescription Opioid Abuse, 374 N. End.
        J. Med. 1480 (Apr. 14, 2016), doi: 10.1056/NEJMsr1601307, available at
        https://www.nejm.org/doi/full/10.1056/NEJMsr1601307 (“Califf et al.”).
        31
           Dart, Richard C., et al., Trends in Opioid Analgesic Abuse and Mortality in the United States,
        372 N. Eng. J. Med. 241 (2015), DOI: 10.1056/NEJMsa1406143, available at
        https://www.nejm.org/doi/full/10.1056/nejmsa1406143.
        32
             Dowell, CDC Guideline, supra n. 24, at 22-24.
        33
          Jessica Glenza, Opioid crisis: overdoses increased by a third across US in 14 months, says
        CDC, The GUARDIAN (March 6, 2018), available at https://www.theguardian.com/us-
        news/2018/mar/06/opioid-crisis-overdoses-increased-by-a-third-across-us-in-14-months-says-
        cdc.
        34
          Wayne A. Ray, et al., Prescription of Long-Acting Opioids and Mortality in Patients With
        Chronic Noncancer Pain, 315(22):2415-2423, JAMA (Jun. 2016), doi:10.1001/jama.2016.7789,
                                                                                                               COM : 000030 of 000380




        available at https://jamanetwork.com/journals/jama/fullarticle/2528212.
        35
           National Center for Health Statistics, Life Expectancy, available at
        https://www.cdc.gov/nchs/fastats/life-expectancy.htm, (last accessed August 1, 2018); Centers
        for Disease Control and Prevention, U.S. drug overdose deaths continue to rise; increase fueled


                                                        12
Filed                   20-CI-00151    06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151      06/08/2020           Penny Adams Castle, Johnson Circuit Clerk




                26.   On October 28, 2017, the President of the United States declared the opioid crisis




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000031 of 000441
        a public health emergency.36

                27.   This suit takes aim at the primary cause of the opioid crisis: A False Narrative

        marketing scheme, in which the Supply Chain Defendants joined and conspired, involving the

        false and deceptive marketing of prescription opioids, which was designed to dramatically

        increase demand for and sale of opioids and opioid prescriptions.

                28.   On the demand side, the Defendants who manufacture, sell and market opioid

        pain killers (the “Marketing Defendants and Purdue37”) precipitated the crisis. These opioids

        have various brand names and generic names, and include OxyContin, fentanyl, hydrocodone,

        oxycodone, and others mentioned in this Complaint. Through a massive marketing campaign

        premised on false and incomplete information, the Marketing Defendants and Purdue engineered




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        a dramatic shift in how and when opioids are prescribed by the medical community and used by

        patients.

                29.   The Marketing Defendants and Purdue relentlessly and methodically—but

        untruthfully—asserted that the risk of opioid dependence was low when opioids were used to

        treat chronic pain and overstated the benefits and trivialized the risk of the long-term use of

        opioids. Contrary to these assertions, opioids are extremely addictive. Studies have found




        by synthetic opioids, (March 18, 2018), available at
        https://www.cdc.gov/media/releases.2018/p0329-drug-overdose-deaths.html.
        36
           Julie Hirschfeld Davis, Trump Declares Opioid Crisis a ‘Health Emergency’ but Requests No
                                                                                                           COM : 000031 of 000380




        Funds, THE NEW YORK TIMES (Oct. 26, 2017), available at
        https://www.nytimes.com/2017/10/26/us/politics/trump-opioid-crisis.html.
        37
          The Purdue entities and individuals described in this Section are Co-Conspirators with the
        other Defendants charged in this Complaint. They are not charged as Defendants.

                                                       13
Filed                 20-CI-00151      06/08/2020           Penny Adams Castle, Johnson Circuit Clerk
Filed                   20-CI-00151    06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        diagnosed opioid dependence rates in primary care settings as high as 26%.38 Among opioid




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000032 of 000441
        users who received four prescriptions in a year, 41.3% meet diagnostic criteria for a lifetime

        opioid-use disorder.39 Because opioids cause tolerance and dependence, patients who take the

        drugs for even a short time become a physiologically captured market. According to the U.S.

        Department of Health and Human Services, more than two million Americans are opioid-

        dependent.40 The difficulty in stopping use is particularly true for patients first prescribed an

        extended release opioid. Patients who initiated treatment on an extended release opioid – such as

        OxyContin – have a 27.3% likelihood to be using opioids one year later, and a 20.5% likelihood

        of using opioids three years later.41

                 30.     Opioids pose high risks for children and adolescents. Most of the use in this

        population is off-label as opioids are not approved for children. Use of prescription opioid pain




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        medication before high school graduation is associated with a 33% increase in the risk of later

        opioid misuse. The misuse of opioids in adolescents strongly predicts the later onset of heroin




        38
             Dowell, CDC Guideline, supra n. 24, at 22-24.
        39
           Joseph A. Boscarino, et al., Opioid-Use Disorder Among Patients on Long-Term Opioid
        Therapy: Impact of Final DSM-5 Diagnostic Criteria on Prevalence and Correlates, 6:83-91,
        Substance Abuse and Rehabilitation (Aug. 2015), available at
        https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4548725/; see also Joseph A. Boscarino, et al.,
        Prevalence of Prescription Opioid-Use Disorder Among Chronic Pain Patients: Comparison of
        the DSM-5 vs. DSM-4 Diagnostic Criteria, 30(3):185-94, Journal of Addictive Diseases (Sept.
        2011), available at https://www.ncbi.nlm.nih.gov/pubmed/21745041 (showing a 34.9% lifetime
        opioid use disorder).
        40
          U.S. Dept. of Health and Human Services, What is the U.S. Opioid Epidemic? (Jan. 2019),
                                                                                                            COM : 000032 of 000380




        available at https://www.hhs.gov/opioids/about-the-epidemic/index.html.
        41
          Anuj Shah et al., Characteristics of Initial Prescription Episodes and Likelihood of Long-Term
        Opioid Use – United States, 2006-2015, 66(10):265-269, Morbidity and Mortality Weekly
        Report (Mar. 2017), available at https://www.cdc.gov/mmwr/volumes/66/wr/mm6610a1.htm.


                                                        14
Filed                   20-CI-00151    06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                   20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        use.42 Nonetheless, the 2016 CDC guidelines found that there have been significant increases in




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000033 of 000441
        opioid prescribing for children and adolescents, for conditions such as headaches and sports

        injuries.

                 31.    The Marketing Defendants’ and Purdue’s goal was simple: dramatically increase

        sales by convincing doctors to prescribe opioids not only for the kind of severe pain associated

        with cancer or short-term post-operative pain, but also for common chronic pain, such as back

        pain and arthritis. They did this even though they knew that opioids were addictive and subject to

        abuse, and that their claims regarding the risks, benefits, and superiority of opioids for long-term

        use were untrue and unfounded.

                 32.    The Supply Chain Defendants saw the profit potential in opioid sales, participated

        in the conspiracy by ignoring their legal responsibilities, and flooded affected areas with opioids




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        while knowing they were contributing to, and profiting from, widespread opioid dependence and

        human misery. The Supply Chain Defendants, through their willingness to uncritically supply

        whatever quantities of opioids pharmacies ordered, normalized overprescribing and caused

        widespread proliferation and availability of these dangerous drugs throughout communities in

        Kentucky.

                 33.    Defendants succeeded. Opioid abuse has quickly become one of the nation’s

        most pressing health management issues, not only because of its toll on patients, but increasingly

        because of the financial impact on hospitals and the rest of the healthcare system.43

                                                                                                               COM : 000033 of 000380



        42
             Dowell, CDC Guideline, supra n. 24.
        43
          Jennifer Bresnick, Hospitals Face Higher Costs, More ED Visits from Opioid Abuse,
        HEALTHIT Analytics (Dec. 21, 2016), available at https://healthitanalytics.com/news/hospitals-
        face-higher-costs-more-ed-visits-from-opioid-abuse (last accessed on August 1, 2018).


                                                        15
Filed                   20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151       06/08/2020           Penny Adams Castle, Johnson Circuit Clerk




               34.     The Marketing Defendants and Purdue and the Supply Chain Defendants extract




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000034 of 000441
        billions of dollars of revenue from the opioid-dependent American public while hospitals sustain

        billions of dollars in losses caused as a result of the reasonably foreseeable consequences of the

        opioid dependence epidemic. In fact, Defendants depend on hospitals to mitigate the health

        consequences of their illegal activities – at no cost to Defendants – thereby permitting

        Defendants to perpetuate their wrongful scheme. Defendants knew that but for the hospitals

        providing at least some aspect of a safety net, the number of overdose deaths and other related

        health consequences arising from opioid dependence would have been far greater than actually

        occurred, and the public outcry and political backlash threatening their profitmaking activities

        would have been swifter and far more certain.

               35.     The Marketing Defendants and Purdue and Supply Chain Defendants have




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        continued their wrongful, intentional, and unlawful conduct, despite their knowledge that such

        conduct has caused and/or is continuing to cause a national, state, and local opioid epidemic.

               36.     The deceptive marketing campaign of the Marketing Defendants and Purdue

        substantially contributed to an explosion in the use of opioids across the country. Approximately

        20% of the population between the ages of 30 and 44, and nearly 30% of the population over 45

        have used opioids. Opioids are the most common treatment for chronic pain, and 20% of office

        visits now include an opioid.

               37.     The sharp increase in opioid use resulting from Defendants’ conduct has led

        directly to a dramatic increase in opioid abuse, dependence, overdose, and death throughout the

        United States, including Kentucky. Representing the NIH’s National Institute of Drug Abuse in
                                                                                                             COM : 000034 of 000380




        hearings before the Senate Caucus on International Narcotics Control in May 2014, Dr. Nora




                                                        16
Filed                 20-CI-00151       06/08/2020           Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        Volkow explained that “aggressive marketing by pharmaceutical companies” is “likely to have




                                                                                                                 5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000035 of 000441
        contributed to the severity of the current prescription drug abuse problem.”44

                   38.   In August 2016, then U.S. Surgeon General Vivek Murthy published an open

        letter to physicians nationwide, enlisting their help in combating this “urgent health crisis” and

        linking that crisis to deceptive marketing. He wrote that the push to aggressively treat pain, and

        the “devastating” results that followed, had “coincided with heavy marketing to doctors [m]any

        of [whom] were even taught—incorrectly—that opioids are not addictive when prescribed for

        legitimate pain.”45

                   39.   In a 2016 report, the CDC explained that “[o]pioid prescribing has quadrupled

        since 1999 and has increased in parallel with [opioid] overdoses.”46 Patients receiving opioids for

        chronic pain account for the majority of overdoses. For these reasons, the CDC concluded that




                                                                                                                 Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        efforts to rein in the use of opioids for chronic pain are critical “to reverse the epidemic of opioid

        drug overdose deaths and prevent opioid-related morbidity.”47




        44
           America’s Addiction to Opioids: Heroin and Prescription Drug Abuse, U.S. Senate, Caucus on
        International Narcotics Control, 113th Cong., at 3 (May 14, 2014) (statement). Testimony of Dr.
        Nora D. Volkow, Director, National Institute on Drug Abuse, available at
        https://www.drugabuse.gov/about-nida/legislative-activities/testimony-to-
        congress/2014/americas-addiction-to-opioids-heroin-prescription-drug-abuse.
        45
           Letter from Vivek H. Murthy, M.D., U.S. Surgeon General, available at
        http://www.turntheriderx.org/ (last accessed July 23, 2018).
        46
          Rose A. Rudd, et al., Centers for Disease Control and Prevention, Increases in Drug and
        Opioid Overdose Deaths – United States, 2000-2014, 64(50); 1378-82, Morbidity and Mortality
        Weekly Report, available at https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6450a3.htm
                                                                                                                 COM : 000035 of 000380




        (“2000-2014 Increases in Drug and Opioid Overdose Deaths”).

        https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6450a3.htm.
        47
             Id.


                                                         17
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               40.     Defendants’ practice of continually filling opioid prescriptions, including from




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000036 of 000441
        suspicious prescribers, and failing to report suspicious orders of opioids has enabled an

        oversupply of opioids to communities, including in the communities that Plaintiffs serve. The

        Supply Chain Defendants had financial incentives to distribute higher volumes of opioids and

        not to report suspicious orders or guard against diversion. Wholesale drug distributors acquire

        pharmaceuticals, including opioids, from manufacturers at an established wholesale acquisition

        cost. Discounts and rebates from this cost may be offered by manufacturers based on market

        share and volume. As a result, higher volumes may decrease the cost per pill to distributors.

        Decreased cost per pill in turn, allows wholesale distributors to offer more competitive prices, or

        alternatively, pocket the difference as additional profit.

               41.     Further, either explicitly or implicitly, all Defendants in this action worked




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        together to stifle the reporting of suspicious orders. This is because even one defection and

        reporting to the DEA could have reduced the overall quantity of opioids allowed to be dispensed

        within the United States. Therefore, to ensure that profits remained artificially high, the

        Defendants worked together to ensure oversupply of the market.

               42.     The widespread use of opioids and corresponding increases in opioid dependence

        and abuse have led to increased emergency room visits, emergency responses to overdoses, and

        emergency medical technicians’ administration of naloxone—the antidote to opioid overdose.

               43.     As communities work to restore their lives, the opioid epidemic continues to

        outpace their efforts.                                                                                COM : 000036 of 000380




                                                          18
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                C.      The Impact of Opioids on Kentucky Hospitals




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000037 of 000441
                44.     Hospitals—legally and morally—are compelled to act and treat patients with

        opioid- related conditions48 and, as a result, are directly and monetarily damaged by the opioid

        epidemic. In addition to the cost of the opioid drugs themselves, hospitals have incurred and

        continue to incur millions of dollars in damages for the costs of unreimbursed, uncompensated

        and/or undercompensated care as a result of the unlawful marketing, distribution, and sale of

        opioids. Arguably, more than any other institution, hospitals directly and monetarily bear the

        brunt of the opioid crisis.

                45.     Because of defendants’ conduct, the opioid epidemic is placing an increasing

        strain on the overburdened health care system in Kentucky.

                46.     Plaintiffs are struggling from the relentless and crushing financial burdens caused




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        by the epidemic of opioid dependence.

                47.     The effects of the opioid epidemic on hospitals may soon become even worse.

        The coverage rules under the Affordable Care Act (“ACA”) are in transition, thus creating the

        possibility of increased costs for hospitals for treatment of opioid-dependent patients admitted

        under the Emergency Medical Treatment and Labor Act (“EMTALA”), 42 U.S.C. § 1395dd.49




        48
           “Opioid-related conditions” include but are not limited to opioid addiction and overdose;
        psychiatric and mental health treatment; NAS or other opioid-related conditions of newborns;
        illnesses associated with opioid use, such as endocarditis, hepatitis-C, and HIV; surgical
        procedures that are more complex and expensive due to opioid addiction; illnesses or conditions
        claimed by a person with opioid addiction in order to obtain an opioid prescription; and any other
                                                                                                              COM : 000037 of 000380




        condition identified in Plaintiffs’ records as related to opioid use and abuse.
        49
           American Hospital Association, AHA Priorities to Address the Opioid Crisis,
        https://www.aha.org/guidereports/2018-03-02-aha-priorities-address-opioid-crisis, (last accessed
        August 1, 2018).


                                                        19
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                   48.   As a result of these statutes, hospitals in Kentucky must admit opioid-dependent




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000038 of 000441
        patients who present themselves in need of intensive care or who display symptoms of mental

        illness. In addition, if an opioid-dependent patient is pregnant, and presents herself for treatment,

        hospitals also have to provide care for both the opioid-dependent mother and her opioid-

        dependent baby. As a result of the opioid dependence epidemic, including in the areas Plaintiffs

        serve, opioid-dependent patients routinely occupy beds in hospitals, including hospitals operated

        by Plaintiffs. Opioid-dependent mothers and babies routinely present themselves for admission at

        ERs and occupy beds in the NICUs, including those operated by Plaintiffs. Many of those

        patients have no insurance and do not pay for their care.

                   49.   Plaintiffs encounter patients with opioid dependence on a daily basis. They must

        try to help patients who have serious medical conditions that require extra care and expense




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        because the patient is dependent on opioids.

                   50.   The statistics are startling. Adult hospitalizations due substantially to opioid-

        related medical conditions doubled from 2000 to 2012. From 2005 to 2014, emergency

        department visits exhibited a 99.4% cumulative increase.50

                   51.   Between 2005 and 2014 there was a dramatic increase nationally in

        hospitalizations involving opioids: the rate of opioid-related inpatient stays increased 64%, and

        the rate of opioid-related emergency department (“ED”) visits nearly doubled.51




        50
             Id.
                                                                                                                COM : 000038 of 000380




        51
           Audrey J. Weiss, et al., Patient Characteristics of Opioid-Related Inpatient Stays and
        Emergency Department Visits Nationally and by State, 2014 (June 2017), available at
        https://www.hcup-us.ahrq.gov/reports/statbriefs/sb224-Patient-Characteristics-Opioid-Hospital-
        Stays-ED-Visits-by-State.pdf.


                                                         20
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151    06/08/2020           Penny Adams Castle, Johnson Circuit Clerk




                   52.   The average health care costs for those diagnosed with an opioid use disorder




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000039 of 000441
        were eight times higher than those without an opioid use disorder.52

                   53.   The cost to hospitalize opioid-dependent patients has more than tripled in a

        decade, up to nearly $15 billion in 2012. Similarly, the number of patients hospitalized due to the

        effects of these drugs surged by more than 72% in 2012, although overall hospitalizations during

        that time stayed relatively flat.53

                   54.   Private insurance covers only a portion of those costs. The burden is carried by

        hospitals, patients, and government programs.54 In 2012, hospitals provided almost $15 billion

        for opioid-related inpatient care, more than double of what they billed in 2002.55 A substantial

        portion of these costs were under-insured or unreimbursed, uncompensated, and/or

        undercompensated.




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                   55.   In 2012, an average hospital stay for a patient with an opioid-related condition

        cost about $28,000 and only about 20% of the hospital stays related to those incidents were

        covered by private insurance. The number increased to $107,000 if there was an associated

        infection, with merely 14% covered by insurance.56


        52
          Alen G. White, PhD, et al., Direct Costs of Opioid Abuse in an Insured Population in the
        United States, published in Journal of Managed Care Pharmacy, Vol. 11, No. 6, at 469
        (July/August 2005), available at http://www.amcp.org/data/jmcp/3.pdf.
        53
           Marty Stempniak, Opioids Add to a Sharp Rise in Hospitalizations, Costs, (May 5, 2016),
        https://www.hhnmag.com/articles/7231-opioids-contribute-to-a-sharp-rise-in-hospitalizations-
        health-care-costs, (last accessed on July 11, 2018).
        54
             Id.
                                                                                                              COM : 000039 of 000380



        55
          Shefali Luthra, Opioid Epidemic Fueling Hospitalizations, Hospital Costs, KAISER HEALTH
        NEWS (May 2, 2016), available at https://khn.org/news/opioid-epidemic-fueling-
        hospitalizations-hospital-costs/.
        56
             Id.


                                                        21
Filed                    20-CI-00151    06/08/2020           Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               56.     Patients with opioid dependence-related histories (medically and psychosocially)




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000040 of 000441
        often cannot get treatment at skilled nursing facilities if they are discharged by hospitals. In

        Kentucky, there is nowhere for these patients to go other than hospitals due to the behavioral and

        security issues that are often associated with those who are dependent on opioids. As a result,

        they wind up staying in hospitals longer, resulting in the cost of care going up.

               57.     The cost of treating opioid overdose victims in hospital intensive care units

        jumped 58% in a seven-year span. Between 2009 and 2015, the average cost of care per opioid

        overdose admission increased from $58,000 to $92,400. This was during a period when the

        overall medical cost escalation was about 19%. This cost increase also highlights a troubling

        trend: overdose patients are arriving in worse shape, requiring longer stays and a higher level of

        treatment.57




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               58.     Pregnant women and their children have been significantly impacted by the

        opioid epidemic. There are negative consequences of drug use for pregnant women including

        increased risks of assault and abuse, miscarriage, and contracting hepatitis or HIV. Each year,

        thousands of infants are exposed to opioids while in the womb. Infants who are chronically

        exposed to opioids and other drugs will often experience a constellation of withdrawal signs after

        birth, collectively referred to as NAS.

               59.     The rates of opioid abuse during pregnancy have increased nationally and in

        Kentucky. There has been an almost four‐fold increase in admissions to NICUs for NAS over

        the past decade: from seven cases per 1,000 NICU admissions in 2004, to 27 cases per 1,000

        NICU admissions in 2012. Costs have been increasing rapidly.
                                                                                                             COM : 000040 of 000380




        57
          Casey Ross, The Cost of Treating Opioid Overdose Victims is Skyrocketing, STAT NEWS
        (August 11, 2017), available at https://www.statnews.com/2017/08/11/opioid-overdose-costs/.


                                                         22
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                60.    NAS is such a problem in Kentucky that the Kentucky General Assembly enacted




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000041 of 000441
        KRS § 211.676, which requires the reporting of NAS cases to the Department for Public Health,

        and KRS § 211.678, which calls for an annual report of de‐identified, aggregate statistical data

        from this reporting.

                61.    The misconduct of Marketing Defendants and Purdue, Supply Chain Defendants,

        and others prompted Kentucky health care providers to prescribe, patients to take, and payors to

        cover opioids for the treatment of chronic pain. Through their marketing, the Marketing

        Defendants and Purdue and Supply Chain Defendants overcame barriers to widespread

        prescribing of opioids for chronic pain with deceptive messages about the risks, benefits, and

        sustainability of long-term opioid use. These harms were compounded by supplying opioids

        beyond what the market could bear, funneling so many opioids into Kentucky communities that




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        the only logical conclusion was that the product was being diverted and used illicitly. The

        massive quantities of opioids that flooded into Kentucky as a result of Defendants’ wrongful

        conduct has devastated communities across this State, including the communities served by

        Plaintiffs.

                D.     Financial Impact of Defendants’ Activities on Plaintiffs

                62.    Plaintiffs have treated, and continue to treat, numerous patients for opioid-related

        conditions, including: (1) opioid overdose; (2) opioid dependence; (3) hepatitis C, HIV and other

        infections occurring as a result of intravenous drug use; (4) neonatal treatment in their NICU for

        babies born opioid-dependent, for which treatment is specialized, intensive, complex, lengthy

        and highly expensive; and (5) psychiatric and related treatment for patients with opioid
                                                                                                              COM : 000041 of 000380




        dependence who present in need of mental health treatment programs.

                63.    Plaintiffs have incurred and continue to incur substantial unreimbursed,

        uncompensated, and/or undercompensated costs for their treatment of patients with opioid-
                                                        23
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                   20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        related conditions. These patients with opioid-related conditions seek treatment from Plaintiffs as




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000042 of 000441
        a proximate result of the opioid epidemic created and engineered by Defendants. As a result,

        Plaintiffs’ monetary losses with respect to treatment of these patients were and are foreseeable to

        Defendants and were and are the proximate result of Defendants’ acts and omissions specified

        herein.

                  64.   Plaintiffs also have incurred and continue to incur operational costs in the form of

        surgical procedures and other care that have been and are more complex and expensive than

        would otherwise be the case if the patients were not opioid affected. Surgical procedures on

        opioid affected patients have been and are complicated and costly and require special protective

        measures and related prescription drugs.

                  65.   Additionally, individuals with opioid dependence have presented and continue to




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        present themselves to Plaintiffs claiming to have illnesses and medical problems in an effort to

        obtain opioids. Plaintiffs have incurred and continue to incur operational costs related to the time

        and expenses in diagnosing, testing, and otherwise attempting to treat these individuals.

                  66.   Increased numbers of opioid-dependent patients have continued to cause

        substantial financial burden on Plaintiffs.     Plaintiffs have borne substantial reimbursement

        shortages when they have continued to treat opioid-dependent patients with opioid-related

        conditions or comorbidities. Plaintiffs’ effective treatment of all patients has been affected by

        their treatment of opioid-dependent patients.

                  67.   The costs incurred by Plaintiffs are the direct and proximate result of the opioid

        epidemic created and engineered by Defendants.
                                                                                                               COM : 000042 of 000380




                  68.   Because opioids are very dangerous and highly addictive drugs, it was foreseeable

        to Defendants that the increase in the use of opioids would result in a corresponding epidemic of



                                                         24
Filed                   20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        patients with opioid-related conditions going to hospitals for treatment, including to Plaintiffs. It




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000043 of 000441
        was foreseeable to Defendants that Plaintiffs would suffer substantial monetary losses because of

        the opioid epidemic, because hospitals are on the front line of treatment for these patients and

        must bear the additional costs of treatment.

               69.     Plaintiffs have purchased and continue to purchase and administer opioids

        marketed and sold by Defendants. Defendants have marketed and continue to market their opioid

        products directly to Plaintiffs, their pharmacy representatives and their doctors. Defendants

        directly marketed their opioid products through the False Narrative campaign. Plaintiffs are

        direct customers and victims of Defendants’ false, deceptive, and unfair marketing of opioids

        described hereafter.

               70.     Plaintiffs have purchased opioids from Defendants, have used them as falsely and




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        deceptively marketed by Defendants, and have suffered damages as a direct and proximate result

        of Defendants’ acts and omissions as described in this Complaint.

               71.     Plaintiffs would not have purchased the quantity of opioids they had from

        Defendants had they known the truth about Defendants’ false marketing scheme, i.e. that

        Defendants’ claims regarding the risks, benefits, and superiority of opioids for long-term use

        were untrue and unfounded, as described herein.

               72.     Plaintiffs bring this civil action to recover monetary losses that they have incurred

        as a direct and proximate result of Defendants’ false, deceptive, unfair marketing and distribution

        of opioids. Such economic damages were foreseeable to Defendants and were sustained because

        of Defendants’ unlawful actions and omissions.
                                                                                                                COM : 000043 of 000380




               73.     Plaintiffs bring this suit against the manufacturers of opioids. The manufacturers

        aggressively pushed highly addictive, dangerous opioids, falsely representing to doctors that



                                                         25
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020               Penny Adams Castle, Johnson Circuit Clerk




        patients would only rarely succumb to drug dependence. These pharmaceutical companies




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000044 of 000441
        aggressively advertised to and persuaded hospitals and their doctors to purchase and prescribe

        highly addictive, dangerous opioids, and turned patients into opioid-dependent patients for their

        own corporate profit. Such actions were unlawful.

                 74.   Plaintiffs also bring this suit against the Supply Chain Defendants of these highly

        addictive drugs. In addition to participating in the False Narrative campaign, the Supply Chain

        Defendants (along with the Manufacturers) unlawfully breached their legal duties under

        Kentucky law to monitor, detect, investigate, report, and refuse to fill suspicious orders of

        opiates, which enabled the manufacturers’ deceptive advertising to increase sales and distribution

        of their products to hospitals, including Plaintiffs.

                 E.    The Role of Defendants in Causing and Perpetuating the Opioid Crisis




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                 75.   The Marketing Defendants’ and Purdue’s push to increase opioid sales worked.

        Through publications and websites, endless streams of sales representatives, “education”

        programs, and other means, the Marketing Defendants and Purdue dramatically increased their

        sales of opioids and reaped billions of dollars of profit as a result. Since 1999, the amount of

        opioids sold in the U.S. has nearly quadrupled. In 2016, 289 million prescriptions for opioids

        were filled in the U.S.—enough to medicate every adult in America around the clock for a

        month.

                 76.   On the supply side, the crisis was fueled and sustained by those involved in the

        supply chain of opioids, including manufacturers and distributors, who failed to maintain

        effective controls over the distribution of opioids, and who instead have actively sought to evade
                                                                                                             COM : 000044 of 000380




        such controls. Defendants have contributed substantially to the opioid crisis by selling and

        distributing far greater quantities of opioids than they know should be necessary for legitimate

        medical uses, while failing to report, and take steps to halt, suspicious orders when they were
                                                          26
Filed                  20-CI-00151     06/08/2020               Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        identified, thereby exacerbating the oversupply of such drugs and fueling an illegal secondary




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000045 of 000441
        market.

               77.    From the day they made the pills to the day those pills were consumed in each

        community, the Marketing Defendants and Purdue had control over the information regarding

        addiction they chose to spread and emphasize as part of their massive marketing campaign. By

        providing misleading information to doctors about addiction being rare and opioids being safe

        even in high doses, then pressuring those doctors into prescribing their products by arguing,

        among other things, that no one should be in pain, especially chronic pain, the Marketing

        Defendants and Purdue created a population of opioid-dependent patients who sought opioids at

        never-before-seen rates. The scheme worked, although perversely, and through it the Marketing

        Defendants and Purdue caused their profits to soar as more and more people became dependent




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        on opioids.

               78.    Defendants systematically and repeatedly disregarded the health and safety of the

        public. Charged by law to monitor and report dangerous behavior, they failed to do so in favor of

        maximizing corporate profits and increasing their market share.

               79.    Corporate greed and callous indifference to the known, serious potential for

        human suffering and death have caused this public health crisis. Defendants unleashed a

        healthcare crisis that has had far-reaching financial and social consequences in this country,

        including opioid dependence and death.

               80.    The Marketing Defendants and Purdue falsely and misleadingly, and contrary to

        the language of their drugs’ labels: (1) downplayed the serious risk of addiction; (2) promoted
                                                                                                            COM : 000045 of 000380




        the concept of “pseudo addiction” and thus advocated that the signs of addiction should be

        treated with more opioids; (3) exaggerated the effectiveness of screening tools in preventing



                                                       27
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        addiction; (4) claimed that opioid dependence and withdrawal are easily managed; (5) denied the




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000046 of 000441
        risks of higher opioid dosages; (6) promoted the falsehood that long-term opioid use improves

        functioning; (7) misrepresented the effectiveness of time-released dosing, and, in particular, the

        effectiveness of a version of OxyContin that purportedly provided twelve hours of pain relief;

        and (8) exaggerated the effectiveness of “abuse-deterrent” opioid formulations to prevent abuse,

        addiction and death.

               81.     The Marketing Defendants and Purdue disseminated these common messages to

        reverse the popular and medical understanding of opioids. They disseminated these messages

        directly, through their sales representatives, and in speaker groups led by physicians who were

        recruited by and paid by the Marketing Defendants and Purdue for their support of the Marketing

        Defendants’ and Purdue’s marketing messages.




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               82.     The Marketing Defendants and Purdue also worked through third parties they

        controlled by: (a) funding, assisting, encouraging, and directing doctors, known as “key opinion

        leaders” (“KOLs”) and (b) creating, funding, assisting, directing, and/or encouraging seemingly

        neutral and credible professional societies and patient advocacy groups (hereinafter “Front

        Groups”). The Marketing Defendants and Purdue then worked together with those KOLs and

        Front Groups to profoundly influence, and at times control, the sources that doctors, and patients

        relied on for ostensibly “neutral” guidance, such as treatment guidelines, continuing medical

        education (“CME”) programs, medical conferences and seminars, and scientific articles. Thus,

        working individually and collectively, and through these Front Groups and KOLs, the Marketing

        Defendants and Purdue persuaded doctors and patients that what they had long known – that
                                                                                                             COM : 000046 of 000380




        opioids are addictive drugs, unsafe in most circumstances for long-term use – was untrue, and

        quite the opposite, that the compassionate treatment of pain required opioids.



                                                       28
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151      06/08/2020           Penny Adams Castle, Johnson Circuit Clerk




               83.     Each Marketing Defendant and Purdue knew that its misrepresentations of the




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000047 of 000441
        risks and benefits of opioids were not supported by or were directly contrary to the scientific

        evidence. Indeed, the falsity of each Defendant’s misrepresentations has been confirmed by the

        U.S. Food and Drug Administration (“FDA”) and the CDC, including by CDC’s Guideline for

        Prescribing Opioids for Chronic Pain, issued in 2016 and approved by the FDA.58

               84.     The Supply Chain Defendants facilitated the supply of far more opioids than

        could have been justified to serve the legal and appropriate market. The failure of Supply Chain

        Defendants to Maintain effective controls, and to investigate, report, and take steps to halt orders

        that they knew or should have known were suspicious, breached both their statutory and

        common law duties.

               85.     For over a decade, the Supply Chain Defendants aggressively sought to bolster




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        their revenue, increase profit, and grow their share of the prescription painkiller market by

        unlawfully and surreptitiously increasing the volume of opioids they sold. However, Supply

        Chain Defendants are not permitted to engage in a limitless expansion of their sales through the

        unlawful sales of regulated painkillers. Rather, as described below, multiple sources impose

        duties on the Supply Chain Defendants to maintain effective controls against diversion and to

        prevent oversupply into the illicit market.

               86.     As facilitated and caused by Supply Chain Defendants’ actions, opioids’

        distribution has skyrocketed.

                                                                                                               COM : 000047 of 000380



        58
           See Centers for Disease Control and Prevention, Guideline for Prescribing Opioids For
        Chronic Pain, available at https://www.cdc.gov/drugoverdose/pdf/guidelines_factsheet-a.pdf
        (last accessed August 1, 2018); Pat Anson, FDA Endorses CDC Opioid Guidelines, PAIN NEWS
        NETWORK (Feb. 4, 2016), available at https://www.painnewsnetwork.org/stories/2016/2/4/fda-
        endorses-cdc-opioid-guidelines.


                                                        29
Filed                  20-CI-00151      06/08/2020           Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        II.    JURISDICTION AND VENUE




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000048 of 000441
               87.     This Court has subject matter jurisdiction pursuant to KRS § 23A.010.

               88.     The Court has personal jurisdiction over Defendants because at all relevant times

        Defendants engaged in substantial business activities in Kentucky and purposefully directed their

        actions towards Kentucky, voluntarily submitted to the jurisdiction of Kentucky when obtaining

        a manufacturer or distributor license and have the requisite minimum contacts with Kentucky

        necessary to constitutionally permit this Court to exercise jurisdiction.

               89.     Venue is proper in Johnson County on multiple grounds: (a) under KRS §

        452.450 for the reason that one or more of Defendants has a place of business in the

        Commonwealth or has an agent who resides in the Commonwealth and such Defendant(s) has

        committed tortious conduct in Johnson County; (b) under KRS § 452.460 for the reason that the




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        injuries to Plaintiffs occurred, in part, in Johnson County; (c) for Defendants subject to

        Kentucky’s long-arm jurisdiction, under KRS 454.210(4) for the reason that one of the Plaintiff

        hospitals has legal residence in Johnson County and, for all Plaintiff hospitals, because

        Defendants’ tortious conduct occurred, in part, in Johnson County; (d) under KRS § 367.190(1)

        for the reason that unlawful methods, acts and/or practices of Defendants were committed in

        Johnson County; or (e) under KRS § 452.480 for the reason that one or more of Defendants

        reside or may be summoned in Johnson County.

               90.     This action is non-removable because there is incomplete diversity of residents

        and no substantial federal question is presented.

        III.   PARTIES
                                                                                                            COM : 000048 of 000380




               A.      Plaintiffs

               91.     Plaintiff Paintsville Hospital Company, LLC is a Kentucky limited liability

        company with its principal business office located in Paintsville, Kentucky. Quorum Health
                                                         30
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        Investment Company, LLC, a Delaware limited liability company, is a member of Paintsville




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000049 of 000441
        Hospital Company, LLC. Paintsville Hospital Company, LLC operates and does business as

        Paul B. Hall Regional Medical Center (“PBHRM”) located in Paintsville, Kentucky. PBHRM is

        licensed for a total of 72 acute-care beds, serving patients in Johnson County, Kentucky and

        surrounding areas.

               92.     Plaintiff Jennie Stuart Medical Center, Inc. is a Kentucky nonprofit corporation

        with its principal business office located in Hopkinsville, Kentucky. Jennie Stuart Medical

        Center, Inc. operates and does business as Jennie Stuart Medical Center located in Hopkinsville,

        Kentucky, a facility licensed for a total of 182 acute-care beds and 12 geriatric psychiatric beds,

        serving patients in Christian County, Kentucky and surrounding areas.

               93.     Plaintiff Hardin County, Kentucky d/b/a Hardin Memorial Hospital (“Hardin




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Memorial”) is a non-profit, county-owned hospital located in Elizabethtown, Kentucky whose

        Board of Trustees consist of members of the Hardin County Fiscal Court. Hardin Memorial is

        licensed for a total of 270 acute-care beds and 15 adult psychiatric beds, serving patients in

        Hardin County, Kentucky and surrounding areas.

               94.     Plaintiff T.J. Samson Community Hospital (“T.J. Samson”) is a Kentucky

        nonprofit corporation with its principal business office located in Glasgow, Kentucky. T.J.

        Samson is licensed for a total of 180 acute-care beds, serving patients in Barren County,

        Kentucky and surrounding areas.

               95.     Plaintiff Saint Joseph Health System, Inc. is a Kentucky nonprofit corporation

        with its principal business office located in Lexington, Kentucky. Saint Joseph Health System,
                                                                                                              COM : 000049 of 000380




        Inc. operates and does business as CHI Saint Joseph Health – Saint Joseph Hospital, CHI Saint

        Joseph Health – Saint Joseph Berea, CHI Saint Joseph Health – Saint Joseph East, CHI Saint



                                                        31
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        Joseph Health – Saint Joseph London, and CHI Saint Joseph Health – Saint Joseph Mount




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000050 of 000441
        Sterling. Saint Joseph Health System, Inc. is licensed for a total of 842 acute-care beds and 25

        critical access beds, serving patients in Madison, Fayette, Laurel, and Montgomery counties in

        Central and Southern Kentucky and surrounding areas.

                 96.   Flaget Healthcare, Inc. d/b/a Flaget Memorial Hospital (“Flaget”) is a Kentucky

        nonprofit corporation with its principal business office located in Lexington, Kentucky. Flaget is

        licensed for a total of 40 acute-care beds, serving patients in Nelson County, Kentucky and

        surrounding areas.

                 97.   Plaintiff Hospital of Louisa, Inc. is a Kentucky profit corporation with its

        principal business office located in Louisa, Kentucky. Hospital of Louisa, Inc. operates and does

        business as Three Rivers Medical Center located in Louisa, Kentucky, a facility licensed for a




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        total of 90 acute-care beds, serving patients in Lawrence County, Kentucky and surrounding

        areas.

                 98.   Plaintiff Jackson Hospital Corporation is a Kentucky corporation with its

        principal business office located in Jackson, Kentucky. Jackson Hospital Corporation operates

        and does business as Kentucky River Medical Center located in Jackson, Kentucky. Kentucky

        River Medical Center is licensed for a total of 55 acute-care beds, serving patients in Breathitt

        County, Kentucky and surrounding areas.

                 B.    Defendants and Co-Conspirators

                       1.     Marketing Defendants and Co-Conspirators

                              a.      Purdue
                                                                                                             COM : 000050 of 000380




                 99.   The Purdue entities and individuals described in this Section are Co-conspirators

        with the other Defendants charged in this complaint. They are not charged as Defendants.



                                                       32
Filed                  20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                                      i.     Purdue Co-Conspirators59




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000051 of 000441
               100.    Co-conspirators Purdue Pharma L.P. (“PPL”) is a limited partnership organized

        under the laws of Delaware with its principal place of business in Stamford, Connecticut.

               101.    Co-conspirators Purdue Pharma Inc. (“PPI”) is a New York corporation with its

        principal place of business in Stamford, Connecticut, and is the general partner of Purdue

        Pharma, L.P.

               102.    Co-conspirators The Purdue Frederick Company, Inc. (“PFC”) is a New York

        corporation with its principal place of business in Stamford, Connecticut.

               103.    Co-conspirator Rhodes Pharmaceuticals L.P., is a limited partnership organized

        under the laws of Delaware with its principal place of business in Coventry, Rhode Island.

        Rhodes Pharmaceuticals L.P. has one general partner, Rhodes Pharmaceuticals, Inc.; and one




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        limited partner, Coventry Technologies L.P., which holds Rhodes Pharmaceuticals L.P.’s shares.

        Coventry Technologies L.P. is a Delaware limited partnership with its principal place of business

        in Stamford, Connecticut. Its general partner is Purdue Pharma, Inc.

               104.    Co-conspirator Rhodes Technologies Inc. is a corporation organized under the

        laws of Delaware with its principal place of business in Coventry, Rhode Island. Rhodes

        Technologies is a Delaware general partnership with its principal place of business in Coventry,

        Rhode Island. Rhodes Technologies Inc. is the general partner of Rhodes Technologies and is a

        subsidiary of Purdue Pharma, L.P. (Rhodes Technologies and Rhodes Pharmaceuticals are

        collectively referred to as “Rhodes”). Rhodes manufactures and distributes generic opioids,

        including authorized generic versions of OxyContin and Butrans. Rhodes Technologies also
                                                                                                            COM : 000051 of 000380




        59
            Purdue Pharma Inc. and certain affiliated business entities have filed for bankruptcy
        protection. Plaintiffs do not intend to name any of the Purdue entities as defendants in this
        action, but identify them as Co-Conspirators with certain persons who are named as defendants.

                                                        33
Filed                  20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                   20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        manufacturers the active pharmaceutical ingredient in drugs including Purdue’s OxyContin.60




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000052 of 000441
        Among the drug products manufactured by Rhodes is buprenorphine, a drug used to treat opioid

        dependence.

                 105.    PPL, PPI, PFC, Rhodes and their subsidiaries and affiliates (collectively, “Purdue-

        Co-conspirators”) engaged in the manufacture, promotion, distribution, and sale of opioids

        nationally and in Kentucky including OxyContin, MS Contin, Dilaudid, Dilaudid-HP, Butrans,

        Hysingla ER and Targiniq ER.

                                        ii.     Purdue Individual Co-Conspirators

                 106.    The following individuals, all members of the Sackler family that beneficially

        owns Purdue, have served on the Board of Purdue during the relevant times indicated in

        parenthesis:




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                 107.    Richard Sackler (at all pertinent times until 201861), a resident of Florida;

                 108.    Beverly Sackler (all pertinent times until 2017), a resident of Connecticut;

                 109.    David Sackler (2012-18), a resident of New York;

                 110.    Ilene Sackler Lefcourt (all pertinent times), a resident of New York;

                 111.    Jonathan Sackler (all pertinent times), a resident of Connecticut;

                 112.    Kathe Sackler (all pertinent times), a resident of Connecticut;

                 113.    Mortimer D.A. Sackler (all pertinent times), a resident of New York62; and



                                                                                                               COM : 000052 of 000380



        60
             At various times, Defendant Mallinckrodt also supplied Purdue with oxycodone.
        61
          Defendant Beverly Sackler left the Board in 2017. Defendants Richard, David and Theresa
        Sackler left the Board in 2018. Defendants Jonathan Sackler, Ilene Sackler Lefcourt, Kathe
        Sackler, and Mortimer D.A. Sackler remain on the Board.


                                                           34
Filed                   20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               114.    Theresa Sackler (all pertinent times until 2018), a resident of the United




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000053 of 000441
        Kingdom.

               115.    The foregoing individuals (collectively, the “Sackler Co-Conspirators”) controlled

        Purdue’s misconduct. Each of them took a seat on the Board of Directors of Purdue Pharma Inc.

        Together, the Sackler Co-Conspirators, at all pertinent times, constituted a majority of Board,

        which gave them full power over Purdue. They directed and otherwise participated in Purdue’s

        deceptive sales and marketing practices, sending hundreds of orders to executives and other

        employees.

               116.    While the Sackler Co-Conspirators relinquished their officer titles in or around

        2003 to try to shield themselves from future criminal and civil liability, they remained Purdue’s

        owners, in control of its Board of Directors, and thus in firm control.




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               117.    At all pertinent times, at least through the end of 2018, the Sackler Co-

        Conspirators controlled Purdue’s deceptive sales campaign. They directed the company to hire

        hundreds more sales representatives to visit doctors thousands more times. They insisted that

        sales representatives repeatedly visit the most prolific prescribers. They directed representatives

        to encourage doctors to prescribe more of the highest doses of opioids. They studied unlawful

        tactics to keep patients on opioids longer and then ordered Purdue staff to implement these

        unlawful tactics. They asked for detailed reports about doctors suspected of misconduct, how

        much money Purdue made from them, and how few of them Purdue had reported to the

        authorities. They sometimes demanded more detail than anyone else in the entire company, so

        staff had to create special reports just for them. Richard Sackler even went into the field to
                                                                                                              COM : 000053 of 000380




        62
          References to “Mortimer D.A. Sackler” in this Complaint are to Mortimer David Alfons
        Sackler. Mortimer Sackler’s father, the late Mortimer D. Sackler, was also involved in Purdue
        Pharma during his lifetime.


                                                         35
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        promote opioids to doctors and supervise representatives face to face. In connection with a single




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000054 of 000441
        meeting in 2011, for example, sales and marketing staff scrambled to prepare responses to

        questions from the Sackler Co-Conspirators as follows: Co-Conspirator Mortimer D.A. Sackler

        asked about launching a generic version of OxyContin to “capture more cost sensitive patients;”

        Co-Conspirator Kathe Sackler recommended looking at the characteristics of patients who had

        switched to OxyContin to see if Purdue could identify more patients to convert; and Co-

        Conspirator Jonathan Sackler wanted to study changes in market share for opioids, focusing on

        dose strength.

                118.     The Sackler Co-Conspirators’ micromanagement was so intrusive that staff

        begged for relief. Co-Conspirator Gasdia (identified below) wrote to the CEO: “Anything you

        can do to reduce the direct contact of Richard into the organization is appreciated.” To convince




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        the Sackler Co-Conspirators to make him CEO, Co-Conspirator Landau wrote a plan that he

        titled: “SACKLER PHARMA ENTERPRISE.” He started by admitting that the Sackler Co-

        Conspirators in fact controlled the company like chief executive officers. The family ran “the

        global Sackler pharmaceutical enterprise … with the Board of Directors serving as the ‘de-facto’

        CEO.”

                119.     The Sackler Co-Conspirators concealed their extensive involvement at all costs.

        In 2000, the Sackler Co-Conspirators were warned that a reporter was “sniffing about the

        OxyContin abuse story.” The Sackler Co-Conspirators put the threat on the agenda for the next

        Board meeting and began covering their tracks. They planned a response that “deflects attention

        away from the company owners.” More recently, in November 2016, staff prepared statements to
                                                                                                             COM : 000054 of 000380




        the press denying the Sackler Co-Conspirators’ involvement in Purdue. Their draft claimed:

        “Sackler family members hold no leadership roles in the companies owned by the family trust.”



                                                        36
Filed                    20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        A staff member reviewing the draft knew what was up and commented with apparent sarcasm:




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000055 of 000441
        “Love the … statement.” Staff eventually told the press: “Sackler family members hold no

        management positions.” Some employees worried about the deception. When journalists asked

        follow-up questions about the Sackler Co-Conspirators, communications staff deliberated about

        whether to repeat the “no management positions” claim. They double-checked that Purdue’s top

        lawyers had ordered the statement. Then they arranged for one of the Sackler Co-Conspirators’

        foreign companies to issue it, so U.S. employees would not be blamed: “The statement will come

        out of Singapore.”

               120.    Most of all, the Sackler Co-Conspirators cared about money. Millions of dollars

        were not enough. They wanted billions. They cared more about money than about patients, or

        their employees, or the truth. In 1999, when employee Michael Friedman reported to Co-




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Conspirator Richard Sackler that Purdue was making more than $20,000,000 per week, Richard

        replied immediately, at midnight, that the sales were “not so great.” “After all, if we are to do

        900M this year, we should be running at 75M/month. So it looks like this month could be 80 or

        90M. Blah, humbug. Yawn. Where was I?” Missives of this nature from Richard to Purdue’s

        ostensible management were a routine, if not daily, occurrence. There was no such thing as

        enough.

               121.    From the money that Purdue collected as a result of its wrongful conduct, they

        paid themselves and their family billions of dollars. From the 2007 convictions (of certain

        Purdue officers) until 2018, the Sackler Co-Conspirators voted dozens of times to pay out

        Purdue’s opioid profits to their family - in total more than four billion dollars.
                                                                                                            COM : 000055 of 000380




                                                         37
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                                                                                                          5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000056 of 000441
                                                                                                          Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               122.   When the Sackler Co-Conspirators directed Purdue to pay their family, they knew

        and intended that they were paying themselves from opioid sales in Kentucky. Purdue and the

        Sackler Co-Conspirators tracked revenue from Kentucky.

               123.   In order to enhance their own and Purdue’s social standing and prestige, the

        Sackler Co-Conspirators endowed many cultural, educational and scientific institutions, many of

        which bear their family name, including many academic programs at Harvard University and

        Tufts University in Massachusetts, the New York Academy of Sciences, Columbia University,

        Dia Art Foundation, the Metropolitan Museum of Art and the Guggenheim art museum, all in

        New York, London’s Victoria and Albert Museum, and the Louvre in Paris. There is a Sackler
                                                                                                          COM : 000056 of 000380




        gallery at the Princeton University Art Museum and Sackler museums at Harvard University and

        Peking University in Beijing. The Sackler Co-Conspirators and their relatives include many

        prominent New York and international socialites.

                                                      38
Filed                 20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020           Penny Adams Castle, Johnson Circuit Clerk




               124.    Co-Conspirators John Stewart (CEO from 2007 to 2013), Mark Timney (2014 to




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000057 of 000441
        2017), a resident of Connecticut, and Co-Conspirator Craig Landau (2017 to the present), a

        resident of Connecticut, each directed Purdue’s deception as CEO of Purdue Pharma Inc. and

        Russell Gasdia, a resident of Massachusetts and Vice President of Sales and Marketing for Co-

        Conspirator Purdue Pharma L.P. at all pertinent times until June 2014, carried out the

        misconduct. The Co-Conspirators named in this paragraph are collectively referred to as the

        “Purdue Officer Co-Conspirators.”

               125.    The Sackler Co-Conspirators and the Purdue Officer Co-Conspirators are

        collectively referred to as the “Purdue Individual Co-Conspirators.” Purdue Co-Conspirators and

        Purdue Individual Co-Conspirators are collectively referred to as “Purdue.”

               126.    The Purdue Co-Conspirators all actively participated in the common law torts and




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        statutory violations of Purdue and benefited therefrom. The tortious conduct of the Purdue

        Individual Co-Conspirators was not, and could not have been, through the exercise of due

        diligence, known to the public until their conduct was detailed in recent court filings by the

        Attorney General of Massachusetts.

               127.    Purdue manufactures, promotes, sells, and distributes opioids such as OxyContin,

        MS Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER, and Targiniq ER in the United States,

        including to Plaintiffs. OxyContin is Purdue’s best-selling opioid. Since 2009, Purdue’s annual

        nationwide sales of OxyContin have fluctuated between $2.47 billion and $2.99 billion, up four-

        fold from its 2006 sales of $800 million. OxyContin constitutes roughly 30% of the entire market

        for analgesic drugs (painkillers).
                                                                                                           COM : 000057 of 000380




               128.    In 2007, Purdue settled criminal and civil charges against it for misbranding

        OxyContin and agreed to pay the United States $635 million – one of the largest settlements with



                                                       39
Filed                  20-CI-00151     06/08/2020           Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020               Penny Adams Castle, Johnson Circuit Clerk




        a drug company for marketing misconduct. In the same year, Purdue settled with 27 states for its




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000058 of 000441
        Consumer Protection Act violations regarding Purdue’s extensive off-label marketing of

        OxyContin and Purdue’s failure to adequately disclose abuse and diversion risks associated with

        the drug. None of this stopped Purdue. In fact, Purdue continued to create the false perception

        that opioids were safe and effective for long-term use, even after being caught, by using

        unbranded marketing methods to circumvent the system. In short, Purdue paid the fine when

        caught and then continued business as usual, deceptively marketing and selling billions of dollars

        of opioids each year. Substantially all of the Sackler Co-Conspirators (all of those except David

        Sackler) were heavily involved in the conduct that led to the fines and criminal convictions in

        2007. The misconduct of Richard, Beverly, Ilene, Jonathan, Kathe, Mortimer, and Theresa

        Sackler was particularly unfair, deceptive, unreasonable, and unlawful because they already had




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        been given a second chance. From the 1990s until 2007, they directed a decade of misconduct,

        which led to criminal convictions, court judgment, and commitments that Purdue would not

        deceive doctors and patients again. That background confirms that their misconduct since 2007

        was knowing, purposeful, reckless, and intentional.

               129.    Each of the Purdue Individual Co-Conspirators acted directly and through agents

        to transact business and cause injury in Kentucky.

               130.    Purdue employed scores of sales representatives in Kentucky to promote Purdue’s

        opioids in Kentucky and sold hundreds of millions of dollars of opioids in Kentucky.

               131.    The Sackler Co-Conspirators and Purdue Officer Co-Conspirators voted for

        and/or directed sales representatives to go door-to-door, making thousands of visits to doctors in
                                                                                                             COM : 000058 of 000380




        Kentucky. Although they did not knock on the doors to clinics and family practices themselves,

        these individuals voted for and/or ordered sales representatives to deceptively promote Purdue’s



                                                       40
Filed                 20-CI-00151    06/08/2020               Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        dangerous drugs in person, as a central facet of their deceptive marketing scheme that killed




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000059 of 000441
        hundreds of people in Kentucky.

               132.    The Sackler Co-Conspirators and Purdue Officer Co-Conspirators voted for

        and/or directed payments to Kentucky doctors to promote Purdue’s drugs.

               133.    The Sackler Co-Conspirators and Purdue Officer Co-Conspirators all directed the

        dissemination of tens of thousands of copies of unfair or deceptive marketing materials to

        doctors and other health care providers throughout Kentucky for the purpose of getting more and

        more prescribers to put their patients on Purdue’s drugs for longer and longer periods of time at

        higher and higher doses. These individuals voted for and/or managed a chain-of-command

        causing these mailings in Kentucky because they meant increased sales and profits for the

        Sackler Co-Conspirators and their executives.




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               134.    This misconduct caused tortious injury in Kentucky by killing hundreds of people

        and injuring many more.

                              b.      Cephalon and Associated Companies

               135.    Defendant Cephalon, Inc. is a Delaware corporation with its principal place of

        business in Frazer, Pennsylvania. Teva Ltd. Acquired Cephalon in October 2011, and Cephalon

        Inc. became a wholly owned subsidiary of Defendant Teva Ltd.

               136.    Defendant Teva Pharmaceutical Industries, Ltd. (“Teva Ltd.”) is an Israeli

        corporation with its principal place of business in Petah Tikva, Israel. Teva Ltd. is traded on the

        New York Stock Exchange (NYSE: TEVA). In its 2018 Form 10-K filed with the Securities and

        Exchange Commission, Teva Ltd. stated that it is the leading generic drug company in the
                                                                                                              COM : 000059 of 000380




        United States. Teva Ltd. operates globally, with significant business transactions in the United

        States. In 2018, its gross profit from North American operations was $4.979 million.



                                                        41
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




               137.    Teva Pharmaceuticals USA, Inc. (“Teva USA”) is a Delaware corporation with its




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000060 of 000441
        principal place of business in North Wales, Pennsylvania, and is a wholly owned subsidiary of

        Teva, Ltd.

               138.    Teva USA and Cephalon, Inc. work together closely to market and sell Cephalon

        products in the United States. Since its acquisition of Cephalon in October 2011, Teva USA has

        conducted all sales and marketing activities for Cephalon in the United States, through its

        “specialty medicines” division. Teva USA and Cephalon, Inc. worked together to manufacture,

        promote, sell, and distribute opioids such as Actiq and Fentora in the United States. Teva USA

        holds out Actiq and Fentora as Teva products to the public. The FDA-approved prescribing

        information and medication guide, which is distributed with Cephalon opioids, discloses that the

        guide was submitted by Teva USA, and directs physicians to contact Teva USA to report adverse




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        events. All of Cephalon’s promotional websites, including those for Actiq and Fentora, display

        Teva Ltd.’s logo.63

               139.    Teva USA’s parent company, Teva Pharmaceuticals Industries, Ltd. lists

        Cephalon and Teva USA’s sales as its own on its financial reports, and its year-end report for

        2012 – the year immediately following the Cephalon acquisition – attributed a 22% increase in

        its specialty medicine sales to “the inclusion of a full year of Cephalon’s specialty sales,”

        including sales of Fentora.64 Actiq has been approved by the FDA only for the “management of

        breakthrough cancer pain in patients 16 years and older with malignancies who are already

        receiving and who are tolerant to around-the-clock opioid therapy for the underlying persistent    COM : 000060 of 000380



        63
          E.g., ACTIQ, available at http://www.actiq.com/ (displaying logo at bottom-left) (last
        accessed August 1, 2018).
        64
           Teva Ltd., Annual Report (Form 20-F), at 62 (Feb. 12, 2013), available at
        http://annualreports.com/HostedData/AnnualReportArchive/t/NASDAQ_TEVA_2012.pdf.


                                                       42
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        cancer pain.”65 Fentora has been approved by the FDA only for the “management of




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000061 of 000441
        breakthrough pain in cancer patients 18 years of age and older who are already receiving and

        who are tolerant to around-the-clock opioid therapy for their underlying persistent cancer

        pain.”66 In 2008, Cephalon pled guilty to a criminal violation of the Federal Food, Drug and

        Cosmetic Act for its misleading promotion of Actiq and two other drugs, and agreed to pay a

        $425 million fine.67

               140.    Teva USA also sells generic opioids in the United States, including generic

        opioids previously sold by Allergan plc, whose generics business Teva Ltd., Teva USA’s parent

        company based in Israel, acquired in August 2016.

               141.    Teva USA and Cephalon Inc. are collectively referred to herein as “Cephalon.”

               142.    From 2000 forward, Cephalon has made thousands of payments to physicians




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        nationwide, including in Kentucky, ostensibly for activities including participating on speakers’

        bureaus, providing consulting services, assisting in post-marketing safety surveillance and other

        services, many of whom were not oncologists and did not treat cancer pain, but, in fact, these

        activities were used by Cephalon to deceptively promote and maximize the use of opioids.




        65
           Highlights of Prescribing information, ACTIQ® (fentanyl citrate) oral transmucosal lozenge,
        CII (2009), ACTIQ PI/Med Guide, available at
        https://www.accessdata.fda.gov/drugsatfda_docs/label/2009/020747s030lbl.pdf (last accessed
        August 1, 2018).
        66
           Highlights of Prescribing Information, FENTORA® (fentanyl citrate) buccal tablet, CII
        (2011), available at
        https://www.accessdata.fda.gov/drugsatfda_docs/label/2012/021947s015lbl.pdf (last accessed
                                                                                                            COM : 000061 of 000380




        August 1, 2018).
        67
           Press Release, U.S. Dep’t of Justice, Biopharmaceutical Company, Cephalon, to Pay $425
        Million & Enter Plea to Resolve Allegations of Off-Label Marketing (Sept. 29, 2008),
        https://www.justice.gov/archive/opa/pr/2008/September/08-civ-860.html.


                                                       43
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                              c.     Actavis Entities




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000062 of 000441
               143.    Defendant Allergan plc (“Allergan”) is a public limited company incorporated in

        Ireland with its principal place of business in Dublin, Ireland. Shares of Allergan are traded on

        the New York Stock Exchange (NYSE: AGN). In its 2018 Form 10-K filed with the SEC,

        Allergan plc stated that it does business in the United States through its U.S. Specialized

        Therapeutics and U.S. General Medicine segments, which generated nearly 80% of the

        company’s $15.8 billion in net revenue during the year ended December 31, 2018.

               144.    Before the entities defined below as Actavis were sold to Teva Ltd. in August

        2016, Actavis was part of the same corporate family as Allergan and sold and marketed opioids

        as part of a coordinated strategy to sell and market the branded and generic opioids of Allergan

        and Actavis. In October 2012, the Actavis Group was acquired by Watson Pharmaceuticals, Inc.,




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        and the combined company changed its name to Actavis, Inc. as of January 2013, and then to

        Actavis plc in October 2013. In October 2013, Actavis plc (n/k/a Allergan plc) acquired Warner

        Chilcott plc pursuant to a transaction agreement dated May 19, 2013. Actavis plc (n/k/a Allergan

        plc) was established to facilitate the business combination between Actavis, Inc. (n/k/a Allergan

        Finance, LLC) and Warner Chilcott plc. Following the consummation of the October 1, 2013

        acquisition, Actavis, Inc. (n/k/a Allergan Finance, LLC Inc.) and Warner Chilcott plc became

        wholly-owned subsidiaries of Actavis plc (n/k/a Allergan plc). Pursuant to the transaction, each

        of Actavis, Inc.’s common shares were converted into one Actavis plc share. Further, Actavis plc

        (n/k/a Allergan plc) was the “successor issuer” to Actavis, Inc. and Warner Chilcott. Actavis plc

        acquired Allergan, Inc. in March 2015, and the combined company thereafter changed its name
                                                                                                            COM : 000062 of 000380




        to Allergan plc.




                                                        44
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




               145.    Defendant Allergan Finance, LLC (f/k/a Actavis,             Inc., f/k/a Watson




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000063 of 000441
        Pharmaceuticals, Inc.) is a limited liability company incorporated in Nevada and headquartered

        in Madison, New Jersey. Allergan Finance, LLC is a wholly-owned subsidiary of defendant

        Allergan plc. In 2008, Actavis, Inc. (n/k/a Allergan Finance, LLC), acquired the opioid Kadian

        through its subsidiary, Actavis Elizabeth LLC, which had been the contract manufacturer of

        Kadian since 2005. Since 2008, Kadian’s label has identified the following entities as the

        manufacturer or distributor of Kadian: Actavis Elizabeth LLC, Actavis Kadian LLC, Actavis

        Pharma, Inc., and Allergan USA, Inc. Currently, Allergan USA, Inc. is contracted with UPS

        SCS, Inc. to distribute Kadian on its behalf.

               146.    Defendant Allergan Sales, LLC is incorporated in Delaware and headquartered in

        Irvine, California. Allergan Sales, LLC is the current New Drug Application (“NDA”) holder for




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Kadian, and in 2016, Allergan Sales, LLC held the Abbreviated New Drug Applications

        (“ANDAs”) for Norco. Allergan Sales, LLC is the wholly-owned subsidiary of Allergan plc.

        The Norco ANDAs are currently held by Allergan Pharmaceuticals International Limited, which

        is incorporated in Ireland.

               147.    Defendant Allergan USA, Inc. is incorporated in Delaware and headquartered in

        Madison, New Jersey. Allergan USA, Inc. is currently responsible for Norco and Kadian sales.

        Allergan USA, Inc. is a wholly-owned subsidiary of Allergan plc.

               148.    Defendant Allergan plc has, at all times, exercised control over these marketing

        and sales efforts and profits from the sale of its subsidiaries’ products ultimately inure to its

        benefit, including those sales by Actavis during the period of its ownership and control by
                                                                                                            COM : 000063 of 000380




        Allergan. Allergan is or has been in the business of manufacturing, selling, promoting, and/or




                                                        45
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        distributing both brand name and generic opioids throughout the United States, including to




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000064 of 000441
        Plaintiffs.

                149.   Defendant Watson Laboratories, Inc. (“Watson”) is a Nevada corporation with its

        principal place of business in Corona, California. Watson Laboratories, Inc. was sold to Teva

        Pharmaceutical Industries Ltd. as part of Allergan plc’s 2016 sale of its generic businesses to

        Teva. Prior to the sale, Watson Laboratories, Inc. was a direct subsidiary of Actavis, Inc., (n/k/a

        Allergan Finance, LLC). Between 2000 and 2015, Watson Laboratories, Inc. held the ANDAs

        for Norco and was the manufacturer of the drug. Watson Laboratories, Inc. was also the ANDA

        holder of various generic opioids.

                150.   Defendant Warner Chilcott Company, LLC is a limited liability company

        incorporated in Puerto Rico. Since 2015, Warner Chilcott Company, LLC has been the




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        manufacturer of Norco. Warner Chilcott Company, LLC was a subsidiary of Warner Chilcott plc

        until Warner Chilcott plc became a wholly owned subsidiary of Allergan plc in 2013. Warner

        Chilcott Company LLC was sold to Teva Pharmaceutical Industries Ltd. as part of Allergan plc’s

        2016 sale of its generic businesses to Teva.

                151.   Defendant Actavis Pharma, Inc. (f/k/a Watson Pharma Inc.) (“Actavis Pharma”)

        is a Delaware corporation with its principal place of business in New Jersey.

                152.   Actavis Pharma was previously responsible for sales of Kadian and Norco.

        Actavis Pharma was sold to Teva Pharmaceutical Industries Ltd. as part of Allergan plc’s 2016

        sale of its generic businesses to Teva. According to ARCOS data, from 2006 through 2014,

        Actavis Pharma, Inc. sold 1,047,559,999 pills of oxycodone and hydrocodone into Kentucky.
                                                                                                              COM : 000064 of 000380




        Among all manufacturers, Actavis Pharma, Inc. manufactured the most oxycodone and

        hydrocodone pills sold into Kentucky during that eight-year period.



                                                        46
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151    06/08/2020               Penny Adams Castle, Johnson Circuit Clerk




                153.     Defendant Actavis South Atlantic LLC is a Delaware limited liability company




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000065 of 000441
        with its principal place of business in Sunrise, Florida. Actavis South Atlantic LLC was listed as

        the ANDA holder for oxymorphone and fentanyl transdermal. Actavis South Atlantic LLC was

        sold to Teva Pharmaceutical Industries Ltd. as part of Allergan plc’s 2016 sale of its generic

        businesses to Teva.

                154.     Defendant Actavis Elizabeth LLC is a Delaware limited liability company with its

        principal place of business in Elizabeth, New Jersey. From December 19, 2005, until it

        purchased the medication in December 2008, Actavis Elizabeth LLC served as the contract

        manufacturer of Kadian for Alpharma. Actavis Elizabeth LLC held the ANDA for Kadian from

        2008 to 2013. Actavis Elizabeth LLC was also the holder of ANDAs for the following opioid

        products: oxycodone/acetaminophen; homatropine methylbromide/hydrocodone bitartrate;




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        morphine       sulfate   capsule;   morphine   sulfate    tablet;   oxycodone/hydrochloride   tablet;

        oxycodone/ibuprofen; and oxymorphone tablet. Actavis Elizabeth LLC was sold to Teva

        Pharmaceutical Industries Ltd. as part of Allergan plc’s 2016 sale of its generic businesses to

        Teva.

                155.     Defendant Actavis Mid Atlantic LLC is a Delaware limited liability company

        with its principal place of business in Parsippany, New Jersey. Actavis Mid Atlantic LLC has

        held the ANDA for homatropine methylbromide/hydrocodone bitartrate. Actavis Mid Atlantic

        LLC was sold to Teva Pharmaceutical Industries Ltd. As part of Allergan plc’s 2016 sale of its

        generic businesses to Teva.

                156.     Defendant Actavis Totowa LLC is a Delaware limited liability company with its
                                                                                                                COM : 000065 of 000380




        principal place of business in Parsippany, New Jersey. Actavis Totowa LLC has held the




                                                         47
Filed                    20-CI-00151    06/08/2020               Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        ANDAs for the following Schedule II opioid products: oxycodone/acetaminophen; homatropine




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000066 of 000441
        methylbromide; oxycodone/hydrochloride.

               157.    Defendant Actavis LLC (f/k/a Actavis Inc.) (“Actavis LLC”) is a Delaware

        limited liability company with its principal place of business in Parsippany, New Jersey.

        Defendants Actavis South Atlantic LLC, Actavis Elizabeth LLC, Actavis Mid Atlantic LLC, and

        Actavis Totowa LLC were all direct subsidiaries of Actavis LLC, which was an indirect

        subsidiary of defendant Watson. Watson, in turn, was a direct subsidiary of Actavis, Inc. (n/k/a

        Allergan Finance, LLC). Actavis LLC was sold to Teva Pharmaceutical Industries Ltd. as part of

        Allergan plc’s 2016 sale of its generic businesses to Teva.

               158.    Defendant Actavis Kadian LLC is a Delaware limited liability company with its

        principal place of business in Morristown, New Jersey. Actavis Kadian LLC has been identified




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        on Kadian’s label as a manufacturer or distributor of Kadian. Actavis Kadian LLC was sold to

        Teva Pharmaceutical Industries Ltd. as part of Allergan plc’s 2016 sale of its generic businesses

        to Teva.

               159.    Defendant Actavis Laboratories UT, Inc. (f/k/a Watson Laboratories, Inc.-Salt

        Lake City) is a Delaware limited liability company with its principal place of business in Salt

        Lake City, Utah. Actavis Laboratories UT, Inc. was the Kadian NDA holder from 2013 to 2016

        and was listed as the NDA holder for morphine sulfate capsule. Actavis Laboratories UT, Inc.

        was sold to Teva Pharmaceutical Industries Limited as part of Allergan plc’s 2016 sale of its

        generic businesses to Teva. Prior to the sale, Actavis Laboratories UT, Inc. was a direct

        subsidiary of Actavis, Inc. (n/k/a Allergan Finance, LLC).
                                                                                                            COM : 000066 of 000380




               160.    Defendant Actavis Laboratories FL, Inc. (f/k/a Watson Laboratories, Inc.-Florida)

        is a Florida limited liability company with its principal place of business in Davie, Florida.



                                                        48
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        Actavis Laboratories FL, Inc. was a Norco ANDA holder in 2015 and was the ANDA holder of




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000067 of 000441
        the   following    opioid    products:     hydrocodone/acetaminophen;      hydrocodone/ibuprofen;

        oxycodone/aspirin; and hydromorphone tablet. Actavis Laboratories FL, Inc. was sold to Teva

        Pharmaceutical Industries Ltd. as part of Allergan plc’s 2016 sale of its generic businesses to

        Teva. Prior to the sale, Actavis Laboratories FL, Inc. was a direct subsidiary of Andrx

        Corporation, which was a direct subsidiary of Actavis, Inc. (n/k/a Allergan Finance, LLC).

        Andrx Corporation was transferred to Teva as part of the 2016 sale.

               161.    Each of these Defendants and entities currently is or was previously owned by

        Defendant Allergan plc., which uses them to market and sell its drugs in the United States.

        Collectively, these defendants and entities, and their subsidiaries and affiliates that manufacture,

        promote, distribute, and sell opioids, are referred to as “Actavis.”




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               162.    Actavis manufactures, promotes, sells, and distributes opioids, including the

        branded drugs Kadian and Norco, a generic version of Kadian, and generic versions of Duragesic

        and Opana in the United States. Actavis acquired the rights to Kadian from King

        Pharmaceuticals, Inc. on December 30, 2008, and began marketing Kadian in 2009.

                               d.      Janssen and Associated Companies

               163.    Defendant Johnson & Johnson (“J&J”) is a New Jersey corporation with its

        principal place of business in New Brunswick, New Jersey.

               164.    Defendant Janssen Pharmaceuticals, Inc. is a Pennsylvania corporation with its

        principal place of business in Titusville, New Jersey, and is a wholly owned subsidiary of J&J.

               165.    Janssen Pharmaceuticals, Inc. was formerly known as Ortho-McNeil-Janssen
                                                                                                               COM : 000067 of 000380




        Pharmaceuticals, Inc., which was formerly known as Janssen Pharmaceutica, Inc.

               166.    Defendant Noramco, Inc. is a Delaware company headquartered in Wilmington,

        Delaware and was a wholly owned subsidiary of J&J until July 2016. Noramco, Inc. is or had
                                                         49
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        been part of J&J’s opium processing. It makes active pharmaceutical ingredients (“APIs”) for




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000068 of 000441
        opioid painkillers.

               167.    Defendant, Tasmanian Alkaloids Pty. Ltd. (“Tasmanian Alkaloids”) is an

        Australian private company based in Westbury, Australia and incorporated in Tasmania,

        Australia. Tasmanian Alkaloids Pty. Ltd. was a wholly owned subsidiary of J&J until July 2016

        when J&J sold its interests to SK Capital Partners LP, a limited partnership incorporated in

        Delaware.

               168.    Johnson & Johnson is the only company that owns over 10% of Janssen

        Pharmaceuticals stock. J&J controls the sale and development of Janssen Pharmaceuticals drugs

        and Janssen Pharmaceuticals profits inure to J&J’s benefit.

               169.    J&J, Janssen Pharmaceuticals, Inc., Noramco, Inc., Ortho-McNeil-Janssen




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Pharmaceuticals, Inc., Tasmanian Alkaloids Pty. Ltd., and Janssen Pharmaceutica, Inc.

        (collectively, “Janssen”) are or have been in the business of manufacturing, selling, promoting,

        and/or distributing both brand name and generic opioids throughout the United States.

               170.    Janssen manufactures, promotes, sells, and distributes drugs in the United States,

        including the opioid Duragesic (fentanyl). Before 2009, Duragesic accounted for at least $1

        billion in annual sales. Until January 2015, Janssen developed, marketed, and sold the opioids

        Nucynta (tapentadol) and Nucynta ER. Together, Nucynta and Nucynta ER accounted for $172

        million in sales in 2014.

               171.    Janssen made thousands of payments to physicians nationwide, including in

        Kentucky, ostensibly for activities including participating on speakers’ bureaus, providing
                                                                                                            COM : 000068 of 000380




        consulting services, assisting in post-marketing safety surveillance and other services, but, in




                                                       50
Filed                  20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        fact, these activities were used by Janssen to deceptively promote and maximize the use of




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000069 of 000441
        opioids.

                  172.   On August 26, 2019, a judge in Oklahoma ruled that Johnson & Johnson had

        intentionally played down the dangers and oversold the benefits of opioids, and ordered it to pay

        the state $572 million in the first trial of a drug manufacturer for the destruction wrought by

        opioid painkillers.68 The judge found that the state had proven that Johnson & Johnson had

        created a public nuisance by exaggerating the benefits of narcotic painkillers and minimizing

        their addiction risks. The Oklahoma Court also found that “the public in general are currently

        experiencing an opioid crisis and epidemic.”69

                  173.   According to the Oklahoma Court, Johnson & Johnson’s marketing and

        promotion activities included, among other things, their sales representatives providing




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        education, literature they funded in medical journals and publications, materials from

        professional societies/patient advocacy groups, continuing medical education they funded,

        unbranded marketing materials, and paid speakers.70         The key messages in this marketing

        strategy included promoting the concept that chronic pain was undertreated, and the solution to

        this problem was increasing opioid use.71 They used the phrase, “pseudoaddiction,” to describe

        patients returning to the doctor before a prescription should have run out, not as individuals

        suffering from addiction but rather as suffering from the undertreatment of their pain, which

        68
           Jan Hoffman, Johnson & Johnson Ordered to Pay $572 Million in Landmark Opioid Trial,
        THE NEW YORK TIMES (Aug. 26, 2019), available at
        https://www.nytimes.com/2019/08/26/health/oklahoma-opioids-johnson-and-johnson.html. See
        also Judgment After Non-Jury Trial, Aug. 26, 2019, Case No. CJ-2017-816 (Okla. Cleveland
        Cty. Dist. Ct.) (“Okla. Judgment”).
                                                                                                            COM : 000069 of 000380




        69
             Okla. Judgment, Findings of Fact, ¶1.
        70
             Okla. Judgment, Findings of Fact, ¶19.
        71
             Okla. Judgment, Findings of Fact, ¶20.

                                                         51
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020          Penny Adams Castle, Johnson Circuit Clerk




        could best be solved by prescribing those patients more opioids.72 Sales representatives did not,




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000070 of 000441
        however, receive training regarding “pill mill” red flags, such as “pain clinics with patients lined

        up out the door or patients passed out in the waiting room.”73

                  174.     According to the Oklahoma Court, Johnson & Johnson, through its wholly owned

        subsidiaries, Tasmanian Alkaloids Limited and Noramco, Inc., supplied opioid manufacturers

        with active pharmaceutical ingredients (“APIs”) from the 1990s until at least 2016. Tasmanian

        Alkaloids Limited “cultivated and processed opium poppy plants to manufacture narcotic raw

        materials that were imported into the U.S. to be processed and made into APIs for manufacturing

        opioids.”        Noramco, Inc. imported the raw materials from Tasmanian Alkaloids Limited,

        processed these materials into APIs for manufacturing opioids, and sold the APIs to other opioid

        manufacturers in the United States.74




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                  175.     According to the Oklahoma Court, drug manufacturers in the United States,

        including Purdue and Teva, were supplied the following opioid APIs through Johnson &

        Johnson’s operations:        oxycodone, hydrocodone, morphine, codeine, fentanyl, sufentanil,

        buprenorphine, hydromorphone, and naloxone.75 Noramco sold its APIs, including oxycodone,

        hydrocodone, morphine, codeine, buprenorphine, hydromorphone, and naloxone, through long-

        term agreements with all 7 of the top U.S. generic manufacturing companies.76




        72
             Okla. Judgment, Findings of Fact, ¶22.
        73
             Okla. Judgment, Findings of Fact, ¶33.
                                                                                                               COM : 000070 of 000380




        74
             Okla. Judgment, Findings of Fact, ¶6.
        75
             Okla. Judgment, Findings of Fact, ¶7.
        76
             Okla. Judgment, Findings of Fact, ¶14.

                                                        52
Filed                      20-CI-00151   06/08/2020          Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




                  176.   According to the Oklahoma Court, in 2015, Johnson & Johnson’s operations,




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000071 of 000441
        comprised of Noramco and Tasmanian Alkaloids, and called “Noramco World Wide Narcotics

        Franchise,” held the distinction of being “the #1 supplier of Narcotic APIs in the United States,

        the world’s largest market.”77 “Noramco grew to become the No. 1 narcotic API supplier of

        oxycodone, hydrocodone, codeine and morphine in the United States.”78

                  177.   Janssen, like many other companies, has a corporate code of conduct, which sets

        forth the organization’s mission, values and principles. Janssen’s employees are required to read,

        understand and follow its Code of Conduct for Health Care Compliance. Johnson & Johnson

        imposes this code of conduct on Janssen as a pharmaceutical subsidiary of J&J. 79 Documents

        posted on J&J’s and Janssen’s websites confirm J&J’s control of the development and marketing

        of opioids by Janssen. Janssen’s website “Ethical Code for the Conduct of Research and




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Development,” names only J&J and does not mention Janssen anywhere within the document.

        The “Ethical Code for the Conduct of Research and Development” posted on the Janssen website

        is J&J’s company-wide Ethical Code, which it requires all of its subsidiaries to follow.

                  178.   The “Every Day Health Care Compliance Code of Conduct” posted on Janssen’s

        website is a J&J company-wide document that describes Janssen as one of the “Pharmaceutical

        Companies of Johnson & Johnson” and as one of the “Johnson & Johnson Pharmaceutical

        Affiliates.” It governs how “[a]ll employees of Johnson & Johnson Pharmaceutical Affiliates,”

        including those of Janssen, “market, sell, promote, research, develop, inform and advertise


        77
             Okla. Judgment, Findings of Fact, ¶8.
                                                                                                             COM : 000071 of 000380




        78
             Okla. Judgment, Findings of Fact, ¶15.
        79
             Depomed, Inc. acquired the rights to Nucynta and Nucynta ER from Janssen in 2015.




                                                        53
Filed                    20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        Johnson & Johnson Pharmaceutical Affiliates’ products.” All Janssen officers, directors,




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000072 of 000441
        employees, sales associates must certify that they have “read, understood and will abide by” the

        code. The code governs all of the forms of marketing at issue in this case. J&J made payments to

        thousands of physicians nationwide, including in Kentucky, ostensibly for activities including

        participating on speakers’ bureaus, providing consulting services, assisting in post-marketing

        safety surveillance and other services, but, in fact, these activities were used by J&J to

        deceptively promote and maximize the use of opioids.

                              e.     Endo and Associated Companies

               179.    Defendant Endo Health Solutions Inc. is a Delaware corporation with its principal

        place of business in Malvern, Pennsylvania.

               180.    Defendant Endo Pharmaceuticals Inc. is a wholly owned subsidiary of Endo




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Health Solutions Inc. and is a Delaware corporation with its principal place of business in

        Malvern, Pennsylvania.

               181.    Defendant Par Pharmaceutical, Inc. is a Delaware corporation with its principal

        place of business located in Chestnut Ridge, New York. Par Pharmaceutical, Inc. is a wholly

        owned subsidiary of Par Pharmaceutical Companies, Inc. f/k/a Par Pharmaceutical Holdings, Inc.

               182.    Defendant Par Pharmaceuticals Companies, Inc. is a Delaware corporation with

        its principal place of business located in Chestnut Ridge, New York (Par Pharmaceutical, Inc.

        and Par Pharmaceutical Companies, Inc. collectively, “Par Pharmaceutical”). Par Pharmaceutical

        was acquired by Endo International plc in September 2015 and is an operating company of Endo

        International plc.
                                                                                                           COM : 000072 of 000380




               183.    According to ARCOS data, from 2006 to 2014, Par Pharmaceutical manufactured

        and sold 435,584,240 pills of oxycodone and hydrocodone in Kentucky. Among all



                                                      54
Filed                  20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        manufacturers, Par Pharmaceutical manufactured the third highest number of pills of oxycodone




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000073 of 000441
        and hydrocodone sold into Kentucky during that eight-year period.

               184.    Endo Health Solutions Inc. and Endo Pharmaceuticals Inc. (collectively, “Endo”)

        are or have been in the business of manufacturing, selling, promoting, and/or distributing both

        brand name and generic opioids throughout the United States.

               185.    Endo develops, markets, and sells prescription drugs, including the opioids

        Opana/Opana ER, Percodan, Percocet, generic versions of oxycodone, oxymorphone,

        hydromorphone and hydrocodone in the United States. Opioids made up roughly $403 million of

        Endo’s overall revenues of $3 billion in 2012. Opana ER yielded $1.15 billion in revenue from

        2010 and 2013, and it accounted for 10% of Endo’s total revenue in 2012. On June 8, 2017, the

        FDA requested that Endo remove Opana ER from the market because of a “serious outbreak” of




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        HIV and hepatitis C due to abuse of the drug after the reformulation of Opana from a nasal spray

        to an injectable.80 In response to the FDA’s request, Endo removed Opana ER from the market in

        July 2017, the first time the agency had ever moved to pull an opioid medication from sale.81

        Endo also manufactures and sells generic opioids such as oxycodone, oxymorphone,

        hydromorphone, and hydrocodone products in the United States, by itself and through its

        subsidiary, Qualitest Pharmaceuticals, Inc.

               186.    Endo made thousands of payments to physicians nationwide, including in

        Kentucky, ostensibly for activities including participating on speakers’ bureaus, providing


        80
           Press Release, U.S. Food & Drug Administration, FDA Requests Removal of Opana ER for
        Risks Related to Abuse (June 8, 2017), available at
                                                                                                           COM : 000073 of 000380




        https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm562401.htm.
        81
          Press Release, Endo International PLC, Endo Provides update on Opana ER (July 6, 2017),
        available at http://investor.endo.com/news-releases/news-release-details/endo-provides-update-
        opanar-er.


                                                      55
Filed                 20-CI-00151    06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151      06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        consulting services, assisting in post-marketing safety surveillance and other services, but, in




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000074 of 000441
        fact, these activities were used by Endo to deceptively promote and maximize the use of opioids.

                              f.       Abbott Laboratories
               187.    Defendant AbbVie, Inc. (“AbbVie”), is a corporation organized under the laws of

        Delaware, with its principal place of business in North Chicago, Illinois. AbbVie, at times

        relevant to this Complaint, manufactured, promoted, sold, and distributed branded and generic

        opioids in the United States and Kentucky.

               188.    Defendant Abbott Laboratories, Inc. is a corporation organized under the laws of

        the State of Delaware, with its principal place of business in Chicago, Illinois. Before splitting

        from AbbVie in 2013, Abbott Laboratories, Inc. manufactured, promoted, sold, and distributed

        branded and generic opioids in the United States and Kentucky.




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               189.    Defendant Abbott Laboratories is an Illinois corporation with its principal place

        of business in Abbott Park, Illinois. Defendant Abbott Laboratories, Inc. is a subsidiary of

        Abbott Laboratories, whose principal place of business is also in Abbott Park, Illinois.

        Defendants Abbott Laboratories and Abbott Laboratories, Inc. are referred to collectively as

        “Abbott.”

               190.    Abbott was primarily engaged in the promotion and distribution of opioids

        nationally due to the co-promotional agreement with Purdue. Pursuant to that agreement,

        between 1996 and 2006, Abbott actively promoted, marketed, and distributed Purdue’s opioid

        products as set forth above.

               191.    Abbott, as part of the co-promotional agreement, helped turn OxyContin into the
                                                                                                             COM : 000074 of 000380




        largest selling opioid in the nation. Abbott, a much larger company than Purdue, had a sales

        force entrenched in hospitals and surgical centers, and had existing relationships with

        anesthesiologists, emergency room doctors, surgeons, and pain management teams. Abbott

                                                       56
Filed                 20-CI-00151      06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                     20-CI-00151    06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        devoted at least 300 sales representatives to OxyContin sales – about the same number of people




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000075 of 000441
        Purdue initially dedicated to the drug – as part of a co-promotional agreement with Purdue.82

        Winning Abbott’s help was so important to Purdue that it agreed to indemnify the larger

        company from any legal costs that might arise from the selling of the drug. It was a provision

        that ended up saving Abbott millions of dollars, and also kept the company out of the headlines

        as Purdue was forced to pay huge fines and settlements from the illegal marketing of

        Oxycontin.83

                   192.   Under the co-promotional agreement with Purdue, the more Abbott generated in

        sales, the higher the reward. Specifically, Abbott received 25% to 30% of all net sales for

        prescriptions written by doctors its sales force called on. This agreement was in operation from

        1996-2002, following which Abbott continued to receive a residual payment of 6% of net sales




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        up through at least 2006.

                   193.   With Abbott’s help, sales of OxyContin went from a mere $49 million in its first

        full year on the market to $1.2 billion in 2002. Over the life of the co-promotional agreement,

        Purdue paid Abbott nearly half a billion dollars.

                   194.   Abbott and Purdue’s conspiring with Pharmacy Benefit Managers (PBMs) to

        drive opioid use is well established. As described in an October 28, 2016, article from

        Psychology Today entitled America’s Opioid Epidemic:


                   Abbott and Purdue actively misled prescribers about the strength and safety of the
                   painkiller [OxyContin]. To undermine the policy of requiring prior authorization,
                   they offered lucrative rebates to middlemen such as Merck Medco [now Express
                   Scripts] and other pharmacy benefits managers on condition that they eased
                                                                                                             COM : 000075 of 000380




        82
          “Secret trove reveals bold ‘crusade’ to make OxyContin a blockbuster” by David Armstrong.
        STAT. September 22, 2016.
        83
             Id.

                                                          57
Filed                     20-CI-00151    06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                     20-CI-00151    06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




                   availability of the drug and lowered co-pays. The records were part of a case




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000076 of 000441
                   brought by the state of West Virginia against both drug makers alleging
                   inappropriate and illegal marketing of the drug as a cause of widespread
                   addiction…. One reason the documents are so troubling is that, in public at least,
                   the drug maker was carefully assuring authorities that it was working with state
                   authorities to curb abuse of OxyContin. Behind the scene, however, as one Purdue
                   official openly acknowledged, the drug maker was “working with Medco (PBM)
                   [now Express Scripts] to try and make parameters [for prescribing] less
                   stringent.84
                                 g.      Amneal
                   195.   Defendant Amneal Pharmaceuticals, LLC (“Amneal LLC”) is a Delaware limited

        liability company with its principal place of in New Jersey.

                   196.   Defendant Amneal Pharmaceuticals, Inc. (“API”) is a Delaware corporation with

        its principal place of business in New Jersey. API is the managing member of Amneal LLC, and

        conducts and exercises full control over all activities of Amneal LLC.85




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                   197.   Impax Laboratories, LLC, formerly known as Impax Laboratories, Inc., is a

        Delaware limited liability company with its principal place of business in Bridgewater, New

        Jersey. Upon information and belief, in May 2018, Impax Laboratories, Inc. merged with and

        into Amneal Pharmaceuticals LLC to form Defendant, Amneal Pharmaceuticals, Inc.

                   198.   Defendant Amneal Pharmaceuticals of New York LLC is a Delaware limited

        liability company with its principal place of business in Hauppage, New York.

                   199.   API, Impax Laboratories, LLC, Amneal Pharmaceuticals of New York LLC and

        Amneal LLC are referred to herein as “Amneal.”


                                                                                                           COM : 000076 of 000380



        84
          American Society of Addiction Medicine, America’s Opioid Epidemic – Court released
        documents show drug makers blocked efforts to curb prescribing, Psychology Today, Oct. 28,
        2016, https://www.psychologytoday.com/blog/side-effects/201610/america-s-opioid-epidemic.
        85
             Id.


                                                          58
Filed                     20-CI-00151    06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




               200.   At all relevant times, Amneal has sold prescription drugs including opioids in




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000077 of 000441
        Kentucky and across the United States.

               201.   According to ARCOS data, between 2006 and 2014, Amneal sold 81,686,293

        pills of oxycodone and hydrocodone in Kentucky.           Among all manufacturers, Amneal

        manufactured the fourth highest number of pills of oxycodone and hydrocodone sold in

        Kentucky during that eight-year period.

               202.   Defendant Amneal breached its duties under Kentucky law. As shown by the

        ARCOS Data, Amneal sold an extraordinary amount of opioids into Kentucky and the areas

        served by Plaintiffs. Amneal’s excessive sales were made possible by, and are evidence of,

        Amneal’s failures to comply with its duties under applicable state law and regulations. Further,

        Amneal failed to meet its suspicious order monitoring requirements, failed to stop shipment on




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        suspicious orders, and failed to effectively prevent diversion in breach of its duties under

        Kentucky law. These breaches contributed substantially to the harms borne by Plaintiffs as

        alleged in the Complaint.

                              h.     Assertio

               203.   Defendant Assertio Therapeutics, Inc. f/k/a Depomed, Inc. (“Assertio” or

        “Depomed”) is a Delaware corporation with its principal place of business in Lake Forest,

        Illinois. Assertio describes itself as a specialty pharmaceutical company focused on pain and

        other central nervous system conditions. Assertio develops, markets, and sells prescriptions

        drugs in Kentucky and across the United States. Assertio acquired the rights to Nucynta and

        Nucynta ER for $1.05 billion from Janssen pursuant to a January 15, 2015, Asset Purchase
                                                                                                           COM : 000077 of 000380




        Agreement. This agreement closed on April 2, 2015.




                                                      59
Filed                 20-CI-00151    06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                               i.     Mallinckrodt Entities




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000078 of 000441
               204.    Defendant Mallinckrodt plc is an Irish public limited company with its

        headquarters in Staines-Upon-Thames, Surrey, United Kingdom. Mallinckrodt plc was

        incorporated in January 2013 for the purpose of holding the pharmaceuticals business of

        Covidien plc, which was fully transferred to Mallinckrodt plc in June of that year. Mallinckrodt

        plc also operates under the registered business name Mallinckrodt Pharmaceuticals, with its U.S.

        headquarters in Hazelwood, Missouri.

               205.    Defendant Mallinckrodt LLC is a Delaware corporation with its headquarters in

        Hazelwood, Missouri.

               206.    Defendant SpecGx LLC is a Delaware limited liability company with its

        headquarters in Clayton, Missouri and is a wholly-owned subsidiary of Mallinckrodt plc.




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               207.    Mallinckrodt LLC, Mallinckrodt plc, and SpecGx LLC are referred to as

        “Mallinckrodt.” Mallinckrodt manufactures, markets, sells and distributes pharmaceutical drugs

        throughout the United States, and to Plaintiffs. Mallinckrodt is the largest U.S. supplier of opioid

        pain medications and among the top ten generic pharmaceutical manufacturers in the United

        States, based on prescriptions.

               208.    According to ARCOS data, SpecGx LLC sold 716,919,264 pills of oxycodone

        and hydrocodone into Kentucky between 2006 and 2014. Among all manufacturers, SpecGx

        LLC manufactured the second highest number of pills of oxycodone and hydrocodone sold in

        Kentucky during that eight-year period.

               209.    Mallinckrodt manufactures and markets two branded opioids: Exalgo, which is
                                                                                                               COM : 000078 of 000380




        extended-release hydromorphone, sold in 8, 12, 16, and 32 mg dosage strengths, and

        Roxicodone, which is oxycodone, sold in 15 and 30 mg dosage strengths. In 2009, Mallinckrodt

        Inc., a subsidiary of Covidien plc, acquired the U.S. rights to Exalgo. The FDA approved Exalgo
                                                        60
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151        06/08/2020          Penny Adams Castle, Johnson Circuit Clerk




        for treatment of chronic pain in 2012. Mallinckrodt further expanded its branded opioid portfolio




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000079 of 000441
        in 2012 by purchasing Roxicodone from Xanodyne Pharmaceuticals. In addition, Mallinckrodt

        developed Xartemis XR, an extended-release combination of oxycodone and acetaminophen,

        which the FDA approved in March 2014, and which Mallinckrodt has since discontinued.

        Mallinckrodt promoted its branded opioid products with its own direct sales force.

               210.    While it has sought to develop its branded opioid products, Mallinckrodt has long

        been a leading manufacturer of generic opioids. Mallinckrodt estimated that in 2015 it received

        approximately 25% of the DEA’s entire annual quota for controlled substances that it

        manufactures. Mallinckrodt also estimated, based on IMS Health86 data for the same period, that

        its generics claimed an approximately 23% market share of DEA Schedules II and III opioid and

        oral solid dose medications.87




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               211.    Mallinckrodt operates a vertically integrated business in the United States: (1)

        importing raw opioid materials, (2) manufacturing generic opioid products, primarily at its

        facility in Hobart, New York, and (3) marketing and selling its products to drug distributors,

        specialty pharmaceutical distributors, retail pharmacy chains, pharmaceutical benefit managers

        that have mail-order pharmacies, and hospital buying groups.

               212.    Among the drugs Mallinckrodt manufactures or has manufactured are the

        following: Schedule II: Exalgo (hydromorphone hydrochloride, extended release), Roxicodone



        86
          “IMS Health was a [provider of] information, services and technology for the healthcare
        industry, including U.S. physician prescribing data.” It has changed its corporate form and is
        now known as “IQVIA.”
                                                                                                            COM : 000079 of 000380




        87
           Mallinckrodt plc 2016 Annual Report (Form 10-K), available at
        http://www.mallinckrodt.com/investors/annual-reports/.




                                                        61
Filed                 20-CI-00151        06/08/2020          Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        (oxycodone hydrochloride), Xartemis XR (oxycodone hydrochloride and acetaminophen),




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000080 of 000441
        Methadose (methadone hydrochloride), Generic (morphine sulfate, extended release, morphine

        sulfate oral solution, fentanyl transdermal system, oral transmucosal fentanyl citrate, oxycodone

        and acetaminophen, hydrocodone bitartrate and acetaminophen, hydromorphone hydrochloride,

        hydromorphone hydrochloride, extended release, oxymorphone hydrochloride, methadone

        hydrochloride.     Schedule   III:   buprenorphine   and   naloxone.   Unscheduled:   naltrexone

        hydrochloride.

               213.      Mallinckrodt made thousands of payments to physicians nationwide, including in

        Kentucky, ostensibly for activities including participating on speakers’ bureaus, providing

        consulting services, assisting in post-marketing safety surveillance and other services, but, in

        fact, Mallinckrodt used these activities to deceptively promote and maximize the use of opioids




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                                j.     KVK Tech

               214.      Defendant KVK-Tech, Inc. is a privately held Pennsylvania corporation with its

        principal place of business in Pennsylvania. KVK-Tech, Inc. is a manufacturer of generic

        prescription opioid, including many Schedule II controlled substances such as oxycodone and

        hydrocodone.

               215.      KVK-Tech, Inc. has engaged in the manufacture, promotion, distribution, and sale

        of the generic prescription opioid drugs sold throughout the country, including into Kentucky.

               216.      Collectively, the Purdue Individual Co-Conspirators, Actavis, Amneal, Cephalon,

        Janssen, Assertio, Endo, Abbott, Actavis, Mallinckrodt, and KVK-Tech, Inc. are referred to as

        “Marketing Defendants.”
                                                                                                            COM : 000080 of 000380




                                                        62
Filed                  20-CI-00151     06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020                Penny Adams Castle, Johnson Circuit Clerk




                              k.      Practice Fusion




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000081 of 000441
               217.    Defendant Practice Fusion, Inc. (“Practice Fusion”) was a Delaware corporation

        with headquarters in San Francisco, California.

               218.    Defendant Allscripts Healthcare Solutions, Inc. (“Allscripts”) is a Delaware

        corporation, with headquarters in Chicago, Illinois, and, through merger completed February 13,

        2018, acquired Practice Fusion, Inc.

               219.    Defendant Practice Fusion, Inc. was a cloud-based electronic health records

        (“EHR”) company that provides its cloud-based EHR products to traditionally hard-to-reach

        small independent physician practices without charge.

               220.    Practice Fusion and Allscripts are referred to as “Practice Fusion” throughout the

        Complaint.




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               221.    Beginning in and around 2013, Practice Fusion solicited remuneration from

        Purdue Pharma in exchange for creating and embedding an alert, known as a clinical decision

        support (referred to hereafter as the “Pain CDS”), in Practice Fusion’s EHR to prompt doctors to

        make certain clinical decisions for the purpose of increasing Purdue’s extended-release opioid

        prescriptions. The Pain CDS suggested that doctors focus on assessing and treating a patient’s

        pain symptoms and provided the doctor with a list of potential care plan treatment options,

        including extended-release opioids medications.

               222.    Practice Fusion understood and has admitted that Purdue Pharma provided

        remuneration in exchange for the Pain CDS because the Pain CDS could boost sales of Purdue

        Pharma’s extended-release opioid products.
                                                                                                            COM : 000081 of 000380




               223.    Practice Fusion understood and has admitted that it was unlawful to sell clinical

        decision support programs based upon anticipated returns on investment that a pharmaceutical

        company clients like Purdue Pharma could achieve through the programs, and that any clinical
                                                          63
Filed                 20-CI-00151    06/08/2020                Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        decision support programs must be consistent with any applicable evidence-based medical




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000082 of 000441
        guidelines and department of Health and Human Services (“HHS”) Centers for Medicare and

        Medicaid Services (“CMS”) Clinical Quality Measures (“CQM”).

               224.    Practice Fusion has admitted that it and Purdue Pharma did not pursue a clinical

        decision support alert to assist doctors in screening patients; instead the parties developed the

        Pain CDS to increase sales of Purdue Pharma’s extended-release opioid products.

               225.    Practice Fusion and Purdue Pharma entered into a written statement of work

        contracting for the Pain CDS effective March 1, 2016, pursuant to which Purdue Pharma paid

        Practice Fusion $959,700 for a program directed at chronic pain management treatment with

        immediate release opioids and chronically used NSAIDs that would support the identification

        and/or treatment of patients who are recommended to be screened for and receive the treatment




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        specified in what the contract described as “gold standard evidence based clinical guidelines.”

               226.    The Pain CDS that Practice Fusion and Purdue jointly developed in the next three

        months violated clinical guidelines current at that time and that have been developed during the

        time of its use and did not incorporate the recommendations contained in the CDC’s Guidelines

        for Prescribing Opioids for Chronic Pain issued on March 15, 2016, nor did it implement the

        recommendations provided by the New England Journal of Medicine (“NEJM”) 2016 article

        entitled “Opioid Abuse in Chronic Pain-Misconceptions and Mitigation Strategies”.

               227.    The Pain CDS went live on Practice Fusion’s platform on or about July 6, 2016. It

        deviated from the various evidence-based guidelines in several material respects, including

        advocating for the use of Purdue’s extended -release opioid products for patients with less than
                                                                                                            COM : 000082 of 000380




        severe pain; listing those products as an option for patients with pain without regard to whether

        the pain could be adequately treated by non-opioid products; listing Purdue’s extended-release



                                                       64
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020           Penny Adams Castle, Johnson Circuit Clerk




        opioid products as an option for patients who had not previously received opioid therapy; and




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000083 of 000441
        suggesting Purdue’s extended-release opioid products as a treatment option for patients whose

        pain was not chronic, but who presented with separate complaints of acute pain within three

        months.

               228.    In so doing, at a time when evidence-based guidelines issued by the CDC and by

        scientific journals such as the NEJM were advocating for limited use of Purdue’s extended-

        release opioid products, Practice Fusion solicited payment from Purdue to use its EHR platform

        to cause the healthcare professionals who used that platform to increase prescriptions of such

        products in situations that violated those Guidelines. In sum, the Pain CDS on Practice Fusion’s

        platform was not consistent with the guidelines such as the CDC Guidelines; the Pain CDS was

        inconsistent with applicable CQM; and the Pain CDS was funded by Purdue Pharma’s marketing




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        department and Purdue Pharma’s drug marketers were involved in its design.

               229.    On November, 6, 2017, Practice Fusion and Purdue Pharma employees publicly

        announced at a national American Medical Informatics association (“AMIA”) Annual

        Symposium held in Washington, D.C. that they had begun to study the effectiveness of the CDS

        Pain Program on Practice Fusion’s platform. The researchers tested pain alerts for roughly 13

        million patients per year. They concluded that such reminders “may have a sustained influence

        on the rate of opioid prescribing.”

               230.    The CDS Pain Program that went live on July 2016 continued until the spring of

        2019, more than a year after Defendant Allscripts Healthcare Solutions, Inc.’s acquisition of

        Practice Fusion. The rigged alerts popped up on doctors’ computers more than 230 million times
                                                                                                           COM : 000083 of 000380




        between July 2006 and the spring of 2019 when criminal charges were filed. The healthcare




                                                      65
Filed                  20-CI-00151    06/08/2020           Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        providers who received them prescribed extended-release opioids at a higher rate than those who




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000084 of 000441
        did not receive them.

               231.    On information and belief, at the time of Practice Fusion’s merger with Allscripts

        and for some time before the merger, Allscripts was aware of Practice Fusion’s arrangement with

        Purdue Pharma described herein and the investigation of the illegality of Practice Fusion’s

        conduct under that arrangement by the U.S. Attorney for the District of Vermont, but took no

        steps to stop Practice Fusion’s conduct until the U.S. Attorney charged Practice Fusion with

        unlawful criminal conduct in the spring of 2019.

               232.    On January 27, 2020, Practice Fusion paid a total of $145 million to resolve

        criminal and civil investigations that asserted that the arrangement described above and thirteen

        others like it constituted illegal kickback schemes under the Anti-Kickback Statute, 42 U.S.C.




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        sections 1320(a)-7(b)(1) and that it had conspired with Purdue Pharma to violate Section 371 of

        that statute. Practice Fusion admitted only to its opioids agreement with Purdue Pharma. It paid a

        total of $118.6 million to the federal government and to the states to resolve allegations that it

        accepted kickbacks from Purdue Pharma and other pharmaceutical companies and also caused its

        users to submit false claims for federal incentive payments by misrepresenting the capabilities of

        its EHR software.




                                                                                                             COM : 000084 of 000380




                                                       66
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020               Penny Adams Castle, Johnson Circuit Clerk




                       2.      Distributor Defendants




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000085 of 000441
               233.    The Distributor Defendants are defined below. At all relevant times, the

        Distributor Defendants have distributed, supplied, sold, and placed into the stream of commerce

        prescription opioids, without fulfilling the fundamental duty of wholesale drug distributors to

        detect and warn of diversion of dangerous drugs for non-medical purposes. The Distributor

        Defendants, who are wholesale distributors that engaged in the chain of distribution or resale of

        Schedule II controlled substances, universally failed to comply with Kentucky law regulating

        that activity. Plaintiffs allege the unlawful conduct by the Distributor Defendants is a substantial

        cause for the volume of prescription opioids plaguing Plaintiffs’ communities.

                               a.     AmerisourceBergen Drug Corporation

               234.    Defendant AmerisourceBergen Drug Corporation (“AmerisourceBergen”) is a




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Delaware corporation with its principal place of business in Chesterbrook, Pennsylvania.

        AmerisourceBergen is a wholesaler of pharmaceutical drugs that distributes opioids throughout

        the country, including to Kentucky.

               235.    AmerisourceBergen is the eleventh largest company by revenue in the United

        States, with annual revenue of $147 billion in 2016.

               236.    According to its 2016 Annual Report, AmerisourceBergen is “one of the largest

        global pharmaceutical sourcing and distribution services companies, helping both healthcare

        providers and pharmaceutical and biotech manufacturers improve patient access to products and

        enhance patient care.”88                                                                               COM : 000085 of 000380




        88
           AmerisourceBergen, 2016 Summary Annual Report, available at
        http://investor.amerisourcebergen.com/static-files/37daf1ed-4d41-4547-bb87-86d501087dbb
        (last accessed August 1, 2018).


                                                        67
Filed                 20-CI-00151     06/08/2020               Penny Adams Castle, Johnson Circuit Clerk
Filed                     20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                   237.   AmerisourceBergen, at all relevant times, operated as a licensed distributor




                                                                                                                 5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000086 of 000441
        wholesaler in Kentucky, licensed by the Kentucky Board of Pharmacy.

                   238.   According to ARCOS data, between 2006 and 2014, AmerisourceBergen

        distributed 584,198,415 pills of hydrocodone and oxycodone into Kentucky during this eight-

        year period, making AmerisourceBergen the top distributor of these opioid pills during that

        eight-year period.

                                 b.      Anda, Inc.

                   239.   Defendant Anda, Inc., (“Anda”) through its various DEA registrant subsidiaries

        and affiliated entities, including but not limited to, Anda Pharmaceuticals, Inc., is the fourth

        largest distributor of generic pharmaceuticals in the United States. Anda is a Florida corporation

        with its principal place of business in Weston, Florida. In October 2016, Defendant Teva Ltd.




                                                                                                                 Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        acquired Anda from Allergan plc (i.e. Defendant Actavis), for $500 million in cash. At all times

        relevant to this Complaint, Anda distributed prescription opioids throughout the United States,

        including in Kentucky and within the communities served by Plaintiffs.

                                 c.      Cardinal

                   240.   Defendant Cardinal Health, Inc. (“Cardinal”) is an Ohio Corporation with its

        principal place of business in Dublin, Ohio. In 2016, Cardinal generated revenues of $121.5

        billion.

                   241.   Cardinal is a global distributor of pharmaceutical drugs and medical products. It is

        one of the largest distributors of opioids in the United States. It has annual resources of over

        $120 billion. Additionally, in December 2013, Cardinal formed a ten-year agreement with CVS
                                                                                                                 COM : 000086 of 000380




        Caremark to form the largest generic drug sourcing operation in the United States. Cardinal has,

        at all relevant times, had distribution centers throughout the United States, including Kentucky,

        and has distributed opioids nationwide.

                                                           68
Filed                     20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                242.    Cardinal Health at all relevant times, operated as a licensed distributor wholesaler




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000087 of 000441
        in Kentucky, licensed by the Kentucky Board of Pharmacy.

                                d.     H.D. Smith, LLC

                243.    Defendant H. D. Smith, LLC f/k/a H. D. Smith Wholesale Drug Co. (“H. D.

        Smith”) through its various DEA registered subsidiaries and affiliated entities, is a wholesaler of

        pharmaceutical drugs that distributes opioids throughout the United States, including Kentucky

        and the communities served by Plaintiffs. H. D. Smith is a privately held independent

        pharmaceuticals distributor of wholesale brand, generic and specialty pharmaceuticals and is a

        Delaware corporation with its principal place of business in Illinois. H. D. Smith Wholesale

        Drug Co. has been restructured and is currently doing business as H. D. Smith, LLC. H.D. Smith

        LLC’s sole member is H. D. Smith Holdings, LLC, and its sole member is H. D. Smith Holding




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Company, a Delaware corporation with its principal place of business in Illinois. H. D. Smith is

        the largest independent wholesaler in the United States. In January 2018, Defendant

        AmerisourceBergen acquired H. D. Smith. At all relevant times, H. D. Smith distributed

        prescription opioids throughout the United States including in Kentucky.

                                e.     Henry Schein

                244.    Henry Schein, Inc. (“Henry Schein”) describes its business as providing a

        products and services to integrated health systems, designed specifically for and focused

        exclusively on, the non-acute care space. Henry Schein is incorporated in Delaware, with its

        principal place of business located in Melville, New York.

                245.    Henry    Schein   distributes,   among    other   things,   branded   and   generic
                                                                                                               COM : 000087 of 000380




        pharmaceuticals to customers that include dental practitioners, dental laboratories, animal health

        practices and clinics, and office-based medical practitioners, ambulatory surgery centers, and

        other institutions.

                                                         69
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               246.    At all relevant times, Henry Schein was in the business of distributing, and




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000088 of 000441
        redistributing, pharmaceutical products to consumers within Kentucky.

               247.    In 2015, Henry Schein reported that its sales reached a record $10.4 billion and

        that it had grown at a compound annual rate of approximately 16 percent since becoming a

        public company in 1995. Overall, it is the world’s largest provider of health care products and

        services to office-based dental, animal health, and medical practitioners.

                               f.     Smith Drug Company

               248.    Defendant Smith Drug Company is a South Carolina business entity with its

        principal place of business in South Carolina.

               249.    At all times relevant to this Complaint, Smith Drug Company was in the business

        of distributing and redistributing prescription opioids throughout the United States, including in




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Kentucky.

               250.    Based on ARCOS data, opioids sold and distributed by Smith Drug Company

        represent a substantial market share in Kentucky during the relevant time period. Between 2006

        and 2014, Smith Drug company was one of the top five distributors of hydrocodone and

        oxycodone in thirty-eight (38) Kentucky counties, distributing 117,073,140 pills of hydrocodone

        and oxycodone in just those Kentucky counties during that eight-year period.

               251.    Cardinal, Anda, H. D. Smith, Henry Schein, AmerisourceBergen, and Smith Drug

        Company are collectively referred to as the “Distributor Defendants.”

                       3.      National Retail Pharmacies

                               a.     CVS
                                                                                                             COM : 000088 of 000380




               252.    Defendant CVS Health Corporation is a Delaware corporation with its principal

        place of business in Rhode Island.



                                                         70
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




                  253.   Defendant CVS Pharmacy, Inc. is a Rhode Island corporation with its principal




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000089 of 000441
        place of business in Rhode Island.

                  254.   Defendant Kentucky CVS Pharmacy, L.L.C. is Kentucky limited liability

        company with its principal place of business in Rhode Island.

                  255.   CVS Health Corporation, CVS Pharmacy Inc., Kentucky CVS Pharmacy, L.L.C.

        are collectively referred to as “CVS.” CVS distributed prescription opioids throughout the

        United States, including in Kentucky.

                  256.   As a vertically integrated seller of opioids, CVS knew or should have known that

        an excessive volume of pills was being sold into Kentucky.

                  257.   According to ARCOS data, from 2006 to 2014, CVS was a top five distributor of

        oxycodone and hydrocodone pills in twenty Kentucky counties, distributing approximately




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        36,763,200 pills into Kentucky in just those counties during that eight-year period. Kentucky

        CVS Pharmacy, L.L.C. was also was one of the top five pharmacies selling oxycodone and

        hydrocodone pills in twenty-five Kentucky counties. In just those counties, Kentucky CVS

        Pharmacy, L.L.C. sold approximately 73,251,195 pills into Kentucky during that eight year

        period.

                  258.   Discovery will reveal that CVS knew or should have known that its pharmacies in

        Kentucky were (a) filling multiple prescriptions to the same patient using the same doctor (b)

        filling multiple prescriptions by the same patient using different doctors (c) filling prescriptions

        of unusual size and frequency for the same patient (d) filling prescriptions of unusual size and

        frequency from out-of-state patients; (e) filling prescriptions of unusual size and frequency paid
                                                                                                               COM : 000089 of 000380




        for in cash (f) filling prescriptions of unusual size and frequency from the same prescribing

        physician (g) filling prescriptions of unusual size and frequency from out-of-state physicians;



                                                        71
Filed                    20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        and (h) filing prescriptions for patients and doctors in combinations that were indicative of




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000090 of 000441
        diversion and abuse. Upon information and belief, the volumes of opioids distributed to and

        dispensed by these pharmacies were disproportionate to non- controlled drugs and other products

        sold by these pharmacies, and disproportionate to the sales of opioids in similarly sized

        pharmacy markets.

               259.   At all relevant times, and as the parent company of Defendants CVS Pharmacy,

        Inc., and Kentucky CVS Pharmacy, L.L.C., Defendant CVS Health Corporation established

        national policies and procedures governing the distribution and sales of controlled substances

        throughout the United States that it directed and intended that those policies and procedures

        would be implemented on a nationwide basis including in, specifically, Kentucky. At all times

        relevant to this Complaint, CVS was responsible for directing and implementing policies and




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        procedures governing the distribution and sales of controlled substances by its subsidiaries

        throughout the United States, including in Kentucky and Plaintiffs’ communities specifically.

               260.   CVS Pharmacy, Inc. had complete access to, and full visibility of, all opioid

        distribution data related to CVS pharmacies in and around Kentucky.

               261.   CVS Pharmacy, Inc. had complete access to, and full visibility of, all prescription

        opioid dispensing data related to CVS pharmacies in and around Kentucky.

               262.   CVS Pharmacy, Inc. had complete access to information revealing the customers

        which filled (or sought to fill) prescriptions for opioids in CVS pharmacies in and around

        Kentucky.

               263.   CVS Pharmacy, Inc. had complete access to information revealing the opioid and
                                                                                                            COM : 000090 of 000380




        non-opioid prescriptions dispensed by CVS pharmacies in Kentucky, including those which were

        being paid for in cash. CVS Pharmacy, Inc. had complete access to information revealing the



                                                       72
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        geographic location of out-of-state prescriptions for opioids that were being filled in and around




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000091 of 000441
        Kentucky.

                               b.     The Kroger Co.

               264.    Defendant The Kroger Co. is an Ohio corporation with headquarters in

        Cincinnati, Ohio.

               265.    Defendant, Kroger Limited Partnership I, an Ohio corporation with its principal

        place of business located in Cincinnati, Ohio.

               266.    Defendant, Kroger Limited Partnership II, is an Ohio limited partnership with its

        principal place of business located in Columbus, Ohio.

               267.    The Kroger Co., Kroger Limited Partnership I, and Kroger Limited Partnership II

        are collectively referred to as “Kroger.” Kroger operates 2,268 pharmacies in the United States,




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        including in Kentucky. At all times relevant to this Complaint, Kroger distributed prescription

        opioids throughout the United States, including in Kentucky.

               268.    As a vertically integrated dispenser of prescription opioids, Kroger knew or

        should have known that an excessive volume of pills was being sold into Kentucky.

               269.    Discovery will reveal that Kroger knew or should have known that its pharmacies

        in Kentucky were (a) filling multiple prescriptions to the same patient using the same doctor (b)

        filling multiple prescriptions by the same patient using different doctors (c) filling prescriptions

        of unusual size and frequency for the same patient (d) filling prescriptions of unusual size and

        frequency from out-of-state patients; (e) filling prescriptions of unusual size and frequency paid

        for in cash (f) filling prescriptions of unusual size and frequency from the same prescribing
                                                                                                               COM : 000091 of 000380




        physician (g) filling prescriptions of unusual size and frequency from out-of-state physicians;

        and (h) filing prescriptions for patients and doctors in combinations that were indicative of

        diversion and abuse. Upon information and belief, the volumes of opioids distributed to and
                                                         73
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        dispensed by these pharmacies were disproportionate to non-controlled drugs and other products




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000092 of 000441
        sold by these pharmacies, and disproportionate to the sales of opioids in similarly sized

        pharmacy markets.

               270.    At all relevant times, and as the parent company, Defendant The Kroger Co.

        established national policies and procedures governing the distribution and dispensing of

        controlled substances throughout the United States that it directed and intended that those

        policies and procedures would be implemented on a nationwide basis including, specifically,

        Kentucky. At all times relevant to this Complaint, Defendant The Kroger Co. was responsible for

        directing and implementing policies and procedures governing the distribution and dispensing of

        controlled substances by its subsidiaries throughout the United States, including in Kentucky and

        Plaintiffs’ Community specifically.




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               271.    Kroger had complete access to, and full visibility of, all prescription opioid

        distribution data related Kroger pharmacies in and around Kentucky.

               272.    Kroger had complete access to, and full visibility of, all prescription opioid

        dispensing data related to Kroger pharmacies in and around Kentucky.

               273.    Kroger had complete access to information revealing the customers which filled

        (or south to fill) prescriptions for opioids in Kroger pharmacies in and around Kentucky.

               274.    Kroger had complete access to information revealing the opioid and non-opioid

        prescriptions dispensed by Kroger pharmacies in Kentucky, including those which were being

        paid for in cash. Kroger had complete access to information revealing the geographic location of

        out-of-state prescriptions for opioids that were being filled in and around Kentucky.
                                                                                                            COM : 000092 of 000380




                                                        74
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151      06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




                               c.       Rite-Aid of Maryland, Inc.




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000093 of 000441
               275.    Defendant Rite Aid of Kentucky, Inc., d/b/a Rite Aid Mid-Atlantic Customer

        Support Center, Inc. (“Rite Aid”), is a Maryland corporation with its principal office located in

        Camp Hill, Pennsylvania. At all times relevant to this Complaint, Rite Aid distributed

        prescription opioids throughout the United States, including in Kentucky.

                               d.       Walgreens

               276.    Defendant Walgreen Co. (“Walgreen Co.”) is an Illinois corporation with its

        principal place of business in Deerfield, Illinois. Walgreen Co. conducted business as a licensed

        wholesale distributor. At all times relevant to this Complaint, Walgreen Co. distributed opioids

        throughout the United States, including into Kentucky.

               277.    Defendant Walgreen Eastern Co., Inc. (“WEC”) is a New York corporation with




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        its principal place of business in Deerfield, Illinois. WEC conducted business as a licensed

        wholesale distributor.      At all times relevant to this Complaint, WEC distributed opioids

        throughout the United States, including into Kentucky.

               278.    Defendant Walgreens Boots Alliance, Inc. (“WBA”) is a Delaware corporation

        with its principal place of business in Illinois. WBA acted by and through its own subsidiaries

        and affiliated entities to distribute opioids throughout the country, including in Kentucky.

               279.    Walgreens Co., WBA, and WEC are collectively referred to herein as

        “Walgreens.” At all times relevant to this Complaint, Walgreens distributed prescription opioids

        throughout the United States, including in Kentucky.

               280.    According to ARCOS data, Walgreen Co. was the fourth largest distributors of
                                                                                                            COM : 000093 of 000380




        pills of oxycodone and hydrocodone in Kentucky between 2006 and 2014. During this eight-year

        period, Walgreens distributed 276,846,260 pills of oxycodone and hydrocodone into Kentucky.


                                                        75
Filed                 20-CI-00151      06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        Walgreens pharmacies were also top opioid sellers in Kentucky, with two Walgreens pharmacies




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000094 of 000441
        in Louisville ranking in the top five sellers of oxycodone and hydrocodone.

               281.    As a vertically integrated dispenser of prescription opioids, Walgreens knew or

        should have known that an excessive volume of pills were being distributed in Kentucky.

               282.    Discovery will reveal that Walgreens knew or should have known that its

        pharmacies in Kentucky were (a) filling multiple prescriptions to the same patient using the same

        doctor (b) filling multiple prescriptions by the same patient using different doctors (c) filling

        prescriptions of unusual size and frequency for the same patient (d) filling prescriptions of

        unusual size and frequency from out-of-state patients; (e) filling prescriptions of unusual size and

        frequency paid for in cash (f) filling prescriptions of unusual size and frequency from the same

        prescribing physician (g) filling prescriptions of unusual size and frequency from out-of-state




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        physicians; and (h) filing prescriptions for patients and doctors in combinations that were

        indicative of diversion and abuse. Upon information and belief, the volumes of opioids

        distributed to and dispensed by these pharmacies were disproportionate to non-controlled drugs

        and other products sold by these pharmacies, and disproportionate to the sales of opioids in

        similarly sized pharmacy markets.

               283.    At all relevant times, Walgreens established national policies and procedures

        governing the distribution of controlled substances throughout the United States that it directed

        and intended that those policies and procedures would be implemented on a nationwide basis

        including, specifically, Kentucky. At all times relevant to this Complaint, Walgreens was

        responsible for directing and implementing policies and procedures governing the distribution of
                                                                                                               COM : 000094 of 000380




        controlled substances by its subsidiaries throughout the United States, including in Kentucky and

        Plaintiffs’ Community specifically.



                                                        76
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




               284.    Walgreens had complete access to, and full visibility of opioid distribution data




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000095 of 000441
        related to its pharmacies in and around Kentucky.

               285.    Walgreens had complete access to, and full visibility of, all prescription opioid

        dispensing data related to Walgreens pharmacies in and around Kentucky.

               286.    Walgreens had complete access to information revealing the customers which

        filled (or sought to fill) prescriptions for opioids in Walgreens pharmacies in and around

        Kentucky.

               287.    Walgreens had complete access to information revealing the opioid and non-

        opioid prescriptions dispensed by Walgreens pharmacies in Kentucky, including those which

        were being paid for in cash. Walgreens had complete access to information revealing the

        geographic location of out-of-state prescriptions for opioids that were being filled in and around




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Kentucky.

                              e.      Wal-Mart Inc.

               288.    Defendant Wal-Mart Inc., formerly known as Wal-Mart Stores, Inc., is a

        Delaware corporation with its principal place of business in Arkansas.

               289.    Defendant Wal-Mart Stores East, LP is a Delaware limited partnership with its

        principal place of business in Arkansas.

               290.    Wal-Mart, Inc. and Wal-Mart Stores East, LP are collectively referred to as “Wal-

        Mart.” At all times relevant to this Complaint, Walmart distributed prescription opioids

        throughout the United States, including in Kentucky.

               291.    According to ARCOS data, between 2006 and 2014 Walmart was the fifth largest
                                                                                                             COM : 000095 of 000380




        seller of oxycodone and hydrocodone pills in Kentucky. Walmart distributed 185,434,100 pills

        of oxycodone and hydrocodone in Kentucky, including in Plaintiffs’ communities during that



                                                       77
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        eight-year period. Walmart’s noncompliant sales were made possible by, and are evidence of,




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000096 of 000441
        Walmart’s failures to comply with its duties under state and federal controlled substance laws.

               292.    From 1996 to 2010, Walmart utilized employees at its distribution centers to

        review orders for controlled substances, speak to pharmacies about the orders, and escalate any

        order needing further review. However, Walmart had no written criteria regarding how to

        identify orders that needed further review. Walmart simply relies on the experience of hourly

        associates reviewing hundreds of orders each day to recall what an unusual order would be for

        one of Walmart’s more than 4000 pharmacies. Under this system, few, if any orders were ever

        identified by distribution center employees as needing further review or followed up on.

               293.    Walmart’s policies during this time period failed to identify suspicious orders

        before shipment or anytime, and, as a consequence, Walmart routinely shipped suspicious orders.




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Walmart failed to use available reports and information to monitor for suspicious orders.

        Walmart further did not have a process to monitor or keep track of any order that was flagged.

               294.    Walmart conducted very little due diligence during the relevant time period. Even

        once Walmart put policy in place requiring flagged orders to be reviewed, Walmart failed to

        follow its own policy and the review of these orders failed to occur.

               295.    Though Walmart had access to significant information about red flags due to its

        vertical integration with its stores, Walmart failed to use available information from indicating

        red flags in order to more effectively prevent diversion.

               296.    As a National Pharmacy, Walmart knew or should have known that its

        pharmacies in Illinois were (a) filling multiple prescriptions to the same patient using the same
                                                                                                            COM : 000096 of 000380




        doctor (b) filling multiple prescriptions by the same patient using different doctors (c) filling

        orders of unusual size and frequency for the same patient (d) filling orders of unusual size and



                                                        78
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        frequency from out-of-state patients; (e) filling orders of unusual size and frequency paid for in




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000097 of 000441
        cash (f) filling orders of unusual size and frequency from the same prescribing physician (g)

        filling orders of unusual size and frequency from out-of-state physicians.

               297.    Because of its vertically integrated structure, Walmart has access to complete

        information regarding red flags of diversion across its pharmacies in and around Illinois,

        including Plaintiffs’ Community, but Walmart failed to utilize this information to effectively

        prevent diversion.

               298.    Collectively, Defendants CVS, Kroger, Rite Aid, Walgreens, and Walmart are

        referred to as “National Retail Pharmacies.”

               299.    Defendants include the above referenced entities as well as their predecessors,

        successors, affiliates, subsidiaries, partnerships and divisions to the extent that they are engaged




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        in the manufacture, promotion, distribution, sale and/or dispensing of opioids.

               300.    The Distributor Defendants and the National Retail Pharmacies are collectively

        referred to as the “Supply Chain Defendants.”

                       4.      Defendants’ Agents and Affiliated Persons

               301.    All of the actions described in this Complaint are part of, and in furtherance of,

        the unlawful conduct alleged herein, and were authorized, ordered, and/or done by Defendants’

        officers, agents, employees, or other representatives while actively engaged in the management

        of Defendants’ affairs within the course and scope of their duties and employment, and/or with

        Defendants’ actual, apparent, and/or ostensible authority.

               302.    The true names and capacities, whether individual, corporate, associate, or
                                                                                                               COM : 000097 of 000380




        otherwise of certain vendors, distributors and/or their alter egos, sued herein as DOES 1 through

        100 inclusive, are presently unknown to Plaintiffs, who therefore sues these Defendants by

        fictitious names. Plaintiffs will seek leave of this Court to amend this Complaint to show their

                                                        79
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                   20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        true names and capacities when they become ascertained. Each of the Doe Defendants has taken




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000098 of 000441
        part in and participated with, and/or aided and abetted, some or all of the other Defendants in

        some or all of the matters referred to herein, and therefore are liable for the same.

        IV.      FACTUAL BACKGROUND

                 A.      The History of Opioids

                 303.    The synthetic opioids manufactured and distributed by Defendants are related to

        the opium poppy, which has been used to relieve pain for centuries.

                 304.    The opium poppy was a well-known symbol which signified both sleep and death

        in Roman Civilization. The Romans used opium not only as a medicine but also as a poison.89

                 305.    During the Civil War, opioids, then known as “tinctures of laudanum,” gained

        popularity among doctors and pharmacists for their ability to reduce anxiety and relieve pain on




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        the battlefield. They were also used in a wide variety of commercial products ranging from pain

        elixirs to cough suppressants to beverages.

                 306.    Kentucky law imposes a hierarchy of restrictions on prescribing and dispensing

        drugs based on their medicinal value, likelihood of addiction or abuse, and safety. Opioids

        generally have been categorized as Schedule II or Schedule III drugs. Schedule II drugs have a

        high potential for abuse, have a currently accepted medical use, and may lead to severe

        psychological or physical dependence; Schedule III drugs are deemed to have a lower potential

        for abuse, but their abuse may lead to moderate or low physical dependence or high

        psychological dependence. See KRS § 218A.060; KRS § 218A.080.

                 307.    The strength of various opioids is defined by medical professionals in terms of
                                                                                                           COM : 000098 of 000380




        morphine milligram equivalents (“MME”). Opioids provide varying levels of MMEs. For


        89
             Martin Booth, Opium: A History, at 20 (Simon & Schuster Ltd. 1996).


                                                         80
Filed                   20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        example, just 33 mg of oxycodone provides 50 MME. According to the CDC, doses at or above




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000099 of 000441
        50 MME/day double the risk of overdose compared to 20 MME/day. Thus, at OxyContin’s

        twice-daily dosing, the 50 MME/day threshold is nearly reached by a prescription of 15 mg twice

        daily. One 160 mg tablet of OxyContin, which Purdue took off the market in 2001, delivered

        240 MME.

               308.    The effects of opioids vary by duration. Long-acting opioids, such as Purdue’s

        OxyContin and MS Contin, Janssen’s Nucynta ER and Duragesic, Endo’s Opana ER, and

        Actavis’s Kadian, are designed to be taken once or twice daily and are purported to provide

        continuous opioid therapy for, in general, 12 hours. Short-acting opioids, such as Cephalon’s

        Actiq and Fentora, are designed to be taken in addition to long-acting opioids to address

        “episodic pain” (also referred to as “breakthrough pain”) and provide fast-acting, supplemental




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        opioid therapy lasting approximately 4 to 6 hours. Still other short-term opioids, such as Subsys

        (a product of nonparty and co-conspirator, Insys Therapeutics, Inc. (“Insys”)), are designed to be

        taken in addition to long-acting opioids to specifically address breakthrough cancer pain,

        excruciating pain suffered by some patients with end-stage cancer. The Marketing Defendants

        and Purdue promoted the idea that non-cancer related pain should be treated by taking long-

        acting opioids continuously and supplementing them by also taking short-acting, rapid-onset

        opioids for episodic or “breakthrough” pain.

               309.    Patients develop tolerance to the analgesic effect of opioids relatively quickly. As

        tolerance increases, a patient typically requires progressively higher doses in order to obtain the

        same perceived level of pain reduction. The same is true of the euphoric effects of opioids—the
                                                                                                              COM : 000099 of 000380




        “high.” However, opioids depress respiration, and at very high doses can and often do arrest




                                                        81
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        respiration altogether. At higher doses, the effects of withdrawal are more severe. Long-term




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000100 of 000441
        opioid use can also cause hyperalgesia, a heightened sensitivity to pain.

               310.    Discontinuing opioids after more than just a few weeks of therapy will cause most

        patients to experience withdrawal symptoms. These withdrawal symptoms include:            severe

        anxiety, nausea, vomiting, headaches, agitation, insomnia, tremors, hallucinations, delirium,

        pain, and other serious symptoms, which may persist for months after a complete withdrawal

        from opioids, depending on how long the opioids were used.

               311.    Opioids provide effective treatment for short-term, post-surgical and trauma-

        related pain, and for palliative end-of-life care. They are approved by the FDA for use in the

        management of moderate to severe pain when use of an opioid analgesic is appropriate for more

        than a few days. Defendants, however, have manufactured, promoted, marketed, and distributed




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        opioids for the management of chronic pain by misleading consumers and medical providers,

        such as hospitals, through misrepresentations or omissions regarding the appropriate uses, risks,

        and safety of opioids.

               312.    As one doctor put it, the widespread, long-term use of opioids “was an experiment

        on the population of the United States. It wasn’t randomized, it wasn’t controlled, and no data

        was collected until they started gathering death statistics.”

               B.      The Opioid Epidemic

               313.    Opioids have become widely used. In 2010, enough prescription opioids were

        sold to medicate every adult in the United States with a dose of 5 milligrams of hydrocodone        COM : 000100 of 000380




                                                         82
Filed                  20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        every 4 hours for 1 month.90 Marketing Defendants and Purdue manufacture, market, sell, and




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000101 of 000441
        distribute branded and/or generic prescription opioid pain medications. Some of the relevant

        brand-name drugs include OxyContin, Butrans, Hysingla ER, Actiq, Fentora, Opana/Opana ER,

        Percodan, Percocet, Zydone, Nucynta/Nucynta ER, Duragesic, Exalgo, and Xartemis XR.

        Marketing Defendants and Purdue used misrepresentations regarding the risks and benefits of

        opioids to enable the widespread prescribing of opioids for common, chronic pain conditions like

        low back pain, arthritis, and headaches.

               314.    Despite the enormous number of prescriptions, recent studies have concluded that

        treatment with opioids is not superior to treatment with non-opioid medications for improving

        pain-related function.91 Even for patients presenting to the emergency room with acute extremity

        pain, there is no significant or clinically important difference in pain reduction at 2 hours among




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        single-dose treatment with ibuprofen and acetaminophen or with three different opioid and

        acetaminophen combination analgesics.92

               315.    In 2011, the CDC declared prescription painkiller overdoses at epidemic levels.

        The News Release noted:



        90
          Katherine M. Keyes, et al., Understanding the Rural-Urban Differences in Nonmedical
        Prescription Opioid Use and Abuse in the United States, 104 Am. J. Pub. Health e52-e59 (2014),
        available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3935688/.
        91
           Erin E. Krebs, M.D., et al., Effect of Opioid vs Nonopioid Medications on Pain-Related
        Function in Patients with Chronic Back Pain or Hip or Knee Osteoarthritis Pain, 319 JAMA
        872-882 (2018), doi: 10.1001/jama.2018.0899, available at
        https://jamanetwork.com/journals/jama/article-abstract/2673971?redirect=true.
                                                                                                              COM : 000101 of 000380



        92
           Andrew K. Chang, M.D., et al., Effect of a Single Dose of Oral Opioid and Nonopioid
        Analgesics on Acute Extremity Pain in the Emergency Department, 318 JAMA 1661-1667
        (2017), doi: 10.1001/jama.2017.16190, available at
        https://jamanetwork.com/journals/jama/article-
        abstract/2661581?widget=personalizedcontent&previousarticle=2673971&redirect=true.


                                                        83
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                         a.     The death toll from overdoses of prescription painkillers has more than




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000102 of 000441
                                tripled in the past decade.

                         b.     More than 40 people die every day from overdoses involving narcotic pain
                                relievers like hydrocodone (Vicodin), methadone, oxycodone
                                (OxyContin), and oxymorphone (Opana).

                         c.     Overdoses involving prescription painkillers are at epidemic levels and
                                now kill more Americans than heroin and cocaine combined.

                         d.     The increased use of prescription painkillers for nonmedical reasons,
                                along with growing sales, has contributed to a large number of overdoses
                                and deaths. In 2010, 1 in every 20 people in the United States age 12 and
                                older—a total of 12 million people—reported using prescription
                                painkillers non-medically according to the National Survey on Drug Use
                                and Health. Based on the data from the Drug Enforcement Administration,
                                sales of these drugs to pharmacies and health care providers have
                                increased by more than 300 percent since 1999.

                         e.     Prescription drug abuse is a silent epidemic that is stealing thousands of
                                lives and tearing apart communities and families across America.




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                         f.     Almost 5,500 people start to misuse prescription painkillers every day.93

                  316.   The CDC has also identified addiction to prescription pain medication as the

        strongest risk factor for heroin addiction. People who are dependent on prescription opioid

        painkillers – which, at the molecular level and in their effect, closely resemble heroin - are forty

        times more likely to be addicted to heroin.94 According to a recent study, among young urban

        heroin users, 86% used opioid pain relievers prior to using heroin.95




        93
             See Prescription Painkiller Overdoses at Epidemic Levels, supra n. 28.
        94
           See Centers for Disease Control and Prevention, Today’s Heroin Epidemic, available at
                                                                                                               COM : 000102 of 000380




        https://www.cdc.gov/vitalsigns/heroin/index.html (last accessed August 1, 2018).
        95
           Nat’l Inst. on Drug Abuse, Prescription Opioids and Heroin (Jan. 2018), available at
        https://d14rmgtrwzf5a.cloudfront.net/sites/default/files/19774-prescription-opioids-and-
        heroin.pdf.


                                                         84
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               317.    The synthetic opioid fentanyl has been a driving force behind the nation’s opioid




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000103 of 000441
        epidemic, killing tens of thousands of Americans in overdoses. The drug is so powerful that it is

        now being used to execute prisoners on death row.96

               318.    In a November 2016 report, the DEA declared opioid prescription drugs, heroin,

        and fentanyl as the most significant drug-related threats to the United States.97

               319.    The U.S. opioid epidemic is continuing, and drug overdose deaths nearly tripled

        during 1999–2014. Among the 47,055 drug overdose deaths that occurred in 2014 in the United

        States, 28,647 (60.9%) involved an opioid.98

               320.    The rate of death from opioid overdose has quadrupled during the past 15 years in

        the United States. Nonfatal opioid overdoses that require medical care in a hospital or emergency

        department have increased by a factor of six in the past 15 years.99




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               321.    The National Institute on Drug Abuse identifies misuse and dependence on

        opioids as “a serious national crisis that affects public health as well as social and economic



        96
          Mitch Smith, Fentanyl Used to Execute Nebraska Inmate, in First for U.S., (Aug. 14, 2018),
        available at https://www.nytimes.com/2018/08/14/us/carey-dean-moore-nebraska-execution-
        fentanyl.html.
        97
           Rudd et al., Centers for Disease Control and Prevention, Increases in Drug and Opioid-
        Involved Overdose Deaths—United States, 2010-2015 (Dec. 30, 2016), Morbidity & Mortality
        Wkly. Rep. 2016; 65; 1445-1452, doi: http://dx.doi.org/10.15585/mmwr.mm655051e1, available
        at https://www.cdc.gov/mmwr/volumes/65/wr/mm655051e1.htm.
        98
          See Rudd et al., Centers for Disease Control and Prevention, Increases in Drug and Opioid-
        Involved Overdose Deaths—United States, 2010-2015 (Dec. 30, 2016), Morbidity & Mortality
        Wkly. Rep. 2016; 65; 1445-1452, DOI: http://dx.doi.org/10.15585/mmwr.mm655051e1,
        available at https://www.cdc.gov/mmwr/volumes/65/wr/mm655051e1.htm.
                                                                                                            COM : 000103 of 000380




        99
          See Nora D. Volkow, M.D. & A. Thomas McLellan, M.D., Opioid Abuse in Chronic Pain –
        Misconceptions and Mitigation Strategies, 374 N Engl J Med 1253-1263 (2016), DOI:
        10.1056/NEJMra1507771, http://www.nejm.org/doi/full/10.1056/NEJMra1507771, (“Volkow &
        McLellan”).


                                                         85
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        welfare.”100 The economic burden of prescription opioid misuse alone is $78.5 billion a year,




                                                                                                                  5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000104 of 000441
        including the costs of healthcare, lost productivity, addiction treatment, and criminal justice

        expenditures.101

                    322.   In 2016, the President of the United States officially declared an opioid and heroin

        epidemic.102

                    C.     Congressional Response to the Opioid Crisis

                    323.   Congressional interest in the opioid crisis has been intense. Multiple committees

        in both the House and Senate have conducted dozens of hearings exploring the issue from almost

        every angle, including effects on the health care system, people and their communities, law

        enforcement, workplaces, schools, and the Native American community. Congressional efforts

        culminated in the passage of the “Substance Use-Disorder Prevention that Promotes Opioid




                                                                                                                  Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Recovery and Treatment for Patients and Communities Act,” or the “SUPPORT for Patients and

        Communities Act.” This Bill passed the House by a vote of 396-14 on June 22, 2018, passed the

        Senate by a vote of 99-1 on September 17, 2018, and was signed into law by the President on

        October 24, 2018. Among other provisions, the Bill made it easier to intercept drugs being

        shipped into the country, authorized new funding for more comprehensive treatment, sped up

        research on non-addictive painkillers, and provided for broader coverage for substance abuse



        100
              Id.
        101
           Id. (citing at note 2, Florence CS, et al., The Economic Burden of Prescription Opioid
        Overdose, Abuse, and Dependence in the United States, 2013 (Oct. 2016), 54 Med. Care 901-906
        (2016), DOI: 10.1097/MLR.0000000000000625, available at
                                                                                                                  COM : 000104 of 000380




        https://www.ncbi.nlm.nih.gov/pubmed/27623005.
        102
           See Proclamation No. 9499, 81 Fed. Reg. 65173 (Sept. 16, 2016) (proclaiming “Prescription
        Opioid and Heroin Epidemic Awareness Week”), available at
        https://www.gpo.gov/fdsys/pkg/FR-2016-09-22/pdf/2016-22960.pdf.


                                                            86
Filed                      20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020               Penny Adams Castle, Johnson Circuit Clerk




        under Medicare and Medicaid regulations that have occasionally stood in the way of treatment.




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000105 of 000441
        Congressional interest in the issue is ongoing.

        V.      THE MARKETING DEFENDANTS’ AND PURDUE’S FALSE, DECEPTIVE,
                AND UNFAIR MARKETING OF OPIOIDS

                324.   The opioid epidemic did not happen by accident.

                325.   Before the 1990s, generally accepted standards of medical practice dictated that

        opioids should only be used short-term for acute pain, pain relating to recovery from surgery, or

        for cancer or palliative (end-of-life) care. Due to the lack of evidence that opioids improved

        patients’ ability to overcome pain and function, coupled with evidence of greater pain complaints

        as patients developed tolerance to opioids over time and the serious risk of addiction and other

        side effects, the use of opioids for chronic pain was discouraged or prohibited. As a result,




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        doctors generally did not prescribe opioids for chronic pain.

                326.   Each Marketing Defendant and Purdue has conducted a marketing scheme

        designed to persuade doctors and patients that opioids can and should be used for chronic pain,

        resulting in opioid treatment for a far broader group of patients who are much more likely to

        become addicted and suffer other adverse effects from the long-term use of opioids. In

        connection with this scheme, each Marketing Defendant and Purdue spent, and continues to

        spend, millions of dollars on promotional activities and materials that falsely deny, trivialize, or

        materially understate the risks of opioids while overstating the benefits of using them for chronic

        pain.

                327.   The Marketing Defendants and Purdue have disseminated these common
                                                                                                               COM : 000105 of 000380




        messages to reverse the generally accepted medical understanding of opioids and risks of opioid

        use. They disseminated these messages directly, through their sales representatives, in speaker




                                                          87
Filed                  20-CI-00151    06/08/2020               Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        groups led by physicians that the Marketing Defendants recruited for their support of their




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000106 of 000441
        marketing messages, and through unbranded marketing and industry-funded Front Groups.

                  328.   The Marketing Defendants’ and Purdue’s efforts have been wildly successful.

        Opioids are now the most prescribed class of drugs. Globally, opioid sales generated $11 billion

        in revenue for drug companies in 2010 alone; sales in the United States have exceeded $8 billion

        in revenue annually since 2009.103 In an open letter to the nation’s physicians in August 2016,

        the then U.S. Surgeon General expressly connected this “urgent health crisis” to “heavy

        marketing of opioids to doctors ... [m]any of [whom] were even taught – incorrectly – that

        opioids are not addictive when prescribed for legitimate pain.”104 This epidemic has resulted in a

        flood of opioids available for illicit use or sale (the supply), and a population of patients

        physically and psychologically dependent on them (the demand). And when those patients can




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        no longer afford or obtain opioids from licensed dispensaries, they often turn to the street to buy

        prescription opioids or even non-prescription opioids, like heroin.

                  329.   The Marketing Defendants and Purdue promoted, and profited from, their

        misrepresentations about the risks and benefits of opioids for chronic pain even though they

        knew that their marketing was false and misleading. The history, research, as well as clinical

        experience over the last 20 years of opioids, established that opioids were highly addictive and

        responsible for a long list of very serious adverse outcomes. The FDA and other regulators

        warned Marketing Defendants and Purdue of these risks. The Marketing Defendants and Purdue

        had access to scientific studies, detailed prescription data, and reports of adverse events,          COM : 000106 of 000380



        103
           See Katherine Eban, Oxycontin: Purdue Pharma’s Painful Medicine, FORTUNE (Nov. 9,
        2011), available at http://fortune.com/2011/11/09/oxycontin-purdue-pharmas-painful-medicine/;
        David Crow, Drugmakers Hooked on $10bn Opioid Habit, FINANCIAL TIMES (Aug. 10, 2016).
        104
              Letter from Vivek H. Murthy, M.D., U.S. Surgeon General, supra n. 48.


                                                        88
Filed                    20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        including reports of addiction, hospitalization, and deaths – all of which made clear the harms




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000107 of 000441
        from long-term opioid use and that patients were suffering from addiction, overdoses, and death

        in alarming numbers. More recently, the FDA and CDC issued pronouncements based on

        existing medical evidence that conclusively expose the known falsity of these Defendants’

        misrepresentations.

               330.    The Marketing Defendants and Purdue intentionally continued their conduct, as

        alleged herein, with knowledge that such conduct was creating the opioid nuisance and causing

        the harms and damages alleged herein.

               331.    As alleged throughout this Complaint, Defendants’ conduct created a public

        health crisis and a public nuisance. The harm and endangerment to the public health, safety, and

        the environment created by this public nuisance is ongoing and has not been abated.




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               332.    The public nuisance— i.e., the opioid epidemic—created, perpetuated, and

        maintained by Defendants can be abated and further recurrence of such harm can be ameliorated

        by (a) educating prescribers (especially primary care physicians and the most prolific prescribers

        of opioids) and patients regarding the true risks and benefits of opioids, including the risk of

        addiction, in order to prevent the next cycle of addiction; (b) providing addiction treatment to

        patients who are already addicted to opioids; and (c) making naloxone widely available so that

        overdoses are less frequently fatal.

               333.    Defendants have the ability to act to abate the public nuisance, and the law

        recognizes that they must do so. It is the manufacturer of a drug that has primary responsibility to

        ensure the safety, efficacy, and appropriateness of a drug’s labeling, marketing, and promotion.
                                                                                                               COM : 000107 of 000380




        All companies in the supply chain of a controlled substance are primarily responsible for

        ensuring that such drugs are only distributed and dispensed to appropriate patients and not



                                                        89
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        diverted. These responsibilities to ensure that their products and practices meet state controlled




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000108 of 000441
        substances and consumer protection laws and regulations, exist independent of any FDA or DEA

        regulation. As registered manufacturers and distributors of controlled substances, Defendants are

        placed in a position of special trust and responsibility, and are uniquely positioned, based on

        their knowledge of prescribers and orders, to act as a first line of defense.

               334.    The Marketing Defendants and Purdue spread their false and deceptive statements

        by marketing their branded opioids directly to doctors and patients throughout the United States.

        The Marketing Defendants and Purdue also deployed seemingly unbiased and independent third

        parties that they controlled to spread their false and deceptive statements about the risks and

        benefits of opioids for the treatment of chronic pain throughout Kentucky.

               335.    Across the pharmaceutical industry, “core message” development is funded and




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        overseen on a national basis by the drug manufacturer’s corporate headquarters.              This

        comprehensive approach ensures that the Marketing Defendants and Purdue’s messages are

        accurately and consistently delivered across marketing channels – including detailing visits,

        speaker events, and advertising – and in each sales territory. The Marketing Defendants and

        Purdue consider this high level of coordination and uniformity crucial to successfully marketing

        their drugs.

               336.    The Marketing Defendants and Purdue ensure marketing consistency nationwide

        through national and regional sales representative training; national training of local medical

        liaisons (the company employees who respond to physician inquiries); centralized speaker

        training; single sets of visual aids, speaker slide decks, and sales training materials; and
                                                                                                             COM : 000108 of 000380




        nationally coordinated advertising.         The Marketing Defendants and Purdue’s sales

        representatives and physician speakers were required to stick to prescribed talking points, sales



                                                         90
Filed                  20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        messages, and slide decks, and supervisors rode along with them periodically to both check on




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000109 of 000441
        their performance and compliance.

               A.      The Marketing Defendants’ and Purdue’s False and Deceptive Statements
                       About Opioids

               337.    The Marketing Defendants’ and Purdue’s misrepresentations fall into the

        following ten categories:

                       a.      The risk of addiction from chronic opioid therapy is low;

                       b.      To the extent there is a risk of addiction, it can be easily identified and
                               managed;

                       c.      Signs of addictive behavior are “pseudoaddiction,” requiring more
                               opioids;

                       d.       Blaming persons dependent on opioids as “abusers” of opioids;

                       e.       Opioid withdrawal can be avoided by tapering;




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                       f.       Opioid doses can be increased without limit or greater risks;

                       g.       Long-term opioid use improves functioning;

                       h.       Alternative forms of pain relief pose greater risks than opioids;

                       i.       A version of OxyContin marketed by Purdue was effective in providing
                               12-hour pain relief; and

                       j.       New formulations of certain opioids successfully deter abuse.

               338.    Each of these propositions was false. The Marketing Defendants and Purdue knew

        this, but they nonetheless set out to convince physicians, patients, and the public at large of the

        truth of each of these propositions in order to expand the market for their opioids.

               339.    The categories of misrepresentations are offered to organize the numerous
                                                                                                              COM : 000109 of 000380



        statements the Marketing Defendants and Purdue made and to explain their role in the overall

        marketing effort, not as a checklist for assessing each Marketing Defendant’s liability. While

        each Marketing Defendant and Purdue deceptively promoted their opioids specifically, and,


                                                         91
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        together with other Marketing Defendants and Purdue, opioids generally, not every Marketing




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000110 of 000441
        Defendant propagated (or needed to propagate) each misrepresentation. Each Marketing

        Defendant’s and Purdue’s conduct, and each misrepresentation, contributed to an overall

        narrative that aimed to—and did—mislead doctors, patients, and payors about the risks and

        benefits of opioids. While this Complaint endeavors to document examples of each Marketing

        Defendant’s and Purdue’s misrepresentations and the manner in which they were disseminated,

        they are just that—examples. The Complaint is not, especially prior to discovery, an exhaustive

        catalog of the nature and manner of each deceptive statement by each Marketing Defendant and

        Purdue.

                       1.      Falsehood #1: The Risk of Addiction from Chronic Opioid Therapy is
                               Low




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               340.    Central to the Marketing Defendants’ and Purdue’s promotional scheme was the

        misrepresentation that opioids are rarely addictive when taken for chronic pain. Through their

        marketing efforts, the Marketing Defendants and Purdue advanced the idea that the risk of

        addiction is low when opioids are taken as prescribed by “legitimate” pain patients. That, in turn,

        directly led to the expected and intended result that doctors prescribed more opioids to more

        patients—thereby enriching the Marketing Defendants and Purdue and substantially contributing

        to the opioid epidemic.

               341.    Each of the Marketing Defendants and Purdue claimed that the potential for

        addiction from its opioids was relatively small or non-existent, even though there was no

        scientific evidence to support those claims. None of them have acknowledged, retracted, or
                                                                                                              COM : 000110 of 000380



        corrected their false statements.

               342.    In fact, studies have shown that a substantial percentage of long-term users of

        opioids experience addiction. Addiction can result from the use of any opioid, “even at


                                                        92
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                     20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        recommended dose,”105 and the risk substantially increases with more than three months of




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000111 of 000441
        use.106 As the CDC Guideline states, “[o]pioid pain medication use presents serious risks,

        including overdose and opioid use disorder” (a diagnostic term for addiction).107

                                 a.     Purdue and Abbott’s Misrepresentations Regarding Addiction
                                        Risk

                   36.    When it launched OxyContin, Purdue knew it would need data to overcome

        decades of wariness regarding opioid use. It needed some sort of research to back up its

        messaging. But Purdue had not conducted any studies about abuse potential or addiction risk as

        part of its application for FDA approval for OxyContin. Purdue (and, later, the other Defendants)

        found this “research” in the form of a one-paragraph letter to the editor published in the New

        England Journal of Medicine (“NEJM”) in 1980.




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                   37.    This letter, by Dr. Hershel Jick and Jane Porter, declared the incidence of

        addiction “rare” for patients treated with opioids.108 They had analyzed a database of hospitalized

        patients who were given opioids in a controlled setting to ease suffering from acute pain. Porter

        and Jick considered a patient not addicted if there was no sign of addiction noted in patients’

        records.




        105
            FDA announces safety labeling changes and post market study requirements for extended-
        release and long-acting opioid analgesics, FDA (Sept. 10, 2013. See also FDA announces
        enhanced warnings for immediate-release opioid pain medications related to risks of misuse,
        abuse, addiction, overdose and death, FDA (Mar. 22, 2016).
        106
              Dowell, CDC Guideline, supra n. 24, at 27.
                                                                                                              COM : 000111 of 000380



        107
              Id. at 2.
        108
           Jane Porter and Herschel Jick, MD, Addiction Rare in Patients Treated with Narcotics,
        302(2) N Engl J Med. 123 (Jan. 10, 1980), available at
        http://www.nejm.org/doi/pdf/10.1056/NEJM198001103020221.


                                                           93
Filed                     20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000112 of 000441
               38.     As Dr. Jick explained to a journalist years later, he submitted the statistics to




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        NEJM as a letter because the data were not robust enough to be published as a study.109

               39.     Purdue nonetheless began repeatedly citing this letter in promotional and

        educational materials as evidence of the low risk of addiction, while failing to disclose that its

        source was a letter to the editor, not a peer-reviewed paper.110 Citation of the letter, which was

        largely ignored for more than a decade, significantly increased after the introduction of

        OxyContin. While first Purdue and then other Marketing Defendants used it to assert that their

        opioids were not addictive, “that’s not in any shape or form what we suggested in our letter,”

        according to Dr. Jick.


                                                                                                             COM : 000112 of 000380



        109
           Barry Meier, Pain Killer: A “Wonder” Drug’s Trail Of Addiction And Death, 174 (Rodale
        2003) (herein after “Pain Killer”).
        110
          J. Porter & H. Jick, Addiction Rare in Patients Treated with Narcotics, 302(2) New. Eng. J.
        Med. 123 (1980).


                                                       94
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




               40.     Purdue specifically used the Porter and Jick Letter in its 1998 promotional video




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000113 of 000441
        “I got my life back,” in which Dr. Alan Spanos states “In fact, the rate of addiction amongst pain

        patients who are treated by doctors is much less than 1%.”111 Purdue trained its sales

        representatives to tell prescribers that less than 1% of patients who took OxyContin became

        addicted. (In 1999, a Purdue-funded study of patients who used OxyContin for headaches found

        that the addiction rate was 13%).112

               41.     Other Defendants relied on and disseminated the same false and deceptive

        messaging. The enormous impact of Defendants’ misleading amplification of this letter was well

        documented in another letter published in the NEJM on June 1, 2017, describing the way the

        one-paragraph 1980 letter had been irresponsibly cited and, in some cases, “grossly

        misrepresented.” In particular, the authors of this letter explained:




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                       [W]e found that a five-sentence letter published in the Journal in
                       1980 was heavily and uncritically cited as evidence that addiction
                       was rare with long-term opioid therapy. We believe that this
                       citation pattern contributed to the North American opioid crisis by
                       helping to shape a narrative that allayed prescribers’ concerns
                       about the risk of addiction associated with long-term opioid
                       therapy.113




        111
           Our Amazing World, Purdue Pharma OxyContin Commercial, available at
        https://www.youtube.com/watch?v=Er78Dj5hyeI, (last accessed August 1, 2018) (emphasis
        added).
        112
           Patrick R. Keefe, The Family that Built an Empire of Pain, The New Yorker (Oct. 30,
        2017), available at https://www.newyorker.com/magazine/2017/10/30/the-family-that-built-
        an-empire-of-pain (“Empire of Pain”).
                                                                                                             COM : 000113 of 000380




        113
           Pamela T.M. Leung, B.Sc. Pharm., Erin M. Macdonald, M.Sc., Matthew B. Stanbrook,
        M.D., Ph.D., Irfan Al Dhalla, M.D., David N. Juurlink, M.D., Ph.D., A 1980 Letter on the Risk
        of Opioid Addiction, 376 N Engl J Med 2194-95 (June 1, 2017), available at
        http://www.nejm.org/doi/full/10.1056/NEJMc1700150#t=article.


                                                         95
Filed                  20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151      06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




               42.     “It’s difficult to overstate the role of this letter,” said Dr. David Juurlink of the




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000114 of 000441
        University of Toronto, who led the analysis. “It was the key bit of literature that helped the

        opiate manufacturers convince front-line doctors that addiction is not a concern.”114

               43.     Alongside its use of the Porter and Jick Letter, Purdue also crafted its own

        materials and spread its deceptive message through numerous additional channels. In its 1996

        press release announcing the release of OxyContin, for example, Purdue declared, “The fear of

        addiction is exaggerated.”115

               44.     Abbott sales staff were instructed about the euphoria patients were receiving on

        the shorter-acting painkiller Vicodin; they should tell physicians that “OxyContin has fewer such

        effects.” Abbott’s “King of Pain” taught his staff of “Royal Crusaders” that OxyContin would

        “minimize[e] the risk of dependence” and “lower[] euphoria,” when, in fact, he had little




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        knowledge of pharmacology and no basis for these statements.

               45.     In an internal memo, Abbott told representatives to highlight the “less

        abuse/addiction potential” of the drug, which could be taken just twice a day because of its time-

        release formulation.116

               46.     Abbott’s sales representatives were also given a graphic to show doctors that

        depicted levels of its pain-killing ingredient in the bloodstream holding steady, but it looked



        114
           Marilynn Marchione, Painful words: How a 1980 letter fueled the opioid epidemic,
        STAT (May 31, 2017), available at https://www.statnews.com/2017/05/31/opioid-
        epidemic-nejm-letter/ .
        115
           Press Release, OxyContin, New Hope for Millions of Americans Suffering from Persistent
                                                                                                               COM : 000114 of 000380




        Pain: Long-Acting OxyContin Tablets Now Available to Relieve Pain (May 31, 1996) available
        at http://documents.latimes.com/oxycontin-press-release-1996/.
          “Secret trove reveals bold ‘crusade’ to make OxyContin a blockbuster” by David Armstrong.
        116
        STAT. Sept. 22, 2016.

                                                          96
Filed                  20-CI-00151      06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                     20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        “flatter” than the levels actually were, according to the court records. The use of a similar graph




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000115 of 000441
        was cited in the federal case against Purdue as a key part of evidence that it falsely marketed

        OxyContin as having less euphoric effects and abuse potential than shorter-acting opioids.117

                    47.   A “coaching sheet” prepared for Abbott sales personnel advised discussing the

        potential abuse of OxyContin only if a doctor brought it up, and to tell physicians that “street

        users” were misusing the drug not “true pain patients.”118

                    48.   The more Abbott generated in sales, the higher the reward for the company, as

        well. Under the agreement with Purdue, Abbott received 25 percent of all net sales, up to $10

        million, for prescriptions written by doctors its sales reps called on, and 30 percent of sales above

        $10 million, according to court records. Purdue deducted an unspecified amount for costs related

        to items such as shipping and distribution.119




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                    49.   Abbott refused to provide West Virginia’s lawyers figures showing its earnings

        from OxyContin, according to the court records, but documents obtained by the state in its

        lawsuit “show millions of dollars in earnings to Abbott.”120

                    50.   In an attached letter from an Abbott executive to Purdue’s vice president of

        marketing, Abbott pledged to take the relationship between the companies to “new heights with

        our positioning of OxyContin as a key component of Abbott Pain Management.”121




        117
              Id.
        118
              Id.
                                                                                                                COM : 000115 of 000380




        119
              Id.
        120
              Id.
        121
              Id.

                                                         97
Filed                     20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                     20-CI-00151     06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




                    51.   The sales forces of Abbott and Purdue worked in tandem. They held regular




                                                                                                                 5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000116 of 000441
        strategy sessions, alternating meeting locations between Purdue’s headquarters and Abbott’s

        corporate offices in Illinois, according to the court records.122

                    52.   At a hearing before the House of Representatives’ Subcommittee on Oversight

        and Investigations of the Committee on Energy and Commerce in August 2001, Purdue

        emphasized “legitimate” treatment, dismissing cases of overdose and death as something that

        would not befall “legitimate” patients: “Virtually all of these reports involve people who are

        abusing the medication, not patients with legitimate medical needs under the treatment of a

        healthcare professional.”123

                    53.   Purdue spun this baseless “legitimate use” distinction out even further in a patient

        brochure about OxyContin, called A Guide to Your New Pain Medicine and How to Become a




                                                                                                                 Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Partner Against Pain.           In response to the question “Aren’t opioid pain medications like

        OxyContin Tablets ‘addicting’?” Purdue claimed that there was no need to worry about addiction

        if taking opioids for legitimate, “medical” purposes:

                          Drug addiction means using a drug to get “high” rather than to
                          relieve pain. You are taking opioid pain medication for medical
                          purposes. The medical purposes are clear and the effects are
                          beneficial, not harmful.




        122
              Id.
                                                                                                                 COM : 000116 of 000380



        123
            Oxycontin: Its Use and Abuse: Hearing Before the House Subcommittee on Oversight and
        Investigations of the Comm. on Energy and Commerce, 107th Cong. 1 (Aug. 28, 2001)
        (statement of Michael Friedman, Executive Vice President, Chief Operating Officer, Purdue
        Pharma, L.P.), available at https://www.gpo.gov/fdsys/pkg/CHRG-
        107hhrg75754/html/CHRG- 107hhrg75754.htm.


                                                           98
Filed                     20-CI-00151     06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                     20-CI-00151    06/08/2020           Penny Adams Castle, Johnson Circuit Clerk




                    54.   Sales representatives marketed OxyContin as a product “to start with and to stay




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000117 of 000441
        with.”124 Sales representatives also received training in overcoming doctors’ concerns about

        addiction with talking points they knew to be untrue about the drug’s abuse potential. One of

        Purdue’s early training memos compared doctor visits to “firing at a target,” declaring that “[a]s

        you prepare to fire your ‘message,’ you need to know where to aim and what you want to hit!”125

        According to the memo, the target is physician resistance based on concern about addiction:

        “The physician wants pain relief for these patients without addicting them to an opioid.”126

                    55.   Purdue, through its unbranded website Partners Against Pain,127 stated the

        following: “Current Myth: Opioid addiction (psychological dependence) is an important clinical

        problem in patients with moderate to severe pain treated with opioids. Fact: Fears about

        psychological dependence are exaggerated when treating appropriate pain patients with opioids.”




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                    56.   Former sales representative Steven May, who worked for Purdue from 1999 to

        2005, explained to a journalist how he and his coworkers were trained to overcome doctors’

        objections to prescribing opioids. The most common objection he heard about prescribing




        124
              Keefe, Empire Of Pain, supra n. 112.
        125
              Pain Killer, supra n. 109, at 102.
        126
              Id.
        127
           Partners Against Pain consists of both a website, styled as an “advocacy community” for
        better pain care, and a set of medical education resources distributed to prescribers by sales
                                                                                                              COM : 000117 of 000380




        representatives. It has existed since at least the early 2000s and has been a vehicle for Purdue to
        downplay the risks of addiction from long-term opioid use. One early pamphlet, for example,
        answered concerns about OxyContin’s addictiveness by claiming: “Drug addiction means
        using a drug to get ‘high’ rather than to relieve pain. You are taking opioid pain medication for
        medical purposes. The medical purposes are clear and the effects are beneficial, not harmful.”


                                                         99
Filed                     20-CI-00151    06/08/2020           Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        OxyContin was that “it’s just too addictive.”128 May and his coworkers were trained to “refocus”




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000118 of 000441
        doctors on “legitimate” pain patients, and to represent that “legitimate” patients would not

        become addicted. In addition, they were trained to say that the 12-hour dosing made the

        extended-release opioids less “habit-forming” than painkillers that need to be taken every four

        hours.

                 57.   According to interviews with prescribers and former Purdue sales representatives,

        Purdue has continued to distort or omit the risk of addiction while failing to correct its earlier

        misrepresentations, leaving many doctors with the false impression that pain patients will only

        rarely become addicted to opioids.

                 58.   With regard to addiction, Purdue’s label for OxyContin has not sufficiently

        disclosed the true risks to, and experience of, its patients. Until 2014, the OxyContin label stated




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        in a black-box warning that opioids have “abuse potential” and that the “risk of abuse is

        increased in patients with a personal or family history of substance abuse.”

                 59.   However, the FDA made clear to Purdue as early as 2001 that the disclosures in

        its OxyContin label were insufficient.

                 60.   In 2001, Purdue revised the indication and warnings for OxyContin.

                 61.   In the end, Purdue narrowed the recommended use of OxyContin to situations

        when “a continuous, around-the-clock analgesic is needed for an extended period of time” and

        added a warning that “[t]aking broken, chewed, or crushed OxyContin tablets” could lead to a

        “potentially fatal dose.” However, Purdue did not, until 2014, change the label to indicate that       COM : 000118 of 000380




        128
           David Remnick, How OxyContin Was Sold to the Masses (Steven May interview with
        Patrick Radden Keefe), The New Yorker (Oct. 27, 2017), available at
        https://www.newyorker.com/podcast/the-new- yorker-radio-hour/how-oxycontin-was-sold-to-
        the-masses.


                                                        100
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        OxyContin should not be the first therapy, or even the first opioid, used, and did not disclose the




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000119 of 000441
        incidence or risk of overdose and death even when OxyContin was not abused. Purdue

        announced the label changes in a letter to health care providers.

               62.     Purdue’s awareness of the addictive properties of their opioid products is

        exemplified by their cynical attempts to profit from addiction treatment. In 2007, Co-Conspirator

        Richard Sackler filed an application for a patent for a purported treatment for opioid addiction. In

        September 2014, Co-Conspirator Kathe Sackler dialed in to a confidential call about Project

        Tango -- a secret plan for Purdue to expand into the business of selling drugs to treat opioid

        addiction. In their internal documents, Ms. Sackler and staff wrote down what Purdue publicly

        denied for decades: that addictive opioids and opioid addiction are “naturally linked.” They

        determined that Purdue should expand across “the pain and addiction spectrum,” to become “an




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        end-to-end pain provider.” Purdue illustrated the end-to-end business model with a picture of a

        dark hole labeled “Pain treatment” that a patient could fall into — and “Opioid addiction

        treatment” waiting at the bottom. Ms. Sackler and the Project Tango team reviewed their

        findings that the “market” of people addicted to opioids, measured coldly in billions of dollars,

        had doubled from 2009 to 2014:




                                                                                                               COM : 000119 of 000380




                                                        101
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000120 of 000441
                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                                Purdue’s measure of the opioid addiction “market”

               63.     Co-Conspirator Kathe Sackler and the staff found that the catastrophe provided an

        excellent compound annual growth rate (“CAGR”): “Opioid addiction (other than heroin) has
                                                                                                            COM : 000120 of 000380




        grown by ~20% CAGR from 2000 to 2010.” Ms. Kathe Sackler and the staff revealed in their

        internal documents that Purdue’s tactic of blaming addiction on untrustworthy patients was a lie.

        Instead, the truth is that opioid addiction can happen to anyone who is prescribed opioids.

                                                       102
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000121 of 000441
                              Purdue’s “Project Tango” patient and clinical rationale

               64.     Ms. Kathe Sackler and the staff concluded that millions of people who became

        addicted to opioids were the Sackler Co-Conspirators’ next business opportunity. Staff wrote: “It

        is an attractive market. Large unmet need for vulnerable, underserved and stigmatized patient

        population suffering from substance abuse, dependence and addiction.” The team identified eight

        ways that Purdue’s experience getting patients on opioids could now be used to sell treatment for

        opioid addiction.




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               65.     In June 2017, the Sackler Co-Conspirators met to discuss a revised version of

        Project Tango - another try at profiting from the opioid crisis. This time, they considered a

        scheme to sell the overdose antidote NARCAN. The need for NARCAN to reverse overdoses

        was rising so fast that the Sackler Co-Conspirators calculated it could provide a growing source

        of revenue, tripling from 2016 to 2018.

                              b.      Endo’s Misrepresentations Regarding Addiction Risk

               66.     Endo also falsely represented that addiction is rare in patients who are prescribed

        opioids.

               67.     Until April 2012, Endo’s website for Opana, www.opana.com, stated that “[m]ost

        healthcare providers who treat patients with pain agree that patients treated with prolonged
                                                                                                             COM : 000121 of 000380




        opioid medicines usually do not become addicted.”




                                                       103
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                 68.   In consideration of a reasonable opportunity for further investigation and




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000122 of 000441
        discovery, Plaintiffs allege that Endo improperly instructed its sales representatives to diminish

        and distort the risk of addiction associated with Opana ER.

                 69.   One of the Front Groups with which Endo worked most closely was the American

        Pain Foundation (“APF”), described more fully below.

                 70.   APF conveyed through its National Initiative on Pain Control (“NIPC”) and its

        website www.Painknowledge.com, which claimed that “[p]eople who take opioids as prescribed

        usually do not become addicted.”

                 71.   Another Endo website, www.PainAction.com, stated: “Did you know? Most

        chronic pain patients do not become addicted to the opioid medications that are prescribed for

        them.”




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                 72.   A brochure available on www.Painknowledge.com titled “Pain: Opioid Facts,”

        an Endo- sponsored NIPC, stated that “people who have no history of drug abuse, including

        tobacco, and use their opioid medication as directed will probably not become addicted.” In

        numerous patient education pamphlets, Endo repeated this deceptive message.

                 73.   In a patient education pamphlet titled “Understanding Your Pain: Taking Oral

        Opioid Analgesics,” Endo answers the hypothetical patient question — “What should I know

        about opioids and addiction?” — by focusing on explaining what addiction is (“a chronic brain

        disease”) and is not (“Taking opioids for pain relief”). It goes on to explain that “[a]ddicts take

        opioids for other reasons, such as unbearable emotional problems. Taking opioids as prescribed        COM : 000122 of 000380




                                                       104
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        for pain relief is not addiction.” This publication is still available online and was edited by KOL




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000123 of 000441
        Dr. Russell Portenoy.129

               74.     In addition, a 2009 patient education publication, Pain: Opioid Therapy, funded

        by Endo and posted on www.Painknowledge.com, omitted addiction from the “common risks” of

        opioids, as shown below:




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                              c.      Janssen’s Misrepresentations Regarding Addiction Risk

               75.     Janssen likewise misrepresented the addiction risk of opioids on its websites and

        print materials. One website, Let’s Talk Pain, states, among other things, that “the stigma of drug

        addiction and abuse” associated with the use of opioids stemmed from a “lack of understanding

        addiction.”

               76.     The Let’s Talk Pain website also perpetuated the concept of pseudoaddiction,

        associating patient behaviors such as “drug seeking,” “clock watching,” and “even illicit drug

        use or deception” with undertreated pain which can be resolved with “effective pain

        management.”
                                                                                                              COM : 000123 of 000380




        129
           Margo McCaffery, RN MS, FAAN & Chris Pasero, RN, MS FAAN, Understanding Your
        Pain, Taking Oral Opioid Analgesics, available at
        http://www.thblack.com/links/rsd/understand_pain_opioid_analgesics.pdf (last accessed October
        26, 2018)


                                                       105
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020                Penny Adams Castle, Johnson Circuit Clerk




               77.     A Janssen unbranded website, www.PrescribeResponsibly.com, states that




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000124 of 000441
        concerns about opioid addiction are “overestimated” and that “true addiction occurs only in a

        small percentage of patients.”130

               78.     Janssen reviewed, edited, approved, and distributed a patient education guide

        entitled Finding Relief: Pain Management for Older Adults, which, as seen below, described as

        “myth” that opioids are addictive, and asserted as fact that “[m]any studies show that opioids are

        rarely addictive when used properly for the management of chronic pain” (emphasis in original).

        Until recently, this guide was still available online.




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               79.     Janssen’s website for Duragesic included a section addressing “Your Right to

        Pain Relief” and a hypothetical patient’s fear that “I’m afraid I’ll become a drug addict.” The

        website’s response: “Addiction is relatively rare when patients take opioids appropriately.”

                               d.      Cephalon’s Misrepresentations Regarding Addiction Risk

               80.     Cephalon sponsored and facilitated the development of a guidebook, Opioid

        Medications and REMS: A Patient’s Guide, which included claims that “patients without a
                                                                                                             COM : 000124 of 000380




        130
          Keith Candiotti, M.D., Use of Opioid Analgesics in Pain Management, Prescribe
        Responsibly, available at http://www.prescriberesponsibly.com/articles/opioid-pain-
        management (last modified July 2, 2015).


                                                         106
Filed                  20-CI-00151     06/08/2020                Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        history of abuse or a family history of abuse do not commonly become addicted to opioids.”




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000125 of 000441
        Similarly, Cephalon sponsored APF’s Treatment Options: A Guide for People Living with Pain

        (2007), which taught that addiction is rare and limited to extreme cases of unauthorized dose

        escalations, obtaining opioids from multiple sources, or theft.

               81.     For example, a 2003 Cephalon-sponsored CME presentation titled Pharmacologic

        Management of Breakthrough or Incident Pain, posted on Medscape in February 2003, teaches:

                       [C]hronic pain is often undertreated, particularly in the non-cancer
                       patient population. . . . The continued stigmatization of opioids and
                       their prescription, coupled with often unfounded and self-imposed
                       physician fear of dealing with the highly regulated distribution
                       system for opioid analgesics, remains a barrier to effective pain
                       management and must be addressed. Clinicians intimately involved
                       with the treatment of patients with chronic pain recognize that the
                       majority of suffering patients lack interest in substance abuse. In
                       fact, patient fears of developing substance abuse behaviors such as




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                       addiction often lead to under treatment of pain. The concern about
                       patients with chronic pain becoming addicted to opioids during
                       long-term opioid therapy may stem from confusion between
                       physical dependence (tolerance) and psychological dependence
                       (addiction) that manifests as drug abuse.131

                               e.     Actavis’s Misrepresentations Regarding Addiction Risk

               82.     Through its “Learn More about customized pain control with Kadian” material,

        Actavis claimed that it is possible to become addicted to morphine-based drugs like Kadian, but

        that it is “less likely” to happen in those who “have never had an addiction problem.” The piece

        goes on to advise that a need for a “dose adjustment” is the result of tolerance, and “not

        addiction.”
                                                                                                           COM : 000125 of 000380




        131
           Michael J. Brennan, et al., Pharmacologic Management of Breakthrough or Incident Pain,
        Medscape (Feb. 26, 2003), available at http://www.medscape.org/viewarticle/449803, (last
        accessed July 27, 2017).


                                                        107
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               83.     Training for Actavis sales representatives deceptively minimized the risk of




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000126 of 000441
        addiction by: (i) attributing addiction to “predisposing factors” like family history of addiction or

        psychiatric disorders; (ii) repeatedly emphasizing the difference between substance dependence

        and substance abuse; and (iii) using the term pseudoaddiction, which, as described below,

        dismisses evidence of addiction as the undertreatment of pain and, dangerously, counsels doctors

        to respond to its signs with more opioids.

               84.     Actavis conducted a market study on takeaways from prescribers’ interactions

        with Kadian sales representatives.         The doctors had a strong recollection of the sales

        representatives’ discussion of the low-abuse potential.           Actavis’ sales representatives’

        misstatements on the low- abuse potential was considered an important factor to doctors, and

        was most likely repeated and reinforced to their patients. Additionally, doctors reviewed visual




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        aids that the Kadian sales representatives use during the visits, and Actavis noted that doctors

        associate Kadian with less abuse and no highs, in comparison to other opioids. Numerous

        marketing surveys of doctors in 2010 and 2012, for example, confirmed Actavis’s messaging

        about Kadian’s purported low addiction potential, and that it had less abuse potential than other

        similar opioids.

               85.     A guide for prescribers under Actavis’s copyright deceptively represented that

        Kadian is more difficult to abuse and less addictive than other opioids. The guide includes the

        following statements: 1) “unique pharmaceutical formulation of KADIAN may offer some

        protection from extraction of morphine sulfate for intravenous use by illicit users,” and 2)

        KADIAN may be less likely to be abused by health care providers and illicit users” because of
                                                                                                                COM : 000126 of 000380




        “Slow onset of action,” “Lower peak plasma morphine levels than equivalent doses of other

        formulations of morphine,” “Long duration of action,” and “Minimal fluctuations in peak to



                                                        108
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        trough plasma levels of morphine at steady state.” These statements convey both that (1) Kadian




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000127 of 000441
        does not cause euphoria and therefore is less addictive and that (2) Kadian is less prone to

        tampering and abuse, even though Kadian was not approved by the FDA as abuse deterrent, and,

        upon information and belief, Actavis had no studies to suggest it was.

                               f.     Mallinckrodt’s Misrepresentations Regarding Addiction Risk

               86.     As described below, Mallinckrodt promoted its branded opioids Exalgo and

        Xartemis XR, and opioids generally, in a campaign that consistently mischaracterized the risk of

        addiction. Mallinckrodt did so through its website and sales force, as well as through unbranded

        communications distributed through the “C.A.R.E.S. Alliance” it created and led.

               87.     Mallinckrodt in 2010 created the C.A.R.E.S. (Collaborating and Acting

        Responsibly to Ensure Safety) Alliance, which it describes as “a coalition of national patient




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        safety, provider and drug diversion organizations that are focused on reducing opioid pain

        medication abuse and increasing responsible prescribing habits.” The “C.A.R.E.S. Alliance”

        itself is a service mark of Mallinckrodt LLC (and was previously a service mark of Mallinckrodt,

        Inc.) copyrighted and registered as a trademark by Covidien, its former parent company.

        Materials distributed by the C.A.R.E.S. Alliance, however, include unbranded publications that

        do not disclose a link to Mallinckrodt.

               88.     By 2012, Mallinckrodt, through the C.A.R.E.S. Alliance, was promoting a book

        titled Defeat Chronic Pain Now! This book is still available online.132 The false claims and

        misrepresentations in this book include the following statements:                                  COM : 000127 of 000380




        132
           Available at https://books.google.com/books?id=VcSQGYKXWdYC&printsec=frontcover&
        source=gbs_ViewAPI#v=snippet&q=only%20rarely%20does%20opioid%20medication&f=false
        .

                                                       109
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




               a.      “Only rarely does opioid medication cause a true addiction when prescribed




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000128 of 000441
                       appropriately to a chronic pain patient who does not have a prior history of
                       addiction.”

               b.      “It is currently recommended that every chronic pain patient suffering from
                       moderate to severe pain be viewed as a potential candidate for opioid therapy.”

               c.      “When chronic pain patients take opioids to treat their pain, they rarely develop a
                       true addiction and drug craving.”

               d.      “Only a minority of chronic pain patients who are taking long-term opioids
                       develop tolerance.”

               e.      “The bottom line: Only rarely does opioid medication cause a true addiction when
                       prescribed appropriately to a chronic pain patient who does not have a prior
                       history of addiction.”

               f.      “Here are the facts. It is very uncommon for a person with chronic pain to become
                       ‘addicted’ to narcotics IF (1) he doesn’t have a prior history of any addiction and
                       (2) he only takes the medication to treat pain.”




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               g.      “Studies have shown that many chronic pain patients can experience significant
                       pain relief with tolerable side effects from opioid narcotic medication when taken
                       daily and no addiction.”

               89.     In a 2013 Mallinckrodt Pharmaceuticals Policy Statement Regarding the

        Treatment of Pain and Control of Opioid Abuse, which is still available online, Mallinckrodt

        stated that, “[s]adly, even today, pain frequently remains undiagnosed and either untreated or

        undertreated” and cites to a report that concludes that “the majority of people with pain use their

        prescription drugs properly, are not a source of misuse, and should not be stigmatized or denied

        access because of the misdeeds or carelessness of others.”

               90.     Marketing Defendants’ and Purdue’s suggestions that the opioid epidemic is the

        result of bad patients who manipulate doctors to obtain opioids illicitly helped further their
                                                                                                              COM : 000128 of 000380




        marketing scheme is at odds with the facts. While there are certainly patients who unlawfully

        obtain opioids, they are a small minority. For example, patients who “doctor-shop”—i.e., visit

        multiple prescribers to obtain opioid prescriptions—are responsible for roughly 2% of opioid


                                                       110
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        prescriptions. The epidemic of opioid addiction and abuse is overwhelmingly a problem of false




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000129 of 000441
        marketing (and unconstrained distribution) of the drugs, not problem patients.

                       2.     Falsehood #2: To the Extent There is a Risk of Addiction, It Can Be
                              Easily Identified and Managed

               91.     While continuing to maintain that most patients can safely take opioids long-term

        for chronic pain without becoming addicted, the Marketing Defendants and Purdue assert that to

        the extent that some patients are at risk of opioid addiction, doctors can effectively identify and

        manage that risk by using screening tools or questionnaires. In materials they produced,

        sponsored, or controlled, Defendants instructed patients and prescribers that screening tools can

        identify patients predisposed to addiction, thus making doctors feel more comfortable prescribing

        opioids to their patients and patients more comfortable starting opioid therapy for chronic pain.




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        These tools, they say, identify those with higher addiction risks (stemming from personal or

        family histories of substance use, mental illness, trauma, or abuse) so that doctors can then more

        closely monitor those patients.

               92.     Purdue shared its Partners Against Pain “Pain Management Kit,” which contains

        several screening tools and catalogues of Purdue materials.

               93.     Janssen, on its website www.PrescribeResponsibly.com, states that the risk of

        opioid addiction “can usually be managed” through tools such as opioid agreements between

        patients and doctors.133 The website, which directly provides screening tools to prescribers for


                                                                                                              COM : 000129 of 000380




        133
           Howard A. Heit, MD, FACP, FASAM and Douglas L. Gourlay, MD, MSc, FRCPC,
        FASAM, What a Prescriber Should Know Before Writing the First Prescription, Prescribe
        Responsibly, available at https://web.archive.org/web/20171003105720/ (“What a Prescriber
        Should Know Before Writing the First Prescription”).


                                                       111
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                     20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        risk assessments,134 includes a “[f]our question screener” to purportedly help physicians identify




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000130 of 000441
        and address possible opioid misuse.135

                    94.   Purdue and Cephalon sponsored the APF’s Treatment Options: A Guide for

        People Living with Pain (2007), which also falsely reassured patients that opioid agreements

        between doctors and patients can “ensure that you take the opioid as prescribed” and counseled

        patients that opioids “give [pain patients] a quality of life we deserve.”

                    95.   Purdue sponsored a 2011 webinar taught by Dr. Lynn Webster, entitled Managing

        Patient’s Opioid Use: Balancing the Need and Risk. This publication misleadingly taught

        prescribers that screening tools, urine tests, and patient agreements have the effect of preventing

        “overuse of prescriptions” and “overdose deaths.”

                    96.   Purdue sponsored a similar 2011 CME program titled Managing Patient’s Opioid




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Use: Balancing the Need and Risk. This presentation deceptively instructed prescribers that

        screening tools, patient agreements, and urine tests prevented “overuse of prescriptions” and

        “overdose deaths.”

                    97.   Purdue also funded a 2012 CME program called Chronic Pain Management and

        Opioid Use: Easing Fears, Managing Risks, and Improving Outcomes. The presentation

        deceptively instructed doctors that, through the use of screening tools, more frequent refills, and

        other techniques, even high-risk patients showing signs of addiction could be treated with

        opioids.

                                                                                                              COM : 000130 of 000380




        134
           Risk Assessment Resources, PRESCRIBE RESPONSIBLY, available at
        http://www.prescriberesponsibly.com/risk-assessment-resources (last accessed August 1, 2018).
        135
              Id.


                                                         112
Filed                     20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               98.     Endo paid for a 2007 supplement available for continuing education credit in the




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000131 of 000441
        Journal of Family Practice written by a doctor who became a member of Endo’s speaker’s

        bureau in 2010. This publication, entitled Pain Management Dilemmas in Primary Care: Use of

        Opioids, (i) recommended screening patients using tools like (a) the Opioid Risk Tool (ORT)

        created by Dr. Webster and linked to Janssen or (b) the Screener and Opioid Assessment for

        Patients with Pain, and (ii) taught that patients at high risk of addiction could safely receive

        chronic opioid therapy using a “maximally structured approach” involving toxicology screens

        and pill counts. The ORT was linked to Endo-supported websites, as well.

               99.     There are three fundamental flaws in the Marketing Defendants’ and Purdue’s

        representations that doctors can consistently identify and manage the risk of addiction. First,

        there is no reliable scientific evidence that doctors can depend on the screening tools currently




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        available to materially limit the risk of addiction. Second, there is no reliable scientific evidence

        that high-risk patients identified through screening can take opioids long-term without triggering

        addiction, even with enhanced monitoring. Third, there is no reliable scientific evidence that

        patients who are not identified through such screening can take opioids long-term without

        significant danger of addiction.

               100.    The CDC Guideline confirmed the falsity of marketing Defendants’ and Purdue’s

        claims about the utility of patient screening and management strategies in managing addiction

        risk. The Guideline notes that there are no studies assessing the effectiveness of risk mitigation

        strategies — such as screening tools or patient contracts — “for improving outcomes related to

        overdose, addiction, abuse, or misuse.” The CDC Guideline recognized that available risk
                                                                                                                COM : 000131 of 000380




        screening tools “show insufficient accuracy for classification of patients as at low or high risk for




                                                        113
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020                Penny Adams Castle, Johnson Circuit Clerk




        [opioid] abuse or misuse” and counseled that doctors “should not overestimate the ability of




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000132 of 000441
        these tools to rule out risks from long-term opioid therapy.”136

                         3.     Falsehood #3: Signs of Addictive Behavior are “Pseudoaddiction”
                                Requiring More Opioids

                  101.   The Marketing Defendants and Purdue instructed patients and prescribers that

        signs of addiction are actually indications of untreated pain, such that the appropriate response is

        to prescribe even more opioids. Dr. David Haddox, who later became a Senior Medical Director

        for Purdue, published a study in 1989 coining the term “pseudoaddiction,” which he

        characterized as “the iatrogenic syndrome of abnormal behavior developing as a direct

        consequence of inadequate pain management.”137 In other words, people on prescription opioids

        who exhibited classic signs of addiction— for example, asking for more and higher doses of




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        opioids, self-escalating their doses, or claiming to have lost prescriptions in order to get more

        opioids—were not addicted, but rather simply suffering from under-treatment of their pain.

                  102.   In the materials and outreach they produced, sponsored, or controlled, the

        Marketing Defendants and Purdue made each of these misrepresentations and omissions, and

        have never acknowledged, retracted, or corrected them.

                  103.   Cephalon, Endo, and Purdue sponsored the Federation of State Medical Boards’

        (“FSMB”) Responsible Opioid Prescribing (2007) written by Dr. Scott Fishman and discussed in

        more detail below, which taught that behaviors such as “requesting drugs by name,” “demanding




        136
              Dowell, CDC Guideline, supra n. 24, at 28.
                                                                                                               COM : 000132 of 000380




        137
           David E. Weissman and J. David Haddox, Opioid pseudoaddiction—an iatrogenic
        syndrome, 36(3) Pain 363-66 (Mar. 1989) available at
        https://www.ncbi.nlm.nih.gov/pubmed/2710565 (“Iatrogenic” describes a condition induced
        by medical treatment).


                                                           114
Filed                    20-CI-00151   06/08/2020                Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        or manipulative behavior,” seeing more than one doctor to obtain opioids, and hoarding, which




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000133 of 000441
        are signs of genuine addiction, are all really signs of “pseudoaddiction.”

               104.    Purdue posted an unbranded pamphlet entitled Clinical Issues in Opioid

        Prescribing on its unbranded website, PartnersAgainstPain.com, in 2005, and circulated this

        pamphlet through at least 2007 and on its website through at least 2013. The pamphlet listed

        conduct including “illicit drug use and deception” that it claimed was not evidence of true

        addiction but “pseudoaddiction” caused by untreated pain:

               A term which has been used to describe patient behaviors that may occur when
               pain is undertreated. Patients with unrelieved pain may become focused on
               obtaining medications, may ‘clock watch,” and may otherwise seem
               inappropriately “drug-seeking.’ Even such behaviors as illicit drug use and
               deception can occur in the patient’s efforts to obtain relief. Pseudoaddiction can
               be distinguished from true addiction in that the behaviors resolve when the pain is
               effectively treated.




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               105.    Purdue again urged doctors to prescribe higher doses, stating that opioids “are

        frequently underdosed - or even withheld due to a widespread lack of information … about their

        use among healthcare professionals.”

               106.    Purdue’s Pain Management Kit is another example of publication used by

        Purdue’s sales force that endorses pseudoaddiction by claiming that “pain-relief seeking

        behavior can be mistaken for drug-seeking behavior.” In consideration of a reasonable

        opportunity for further investigation and discovery, Plaintiffs allege that the kit was in use from

        roughly 2011 through at least June 2016.

               107.    A Purdue presentation for doctors titled Medication Therapy Management recited

        what had been the consensus view for decades: “Many medical students are taught that if opioids
                                                                                                              COM : 000133 of 000380




        are prescribed in high doses or for a prolonged time, the patient will become an addict.” Purdue

        then assured doctors that this traditional concern about addiction was wrong — that patients



                                                        115
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        instead suffer from “pseudoaddiction” because “opioids are frequently prescribed in doses that




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000134 of 000441
        are inadequate.” Doctors on Purdue’s payroll admitted in writing that pseudoaddiction was used

        to describe “behaviors that are clearly characterized as drug abuse” and put Purdue at risk of

        “ignoring” addiction and “sanctioning abuse.” Purdue, nevertheless, urged doctors to respond to

        signs of addiction by prescribing higher doses of Purdue’s drugs.

               108.    Purdue publications touting the concept of “pseudoaddiction” were regularly

        provided to the Purdue Individual Co-Conspirators by Purdue staff. Staff also regularly reported

        on the distribution of such materials to the Purdue Individuals.

               109.    Endo also sponsored a NIPC CME program in 2009 titled Chronic Opioid

        Therapy: Understanding Risk While Maximizing Analgesia, which promoted pseudoaddiction

        and listed “[d]ifferentiation among states of physical dependence, tolerance, pseudoaddiction,




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        and addiction” as an element to be considered in awarding grants to CME providers.

               110.    Endo itself has repudiated the concept of pseudoaddiction. In finding that “[t]he

        pseudoaddiction concept has never been empirically validated and in fact has been abandoned by

        some of its proponents,” the New York Attorney General, in a 2016 settlement with Endo,

        reported that “Endo’s Vice President for Pharmacovigilance and Risk Management testified to

        [the NY AG] that he was not aware of any research validating the ‘pseudoaddiction’ concept”

        and acknowledged the difficulty in distinguishing “between addiction and ‘pseudoaddiction.’”138

        Endo thereafter agreed not to “use the term ‘pseudoaddiction’ in any training or marketing” in

        New York.                                                                                          COM : 000134 of 000380




        138
           Attorney General of the State of New York, In the Matter of Endo Health Solutions Inc. &
        Endo Pharmaceuticals Inc., Assurance No.:15-228, Assurance of Discontinuance Under
        Executive Law Section 63. Subdivision 15 at 7, available at
        https://www.ag.ny.gov/pdfs/Endo_AOD_030116-Fully_Executed.pdf.


                                                        116
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151    06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




                  111.   The FAQs section of www.pain-topics.org, a now-defunct website to which




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000135 of 000441
        Mallinckrodt provided funding, also contained misleading information about pseudoaddiction.

        Specifically, the website advised providers to “keep in mind” that signs of potential drug

        diversion, rather than signaling “actual” addiction, “may represent pseudoaddiction,” which the

        website described as behavior that occurs in patients when pain is “undertreated” and includes

        patients becoming “very focused on obtaining opioid medications and may be erroneously

        perceived as ‘drug seeking.’”

                  112.   Janssen sponsored, funded, and edited a website called Let’s Talk Pain, which in

        2009 stated “pseudoaddiction . . . refers to patient behaviors that may occur when pain is

        undertreated . . . . Pseudoaddiction is different from true addiction because such behaviors can be

        resolved with effective pain management.” This website was accessible online until at least May




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        2012. Janssen also currently runs a website, www.Prescriberesponsibly.com, which claims that

        concerns about opioid addiction are “overestimated,” and describes pseudoaddiction as “a

        syndrome that causes patients to seek additional medications due to inadequate pharmacotherapy

        being prescribed. Typically, when the pain is treated appropriately the inappropriate behavior

        ceases.”139

                  113.   Marketing Defendants and Purdue also promoted the concept of pseudoaddiction

        through Dr. Russell Portenoy, a leading KOL for the Defendants. In doing so, he popularized the

        concept and falsely claimed that pseudoaddiction is substantiated by scientific evidence.

                  114.   The CDC Guideline for prescribing opioids for chronic pain, a “systematic review

        of the best available evidence” by a panel excluding experts with conflicts of interest, rejects the
                                                                                                               COM : 000135 of 000380




        concept of pseudoaddiction. The Guideline nowhere recommends opioid doses be increased if a


        139
              What a Prescriber Should Know Before Writing the First Prescription, supra n. 133.


                                                        117
Filed                    20-CI-00151    06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020                Penny Adams Castle, Johnson Circuit Clerk




        patient is not experiencing pain relief. To the contrary, the Guideline explains that “[p]atients




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000136 of 000441
        who do not experience clinically meaningful pain relief early in treatment . . . are unlikely to

        experience pain relief with longer-term use,” and that physicians should “reassess[] pain and

        function within 1 month” in order to decide whether to “minimize risks of long-term opioid use

        by discontinuing opioids” because the patient is “not receiving a clear benefit.”140

                  115.   Dr. Lynn Webster, a KOL discussed below, admitted that pseudoaddiction “is

        already something we are debunking as a concept” and became “too much of an excuse to give

        patients more medication. It led us down a path that caused harm.”

                         4.     Falsehood #4: Blaming Addicted Patients as “Untrustworthy”
                                “Abusers”

                  116.   A recurring strategy employed by the Purdue Individual Co-Conspirators, over a




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        period of decades, was to blame any negative consequences from opioid use on moral failings of

        a minority of users, who would be labeled as “abusers” or “untrustworthy” people.

                  117.   In 2001, Co-Conspirator Richard Sackler wrote down his solution to the

        overwhelming evidence of overdose and death: blame and stigmatize people who become

        addicted to opioids. Richard Sackler wrote in a confidential email: “we have to hammer on the

        abusers in every way possible. They are the culprits and the problem. They are reckless

        criminals.” The Sackler Co-Conspirators chose to stigmatize people who were hurt by opioids,

        calling them “junkies” and “criminals.”

                  118.   In December 2011, Co-Conspirator John Stewart gave a speech titled Providing

        Relief, Preventing Abuse in Connecticut, which deceptively blamed the addiction, overdose, and

        death on “abuse.” A Purdue pamphlet titled “Responsible Opioid Prescribing” told doctors that
                                                                                                             COM : 000136 of 000380




        140
              Dowell, CDC Guideline, supra n. 24, at 13.


                                                           118
Filed                    20-CI-00151   06/08/2020                Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        only “a small minority of people seeking treatment may not be reliable or trustworthy” and not




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000137 of 000441
        suitable for addictive opioid drugs.

               119.    Purdue managers praised sales representatives for pitching doctors on the idea

        that prescribing to “trustworthy” patients was safe. A sales rep reported that one doctor: “let me

        know that she will Rx OxyContin when the pts [patients] has chronic pain and are trustworthy.”

        The rep added that he would “Follow up with Dr and ask what pts does she consider ‘trust

        worthy?’” A Purdue district manager responded: “Great follow up question on what patients

        does he consider trustworthy.”

               120.    Purdue managers praised sales representatives for pitching doctors on the idea

        that prescribing to “trustworthy” patients was safe. Co-Conspirator Richard Sackler, in a 2007

        patent application he filed for a purported treatment for opioid addiction, referred to addicts as




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        “junkies.” In the application, he asks for a monopoly on the treatment of addicts. He received the

        patent in January 2018.

                       5.      Falsehood #5: Opioid Withdrawal Can Be Avoided by Tapering

               121.    In an effort to underplay the risk and impact of addiction, the Marketing

        Defendants and Purdue falsely claimed that, while patients become physically dependent on

        opioids, physical dependence is not the same as addiction and can be easily addressed, if and

        when pain relief is no longer desired, by gradually tapering a patient’s dose to avoid the adverse

        effects of withdrawal. Defendants failed to disclose the extremely difficult and painful effects

        that patients can experience when they are removed from opioids—adverse effects that also

        make it less likely that patients will be able to stop using the drugs. Defendants also failed to
                                                                                                             COM : 000137 of 000380




        disclose how difficult it is for patients to stop using opioids after they have used them for a

        prolonged period.



                                                       119
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               122.    A non-credit educational program sponsored by Endo, Persistent Pain in the




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000138 of 000441
        Older Adult, claimed that withdrawal symptoms, which make it difficult for patients to stop

        using opioids, could be avoided by simply tapering a patient’s opioid dose over ten days.

               123.    However, this claim is at odds with the experience of patients addicted to opioids.

        Most patients who have been taking opioids regularly will, upon stopping treatment, experience

        withdrawal, characterized by intense physical and psychological effects, including anxiety,

        nausea, headaches, and delirium, among others. This painful and arduous struggle to terminate

        use can leave many patients unwilling or unable to give up opioids and heightens the risk of

        addiction.

               124.    Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its

        Management, which taught that “Symptoms of physical dependence can often be ameliorated by




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        gradually decreasing the dose of medication during discontinuation,” but the guide did not

        disclose the significant hardships that often accompany cessation of use.

               125.    To this day, the Marketing Defendants and Purdue have not corrected or retracted

        their misrepresentations regarding tapering as a solution to opioid withdrawal.

                       6.      Falsehood #6: Opioid Doses Can Be Increased Without Limit or
                               Greater Risk

               126.    In materials they produced, sponsored or controlled, Marketing Defendants and

        Purdue instructed prescribers that they could safely increase a patient’s dose to achieve pain

        relief. Each of the Marketing Defendants’ and Purdue’s claims was deceptive in that they

        omitted warnings of increased adverse effects that occur at higher doses that were confirmed by
                                                                                                             COM : 000138 of 000380



        scientific evidence.

               127.    These misrepresentations were integral to the Marketing Defendants’ and

        Purdue’s promotion of prescription opioids. As discussed above, patients develop a tolerance to


                                                       120
Filed                  20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020               Penny Adams Castle, Johnson Circuit Clerk




        opioids’ analgesic effects, so that achieving long-term pain relief requires constantly increasing




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000139 of 000441
        the dose. Patients who take larger doses, and who escalate to larger doses faster, are much more

        likely to remain on opioids for a longer period of time, resulting in increased revenue.

               128.    In addition, sales representatives aggressively pushed doctors to prescribe

        stronger doses of opioids. For example, one Purdue sales representative wrote about how his

        regional manager would drill the sales team on their upselling tactics:

                       It went something like this. “Doctor, what is the highest dose of
                       OxyContin you have ever prescribed?” “20mg Q12h.” “Doctor, if the
                       patient tells you their pain score is still high you can increase the dose
                       100% to 40mg Q12h, will you do that?” “Okay.” “Doctor, what if that
                       patient then came back and said their pain score was still high, did you
                       know that you could increase the OxyContin dose to 80mg Q12h, would
                       you do that?” “I don’t know, maybe.” “Doctor, but you do agree that you
                       would at least Rx the 40mg dose, right?” “Yes.”




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        The next week the representative would see that same doctor and go through the same discussion

        with the goal of selling higher and higher doses of OxyContin. Stronger doses were more

        expensive and increased the likelihood of addiction.

               129.    These misrepresentations were particularly dangerous. Opioid doses at or above

        50 MME (morphine milligram equivalents)/day double the risk of overdose compared to 20

        MME/day, and 50 MME is equal to just 33 mg of oxycodone. The recommendation of 320 mg

        every twelve hours is ten times that.

               130.    In its 2010 Risk Evaluation and Mitigation Strategy (“REMS”) for OxyContin,

        however, Purdue does not address the increased risk of respiratory depression and death from

        increasing dose, and instead advises prescribers that “dose adjustments may be made every 1-2
                                                                                                             COM : 000139 of 000380




        days”; “it is most appropriate to increase the q12h dose”; the “total daily dose can usually be




                                                        121
Filed                 20-CI-00151     06/08/2020               Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        increased by 25% to 50%”; and if “significant adverse reactions occur, treat them aggressively




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000140 of 000441
        until they are under control, then resume upward titration.”141

               131.    Purdue, for years, used a marketing theme dubbed “Individualize the Dose,”

        which was a euphemism for “Increase the Dose,” as a means of propounding the false notion that

        increasing doses of painkillers was in patients’ best interests. Staff regularly reported to the

        Sackler Co-Conspirators that Purdue’s sales representatives were continuing the Individualize the

        Dose campaign.

               132.    Endo sponsored a website, www.Painknowledge.com, which claimed that opioids

        may be increased until “you are on the right dose of medication for your pain,” at which point

        further dose increases would not be required.

               133.    Endo also published on its website a patient education pamphlet entitled




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Understanding Your Pain: Taking Oral Opioid Analgesics. In Q&A format, it asked, “If I take

        the opioid now, will it work later when I really need it?” The response is, “The dose can be

        increased . . . You won’t ‘run out’ of pain relief.”

               134.    Marketing Defendants and Purdue were aware of the greater dangers high dose

        opioids posed. In 2013, the FDA acknowledged “that the available data do suggest a relationship

        between increasing opioid dose and risk of certain adverse events” and that studies “appear to

        credibly suggest a positive association between high-dose opioid use and the risk of overdose

        and/or overdose mortality.” A study of the Veterans Health Administration from 2004 to 2008

        found the rate of overdose deaths is directly related to maximum daily dose.                        COM : 000140 of 000380




        141
           Purdue Pharma, L.P., OxyContin Risk Evaluation and Mitigation Strategy, Purdue Pharma
        L.P., available at
        https://web.archive.org/web/2/https://www.fda.gov/downloads/Drugs/DrugSafet%20y/Postmarke
        tDrugSafetyInformationforPatientsandProviders/UCM220990.pdf, (last modified Nov. 2010).


                                                         122
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151     06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




                          7.     Falsehood #7: Long-Term Opioid Use Improves Functioning




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000141 of 000441
                  135.    Despite the lack of evidence of improved function and the existence of evidence

        to the contrary, the Marketing Defendants and Purdue consistently promoted opioids for patients’

        function and quality of life because they viewed these claims as a critical part of their marketing

        strategies. In recalibrating the risk-benefit analysis for opioids, increasing the perceived benefits

        of treatment was necessary to overcome its risks.

                  136.    Janssen, for example, promoted Duragesic as improving patients’ functioning and

        work productivity through an ad campaign that included the following statements: “[w]ork,

        uninterrupted,” “[l]ife, uninterrupted,” “[g]ame, uninterrupted,” “[c]hronic pain relief that

        supports functionality,” and “[i]mprove[s] . . . physical and social functioning.”

                  137.    Purdue noted the need to compete with this messaging, despite the lack of data




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        supporting improvement in quality of life with OxyContin treatment:

                  Janssen has been stressing decreased side effects, especially constipation, as well
                  as patient quality of life, as supported by patient rating compared to sustained
                  release morphine. . . . We do not have such data to support OxyContin promotion
                  . . . . In addition, Janssen has been using the “life uninterrupted” message in
                  promotion of Duragesic for non-cancer pain, stressing that Duragesic “helps
                  patients think less about their pain.” This is a competitive advantage based on our
                  inability to make any quality of life claims.142

                  138.    Despite its acknowledgment that “[w]e do not have such data to support

        OxyContin promotion,” Purdue ran a full-page ad for OxyContin in the Journal of the American

        Medical Association, proclaiming, “There Can Be Life With Relief,” and showing a man happily

        fly-fishing alongside his grandson, implying that OxyContin would help users’ function. This ad

        earned a warning letter from the FDA, which admonished, “It is particularly disturbing that your
                                                                                                                COM : 000141 of 000380




        142
              Pain Killer, supra n. 109, at 281.


                                                         123
Filed                    20-CI-00151     06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        November ad would tout ‘Life With Relief’ yet fail to warn that patients can die from taking




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000142 of 000441
        OxyContin.”143

               139.    Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its

        Management, which claimed that “multiple clinical studies” have shown that opioids are

        effective in improving daily function, psychological health, and health-related quality of life for

        chronic pain patients. But the article cited as support for this in fact stated the contrary, noting

        the absence of long-term studies and concluding, “[f]or functional outcomes, the other analgesics

        were significantly more effective than were opioids.”

               140.    A series of medical journal advertisements for OxyContin in 2012 presented

        “Pain Vignettes”—case studies featuring patients with pain conditions persisting over several

        months—that implied functional improvement. For example, one advertisement described a




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        “writer with osteoarthritis of the hands” and implied that OxyContin would help him work more

        effectively.

               141.    Similarly, since at least May of 2011, Endo has distributed and made available on

        its website, www.opana.com, a pamphlet promoting Opana ER with photographs depicting

        patients with physically demanding jobs like those of a construction worker or chef, misleadingly

        implying that the drug would provide long-term pain relief and functional improvement.

               142.    As noted above, Janssen sponsored and edited a patient education guide entitled

        Finding Relief: Pain Management for Older Adults (2009), which states as “a fact” that “opioids

        may make it easier for people to live normally.” This guide features a man playing golf on the

        cover and lists examples of expected functional improvement from opioids, like sleeping through
                                                                                                               COM : 000142 of 000380




        143
           Chris Adams, FDA Orders Purdue Pharma To Pull Its OxyContin Ads, WALL STREET
        JOURNAL (Jan. 23, 2003, 12:01am), available at
        https://www.wsj.com/articles/SB1043259665976915824.


                                                        124
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        the night, returning to work, recreation, sex, walking, and climbing stairs. It assures patients that,




                                                                                                                 5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000143 of 000441
        “[u]sed properly, opioid medications can make it possible for people with chronic pain to ‘return

        to normal.’” Similarly, Responsible Opioid Prescribing (2007), sponsored and distributed by

        Teva, Endo, and Purdue, taught that relief of pain by opioids, by itself, improved patients’

        function. The book remains for sale online.

               143.    In addition, Janssen’s Let’s Talk Pain website featured a video interview, which

        was edited by Janssen personnel, claiming that opioids were what allowed a patient to “continue

        to function,” falsely implying that her experience would be representative.

               144.    Endo’s NIPC website, www.Painknowledge.com, claimed that with opioids, “your

        level of function should improve; you may find you are now able to participate in activities of

        daily living, such as work and hobbies, that you were not able to enjoy when your pain was




                                                                                                                 Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        worse.” In addition to “improved function,” the website touted improved quality of life as a

        benefit of opioid therapy. The grant request that Endo approved for this project specifically

        indicated NIPC’s intent to make claims of functional improvement.

               145.    Endo was the sole sponsor, through NIPC, of a series of CMEs titled Persistent

        Pain in the Older Patient, which claimed that chronic opioid therapy has been “shown to reduce

        pain and improve depressive symptoms and cognitive functioning.” The CME was disseminated

        via webcast.

               146.    Mallinckrodt’s website, in a section on responsible use of opioids, claims that

        “[t]he effective pain management offered by our medicines helps enable patients to stay in the           COM : 000143 of 000380




                                                         125
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020                Penny Adams Castle, Johnson Circuit Clerk




        workplace, enjoy interactions with family and friends, and remain an active member of




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000144 of 000441
        society.”144

                  147.   The Marketing Defendants’ and Purdue’s claims that long-term use of opioids

        improves patient function and quality of life are unsupported by clinical evidence. There are no

        controlled studies of the use of opioids beyond 16 weeks, and there is no evidence that opioids

        improve patients’ pain and function long term. The FDA, for years, has made clear through

        warning letters to manufacturers the lack of evidence for claims that the use of opioids for

        chronic pain improves patients’ function and quality of life.145 Based upon a review of the

        existing scientific evidence, the CDC Guideline concluded that “there is no good evidence that

        opioids improve pain or function with long-term use.”146

                  148.   Consistent with the CDC’s findings, substantial evidence exists demonstrating




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        that opioid drugs are ineffective for the treatment of chronic pain and worsen patients’ health.

        For example, a 2006 study-of-studies found that opioids as a class did not demonstrate

        improvement in functional outcomes over other non-addicting treatments. The few longer-term


        144
           Mallinckrodt Pharmaceuticals, Responsible Use, available at
        http://www.mallinckrodt.com/corporate-responsibility/responsible-use, (last accessed July
        16, 2018).
        145
           The FDA has warned other drug makers that claims of improved function and quality of life
        were misleading. See Warning Letter from Thomas Abrams, Dir., FDA Div. of Mktg., Adver.,
        & Commc’ns, to Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010), (rejecting claims
        that Actavis’ opioid, Kadian, had an “overall positive impact on a patient’s work, physical and
        mental functioning, daily activities, or enjoyment of life.”); Warning Letter from Thomas
        Abrams, Dir., FDA Div. of Mktg., Adver., & Commc’ns, to Brian A. Markison, Chairman,
        President and Chief Executive Officer, King Pharmaceuticals, Inc. (March 24, 2008), (finding
        the claim that “patients who are treated with [Avinza (morphine sulfate ER)] experience an
                                                                                                                COM : 000144 of 000380




        improvement in their overall function, social function, and ability to perform daily activities . . .
        has not been demonstrated by substantial evidence or substantial clinical experience.”). The
        FDA’s warning letters were available to Defendants on the FDA website.
        146
              Dowell, CDC Guideline, supra n. 24, at 20.


                                                           126
Filed                    20-CI-00151   06/08/2020                Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020                Penny Adams Castle, Johnson Circuit Clerk




        studies of opioid use had “consistently poor results,” and “several studies have showed that




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000145 of 000441
        Opioids for chronic pain may actually worsen pain and functioning . . .”147 along with general

        health, mental health, and social function. Over time, even high doses of potent opioids often fail

        to control pain, and patients exposed to such doses are unable to function normally.

                  149.   On the contrary, the available evidence indicates opioids may worsen patients’

        health and pain. Increased duration of opioid use is strongly associated with increased prevalence

        of mental health disorders (depression, anxiety, post-traumatic stress disorder, and substance

        abuse), increased psychological distress, and greater health care utilization. The CDC Guideline

        concluded that “[w]hile benefits for pain relief, function and quality of life with long-term opioid

        use for chronic pain are uncertain, risks associated with long-term opioid use are clearer and

        significant.”148 According to the CDC, “for the vast majority of patients, the known, serious, and




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        too-often-fatal risks far outweigh the unproven and transient benefits [of opioids for chronic

        pain].”149

                  150.   Assessing existing evidence, the CDC Guideline found that there is “insufficient

        evidence to determine the long-term benefits of opioid therapy for chronic pain.”150 In fact, the

        CDC found that “[n]o evidence shows a long-term benefit of opioids in pain and function versus

        no opioids for chronic pain with outcomes examined at least 1 year later (with most placebo-


        147
           Thomas Frieden and Debra Houry, Reducing the Risks of Relief – The CDC Opioid-
        Prescribing Guideline, at 1503, 374New Eng. J. Med., 4/21/16, at 1503. (April 21, 2016).
        148
              Dowell, CDC Guideline, supra n. 24, at 2, 18.
        149
           Thomas Frieden & Debra Houry, Reducing the Risks of Relief – The CDC Opioid-
                                                                                                               COM : 000145 of 000380




        Prescribing Guideline, at 1503, 374 New Eng. J. Med. 1501-1504 (Apr. 21, 2016), doi:
        10.1056/NEJMp1515917, available at http://www.nejm.org/doi/full/10.1056/NEJMp1515917.
        150
              Dowell, CDC Guideline, supra n. 24, at 10.


                                                           127
Filed                    20-CI-00151   06/08/2020                Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020               Penny Adams Castle, Johnson Circuit Clerk




        controlled randomized trials ≤ 6 weeks in duration)”151 and that other treatments were more or




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000146 of 000441
        equally beneficial and less harmful than long-term opioid use. The FDA, too, has recognized the

        lack of evidence to support long-term opioid use. In 2013, the FDA stated that it was “not aware

        of adequate and well- controlled studies of opioids use longer than 12 weeks.”152 As a result, the

        CDC recommends that opioids not be used in the first instance and for treatment of chronic pain;

        rather, opioids should be used only after prescribers have exhausted alternative treatments.

        Nevertheless, upon information and belief, Marketing Defendants and Purdue touted the

        purported benefits of long-term opioid use, while falsely and misleadingly suggesting that these

        benefits were supported by scientific evidence.

                  151.   As one pain specialist observed, “opioids may work acceptably well for a while,

        but over the long term, function generally declines, as does general health, mental health, and




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        social functioning. Over time, even high doses of potent opioids often fail to control pain, and

        these patients are unable to function normally.”153 In fact, research such as a 2008 study in the

        journal Spine has shown that pain sufferers prescribed opioids long-term suffered addiction that

        made them more likely to be disabled and unable to work.154 Another study demonstrated that

        injured workers who received a prescription opioid for more than seven days during the first six

        151
              Dowell, CDC Guideline, supra n. 24, at 9.
        152
           Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Eval. & Res., to Andrew Kolodny,
        M.D., Pres. Physicians for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818
        (Sept. 10, 2013), at 10.
        153
           Andrea Rubinstein, Are We Making Pain Patients Worse?, Sonoma Med. (Fall
        2009), available at http://www.nbcms.org/en-us/about-us/sonoma-county-medical-
        association/magazine/sonoma-medicine-are-we-making-pain-patients-
                                                                                                             COM : 000146 of 000380




        worse.aspx?pageid=144&tabid=747.
        154
           Jeffrey Dersh, et al., Prescription opioid dependence is associated with poorer outcomes
        in disabling spinal disorders, 33(20) Spine 2219-27 (Sept. 15, 2008), available at
        https://www.ncbi.nlm.nih.gov/pubmed/18725868.


                                                          128
Filed                    20-CI-00151   06/08/2020               Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        weeks after the injury were 2.2 times more likely to remain on work disability a year later than




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000147 of 000441
        workers with similar injuries who received no opioids at all.155 Yet, Marketing Defendants and

        Purdue have not acknowledged, retracted, or corrected their false statements.

                       8.     Falsehood #8: Alternative Forms of Pain Relief Pose Greater Risks
                              Than Opioids

               152.    In materials they produced, sponsored or controlled, the Marketing Defendants

        and Purdue omitted known risks of chronic opioid therapy and emphasized or exaggerated risks

        of competing products so that prescribers and patients would favor opioids over other therapies

        such as over-the-counter acetaminophen or over-the-counter or prescription non-steroidal anti-

        inflammatory drugs (“NSAIDs”).

               153.    For example, in addition to failing to disclose the risks of addiction, overdose, and




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        death in promotional materials, the Marketing Defendants and Purdue routinely ignored the risks

        of hyperalgesia, a “known serious risk associated with chronic opioid analgesic therapy in which

        the patient becomes more sensitive to certain painful stimuli over time,”156 hormonal

        dysfunction,157 decline in immune function; mental clouding, confusion, and dizziness, increased

        falls and fractures in the elderly;158 NAS (when an infant exposed to opioids prenatally suffers



        155
           Franklin, GM, et al., Early opioid prescription and subsequent disability among workers with
        back injuries: the Disability Risk Identification Study Cohort, 33 Spine 199, 201-202 (Jan. 15,
        2008) doi: 10.1097/BRS.0b013e318160455c, available at
        https://www.ncbi.nlm.nih.gov/pubmed/18197107.
        156
           Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Eval. & Res., to Andrew Kolodny,
        M.D., Pres. Physicians for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818
        (Sept. 10, 2013).
                                                                                                               COM : 000147 of 000380



        157
           H.W. Daniell, Hypogonadism in men consuming sustained-action oral opioids, 3(5) J.
        Pain 377-84 (2001), available at https://www.ncbi.nlm.nih.gov/pubmed/14622741.
        158
          See Bernhard M. Kuschel, et al., The risk of fall injury in relation to commonly prescribed
        medications among older people – a Swedish case-control study, 25 Eur. J. Pub. H. 527-32


                                                       129
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        withdrawal after birth), and potentially fatal interactions with alcohol or with benzodiazepines,




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000148 of 000441
        which are used to treat anxiety and may be co-prescribed with opioids, particularly to veterans

        suffering from pain.159

               154.    The APF’s Treatment Options: A Guide for People Living with Pain, sponsored

        by Purdue and Teva, warned that risks of NSAIDs increase if “taken for more than a period of

        months,” with no corresponding warning about opioids. The publication falsely attributed 10,000

        to 20,000 deaths annually to NSAID overdose, when the figure is actually closer to 3,200.160

               155.    Janssen sponsored Finding Relief: Pain Management for Older Adults (2009) that

        listed dose limitations as “disadvantages” of other pain medicines but omitted any discussion of

        risks from increased doses of opioids. Finding Relief described the advantages and disadvantages

        of NSAIDs on one page, and the “myths/facts” of opioids on the facing page. The disadvantages




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        of NSAIDs are described as involving “stomach upset or bleeding,” “kidney or liver damage if

        taken at high doses or for a long time,” “adverse reactions in people with asthma,” and “can

        increase the risk of heart attack and stroke.” The only adverse effects of opioids listed are “upset

        stomach or sleepiness,” which the brochure claims will go away, and constipation.

               156.    Endo’s NIPC website, www.Painknowledge.org, contained a flyer called “Pain:

        Opioid Therapy.” This publication listed opioids’ adverse effects but with significant omissions,

        (July 31, 2014), doi: 10.1093/eurpub/cku120, available at
        https://www.ncbi.nlm.nih.gov/pubmed/25085470.
        159
           Karen H. Seal, et al., Association of Mental Health Disorders With Prescription Opioids and
        High- Risk Opioids in US Veterans of Iraq and Afghanistan, 307(9) J. Am. Med. Ass’n 940-47,
        (March 7, 2012) doi:10.1001/jama.2012.234, available at
        https://jamanetwork.com/journals/jama/fullarticle/1105046.
                                                                                                               COM : 000148 of 000380




        160
           Robert E. Tarone, et al., Nonselective Nonaspirin Nonsteroidal Anti-Inflammatory Drugs
        and Gastrointestinal Bleeding: Relative and Absolute Risk Estimates from Recent
        Epidemiologic Studies, 11 Am. J. of Therapeutics 17-25 (2004), available at
        https://www.ncbi.nlm.nih.gov/pubmed/14704592.


                                                        130
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151    06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        including hyperalgesia, immune and hormone dysfunction, cognitive impairment, tolerance,




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000149 of 000441
        dependence, addiction, and death.

                    157.   In April 2007, Endo sponsored an article aimed at prescribers, published in Pain

        Medicine News, titled “Case Challenges in Pain Management: Opioid Therapy for Chronic

        Pain.”161 The article asserted:

                           Opioids represent a highly effective but controversial and often
                           misunderstood class of analgesic medications for controlling both
                           chronic and acute pain. The phenomenon of tolerance to opioids –
                           the gradual waning of relief at a given dose – and fears of abuse,
                           diversion, and misuse of these medications by patients have led
                           many clinicians to be wary of prescribing these drugs, and/or to
                           restrict dosages to levels that may be insufficient to provide
                           meaningful relief.162

                    158.   To help allay these concerns, Endo emphasized the risks of NSAIDs as an




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        alternative to opioids. The article included a case study that focused on the danger of extended

        use of NSAIDs, including that the subject was hospitalized with a massive upper gastrointestinal

        bleed believed to have resulted from his protracted NSAID use. In contrast, the article did not

        provide the same detail concerning the serious side effects associated with opioids.

                    159.   Additionally, Purdue acting with Endo sponsored Overview of Management

        Options, a CME issued by the AMA in 2003, 2007, 2010, and 2013. The 2013 version remains

        available for CME credit. The CME taught that NSAIDs and other drugs, but not opioids, are

        unsafe at high doses.


                                                                                                              COM : 000149 of 000380



        161
           Charles E. Argoff, Case Challenges in Pain Management: Opioid Therapy for Chronic Pain,
        Pain Med. News, available at
        http://www.painmedicinenews.com/download/BtoB_Opana_WM.pdf.
        162
              Id.


                                                          131
Filed                      20-CI-00151    06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               160.    As a result of the Marketing Defendants’ and Purdue’s deceptive promotion of




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000150 of 000441
        opioids over safer and more effective drugs, opioid prescriptions increased even as the

        percentage of patients visiting a doctor for pain remained constant. A study of 7.8 million doctor

        visits between 2000 and 2010 found that opioid prescriptions increased from 11.3% to 19.6% of

        visits, as NSAID and acetaminophen prescriptions fell from 38% to 29%, driven primarily by the

        decline in NSAID prescribing.163

                       9.      Falsehood #9: OxyContin Provides Twelve Hours of Pain Relief

               161.    Purdue also dangerously misled doctors and patients about OxyContin’s duration

        and onset of action, making the knowingly false claim that OxyContin would provide 12 hours of

        pain relief for most patients. As laid out below, Purdue made this claim for two reasons. First, it

        provided the basis for both Purdue’s patent and its market niche, allowing it to both protect and




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        differentiate itself from competitors. Second, it allowed Purdue to imply or state outright that

        OxyContin had a more even, stable release mechanism that avoided peaks and valleys and

        therefore the rush that fostered addiction and attracted abusers.

               162.    Purdue promotes OxyContin as an extended-release opioid, but the oxycodone

        does not enter the body on a linear rate. OxyContin works by releasing a greater proportion of

        oxycodone into the body upon administration, and the release gradually tapers, as illustrated in

        the following chart, which was apparently adapted from Purdue’s own sales materials.



        163
           M. Daubresse, et al., Ambulatory Diagnosis and Treatment of Nonmalignant Pain in the
        United States, 2000-2010, 51(10) Med. Care, 870-878 (2013) available at
        https://insights.ovid.com/pubmed?pmid=24025657 (“For back pain alone, the percentage of
                                                                                                              COM : 000150 of 000380




        patients prescribed opioids increased from 19% to 29% between 1999 and 2010, even as the
        use of NSAIDs or acetaminophen declined from 39.9% to 24.5% of these visits; and referrals
        to physical therapy remained steady.”). See also, J. Mafi, et al., Worsening Trends in the
        Management and Treatment of Back Pain, 173(17) J. of the Am Med. Ass’n Internal Med.
        1573, 1573 (2013) available at https://www.ncbi.nlm.nih.gov/puubmed/23896698.


                                                        132
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000151 of 000441
                163.    The reduced release of the drug over time means that the OxyContin no longer




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        provides the same level of pain relief; as a result, in many patients, OxyContin does not last for

        the twelve hours for which Purdue promoted it — a fact that Purdue had known at all times

        relevant to this action.

                164.    OxyContin tablets provide an initial absorption of approximately 40% of the

        active medicine. This has a two-fold effect. First, the initial rush of nearly half of the powerful

        opioid triggers a powerful psychological response. OxyContin thus behaves more like an

        immediate release opioid, which Purdue itself once claimed was more addicting in its original

        1995 FDA-approved drug label. Second, the initial burst of oxycodone means that there is less of

        the drug at the end of the dosing period, which results in the drug’s not lasting for a full twelve

        hours and precipitates withdrawal symptoms in patients, a phenomenon known as “end of dose”
                                                                                                              COM : 000151 of 000380




        failure. (The FDA found in 2008 that a “substantial number” of chronic pain patients will

        experience end-of-dose failure with OxyContin.)



                                                       133
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               165.    End-of-dose failure renders OxyContin even more dangerous because patients




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000152 of 000441
        begin to experience withdrawal symptoms, followed by a euphoric rush with their next dose—a

        cycle that fuels a craving for OxyContin. For this reason, Dr. Theodore Cicero, a

        neuropharmacologist at the Washington University School of Medicine in St. Louis, has called

        OxyContin’s 12-hour dosing “the perfect recipe for addiction.”164 Many patients will exacerbate

        this cycle by taking their next dose ahead of schedule or resorting to a rescue dose of another

        opioid, increasing the overall quantity of opioids they are taking.

               166.    It was Purdue’s decision to submit OxyContin for approval with 12-hour dosing.

        While the OxyContin label indicates that “[t]here are no well-controlled clinical studies

        evaluating the safety and efficacy with dosing more frequently than every 12 hours,” that is

        because Purdue has conducted no such studies.




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               167.    Purdue nevertheless has falsely promoted OxyContin as if it were effective for a

        full twelve hours. Its advertising in 2000 included claims that OxyContin provides “Consistent

        Plasma Levels Over 12 Hours.” That claim was accompanied by a chart, mirroring the chart on

        the previous page. However, this version of the chart deceptively minimized the rate of end-of-

        dose failure by depicting 10 mg in a way that it appeared to be half of 100 mg in the table’s y-

        axis. That chart, shown below, depicts the same information as the chart above, but does so in a

        way that makes the absorption rate appear more consistent:



                                                                                                           COM : 000152 of 000380




        164
           Harriet Ryan, et al., ‘You Want a Description of Hell?’ OxyContin’s 12-Hour Problem, LOS
        ANGELES TIMES (May 5, 2016), available at http://www.latimes.com/projects/oxycontin-part1/
        (“You Want a Description of Hell?”).


                                                        134
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000153 of 000441
                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               168.    Purdue’s 12-hour messaging was key to its competitive advantage over short-

        acting opioids that required patients to wake in the middle of the night to take their pills. Purdue

        advertisements also emphasized “Q12h” dosing. These include an advertisement in the February

        2005 Journal of Pain and 2006 Clinical Journal of Pain featuring an OxyContin logo with two

        pill cups, reinforcing the twice-a-day message. A Purdue memo to the OxyContin launch team

        stated that “OxyContin’s positioning statement is ‘all of the analgesic efficacy of immediate-

        release oxycodone, with convenient q12h dosing,’” and further that “[t]he convenience of q12h

        dosing was emphasized as the most important benefit.”165

               169.    Purdue executives therefore maintained the messaging of twelve-hour dosing

        even when many reports surfaced that OxyContin did not last twelve hours. Instead of
                                                                                                               COM : 000153 of 000380




        165
           Purdue Meeting Memo, OxyContin launch, LOS ANGELES TIMES (May 5, 2016), available at
        http://documents.latimes.com/oxycontin-launch-1995/.


                                                        135
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020                Penny Adams Castle, Johnson Circuit Clerk




        acknowledging a need for more frequent dosing, Purdue instructed its representatives to push




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000154 of 000441
        higher-strength pills, even though higher dosing carries its own risks, as noted above. Higher

        Dosing also means that patients will experience higher highs and lower lows, increasing their

        craving for their next pill. Nationwide, based on an analysis by the LOS ANGELES TIMES, more

        than 52% of patients taking OxyContin longer than three months are on doses greater than 60

        milligrams per day—which converts to the 90 MED (morphine equivalent dose) that the CDC

        Guideline urges prescribers to “avoid” or “carefully justify.”166

                  170.   The information that OxyContin did not provide pain relief for a full twelve hours

        was known to Purdue, and Purdue’s competitors, but was not disclosed to prescribers. Purdue’s

        knowledge of some pain specialists’ tendency to prescribe OxyContin three times per day instead

        of two is apparent from MEDWATCH Adverse Event reports for OxyContin.




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                  171.   Even Purdue’s competitor, Endo, was aware of the problem; Endo attempted to

        position its Opana ER drug as offering “durable” pain relief, which Endo understood to suggest a

        contrast to OxyContin. Opana ER advisory board meetings featured pain specialists’ citing lack

        of 12-hour dosing as a disadvantage of OxyContin. Endo even ran advertisements for Opana ER

        referring to “real” 12-hour dosing.

                  172.   For example, in a 1996 sales strategy memo from a Purdue regional manager, the

        manager emphasized that representatives should “convinc[e] the physician that there is no need”

        for prescribing OxyContin in shorter intervals than the recommended 12-hour interval, and

                                                                                                              COM : 000154 of 000380




        166
              Dowell, CDC Guideline, supra n. 24, at 16.


                                                           136
Filed                    20-CI-00151   06/08/2020                Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        instead the solution is prescribing higher doses.”167 One sales manager instructed her team that




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000155 of 000441
        anything shorter than 12-hour dosing “needs to be nipped in the bud. NOW!!”168

                  173.   Purdue’s failure to disclose the prevalence of end-of-dose failure meant that

        prescribers were misinformed about the advantages of OxyContin in a manner that preserved

        Purdue’s competitive advantage and profits, at the expense of patients, who were placed at

        greater risk of overdose, addiction, and other adverse effects.

                         10.    Falsehood #10: New Formulations of Certain Opioids Successfully
                                Deter Abuse

                  174.   Rather than take the widespread abuse of and addiction to opioids as reason to

        cease their untruthful marketing efforts, Marketing Defendants Purdue and Endo seized them as

        an opportunity to compete. These companies developed and oversold “abuse-deterrent




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        formulations” (“ADF”) opioids as a solution to opioid abuse and as a reason that doctors could

        continue to safely prescribe their opioids, as well as an advantage of these expensive branded

        drugs over other opioids. These Defendants’ false and misleading marketing of the benefits of

        their ADF opioids preserved and expanded their sales and falsely reassured prescribers thereby

        prolonging the opioid epidemic. Other Marketing Defendants, including Actavis and

        Mallinckrodt, also promoted their branded opioids as formulated to be less addictive or less

        subject to abuse than other opioids.

                  175.   The CDC Guideline confirms that “[n]o studies” support the notion that “abuse-

        deterrent technologies [are] a risk mitigation strategy for deterring or preventing abuse,” noting
                                                                                                             COM : 000155 of 000380



        167
           Southern Region Memo to Mr. B. Gergely, Sales manager on 12-hour dosing, LOS ANGELES
        TIMES (May 5, 2016), available at http://documents.latimes.com/sales-manager-on12-hour-
        dosing-1996/.
        168
              You Want a Description of Hell?, supra n. 164.


                                                        137
Filed                    20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                   20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        that the technologies “do not prevent opioid abuse through oral intake, the most common route of




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000156 of 000441
        opioid abuse, and can still be abused by non-oral routes.” Tom Frieden, the former Director of

        the CDC, reported that his staff could not find “any evidence showing the updated opioids [ADF

        opioids] actually reduce rates of addiction, overdoses, or death.”

                               a.     Purdue’s Deceptive Marketing of Reformulated OxyContin
                                      and Hysingla ER

                 176.   Reformulated ADF OxyContin was approved by the FDA in April 2010. It was

        not until 2013 that the FDA, in response to a citizen petition filed by Purdue, permitted reference

        to the abuse-deterrent properties in its label. When Hysingla ER (extended-release hydrocodone)

        launched in 2014, the product included similar abuse-deterrent properties and limitations. But in

        the beginning, the FDA made clear the limited claims that could be made about ADF, noting that




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        no evidence supported claims that ADF prevented tampering, oral abuse, or overall rates of

        abuse.

                 177.   Purdue introduced reformulated ADF OxyContin shortly before generic versions

        of OxyContin were to become available. By so doing, Purdue anticipated and countered a threat

        to its market share and the price it could charge for OxyContin. Purdue nonetheless touted its

        introduction of ADF opioids as evidence of its good corporate citizenship and commitment to

        address the opioid crisis.

                 178.   Internal documents reveal that Purdue knew, and in fact discussed, the fact that

        the “crush-proof” ADF reformulation would not prevent the vast majority of opioid abuse, which

        comes from swallowing pills, and that they introduced the product solely for purposes of
                                                                                                              COM : 000156 of 000380




        extending their patent. In 2008, Purdue’s then CEO, wrote to Defendant Richard Sackler that

        reformulating OxyContin “will not stop patients from the simple act of taking too many pills.”



                                                        138
Filed                   20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               179.    Despite its self-proclaimed good intention, Purdue merely continued its generally




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000157 of 000441
        deceptive tactics with respect to ADF. Purdue sales representatives regularly overstated and

        misstated the evidence for and impact of the abuse-deterrent features of these opioids.

        Specifically, Purdue sales representatives:

                       a.      claimed that Purdue’s ADF opioids prevent tampering and that its ADFs

                               could not be crushed or snorted;

                       b.      claimed that Purdue’s ADF opioids reduce opioid abuse and diversion;

                       c.      asserted or suggested that its ADF opioids are non-addictive or less

        addictive;

                       d.      asserted or suggested that Purdue’s ADF opioids are safer than other

        opioids, could not be abused or tampered with, and were not sought out for diversion; and




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                       e.      failed to disclose that Purdue’s ADF opioids do not impact oral abuse or

        misuse.

               180.    If pressed, Purdue acknowledged that perhaps some “extreme” patients might still

        abuse the drug but claimed the ADF features protect the majority of patients. These

        misrepresentations and omissions are misleading and contrary to Purdue’s ADF labels, Purdue’s

        own information, and publicly available data.

               181.    Purdue knew or should have known that reformulated OxyContin is not more

        tamper-resistant than the original OxyContin and is still regularly tampered with.

               182.    In 2009, the FDA noted in permitting ADF labeling that “the tamper-resistant

        properties will have no effect on abuse by the oral route (the most common mode of abuse).” In
                                                                                                           COM : 000157 of 000380




        the 2012 medical office review of Purdue’s application to include an abuse-deterrence claim in

        its label for OxyContin, the FDA noted that the overwhelming majority of deaths linked to



                                                        139
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                   20-CI-00151   06/08/2020                Penny Adams Castle, Johnson Circuit Clerk




        OxyContin were associated with oral consumption, and that only 2% of deaths were associated




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000158 of 000441
        with recent injection and only 0.2% with snorting the drug.

                 183.   The FDA’s Director of the Division of Epidemiology stated in September 2015

        that no data that she had seen suggested the reformulation of OxyContin “actually made a

        reduction in abuse,” between continued oral abuse, shifts to injection of other drugs (including

        heroin), and defeat of the ADF mechanism. Even Purdue’s own funded research shows that half

        of OxyContin abusers continued to do so orally after the reformulation rather than shift to other

        drugs.

                 184.   A 2013 article presented by Purdue employees based on review of data from

        poison control centers, concluded that ADF OxyContin can reduce abuse, but ignored important

        negative findings. The article revealed that abuse merely shifted to other drugs and that, when




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        the actual incidence of harmful exposures was calculated, there were more harmful exposures to

        opioids after the reformulation of OxyContin. In short, the article deceptively emphasized the

        advantages and ignored the disadvantages of ADF OxyContin.

                 185.   Websites and message boards used by drug abusers, such as www.bluelight.org

        and www.reddit.com, report a variety of ways to tamper with OxyContin and Hysingla ER,

        including through grinding, microwaving then freezing, or drinking soda or fruit juice in which a

        tablet is dissolved. Purdue has been aware of these methods of abuse for more than a decade.

                 186.   One-third of the patients in a 2015 study defeated the ADF mechanism and were

        able to continue inhaling or injecting the drug. To the extent that the abuse of Purdue’s ADF

        opioids was reduced, there was no meaningful reduction in opioid abuse overall, as many users
                                                                                                            COM : 000158 of 000380




        simply shifted to other opioids such as heroin.




                                                          140
Filed                   20-CI-00151   06/08/2020                Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               187.    In 2015, claiming a need to further assess its data, Purdue abruptly withdrew a




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000159 of 000441
        supplemental new drug application related to reformulated OxyContin one day before FDA staff

        was to release its assessment of the application. The staff review preceded an FDA advisory

        committee meeting related to new studies by Purdue “evaluating the misuse and/or abuse of

        reformulated OxyContin” and whether those studies “have demonstrated that the reformulated

        product has a meaningful impact on abuse.”169 In consideration of a reasonable opportunity for

        further investigation and discovery, Plaintiffs allege that Purdue never presented the data to the

        FDA because the data would not have supported claims that OxyContin’s ADF properties

        reduced abuse or misuse.

               188.    Despite its own evidence of abuse, and the lack of evidence regarding the benefit

        of Purdue’s ADF opioids in reducing abuse, Dr. J. David Haddox, the Vice President of Health




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Policy for Purdue, falsely claimed in 2016 that the evidence does not show that Purdue’s ADF

        opioids are being abused in large numbers. Purdue’s recent advertisements in national

        newspapers also continues to claim its ADF opioids as evidence of its efforts to reduce opioid

        abuse, continuing to mislead prescribers, patients, payors, and the public about the efficacy of its

        actions.

                               b.     Endo’s Deceptive Marketing of Reformulated Opana ER

               189.    Opana ER was particularly likely to be tampered with and abused. That is because

        Opana ER has lower “bioavailability” than other opioids, meaning that the active pharmaceutical

        ingredient (the “API” or opioid) does not absorb into the bloodstream as rapidly as other opioids

        when taken orally. Additionally, when swallowed whole, the extended-release mechanism
                                                                                                               COM : 000159 of 000380




        169
          Meeting Notice, Joint Meeting of the Drug Safety and Risk Management Advisory
        Committee and the Anesthetic and Analgesic Drug Products Advisory Committee; Notice of
        Meeting, May 25, 2015, 80 FR 30686.


                                                        141
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        remains intact, so that only 10% of Opana ER’s API is released into the patient’s bloodstream




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000160 of 000441
        relative to injection; when it is taken intranasally, that rate increases to 43%. The larger gap

        between bioavailability when consumed orally versus snorting or injection, the greater the

        incentive for users to manipulate the drug’s means of administration.

               190.    In December 2011, Endo obtained approval for a new formulation of Opana ER

        that added a hard coating that the company claimed made it crush-resistant.

               191.    Even prior to its approval, the FDA advised Endo that it could not market the new

        Opana ER as abuse-deterrent.

               192.    Nonetheless, in August of 2012, Endo submitted a citizen petition asking the FDA

        for permission to change its label to indicate that Opana ER was abuse-resistant, both in that it

        was less able to be crushed and snorted and that it was resistant to injection by syringe.




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Borrowing a page from Purdue’s playbook, Endo announced it would withdraw original Opana

        ER from the market and sought a determination that its decision was made for safety reasons (its

        lack of abuse-deterrence), which would prevent generic copies of original Opana ER.

               193.    Endo then sued the FDA, seeking to force expedited consideration of its citizen

        petition. The court filings confirmed Endo’s true motives: in a declaration submitted with its

        lawsuit, Endo’s chief operating officer indicated that a generic version of Opana ER would

        decrease the company’s revenue by up to $135 million per year. Endo also claimed that if the

        FDA did not block generic competition, $125 million, the amount Endo spent on developing the

        reformulated drug to “promote the public welfare” would be lost.170 The FDA responded that:         COM : 000160 of 000380




        170
            Pl’s Opp. to Defs.’ and Intervenor’s Mots. to Dismiss and Pl’s Reply in Supp. of Mot. for
        Prelim. Inj. (“Endo Br.”), Endo Pharmaceuticals Inc. v. U.S. Food and Drug Administration, et
        al., No. 1:12-cv-01936, Doc. 23 at 20 (D.D.C. Dec.14, 2012).


                                                      142
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        “Endo’s true interest in expedited FDA consideration stems from business concerns rather than




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000161 of 000441
        protection of the public health.”171

                  194.   Despite Endo’s purported concern with public safety, not only did Endo continue

        to distribute original, admittedly unsafe Opana ER for nine months after the reformulated version

        became available, it declined to recall original Opana ER despite its dangers. In fact, Endo

        claimed in September 2012 to be “proud” that “almost all remaining inventory” of the original

        Opana ER had “been utilized.”172

                  195.   In its citizen petition, Endo asserted that redesigned Opana ER had “safety

        advantages.” Endo even relied on its rejected assertion that Opana was less crushable to argue

        that it developed Opana ER for patient safety reasons and that the new formulation would help,

        for example, “where children unintentionally chew the tablets prior to an accidental




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        ingestion.”173

                  196.   However, in a 2013 decision rejecting the petition, the FDA found that “study

        data show that the reformulated version's extended-release features can be compromised when

        subjected to ... cutting, grinding, or chewing.” The FDA also determined that “reformulated

        Opana ER” could also be “readily prepared for injections and more easily injected[.]” In fact, the

        FDA warned that preliminary data—including in Endo’s own studies—suggested that a higher

        percentage of reformulated Opana ER abuse is via injection than was the case with the original

        formulation.


          Defs.’ Resp. to the Court’s November 30, 2012 Order, Endo Pharmaceuticals Inc. v. U.S.
        171

        Food and Drug Administration, et al., No. 1:12-cv-01936, Doc. 9 at 6 (D.D.C. Dec. 3, 2012).
                                                                                                             COM : 000161 of 000380




        172
           Id.; Endo News Release, Sept. 6, 2012 (Ex. L to Rurka Decl.), Endo Pharmaceuticals Inc. v.
        U.S. Food and Drug Administration, et al., No. 1:12-cv-01936, Doc. 18-4 (D.D.C. Dec. 9, 2012).
        173
              Citizens Petition, FDA Docket 2012-8-0895, at 2.


                                                        143
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               197.    In 2009, only 3% of Opana ER abuse was by intravenous means. Since the




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000162 of 000441
        reformulation, injection of Opana ER has increased by more than 500%. Endo’s own data,

        presented in 2014, found that between October 2012 and March 2014, 64% of abusers of Opana

        ER did so by injection, compared with 36% for the old formulation.174 The transition into

        injection of Opana ER made the drug even less safe than the original formulation. Injection

        carries risks of HIV, hepatitis C, and, in reformulated Opana ER’s specific case, the blood-

        clotting disorder thrombotic thrombocytopenic purpura (TTP), which can cause kidney failure.

               198.    Publicly, Endo sought to minimize the problem. On a 2013 call with investors,

        when asked about an outbreak of TTP in Ohio from injecting Opana ER, Endo sought to limit its

        import by assigning it to “a very, very distinct area of the country.”

               199.    Despite its knowledge that Opana ER was widely abused and injected, Endo




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        marketed the drug as tamper-resistant and abuse-deterrent. In consideration of a reasonable

        opportunity for further investigation and discovery, Plaintiffs allege that based on the company’s

        detailing elsewhere, Endo sales representatives informed doctors that Opana ER was abuse-

        deterrent, could not be tampered with, and was safe. In addition, sales representatives did not

        disclose evidence that Opana was easier to abuse intravenously and, if pressed by prescribers,

        claimed that while outlier patients might find a way to abuse the drug, most would be protected.

               200.    A review of national surveys of prescribers regarding their “take-aways” from

        pharmaceutical detailing confirms that prescribers remember being told Opana ER was tamper-

        resistant. Endo also tracked messages that doctors took from its in-person marketing. Among the      COM : 000162 of 000380




        174
           Theresa Cassidy, et al., The Changing Abuse Ecology: Implications for Evaluating the Abuse
        Pattern of Extended-Release Oxymorphone and Abuse-Deterrent Opioid Formulations,
        Inflexxion (Sept. 7, 2014)), available at https://www.inflexxion.com/changing-abuse-ecology-
        extended-release-oxymorphone/.


                                                        144
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        advantages of Opana ER, according to participating doctors, was its “low abuse potential.” For




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000163 of 000441
        example, a June 14, 2012 Endo press release announced “the completion of the company’s

        transition of its Opana ER franchise to the new formulation designed to be crush resistant.”

                  201.   The press release further stated that: “We firmly believe that the new formulation

        of Opana ER, coupled with our long-term commitment to awareness and education around

        appropriate use of opioids will benefit patients, physicians and payers. The press release

        described the old formulation of Opana as subject to abuse and misuse, but failed to disclose the

        absence of evidence that reformulated Opana was any better. In September 2012, another Endo

        press release stressed that reformulated Opana ER employed “INTAC Technology” and

        continued to describe the drug as “designed to be crush-resistant.”

                  202.   Similarly, journal advertisements that appeared in April 2013 stated Opana ER




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        was “designed to be crush resistant.” A January 2013 article in Pain Medicine News, based in

        part on an Endo press release, described Opana ER as “crush-resistant.” This article was posted

        on the Pain Medicine News website, which was accessible to patients and prescribers.

                  203.   In 2015, the Indiana Department of Public Health determined that an HIV

        outbreak in Southeastern Indiana was linked to injection of Opana, the first documented HIV

        outbreak in the United States associated with injection of a prescription painkiller.

                  204.   In March 2017, because Opana ER could be “readily prepared for injection” and

        was linked to outbreaks of HIV and TTP, an FDA advisory committee recommended that Opana

        be withdrawn from the market. The FDA adopted this recommendation on June 8, 2017.175 Endo            COM : 000163 of 000380




        175
              FDA requests removal of Opana ER, supra n. 80.


                                                        145
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        announced on July 6, 2017 that it would agree to stop marketing and selling Opana ER.176




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000164 of 000441
        However, by this point, the damage had been done. Even then, Endo continued to insist, falsely,

        that it “has taken significant steps over the years to combat misuse and abuse.”

                                c.     Other Marketing Defendants’ and Purdue’s
                                       Misrepresentations Regarding Abuse Deterrence

                  205.   A guide for prescribers under Actavis’s copyright deceptively represents that

        Kadian is more difficult to abuse and less addictive than other opioids. The guide declares that

        “unique pharmaceutical formulation of KADIAN may offer some protection from extraction of

        morphine sulfate for intravenous use by illicit users,” and “KADIAN may be less likely to be

        abused by health care providers and illicit users” because of its “[s]low onset of action.” Kadian,

        however, was not approved by the FDA as abuse deterrent, and, upon information and belief,




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Actavis had no studies to suggest it was.

                  206.   Mallinckrodt promoted both Exalgo (extended-release hydromorphone) and

        Xartemis XR (oxycodone and acetaminophen) as specifically formulated to reduce abuse. For

        example, Mallinckrodt’s promotional materials stated that “the physical properties of EXALGO

        may make it difficult to extract the active ingredient using common forms of physical and

        chemical tampering, including chewing, crushing and dissolving.”177 One member of the FDA’s

        Controlled Substance Staff, however, noted in 2010 that hydromorphone has “a high abuse

        potential comparable to oxycodone” and further stated that “we predict that Exalgo will have

        high levels of abuse and diversion.”


        176
              Endo Provides Update on Opana ER, (July 6, 2017), supra n. 81.
                                                                                                              COM : 000164 of 000380




        177
           Mallinckrodt Press Release, Medtronic, FDA Approves Mallinckrodt’s EXALGO®
        (hydromorphone HCl) Extended-Release Tablets 32 mg (CII) for Opioid-Tolerant Patients with
        Moderate-to-Severe Chronic Pain (Aug. 27, 2012), available at
        http://newsroom.medtronic.com/phoenix.zhtml?c=251324&p=irol-newsArticle&ID=2004159


                                                       146
Filed                    20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                  207.   With respect to Xartemis XR, Mallinckrodt’s promotional materials stated that




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000165 of 000441
        “XARTEMIS XR has technology that requires abusers to exert additional effort to extract the

        active ingredient from the large quantity of inactive and deterrent ingredients.”178 In anticipation

        of Xartemis XR’s approval, Mallinckrodt added 150-200 sales representatives to promote it, and

        CEO Mark Trudeau said the drug could generate “hundreds of millions in revenue.”179

                  208.   While Marketing Defendants and Purdue promoted patented technology as the

        solution to opioid abuse and addiction, none of their “technology” addresses the most common

        form of abuse—oral ingestion—and their statements regarding abuse-deterrent formulations give

        the misleading impression that these reformulated opioids can be prescribed safely.

                  209.   In sum, each of the nine categories of misrepresentations discussed above

        regarding the use of opioids to treat chronic pain was either not supported by or was contrary to




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        the scientific evidence. In addition, the Defendants’ misrepresentations and omissions as set in

        this Complaint are misleading and contrary to the Marketing Defendants’ and Purdue’s products’

        labels.

                  B.     The Marketing Defendants and Purdue Directly Targeted Hospitals

                  210.   From the beginning, hospitals were directly targeted by the Marketing

        Defendants. Internal documents from the 1995 “OxyContin Launch” orchestrated by Defendants

        Purdue and Abbott (1) identified “hospital pharmacists” as among their “audience,” (2) identified

        “hospitals” among their “institutional targets,” (3) identified an objective of “[f]ormulary

                                                                                                               COM : 000165 of 000380



        178
              Mallinckrodt, Responsible Use of Opioid Pain Medications (Mar. 7, 2014).
        179
           Samantha Liss, Mallinckrodt banks on new painkillers for sales, ST. LOUIS BUSINESS
        JOURNAL (Dec. 30, 2013), available at http://argentcapital.com/mallinckrodt-banks-on-new-
        painkillers-for-sales/.


                                                        147
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        acceptance in 75% of hospitals for first twelve months,” and (4) identified an objective of




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000166 of 000441
        developing a “successful distribution program” to “hospitals.”

               211.    In 1996, Purdue made a deal with Defendant Abbott under which Abbott’s sales

        force would promote Purdue’s lead opioid, OxyContin, in hospitals. Abbott’s co-promotion of

        OxyContin was, in the words of Abbott’s counsel, by terms of its contract, dedicated to

        “hospitals, surgical centers and hospital-based surgeons.” Promoting the use of OxyContin for

        “postoperative pain” and “support[ing] the Abbott agreement” were paramount objectives

        identified in Purdue’s internal documents. “Abbott and Purdue consciously targeted hospitals.

        [Purdue] representatives will work with their Abbott counterparts to make calls on all Pharmacy

        and Therapeutic (P&T) communities.” “[S]ales force will provide the appropriate clinical data

        necessary to continue to add OxyContin Tablets to hospital formularies.”180




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               212.    Initial plans called for marketing to “[a]ll 1,200 cancer centers,” “[a]ll 1,200

        major teaching institutions,” and “[a]ll 2,500 community hospitals with >= 100 beds.” The

        hospital marketing plan further entailed the following actions:

                       a.     The Purdue Frederick sales force should call on all hospital P&T

                              committees to gain hospital formulary acceptance during the first three

                              months of launch. This effort would entail contacting directors of

                              pharmacies in an effort to gain formulary acceptance of OxyContin.

                       b.     Educate MD’s/RN’s/RPH’s regarding the advantages of OxyContin over

                              other Step 2 opioids for cancer patients. The promotional effort should

                              focus on the ease of use and the reduced administration time. If available,
                                                                                                            COM : 000166 of 000380




        180
            2002 Purdue Budget Plan, available at https://khn.org/news/purdue-and-the-oxycontin-files/
        (last visited Aug. 20, 2018) (emphasis added).


                                                       148
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                             clinical outcomes studies, showing improved quality of life and cost




                                                                                                          5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000167 of 000441
                             effectiveness, should be used to convince the house staff to use OxyContin

                             as their opioid of choice.

                      c.     Educational lectures should be held through the Speakers’ Bureau

                             program during grand rounds, tumor boards, etc. The Purdue Frederick

                             Speakers’ Bureau should educate the house staff about the benefits of

                             OxyContin, while presenting clinical study data.

                      d.     Educational symposia should be conducted through the use of satellite

                             teleconferencing to various cancer centers and major teaching institutions

                             across the country, offering CME credits to MD’s/RN’s/RPH’s and focus

                             on the implementation of the AHCPR Clinical Practice Guideline for the




                                                                                                          Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                             Management of Cancer Pain and the results of clinical trials with

                             OxyContin.

                      e.     Target the top 100 MS CONTIN/Duragesic hospitals and offer them a

                             special pain management day where our OxyContin clinical investigators

                             will train the staff on the use of OxyContin.

               213.   Defendant Abbott, in a 1997 document, indicated that prescriptions written by

        “Abbott MD’s” comprised 25% of all OxyContin prescriptions. In addition, Purdue’s budget

        records reveal details of the payments to Abbott for its OxyContin work, which were termed

        “commissions.” From 1996 through 2002, Abbott was paid $374 million in commissions,

        according to those documents. Total sales of the drug during that time were nearly $5 billion.
                                                                                                          COM : 000167 of 000380




        From 2003 to 2006, OxyContin sales were nearly $6 billion. From 1996 to 2005, inclusive,

        Abbott’s “commissions” exceeded $500 million.



                                                      149
Filed                 20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




               214.    The importance of targeting hospital emergency rooms was illustrated by a study




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000168 of 000441
        that demonstrated that patients who receive an opiate prescription within 7 days of surgery are

        44% more likely to still be using the medication one year after surgery than patients who do not

        receive an opioid prescription.”181

               C.      The Marketing Defendants and Purdue Disseminated Their Misleading
                       Messages About Opioids Through Multiple Direct and Indirect Channels

               215.    The Marketing Defendants and Purdue utilized various channels to carry out their

        marketing scheme of targeting the medical community and patients with deceptive information

        about opioids: (1) direct, targeted communications with prescribers by sales representatives or

        “detailers;” (2) “Front Groups” with the appearance of independence from the Marketing

        Defendants and Purdue; (3) so-called KOLs, that is, doctors who were paid by the Marketing




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Defendants and Purdue to promote their pro-opioid message; (4) disseminating their misleading

        messages through reputable organizations; (5) CME programs controlled and/or funded by the

        Marketing Defendants and Purdue; (6) branded advertising; (7) unbranded advertising; (8)

        publications; and (9) speakers bureaus and programs.

                       1.      The Marketing Defendants and Purdue Used “Detailers” To Directly
                               Disseminate Their Misrepresentations to Prescribers

               216.    The Marketing Defendants’ and Purdue’s sales representatives executed carefully

        crafted marketing tactics, developed at the highest rungs of their corporate ladders, to reach

        targeted doctors and hospitals with centrally orchestrated messages. The Marketing Defendants’

        and Purdue’s sales representatives also distributed third-party marketing material to their target

        audience that was deceptive. The Marketing Defendants’ and Purdue’s direct contact with
                                                                                                             COM : 000168 of 000380




        181
           Cheryl Genord et al., Opioid exit plan: A pharmacist’s role in managing acute postoperative
        pain, Journal of the American Pharmacists Association (Jan. 2017), at 593, available at
        https://www.japha.org/article/S1544-3191(17)30016-X/fulltext (“Opioid Exit Plan”).


                                                       150
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        prescribers was, by far, their most important means of disseminating the False Narrative and




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000169 of 000441
        increasing opioid prescriptions, and, accordingly, their sales.

               217.    Each Marketing Defendant and Purdue promoted opioids through sales

        representatives (also called “detailers”) and, in consideration of a reasonable opportunity for

        further investigation and discovery, Plaintiffs allege that small group speaker programs were

        designed to reach out to individual prescribers. By establishing close relationships with doctors,

        the Marketing Defendants and Purdue were able to disseminate their misrepresentations in

        targeted, one-on-one settings that allowed them to promote their opioids and to allay individual

        prescribers’ concerns about prescribing opioids for chronic pain.

               218.    In accordance with common industry practice, the Marketing Defendants

        purchased and closely analyzed prescription sales data from IMS Health (now IQVIA), a




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        healthcare data collection, management, and analytics corporation. This data allowed them to

        precisely track the rates of initial and renewal prescribing by individual doctors, which allowed

        them to target and tailor their appeals. Sales representatives visited hundreds of thousands of

        doctors and disseminated the misinformation and materials described above.

               219.    Marketing Defendants and Purdue devoted and continue to devote massive

        resources to direct sales contacts with doctors. In 2014 alone, Marketing Defendants and Purdue

        spent $166 million on detailing branded opioids to doctors. This amount is twice as much as

        Marketing Defendants and Purdue spent on detailing in 2000. The amount includes $108 million

        spent by Purdue, $34 million by Janssen, $13 million by Teva, and $10 million by Endo.

               220.    Cephalon’s quarterly spending steadily climbed from below $1 million in 2000 to
                                                                                                             COM : 000169 of 000380




        more than $3 million in 2014 (and more than $13 million for the year), with a peak, coinciding

        with the launch of Fentora, of more than $27 million in 2007, as shown below:



                                                        151
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                                                                                                          5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000170 of 000441
                                                                                                          Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               221.   For its opioid, Actiq, Cephalon also engaged in direct marketing in direct

        contravention of the FDA’s strict instructions that Actiq be prescribed only to terminal cancer

        patients and by oncologists and pain management doctors experienced in treating cancer pain.

               222.   Endo’s quarterly spending went from the $2 million to $4 million range in 2000-

        2004 to more than $10 million following the launch of Opana ER in mid-2006 (and more than

        $38 million for the year in 2007) and more than $8 million coinciding with the launch of a

        reformulated version in 2012 (and nearly $34 million for the year), as shown below:
                                                                                                          COM : 000170 of 000380




                                                      152
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                                                                                                         5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000171 of 000441
               223.   Janssen’s quarterly spending dramatically rose from less than $5 million in 2000




                                                                                                         Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        to more than $30 million in 2011, coinciding with the launch of Nucynta ER (with yearly

        spending at $142 million for 2011), as shown below:




                                                                                                         COM : 000171 of 000380




                                                     153
Filed                 20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               224.    Abbott, which was tasked with marketing Purdue’s products to hospitals, heavily




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000172 of 000441
        incentivized its staff to push OxyContin, offering $20,000 cash prizes and luxury vacations to top

        performers. Abbott’s almost religious zeal to sell the drug is evident in the wide use of

        terminology from the Middle Ages Crusades: Sales reps were called “royal crusaders” and

        “knights” in internal documents, and they were supervised by the “Royal Court of OxyContin” –

        executives referred to in memos as the “Wizard of OxyContin,” “Supreme Sovereign of Pain

        Management,” and the “Empress of Analgesia.” The head of pain care sales, Jerry Eichhorn, was

        the “King of Pain,” and signed memos simply as “King.”




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               225.    At Purdue, aggressive and frequent visits to prescribers was always its most

        important marketing technique. The Sackler Co-Conspirators set targets for each representative

        to visit over 7 prescribers per day, and closely monitored actual data. Some doctors were visited
                                                                                                             COM : 000172 of 000380




        multiple times per week. The pressure on sales representatives, and on prescribers, was

        relentless, and was dictated by the Sackler Co-Conspirators.


                                                       154
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




               226.    Each of these in-person sales visits cost Purdue money — on average more than




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000173 of 000441
        $200 per visit. But Purdue made that money back many times over, because it convinced doctors

        to prescribe its addictive drugs. When Purdue identified a doctor as a profitable target, Purdue

        visited the doctor frequently: often weekly, sometimes almost every day. Purdue salespeople,

        asked doctors to list specific patients they were scheduled to see and pressed the doctors to

        commit to put the patients on Purdue opioids. By the time a patient walked into a clinic, the

        doctor, in Purdue’s words, had already “guaranteed” that he would prescribe Purdue’s drugs.

               227.    Purdue judged its sales representatives by how many opioids they got doctors to

        prescribe. Sales representatives who generated the most prescriptions won bonuses and prizes.

        These incentives included a “Toppers Club sales contest” for sales representatives to win

        bonuses, based on how much a representative increased OxyContin use in her territory and how




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        much the representative increased the broader prescribing of opioids — the same “availability of

        product” and “prescribing practices” factors that worsen the risk of diversion and abuse.

               228.    Purdue continued to incentivize its representatives to sell opioids even after some

        competitors had ended that practice. Representatives who failed to get enough patients on

        opioids were placed on probation, put on performance improvement plans, and they would be

        threatened with loss of their jobs if they did not generate more opioid sales. Those unable to

        generate more sales were fired. In 2015 alone, Purdue replaced 14% of its sales representatives

        and 20% of its District Managers for failing to create enough opioid sales.

               229.    Sales representatives focused on prolific (and potentially prolific) prescribers,

        described internally at Purdue as “core,” “super core,” and “high potential” prescribers at times,
                                                                                                             COM : 000173 of 000380




        even though the Marketing Defendants and Purdue were all well aware of the heightened risk of

        improper prescriptions and diversion through these prescribers. Purdue Co-Conspirator Richard



                                                       155
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        Sackler once chastised his senior marketing officer, Co-Conspirator Gasdia, for Purdue’s




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000174 of 000441
        managers permitting sales representatives to target “non-high potential prescribers,” asking

        “[h]ow can our managers have allowed this to happen?” Co-Conspirator Richard Sackler

        personally insisted that sales representatives push the doctors who prescribed the most drugs.

               230.    To make sure doctors prescribed more opioids, Purdue tracked doctors’

        prescriptions, visited their offices, bought them meals, and asked them to put specific patients on

        Purdue drugs. Purdue selected doctors for target lists based on its estimates of which doctors

        could be influenced to increase opioid prescriptions the most. Purdue managers told

        representatives to visit most often the doctors who were most likely to change their prescribing

        to benefit Purdue. Purdue Sales representatives visited Purdue’s targets, including top targets in

        Kentucky. Those visits cost Purdue more than $40,000 for each doctor. Purdue did not spend




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        $40,000 per doctor so sales representatives could watch doctors write prescriptions that they

        were already going to write anyway. Instead, Purdue paid to lobby these doctors because Purdue

        knew its representatives would convince them to put more patients on opioids, at higher doses,

        for longer periods. Those extra prescriptions paid back Purdue’s investment many times over.

               231.    Compared to Kentucky doctors and nurses who prescribed Purdue opioids without

        lobbying from sales reps, Purdue’s top targets wrote far more dangerous prescriptions. Purdue’s

        top targets prescribed Purdue opioids to more of their patients, at higher doses, and for longer

        periods of time. Compared to doctors and nurses who prescribed Purdue opioids without seeing

        reps, Purdue’s top targets were at least ten times more likely to prescribe Purdue opioids to

        patients who overdosed and died.
                                                                                                              COM : 000174 of 000380




               232.    As of the fourth quarter of 2013, Purdue employed 632 sales representatives and,

        during that quarter they visited prescribers 176,227 times – an annualized rate of over 700,000



                                                       156
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        visits. These statistics were regularly reported to the Sackler Co-Conspirators and Purdue Officer




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000175 of 000441
        Co-Conspirators. Purdue’s budget for Sales and Promotion for 2013 was $312,563,000. In 2013,

        Purdue spent over $9 million on meals alone for its prescribers.

               233.    The sales visits of its staff were so important to the Sackler Co-Conspirators that

        Co-Conspirator Richard Sackler himself went into the field in 2013 to promote opioids to doctors

        alongside a sales representative. Co-Conspirator Gasdia and Purdue’s Chief Compliance Officer

        were well aware that this was “a potential compliance risk.” To make sure the Sackler Co-

        Conspirators’ involvement in marketing stayed secret, staff instructed: “Richard needs to be

        mum and be anonymous.” When he returned, Richard Sackler argued to the Vice President of

        Sales that a legally required warning about Purdue’s opioids wasn’t needed. He asserted that the

        warning “implies a danger of untoward reactions and hazards that simply aren’t there.” Richard




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Sackler insisted there should be “less threatening” ways to describe Purdue opioids.

               234.    Purdue intensified its marketing efforts in subsequent years, in an effort to

        counteract decreasing sales (sales of OxyContin peaked in 2010, and decreased somewhat in

        subsequent years). For 2018, the Sacklers approved a target for sales representatives to visit

        prescribers 1,050,000 times – which would include thousands of visits to Kentucky prescribers

        — almost double the number of sales visits they had ordered during the peak of OxyContin sales

        in 2010.

                       2.     The Marketing Defendants and Purdue Deceptively Directed Front
                              Groups to Promote Opioid Use

               235.    Patient advocacy groups and professional associations also became vehicles to
                                                                                                             COM : 000175 of 000380



        reach prescribers, patients, and policymakers. Marketing Defendants and Purdue exerted

        influence and effective control over the messaging by these groups by providing major funding

        directly to them, as well as through KOLs who served on their boards. These “Front Groups” put


                                                       157
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                        20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        out patient education materials, treatment guidelines and CMEs that supported the use of opioids




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000176 of 000441
        for chronic pain, overstated the benefits of opioids, and understated their risks.182 Defendants

        funded these Front Groups in order to ensure supportive messages from these seemingly neutral

        and credible third parties, and their funding did, in fact, ensure such supportive messages—often

        at the expense of the Front Groups own constituencies.

                    236.     “Patient advocacy organizations and professional societies like the Front Groups

        ‘play a significant role in shaping health policy debates, setting national guidelines for patient

        treatment, raising disease awareness, and educating the public.’”183 “Even small organizations—

        with ‘their large numbers and credibility with policymakers and the public’—have ‘extensive

        influence in specific disease areas.’ Larger organizations with extensive funding and outreach

        capabilities ‘likely have a substantial effect on policies relevant to their industry sponsors.’”184




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Indeed, the U.S. Senate’s report, Fueling an Epidemic: Exposing the Financial Ties Between

        Opioid Manufacturers and Third Party Advocacy Groups,185 which arose out of a 2017 Senate

        investigation and, drawing on disclosures from Purdue, Janssen, Insys, and other opioid

        manufacturers, “provides the first comprehensive snapshot of the financial connections between

        opioid manufacturers and advocacy groups and professional societies operating in the area of




        182
           U.S. Senate Homeland Security & Governmental Affairs Committee, Ranking Members’
        Office, Fueling an Epidemic, Report Two: Exposing the Financial Ties Between Opioid
        Manufacturers and Third Party Advocacy Groups (Feb. 12, 2018), available at
        https://www.hsdl.org/?abstract&did=808171 (“Fueling an Epidemic”), at p. 3.
                                                                                                                COM : 000176 of 000380




        183
              Id. at p. 2.
        184
              Id.
        185
              Id. at p. 1.


                                                           158
Filed                        20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                         20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        Office opioids policy,”186 found that the Marketing Defendants and Purdue made millions of




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000177 of 000441
        dollars’ worth of contributions to various Front Groups.187

                    237.      The Marketing Defendants and Purdue also “made substantial payments to

        individual group executives, staff members, board members, and advisory board members”

        affiliated with the Front Groups subject to the Senate Committee’s study.188

                    238.      As the Senate’s Report Fueling an Epidemic found, the Front Groups “amplified

        or issued messages that reinforce industry efforts to promote opioid prescription and use,

        including guidelines and policies minimizing the risk of addiction and promoting opioids for

        chronic pain.”189 They also “lobbied to change laws directed at curbing opioid use, strongly

        criticized landmark CDC guidelines on opioid prescribing, and challenged legal efforts to hold

        physicians and industry executives responsible for over prescription and misbranding.”190




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                    239.      The Marketing Defendants and Purdue took an active role in guiding, reviewing,

        and approving many of the false and misleading statements issued by the Front Groups, ensuring

        that Defendants were consistently in control of their content. By funding, directing, editing,

        approving, and distributing these materials, Defendants exercised control over and adopted their

        false and deceptive messages and acted in concert with the Front Groups and through the Front

        groups, with each working with the other to deceptively promote the use of opioids for the

        treatment of chronic pain.


        186
              Id.
        187
              Id. at p. 3.
                                                                                                               COM : 000177 of 000380




        188
              Id. at p. 10.
        189
              Id. at 12-15.
        190
              Id. at 12.


                                                            159
Filed                         20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                              a.     American Pain Foundation




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000178 of 000441
               240.   The most prominent of the Front Groups was APF. While APF held itself out as

        an independent patient advocacy organization, in reality it received 90% of its funding in 2010

        from the drug and medical-device industry, including from Purdue, Endo, Janssen and Cephalon.

        APF received more than $10 million in funding from opioid manufacturers from 2007 until it

        closed its doors in May 2012. By 2011, APF was entirely dependent on incoming grants from

        Purdue, Cephalon, Endo, and others to avoid using its line of credit. Endo was APF’s largest

        donor and provided more than half of its $10 million in funding from 2007 to 2012.

               241.   For example, APF published a guide sponsored by Cephalon and Purdue titled

        Treatment Options: A Guide for People Living with Pain and distributed 17,200 copies of this

        guide in one year alone, according to its 2007 annual report. This guide contains multiple




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        misrepresentations regarding opioid use which are discussed supra.

               242.   APF also developed the National Initiative on Pain Control (“NIPC”), which ran a

        facially unaffiliated website, www.painknowledge.org. NIPC promoted itself as an education

        initiative led by its expert leadership team, including purported experts in the pain management

        field. NIPC published unaccredited prescriber education programs (accredited programs are

        reviewed by a third party and must meet certain requirements of independence from

        pharmaceutical companies), including a series of “dinner dialogues.” But it was Endo that

        substantially controlled NIPC, by funding NIPC projects, developing, specifying, and reviewing

        its content, and distributing NIPC materials. Endo’s control of NIPC was such that Endo listed it

        as one of its “professional education initiative[s]” in a plan Endo submitted to the FDA. Yet,
                                                                                                            COM : 000178 of 000380




        Endo’s involvement in NIPC was nowhere disclosed on the website pages describing NIPC or

        www.painknowledge.org. Endo estimated it would reach 60,000 prescribers through NIPC.



                                                      160
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                243.    APF was often called upon to provide “patient representatives” for the Marketing




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000179 of 000441
        Defendants’ and Purdue’s promotional activities, including for Purdue’s “Partners Against Pain”

        and Janssen’s “Let’s Talk Pain.” Although APF presented itself as a patient advocacy

        organization, it functioned largely as an advocate for the interests of the Marketing Defendants

        and Purdue, not patients. As Purdue told APF in 2001, the basis of a grant to the organization

        was Purdue’s desire to strategically align its investments in nonprofit organizations that shared

        its business interests.

                244.    In practice, APF operated in close collaboration with Defendants, submitting

        grant proposals seeking to fund activities and publications suggested by Defendants and assisting

        in marketing projects for Defendants.

                245.    This alignment of interests was expressed most forcefully in the fact that Purdue




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        hired APF to provide consulting services on its marketing initiatives. Purdue and APF entered

        into a “Master Consulting Services” Agreement on September 14, 2011. That agreement gave

        Purdue substantial rights to control APF’s work related to a specific promotional project.

        Moreover, based on the assignment of particular Purdue “contacts” for each project and APF’s

        periodic reporting on their progress, the agreement enabled Purdue to be regularly aware of the

        misrepresentations APF was disseminating regarding the use of opioids to treat chronic pain in

        connection with that project. The agreement gave Purdue—but not APF—the right to end the

        project (and, thus, APF’s funding) for any reason.

                246.    APF’s Board of Directors was largely comprised of doctors who were on the

        Marketing Defendants’ and Purdue’s payrolls, either as consultants or as speakers for medical
                                                                                                            COM : 000179 of 000380




        events. The close relationship between APF and the Marketing Defendants and Purdue

        demonstrates APF’s lack of independence in its finances, management, and mission, and APF’s



                                                       161
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        willingness to allow Marketing Defendants and Purdue to control its activities and messages




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000180 of 000441
        supports an inference that each Defendant that worked with it was able to exercise editorial

        control over its publications—even when Defendants’ messages contradicted APF’s internal

        conclusions.

               247.    In May 2012, the U.S. Senate Finance Committee began looking into APF to

        determine the links, financial and otherwise, between the organization and the manufacturers of

        opioid painkillers. Within days of being targeted by the Senate investigation, APF’s board voted

        to dissolve the organization “due to irreparable economic circumstances.” APF then “cease[d] to

        exist, effective immediately.” Without support from Marketing Defendants and Purdue, to whom

        APF could no longer be helpful, APF was no longer financially viable.

                              b.     American Academy of Pain Medicine and the American Pain




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                                     Society

               248.    The American Academy of Pain Medicine (“AAPM”) and the American Pain

        Society (“APS”) are professional medical societies, each of which received substantial funding

        from Defendants from 2009 to 2013. In 1997, AAPM issued a “consensus” statement that

        endorsed opioids to treat chronic pain and claimed that the risk that patients would become

        addicted to opioids was low.191 The Chair of the committee that issued the statement, Dr. J.

        David Haddox, was at the time a paid speaker for Purdue. The sole consultant to the committee

        was Dr. Russell Portenoy, who was also a spokesperson for Purdue. The consensus statement,

        which also formed the foundation of the 1998 Guidelines, was published on the AAPM’s

        website.
                                                                                                           COM : 000180 of 000380




        191
            The Use of Opioids for the Treatment of Chronic Pain, APS & AAPM (1997), available at
        http://www.stgeorgeutah.com/wp-content/uploads/2016/05/OPIOIDES.DOLORCRONICO.pdf
        (last accessed August 1, 2018).


                                                      162
Filed                  20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020           Penny Adams Castle, Johnson Circuit Clerk




                    249.   AAPM’s corporate council includes Purdue, Assertio, Teva and other




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000181 of 000441
        pharmaceutical companies. AAPM’s past presidents include Haddox (1998), Dr. Scott Fishman

        (“Fishman”) (2005), Dr. Perry G. Fine (“Fine”) (2011) and Dr. Lynn R. Webster (“Webster”)

        (2013), all of whose connections to the opioid manufacturers are well-documented as set forth

        below.

                    250.   Fishman, who also served as a KOL for Marketing Defendants and Purdue, stated

        that he would place the organization “at the forefront” of teaching that “the risks of addiction are

        . . . small and can be managed.”192

                    251.   AAPM has received over $2.2 million in funding since 2009 from opioid

        manufacturers. AAPM maintained a corporate relations council, whose members paid $25,000

        per year (on top of other funding) to participate. The benefits included allowing members to




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        present educational programs at off-site dinner symposia in connection with AAPM’s marquee

        event – its annual meeting held in Palm Springs, California, or other resort locations.

                    252.   More specifically, Purdue paid $725,584.95 from 2012-2017 to AAPM.193

        Janssen paid $83,975 from 2012-2017 to AAPM.194 Insys paid $57,750 from 2012-2017 to

        AAPM.195 Endo funded AAPM CMEs. Teva is on AAPM’s corporate relations council.

                    253.   As to APS, Purdue paid $542,259.52 from 2012-2017.196 Janssen paid $88,500

        from 2012-2017.197 Insys paid $22,965 from 2012-2017.198


        192
           Interview by Paula Moyer with Scott M. Fishman, M.D., Professor of Anesthesiology and
        Pain Medicine, Chief of the Division of Pain Medicine, Univ. of Cal., Davis (2005), available
        at http://www.medscape.org/viewarticle/500829.
                                                                                                               COM : 000181 of 000380




        193
              Id.
        194
              Fueling an Epidemic, supra n. 182.
        195
              Id.


                                                        163
Filed                      20-CI-00151   06/08/2020           Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




                    254.   AAPM describes its annual meeting as an “exclusive venue” for offering CME




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000182 of 000441
        programs to doctors. Membership in the corporate relations council also allows drug company

        executives and marketing staff to meet with AAPM executive committee members in small

        settings. Defendants Endo, Purdue, and Cephalon were members of the council and presented

        deceptive programs to doctors who attended this annual event. The conferences sponsored by

        AAPM heavily emphasized CME sessions on opioids – 37 out of roughly 40 at one conference

        alone.

                    255.   AAPM’s staff understood that they and their industry funders were engaged in a

        common task. Defendants were able to influence AAPM through both their significant and

        regular funding and the leadership of pro-opioid KOLs within the organization.

                    256.   In 1996, AAPM and APS jointly issued a consensus statement, “The Use of




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Opioids for the Treatment of Chronic Pain,” which endorsed opioids to treat chronic pain and

        claimed that the risk of a patients’ addiction to opioids was low. Dr. David Haddox, who co-

        authored the AAPM/APS statement, was a paid speaker for Purdue at the time. Dr. Portenoy was

        the sole consultant. The consensus statement remained on AAPM’s website until 2011.

                    257.   AAPM and APS issued their own guidelines in 2009 (“2009 Guidelines”) AAPM,

        with the assistance, prompting, involvement, and funding of Defendants, issued the treatment

        guidelines discussed herein, and continued to recommend the use of opioids to treat chronic pain.

        Fourteen of the 21 panel members who drafted the 2009 Guidelines, including KOL Dr. Fine,

                                                                                                            COM : 000182 of 000380




        196
              Id.
        197
              Id.
        198
              Id.


                                                         164
Filed                      20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        received support from Janssen, Cephalon, Endo, and Purdue. Of these individuals, six received




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000183 of 000441
        support from Purdue, eight from Teva, nine from Janssen, and nine from Endo.

                  258.   Dr. Gilbert Fanciullo, now retired as a professor at Dartmouth College’s Geisel

        School of Medicine, who served on the AAPM/APS Guidelines panel, has since described them

        as “skewed” by drug companies and “biased in many important respects,” including the high

        presumptive maximum dose, lack of suggested mandatory urine toxicology testing, and claims of

        a low risk of addiction.

                  259.   The 2009 Guidelines have been a particularly effective channel of deception.

        They have influenced not only treating physicians, but also the scientific literature on opioids;

        they were reprinted in the Journal of Pain, have been cited hundreds of times in academic

        literature, were disseminated during the relevant time period, and were and are available online.




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Treatment guidelines are especially influential with primary care physicians and family doctors

        to whom Marketing Defendants and Purdue promoted opioids, and whose lack of specialized

        training in pain management and opioids makes them more reliant on, and less able to evaluate,

        these guidelines.

                  260.   For that reason, the CDC has recognized that treatment guidelines can “change

        prescribing practices.”199

                  261.   The 2009 Guidelines are relied upon by doctors, especially general practitioners

        and family doctors who have no specific training in treating chronic pain.

                  262.   The Marketing Defendants and Purdue widely cited and promoted the 2009

        Guidelines without disclosing the lack of evidence to support their conclusions, their
                                                                                                            COM : 000183 of 000380




        involvement in the development of the Guidelines or their financial backing of the authors of


        199
              Dowell, CDC Guideline, supra n. 24.


                                                       165
Filed                    20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        these Guidelines. For example, a speaker presentation prepared by Endo in 2009 titled The Role




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000184 of 000441
        of Opana ER in the Management of Moderate to Severe Chronic Pain relies on the AAPM/APS

        2009 Guidelines while omitting their disclaimer regarding the lack of evidence for

        recommending the use of opioids for chronic pain.

                               c.     Federation of State Medical Boards

               263.    The Federation of State Medical Boards (“FSMB”) is a trade organization

        representing the various state medical boards in the United States. The state boards that comprise

        the FSMB membership have the power to license doctors, investigate complaints, and discipline

        physicians.

               264.    The FSMB finances opioid- and pain-specific programs through grants from

        Defendants.




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               265.    Since 1998, the FSMB has been developing treatment guidelines for the use of

        opioids for the treatment of pain. The 1998 version, Model Guidelines for the Use of Controlled

        Substances for the Treatment of Pain (“1998 Guidelines”) was produced “in collaboration with

        pharmaceutical companies.” The 1998 Guidelines—that the pharmaceutical companies helped

        author—taught not that opioids could be appropriate in only limited cases after other treatments

        had failed, but that opioids were “essential” for treatment of chronic pain, including as a first

        prescription option.

               266.    A 2004 iteration of the 1998 Guidelines and the 2007 book, Responsible Opioid

        Prescribing, also made the same claims as the 1998 Guidelines. These guidelines were posted

        online and were available to and intended to reach physicians nationwide, including in Kentucky.
                                                                                                             COM : 000184 of 000380




                                                       166
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               267.    FSMB’s 2007 publication Responsible Opioid Prescribing was backed largely by




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000185 of 000441
        drug manufacturers, including Purdue, Endo and Cephalon. Purdue paid $100,000 for printing

        and distribution of FSMB’s Guidelines.200

               268.    The publication also received support from the American Pain Foundation (APF)

        and the American Academy of Pain Medicine (AAPM). The publication was written by Dr.

        Fishman, and Dr. Fine served on the Board of Advisors. In all, 163,131 copies of Responsible

        Opioid Prescribing were distributed by state medical boards.201 The FSMB website describes the

        book as “the leading continuing medical education (CME) activity for prescribers of opioid

        medications.” This publication asserted that opioid therapy to relieve pain and improve function

        is a legitimate medical practice for acute and chronic pain of both cancer and non-cancer origins;

        that pain is under-treated, and that patients should not be denied opioid medications except in




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        light of clear evidence that such medications are harmful to the patient.202

               269.    The Marketing Defendants and Purdue relied on the 1998 Guidelines to convey

        the alarming message that “under-treatment of pain” would result in official discipline, but no

        discipline would result if opioids were prescribed as part of an ongoing patient relationship and

        prescription decisions were documented. FSMB turned doctors’ fear of discipline on its head:

        doctors, who used to believe that they would be disciplined if their patients became addicted to




        200
           John Fauber, Follow the Money: Pain, Policy, and Profit, MILWAUKEE JOURNAL
        SENTINEL/MEDPAGE TODAY (Feb. 19, 2012), available at
        https://www.medpagetoday.com/neurology/painmanagement/31256.
                                                                                                             COM : 000185 of 000380



        201
           Email from Dr. Scott Fishman to Charles Ornstein, ProPublica (Dec. 15, 2011), available at
        https://assets.documentcloud.org/documents/279033/fishman-responses-to-propublica.pdf.
        202
           Scott M. Fishman, Responsible Opioid Prescribing: A Physician’s Guide 8-9 (Waterford
        Life Sciences 2007).


                                                        167
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020           Penny Adams Castle, Johnson Circuit Clerk




        opioids, were taught instead that they would be punished if they failed to prescribe opioids to




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000186 of 000441
        their patients with chronic pain.

                    270.   Dr. Fishman said that he did not receive any payments from FSMB or any

        royalties from the publisher because he wanted to avoid the perception of a potential conflict of

        interest in his authorship of the book or for the ongoing efforts of FSMB. This is because prior to

        2011, he had been scrutinized for his involvement with the front groups/manufacturers and

        accepting payments.203

                    271.   The Manufacturing Defendants made additional contributions to the FSMB to

        further their misleading advertising. For example, Purdue paid FSMB $822,400.06 over 8

        years.204 Cephalon paid FSMB $180,000 over a 3-year period 2007-2008, and 2011.205 Endo

        paid FSMB $371,620 over a 5-year period.206 Mallinckrodt paid FSMB $100,000 in 2011.207




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                                  d.     The Alliance for Patient Access

                    272.   Founded in 2006, the Alliance for Patient Access (“APA”) is a self-described

        patient advocacy and health professional organization that styles itself as “a national network of

        physicians dedicated to ensuring patient access to approved therapies and appropriate clinical




        203
           Email from Dr. Scott Fishman to Charles Ornstein, ProPublica (Dec. 15, 2011), available at
        https://assets.documentcloud.org/documents/279033/fishman-responses-to-propublica.pdf.
        204
           Letter from Humayun J. Chaudhry, President and CEO, FSMB, to the Hon. Max Baucus and
        Hon. Charles Grassley, U.S. Senate (June 8, 2012), available at
        https://www.documentcloud.org/documents/3109089-FSMB-Response-Letter-to-US-
        Senate.html.
                                                                                                              COM : 000186 of 000380




        205
              Id.
        206
              Id.
        207
              Id.


                                                        168
Filed                      20-CI-00151   06/08/2020           Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        care.”208 It is run by Woodberry Associates LLC, a lobbying firm that was also established in




                                                                                                          5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000187 of 000441
        2006.209 As of June 2017, the APA listed 30 “Associate Members and Financial Supporters.”

        The list includes J&J, Endo, Mallinckrodt, Purdue and Cephalon.

               273.   APA’s board members have also directly received substantial funding from

        pharmaceutical companies.210 For instance, board vice president Dr. Srinivas Nalamachu

        (“Nalamachu”), who practices in Kansas, received more than $800,000 from 2013 through 2015

        from pharmaceutical companies—nearly all of it from manufacturers of opioids or drugs that

        treat opioids’ side effects, including from defendants Endo, Purdue and Cephalon, and nonparty

        Insys. Nalamachu’s clinic was raided by FBI agents in connection with an investigation of Insys

        and its payment of kickbacks to physicians who prescribed Subsys.211 Other board members

        include Dr. Robert A. Yapundich from North Carolina, who received $215,000 from 2013




                                                                                                          Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        through 2015 from pharmaceutical companies, including payments by defendants Cephalon and

        Mallinckrodt; Dr. Jack D. Schim from California, who received more than $240,000 between

        2013 and 2015 from pharmaceutical companies, including defendants Endo, Mallinckrodt and


        208
           The Alliance for Patient Access, About AfPA, available at
        http://allianceforpatientaccess.org/about-afpa/#membership (last accessed August 1, 2018).
        References herein to APA include two affiliated groups: the Global Alliance for Patient Access
        and the Institute for Patient Access.
        209
           Mary Chris Jaklevic, Non-profit Alliance for Patient Access uses journalists and politicians
        to push Big Pharma’s agenda, Health News Review (Oct. 2, 2017), available at
        https://www.healthnewsreview.org/2017/10/non-profit-alliance-patient-access-uses-journalists-
        politicians-push-big-pharmas-agenda/ (“Jaklevic, Non-profit Alliance for Patient Access”).
        210
            All information concerning pharmaceutical company payments to doctors in this paragraph
        is from ProPublica’s Dollars for Docs database, available at
                                                                                                          COM : 000187 of 000380




        https://projects.propublica.org/docdollars/.
        211
           Andy Marso, FBI seizes records of Overland Park pain doctor tied to Insys, KANSAS CITY
        STAR (July 19, 2017), available at http://www.kansascity.com/news/business/health-
        care/article162569383.html.


                                                      169
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        Cephalon; Dr. Howard Hoffberg from Maryland, who received $153,000 between 2013 and




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000188 of 000441
        2015 from pharmaceutical companies, including defendants Endo, Purdue, Mallinckrodt,

        Cephalon, and nonparty Insys; and Dr. Robin K. Dore from California, who received $700,000

        between 2013 and 2015 from pharmaceutical companies.

                  274.    Among its activities, APA issued a “white paper” titled “Prescription Pain

        Medication: Preserving Patient Access While Curbing Abuse.”212 Among other things, the white

        paper criticizes prescription monitoring programs, purporting to express concern that they are

        burdensome, not user friendly, and of questionable efficacy:

                          Prescription monitoring programs that are difficult to use and cumbersome
                          can place substantial burdens on physicians and their staff, ultimately
                          leading many to stop prescribing pain medications altogether. This forces
                          patients to seek pain relief medications elsewhere, which may be much
                          less convenient and familiar and may even be dangerous or illegal.




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                          ***

                          In some states, physicians who fail to consult prescription monitoring
                          databases before prescribing pain medications for their patients are subject
                          to fines; those who repeatedly fail to consult the databases face loss of
                          their professional licensure. Such penalties seem excessive and may
                          inadvertently target older physicians in rural areas who may not be facile
                          with computers and may not have the requisite office staff. Moreover,
                          threatening and fining physicians in an attempt to induce compliance with
                          prescription monitoring programs represents a system based on
                          punishment as opposed to incentives. . . .

                          We cannot merely assume that these programs will reduce prescription
                          pain medication use and abuse.213




        212
           Institute for Patient Access, Prescription Pain Medication: Preserving Patient Access While
                                                                                                            COM : 000188 of 000380




        Curbing Abuse, (Oct. 2013), available at
        http://1yh21u3cjptv3xjder1dco9mx5s.wpengine.netdna-cdn.com/wp-
        content/uploads/2013/01/PT_White-Paper_Finala.pdf.
        213
              Id. at 4-5 (footnote omitted).


                                                          170
Filed                    20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                       20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                   275.     The white paper also purports to express concern about policies that have been




                                                                                                                 5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000189 of 000441
        enacted in response to the prevalence of pill mills:

                            Although well intentioned, many of the policies designed to address this
                            problem have made it difficult for legitimate pain management centers to
                            operate. For instance, in some states, [pain management centers] must be
                            owned by physicians or professional corporations, must have a Board
                            certified medical director, may need to pay for annual inspections, and are
                            subject to increased record keeping and reporting requirements. . . . [I]t is
                            not even certain that the regulations are helping prevent abuses.214

                   276.     In addition, in an echo of earlier industry efforts to push back against what they

        termed “opiophobia,” the white paper laments the stigma associated with prescribing and taking

        pain medication:

                            Both pain patients and physicians can face negative perceptions and
                            outright stigma. When patients with chronic pain can’t get their
                            prescriptions for pain medication filled at a pharmacy, they may feel like




                                                                                                                 Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                            they are doing something wrong – or even criminal. . . . Physicians can
                            face similar stigma from peers. Physicians in non-pain specialty areas
                            often look down on those who specialize in pain management – a situation
                            fueled by the numerous regulations and fines that surround prescription
                            pain medications.215

                   277.     In conclusion, the white paper states that “[p]rescription pain medications, and

        specifically opioids, can provide substantial relief for people who are recovering from surgery,

        afflicted by chronic painful diseases, or experiencing pain associated with other conditions that

        does not adequately respond to over-the-counter drugs.”216

                   278.     The APA also issues “Patient Access Champion” financial awards to members of

        Congress, including 50 such awards in 2015. The awards were funded by a $7.8 million donation
                                                                                                                 COM : 000189 of 000380




        214
              Id. at 5-6.
        215
              Id. at 6.
        216
              Id. at 7.


                                                            171
Filed                       20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        from unnamed donors. While the awards are ostensibly given for protecting patients’ access to




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000190 of 000441
        Medicare and are thus touted by their recipients as demonstrating a commitment to protecting the

        rights of senior citizens and the middle class, they were generally given to members of Congress

        who supported the APA’s agenda.217

                  279.   The APA also lobbies Congress directly. In 2015, the APA signed onto a letter

        supporting legislation proposed to limit the ability of the DEA to police pill mills by enforcing

        the “suspicious orders” provision of the Comprehensive Drug Abuse Prevention and Control Act

        of 1970, 21 U.S.C. § 801, et seq. (“CSA” or “Controlled Substances Act”).218 The AAPM is also

        a signatory to this letter. An internal DOJ memo stated that the proposed bill “‘could actually

        result in increased diversion, abuse, and public health and safety consequences’”219 and,

        according to DEA chief administrative law judge John J. Mulrooney (“Mulrooney”), the law




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        would make it “all but logically impossible” to prosecute manufacturers and distributors, like

        Defendants here, in the courts.220 The law passed both Houses of Congress and was signed into

        law in 2016.




        217
              Jaklevic, Non-profit Alliance for Patient Access, supra n. 209.
        218
           Letter from Alliance for Patient Access, et al., to Congressmen Tom Marino, Marsha
        Blackburn, Peter Welch, and Judy Chu (Jan. 26, 2015).
        219
           Bill Whitaker, Ex-DEA Agent: Opioid Crisis Fueled by Drug Industry and Congress, CBS
        NEWS (last updated Oct. 17, 2017), available at https://www.cbsnews.com/news/ex-dea-agent-
        opioid-crisis-fueled-by-drug-industry-and-congress/ (“Whitaker, Opioid Crisis Fueled by Drug
        Industry”).
                                                                                                            COM : 000190 of 000380




        220
           John J. Mulrooney, II & Katherine E. Legel, Current Navigation Points in Drug Diversion
        Law: Hidden Rocks in Shallow, Murky, Drug-Infested Waters, 101 Marquette L. Rev. 333
        (2017), available at https://www.documentcloud.org/documents/4108121-Marquette-Law-
        Review-Mulrooney-Legel.html.


                                                          172
Filed                    20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020               Penny Adams Castle, Johnson Circuit Clerk




                                  e.     The U.S. Pain Foundation




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000191 of 000441
                    280.   The U.S. Pain Foundation (“USPF”) was another Front Group with systematic

        connections and interpersonal relationships with the Marketing Defendants and Purdue. The

        USPF was one of the largest recipients of contributions from the Marketing Defendants and

        Purdue, collecting nearly $3 million in payments between 2012 and 2015 alone. 221 The USPF

        was also a critical component of the Marketing Defendants’ and Purdue’s lobbying efforts to

        reduce the limits on over-prescription. The U.S. Pain Foundation advertised its ties to the

        Marketing Defendants and Purdue, listing opioid manufacturers such as Pfizer, Teva, Assertio,

        Endo, Purdue, McNeil (i.e., Janssen), and Mallinckrodt as “Platinum,” “Gold,” and “Basic”

        corporate members.222 Industry Front Groups like the American Academy of Pain Management,

        the American Academy of Pain Medicine, the American Pain Society, and PhRMA are also




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        members of varying levels in the USPF.

                    281.   More specifically, Purdue paid $359,300 from 2012-2017;223 Janssen paid

        $41,500 from 2012-2017;224 and Insys paid $2,500,000 from 2012-2017 to the USPF.225

                                  f.     American Geriatrics Society

                    282.   The AGS was another Front Group with systematic connections and interpersonal

        relationships with the Marketing Defendants and Purdue. The AGS was a large recipient of

        contributions from the Marketing Defendants and Purdue, including Endo, Purdue and Janssen.

        221
              Fueling an Epidemic, supra n. 182, at p. 4.
        222
           Id. at 12; U.S. Pain Foundation, Transparency, available at
        https://uspainfoundation.org/transparency/. (last accessed on August 1, 2018).
                                                                                                              COM : 000191 of 000380




        223
              Id.
        224
              Id.
        225
              Id.


                                                            173
Filed                      20-CI-00151   06/08/2020               Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        AGS contracted with Purdue, Endo, and Janssen to disseminate guidelines regarding the use of




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000192 of 000441
        opioids for chronic pain in 2002 (The Management of Persistent Pain in Older Persons,

        hereinafter “2002 AGS Guidelines”) and 2009 (Pharmacological Management of Persistent Pain

        in Older Persons,226 hereinafter “2009 AGS Guidelines”). According to news reports, AGS has

        received at least $344,000 in funding from opioid manufacturers since 2009.227 AGS’s

        complicity in the common purpose with the Marketing Defendants and Purdue is evidenced by

        the fact that AGS internal discussions in August 2009 reveal that it did not want to receive up

        front funding from drug companies, which would suggest drug company influence, but would

        instead accept commercial support to disseminate pro-opioid publications.

                  283.   More specifically, Purdue paid $11,785 from 2012-2017228 and provided $40,000

        in “corporate roundtable dues” to AGS’s Health in Aging Foundation, a 501(c)(3) organization




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        affiliated with the group between 2012 and 2015.229

                  284.   The 2009 AGS Guidelines recommended that “[a]ll patients with moderate to

        severe pain . . . should be considered for opioid therapy.” The panel made “strong

        recommendations” in this regard despite “low quality of evidence” and concluded that the risk of




        226
           Pharmacological Management of Persistent Pain in Older Persons, 57 J. Am. Geriatrics
        Soc’y 1331 (2009), available at https://www.ncbi.nlm.nih.gov/pubmed/19573219 (last accessed
        on August 1, 2018) (“2009 AGS Guidelines”).
        227
            John Fauber & Ellen Gabler, Narcotic Painkiller Use Booming Among Elderly, MILWAUKEE
        J. SENTINEL (May 30, 2012), available at
        https://www.medpagetoday.com/geriatrics/painmanagement/32967 (“Narcotic Painkiller Use
        Booming Among Elderly”).
                                                                                                           COM : 000192 of 000380




        228
              Fueling an Epidemic, supra n. 182.
        229
           Letter from Nancy E. Lundebjerg, Chief Executive Office, American Geriatrics Society, to
        Sen. Claire McCaskill (Oct. 11, 2017).


                                                      174
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        addiction is manageable for patients, even with a prior history of drug abuse.230 These Guidelines




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000193 of 000441
        further recommended that “the risks [of addiction] are exceedingly low in older patients with no

        current or past history of substance abuse.” These recommendations are not supported by any

        study or other reliable scientific evidence. Nevertheless, they have been cited over 500 times in

        Google Scholar (which allows users to search scholarly publications that would be have been

        relied on by researchers and prescribers) since their 2009 publication and as recently as this year.

                  285.   One panel member, Dr. Joel Saper, Clinical Professor of Neurology at Michigan

        State University and founder of the Michigan Headache & Neurological Institute, resigned from

        the panel because of his concerns that the Guidelines were influenced by contributions that drug

        companies, including Purdue, Endo, Janssen, and Teva, made to the sponsoring organizations

        and committee members.




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                  286.   Dr. Bruce Farrell was an AGS task force chairman for the 2009 Guidelines, but

        was also a paid speaker for Endo, and he helped conduct a CME for treating osteoarthritis pain,

        which was funded by Purdue.231

                  287.   Representatives of the Marketing Defendants and Purdue, often at informal

        meetings at conferences, suggested activities, lobbying efforts and publications for AGS to

        pursue. AGS then submitted grant proposals seeking to fund these activities and publications,

        knowing that drug companies would support projects conceived as a result of these

        communications.

                                                                                                               COM : 000193 of 000380




        230
              2009 AGS Guidelines, supra n. 226, at 1342.
        231
              Narcotic Painkiller Use Booming Among Elderly, supra n. 227.


                                                        175
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




                  288.   Members of AGS Board of Directors were doctors who were on the Marketing




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000194 of 000441
        Defendants’ and Purdue’s payrolls, either as consultants or as speakers for medical events. As

        described below, many of the KOLs also served in leadership positions within the AGS.

                                g.     American Chronic Pain Association

                  289.   The Manufacturer Defendants also made substantial payments to the American

        Chronic Pain Association (“ACPA”). Founded in 1980, the ACPA offers support and education

        for people suffering with chronic pain.

                  290.   Contributions to the ACPA from the Manufacturing Defendants include $312,470

        from Purdue and $50,000 from Janssen from 2012-2017.232 Between 2013 and 2016, 10

        members of ACPA’s Advisory Board received more than $140,000 from opioid manufacturers,

        including Endo.




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                         3.     The Marketing Defendants and Purdue Deceptively Paid KOLs to
                                Promote Opioid Use

                  291.   To falsely promote their opioids, the Marketing Defendants and Purdue paid and

        cultivated a select circle of doctors who were chosen and sponsored by the Marketing

        Defendants and Purdue for their supportive messages. As set forth below, pro-opioid doctors

        have been at the hub of the Marketing Defendants’ and Purdue’s well-funded, pervasive

        marketing scheme since its inception and were used to create the grave misperception that

        science and legitimate medical professionals favored the wider and broader use of opioids. These

        doctors include Dr. Russell Portenoy, Dr. Lynn Webster, Dr. Perry Fine and Dr. Scott Fishman.

                  292.   Although these KOLs were funded by the Marketing Defendants and Purdue, the
                                                                                                           COM : 000194 of 000380



        KOLs were used extensively to present the appearance that unbiased and reliable medical



        232
              Fueling an Epidemic, supra n. 182.


                                                       176
Filed                    20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        research supporting the broad use of opioid therapy for chronic pain had been conducted and was




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000195 of 000441
        being reported on by independent medical professionals.

               293.    As the Marketing Defendants’ and Purdue’s false marketing scheme picked up

        steam, these pro-opioid KOLs wrote, consulted on, edited, and lent their names to books and

        articles, and gave speeches and CMEs supportive of opioid therapy for chronic pain. They served

        on committees that developed treatment guidelines that strongly encouraged the use of opioids to

        treat chronic pain and they were placed on boards of pro-opioid advocacy groups and

        professional societies that developed, selected, and presented CMEs.

               294.    Through use of their KOLs and strategic placement of these KOLs throughout

        every critical distribution channel of information within the medical community, the Marketing

        Defendants and Purdue were able to exert control of each of these modalities through which




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        doctors receive their information.

               295.    In return for their pro-opioid advocacy, the Marketing Defendants’ and Purdue’s

        KOLs received money, prestige, recognition, research funding, and avenues to publish. For

        example, Dr. Webster has received funding from Endo, Purdue, and Cephalon. Dr. Fine has

        received funding from Janssen, Cephalon, Endo, and Purdue.

               296.    The Marketing Defendants and Purdue carefully vetted their KOLs to ensure that

        they were likely to remain on-message and supportive of the Marketing Defendants’ and

        Purdue’s agenda. The Marketing Defendants and Purdue also kept close tabs on the content of

        the materials published by these KOLs. Of course, the Marketing Defendants and Purdue also

        kept these KOLs well-funded enabling them to push the Marketing Defendants’ and Purdue’s
                                                                                                           COM : 000195 of 000380




        deceptive message out to the medical community.




                                                      177
Filed                 20-CI-00151     06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




               297.    Once the Marketing Defendants and Purdue identified and funded KOLs and




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000196 of 000441
        those KOLs began to publish “scientific” papers supporting the Marketing Defendants’ and

        Purdue’s false position that opioids were safe and effective for treatment of chronic pain, the

        Marketing Defendants and Purdue poured significant funds and resources into a marketing

        machine that widely cited and promoted their KOLs and studies or articles by their KOLs to

        drive prescriptions of opioids for chronic pain. The Marketing Defendants and Purdue cited to,

        distributed, and marketed these studies and articles by their KOLs as if they were independent

        medical literature so that it would be well-received by the medical community. By contrast, the

        Marketing Defendants and Purdue did not support, acknowledge, or disseminate the truly

        independent publications of doctors critical of the use of chronic opioid therapy.

               298.    In their promotion of the use of opioids to treat chronic pain, the Marketing




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Defendants’ and Purdue’s KOLs knew that their statements were false and misleading, or they

        recklessly disregarded the truth in doing so, but they continued to publish their misstatements to

        benefit themselves and the Marketing Defendants and Purdue.

                              a.      Dr. Russell Portenoy

               299.    In 1986, Dr. Russell Portenoy, who later became Chairman of the Department of

        Pain Medicine and Palliative Care at Beth Israel Medical Center in New York while at the same

        time serving as a top spokesperson for drug companies, published an article reporting that “[f]ew

        substantial gains in employment or social function could be attributed to the institution of opioid

        therapy.”233                                                                                          COM : 000196 of 000380




        233
           Russell Portenoy & Kathy Foley, Chronic Use of Opioid Analgesics in Non-Malignant Pain:
        Report of 38 cases, 25(2) Pain 171 (1986), available at
        https://www.ncbi.nlm.nih.gov/pubmed/2873550.


                                                       178
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                    300.   Writing in 1994, Dr. Portenoy described the prevailing attitudes regarding the




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000197 of 000441
        dangers of long-term use of opioids:

                    The traditional approach to chronic non-malignant pain does not accept the long-
                    term administration of opioid drugs. This perspective has been justified by the
                    perceived likelihood of tolerance, which would attenuate any beneficial effects
                    over time, and the potential for side effects, worsening disability, and addiction.
                    According to conventional thinking, the initial response to an opioid drug may
                    appear favorable, with partial analgesia and salutary mood changes, but adverse
                    effects inevitably occur thereafter. It is assumed that the motivation to improve
                    function will cease as mental clouding occurs and the belief takes hold that the
                    drug can, by itself, return the patient to a normal life. Serious management
                    problems are anticipated, including difficulty in discontinuing a problematic
                    therapy and the development of drug seeking behavior induced by the desire to
                    maintain analgesic effects, avoid withdrawal, and perpetuate reinforcing psychic
                    effects. There is an implicit assumption that little separates these outcomes from
                    the highly aberrant behaviors associated with addiction.234

        (emphasis added). According to Dr. Portenoy, the foregoing problems could constitute




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        “compelling reasons to reject long-term opioid administration as a therapeutic strategy in all but

        the most desperate cases of chronic nonmalignant pain.”235

                    301.   Despite having taken this position on long-term opioid treatment, Dr. Portenoy

        ended up becoming a spokesperson for Purdue and Marketing Defendants, promoting the use of

        prescription opioids and minimizing their risks. A respected leader in the field of pain treatment,

        Dr. Portenoy was highly influential. Dr. Andrew Kolodny, cofounder of Physicians for

        Responsible Opioid Prescribing, described him “lecturing around the country as a religious- like

        figure. The megaphone for Portenoy is Purdue, which flies in people to resorts to hear him speak.


                                                                                                              COM : 000197 of 000380



        234
           Russell Portenoy, Opioid Therapy for Chronic Nonmalignant Pain: Current Status, 1
        Progress in Pain Res. & Mgmt., 247-287 (H.L. Fields and J.C. Liebeskind eds., 1994) (emphasis
        added).
        235
              Id.


                                                           179
Filed                      20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                       20-CI-00151   06/08/2020          Penny Adams Castle, Johnson Circuit Clerk




        It was a compelling message: ‘Docs have been letting patients suffer; nobody really gets




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000198 of 000441
        addicted; it’s been studied.’”236

                  302.      As one organizer of CME seminars who worked with Portenoy and Purdue

        pointed out, “had Portenoy not had Purdue’s money behind him, he would have published some

        papers, made some speeches, and his influence would have been minor. With Purdue’s millions

        behind him, his message, which dovetailed with their marketing plans, was hugely magnified.”237

                  303.      Dr. Portenoy was also a critical component of the Marketing Defendants’ and

        Purdue’s control over their Front Groups. Specifically, Dr. Portenoy sat as a Director on the

        board of the APF. He was also the President of the APS.

                  304.      In recent years, some of the Marketing Defendants’ and Purdue’s KOLs have

        conceded that many of their past claims in support of opioid use lacked evidence or support in




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        the scientific literature.238 Dr. Portenoy has now admitted that he minimized the risks of

        opioids,239 and that he “gave innumerable lectures in the late 1980s and ‘90s about addiction that




        236
              Dreamland, supra n. 2, at 314.
        237
              Id. at 136.
        238
           See, e.g., John Fauber, Painkiller boom fueled by networking, MILWAUKEE JOURNAL
        SENTINEL (Feb. 18, 2012), available at
        http://archive.jsonline.com/watchdog/watchdogreports/painkiller-boom-fueled-by-networking-
        dp3p2rn-139609053.html/ (reporting that a key Endo KOL acknowledged that opioid marketing
                                                                                                             COM : 000198 of 000380




        went too far).
        239
           Celine Gounder, Who Is Responsible for the Pain-Pill Epidemic?, THE NEW YORKER (Nov. 8,
        2013), available at https://www.newyorker.com/business/currency/who-is-responsible-for-the-
        pain-pill-epidemic (“Gounder, Who Is Responsible”).


                                                        180
Filed                       20-CI-00151   06/08/2020          Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        weren’t true.”240 He mused, “Did I teach about pain management, specifically about opioid




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000199 of 000441
        therapy, in a way that reflects misinformation? Well, against the standards of 2012, I guess I did .

        . .”241

                    305.   In a 2011 interview released by Physicians for Responsible Opioid Prescribing,

        Portenoy stated that his earlier work purposefully relied on evidence that was not “real” and left

        real evidence behind:

                    I gave so many lectures to primary care audiences in which the Porter and Jick
                    article was just one piece of data that I would then cite, and I would cite six,
                    seven, maybe ten different avenues of thought or avenues of evidence, none of
                    which represented real evidence, and yet what I was trying to do was to create a
                    narrative so that the primary care audience would look at this information in
                    [total] and feel more comfortable about opioids in a way they hadn’t before. In
                    essence this was education to destigmatize [opioids], and because the primary
                    goal was to destigmatize, we often left evidence behind.242




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                    306.   Several years earlier, when interviewed by journalist Barry Meier for his 2003

        book, Pain Killer, Dr. Portenoy was more direct: “It was pseudoscience. I guess I’m going to

        have always to live with that one.”243

                                  b.     Dr. Lynn Webster

                    307.   Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical Director

        of the Lifetree Clinical Research & Pain Clinic in Salt Lake City, Utah. Dr. Webster was

        240
           Thomas Catan & Evan Perez, A Pain-Drug Champion Has Second Thoughts, The Wall Street
        Journal (Dec. 17, 2012, 11:36am), available at
        https://www.wsj.com/articles/SB10001424127887324478304578173342657044604.
        241
              Id.
        242
            Harrison Jacobs, This one-paragraph letter may have launched the opioid epidemic,
        BUSINESS INSIDER (May 26, 2016), available at http://www.businessinsider.com/porter-and-jick-
                                                                                                               COM : 000199 of 000380




        letter-launched-the-opioid-epidemic-2016-5; Andrew Kolodny, Opioids for Chronic Pain:
        Addiction is NOT Rare, YouTube (Oct. 30, 2011), available at
        https://www.youtube.com/watch?v=DgyuBWN9D4w&feature=youtu.be.
        243
              Pain Killer, supra n. 109, at 277.


                                                          181
Filed                      20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020                 Penny Adams Castle, Johnson Circuit Clerk




        President in 2013 and was a board member of AAPM, a Front Group that ardently supported




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000200 of 000441
        chronic opioid therapy. He was a Senior Editor of Pain Medicine, the same journal that published

        Endo’s special advertising supplements touting Opana ER. Dr. Webster was the author of

        numerous CMEs sponsored by Cephalon, Endo, and Purdue. At the same time, Dr. Webster was

        receiving significant funding from Defendants (including nearly $2 million from Cephalon).

               308.    Dr. Webster created and promoted the Opioid Risk Tool, a five question, one-

        minute screening tool relying on patient self-reports that purportedly allows doctors to manage

        the risk that their patients will become addicted to or abuse opioids. The claimed ability to pre-

        sort patients likely to become addicted is an important tool in giving doctors confidence to

        prescribe opioids long-term, and for this reason, references to screening appear in various

        industry-supported guidelines. Versions of Dr. Webster’s Opioid Risk Tool (“ORT”) appear on,




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        or are linked to, websites run by Endo, Janssen, and Purdue. In 2011, Dr. Webster presented, via

        webinar, a program sponsored by Purdue titled, Managing Patient’s Opioid Use: Balancing the

        Need and the Risk. Dr. Webster recommended use of risk screening tools, urine testing, and

        patient agreements to prevent “overuse of prescriptions” and “overdose deaths.” This webinar

        was available to and was intended to reach doctors at hospitals such as Plaintiffs.

               309.    Dr. Webster was himself tied to numerous overdose deaths. He and the Lifetree

        Clinic were investigated by the DEA for overprescribing opioids after twenty patients died from

        overdoses. In keeping with the Marketing Defendants’ and Purdue’s promotional messages, Dr.

        Webster apparently believed the solution to patients’ tolerance or addictive behaviors was more

        opioids: he prescribed staggering quantities of pills.
                                                                                                             COM : 000200 of 000380




               310.    At an AAPM annual meeting held February 22 through 25, 2006, Cephalon

        sponsored a presentation by Webster and others titled, “Open-label study of fentanyl effervescent



                                                        182
Filed                  20-CI-00151    06/08/2020                 Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        buccal tablets in patients with chronic pain and breakthrough pain: Interim safety results.” The




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000201 of 000441
        presentation’s agenda description states: “Most patients with chronic pain experience episodes of

        breakthrough pain, yet no currently available pharmacologic agent is ideal for its treatment.” The

        presentation purports to cover a study analyzing the safety of a new form of fentanyl buccal

        tablets in the chronic pain setting and promises to show the “[i]nterim results of this study

        suggest that [fentanyl buccal] is safe and well-tolerated in patients with chronic pain and

        [breakthrough pain].” This CME effectively amounted to off-label promotion of Cephalon’s

        opioids, even though they were approved only for cancer pain.

               311.    Cephalon sponsored a CME written by Dr. Webster, Optimizing Opioid

        Treatment for Breakthrough Pain, offered by Medscape, LLC from September 28, 2007 through

        December 15, 2008. The CME taught that non-opioid analgesics and combination opioids




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        containing non-opioids such as aspirin and acetaminophen are less effective at treating

        breakthrough pain because of dose limitations on the non-opioid component.

                              c.      Dr. Perry Fine

               312.    Dr. Perry Fine’s ties to the Marketing Defendants and Purdue have been well

        documented. He has authored articles and testified in court cases and before state and federal

        committees, and he, too, has argued against legislation restricting high-dose opioid prescription

        for non-cancer patients. He has served on Purdue’s advisory board, provided medical legal

        consulting for Janssen, and participated in CME activities for Endo, along with serving in these

        capacities for several other drug companies. He co-chaired the APS-AAPM Opioid Guideline             COM : 000201 of 000380




                                                       183
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        Panel, served as treasurer of the AAPM from 2007 to 2010 and as president of that group from




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000202 of 000441
        2011 to 2013, and was also on the board of directors of APF.244

               313.    Multiple videos feature Dr. Fine’s delivering educational talks about prescription

        opioids. He even testified at trial that the 1,500 pills a month prescribed to celebrity Anna Nicole

        Smith before her death for pain did not make her an addict.

               314.    Dr. Fine has also acknowledged having failed to disclose numerous conflicts of

        interest. For example, Dr. Fine failed to fully disclose payments received as required by his

        employer, the University of Utah—telling the university that he had received under $5,000 in

        2010 from Johnson & Johnson for providing “educational” services, but Johnson & Johnson’s

        website states that the company paid him $32,017 that year for consulting, promotional talks,

        meals and travel.245




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               315.    Dr. Fine and Dr. Portenoy co-wrote A Clinical Guide to Opioid Analgesia, in

        which they downplayed the risks of opioid treatment, such as respiratory depression and

        addiction:

               At clinically appropriate doses . . . respiratory rate typically does not decline.
               Tolerance to the respiratory effects usually develops quickly, and doses can be
               steadily increased without risk.

               Overall, the literature provides evidence that the outcomes of drug abuse and
               addiction are rare among patients who receive opioids for a short period (i.e., for




        244
           Scott M. Fishman, MD, Incomplete Financial Disclosures in a Letter on Reducing Opioid
        Abuse and Diversion, 306 (13) JAMA 1445 (Sept. 20, 2011), available at
        https://jamanetwork.com/journals/jama/article-abstract/1104464?redirect=true.
                                                                                                               COM : 000202 of 000380




        245
           Tracy Weber & Charles Ornstein, Two Leaders in Pain Treatment Have Long Ties to Drug
        Industry, ProPublica (Dec. 23, 2011, 2:14 PM), available at
        https://www.propublica.org/article/two-leaders-in-pain-treatment-have-long-ties-to-drug-
        industry.


                                                        184
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                    acute pain) and among those with no history of abuse who receive long-term




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000203 of 000441
                    therapy for medical indications.246

                    316.   In November 2010, Dr. Fine and others published an article presenting the results

        of another Cephalon-sponsored study titled “Long-Term Safety and Tolerability of Fentanyl

        Buccal Tablet for the Treatment of Breakthrough Pain in Opioid-Tolerant Patients with Chronic

        Pain: An 18-Month Study.”247 In that article, Dr. Fine explained that the 18-month “open-label”

        study “assessed the safety and tolerability of FBT [Fentora] for the [long-term] treatment of BTP

        in a large cohort . . . of opioid-tolerant patients receiving around-the-clock . . . opioids for non-

        cancer pain.”248 The article acknowledged that: (a) “[t]here has been a steady increase in the use

        of opioids for the management of chronic non-cancer pain over the past two decades”; (b) the

        “widespread acceptance” had led to the publishing of practice guidelines “to provide evidence-




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        and consensus-based recommendations for the optimal use of opioids in the management of

        chronic pain”; and (c) those guidelines lacked “data assessing the long-term benefits and harms

        of opioid therapy for chronic pain.”249

                    317.   The article concluded: “[T]he safety and tolerability profile of FBT in this study

        was generally typical of a potent opioid. The [adverse events] observed were, in most cases,




        246
           Perry G. Fine, MD and Russell K. Portenoy, MD, A Clinical Guide to Opioid Analgesia 20
        and 34, McGraw-Hill Companies (2004), available at
        http://www.thblack.com/links/RSD/OpioidHandbook.pdf.
        247
           Perry G. Fine, et al., Long-Term Safety and Tolerability of Fentanyl Buccal Tablet for the
        Treatment of Breakthrough Pain in Opioid-Tolerant Patients with Chronic Pain: An 18-Month
                                                                                                                COM : 000203 of 000380




        Study, 40(5) J. Pain & Symptom Management 747-60 (Nov. 2010).
        248
              Id.
        249
              Id.


                                                          185
Filed                      20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        predictable, manageable, and tolerable.” They also conclude that the number of abuse-related




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000204 of 000441
        events was “small.”250

                    318.   Multiple videos feature Dr. Fine delivering educational talks about the drugs. In

        one video from 2011 titled “Optimizing Opioid Therapy,” he sets forth a “Guideline for Chronic

        Opioid Therapy” discussing “opioid rotation” (switching from one opioid to another) not only

        for cancer patients, but also for non-cancer patients, and suggests it may take four or five

        switches over a person’s “lifetime” to manage pain.251 He states the “goal is to improve

        effectiveness which is different from efficacy and safety.” Rather, for chronic pain patients,

        effectiveness “is a balance of therapeutic good and adverse events over the course of years.”252

        The entire program assumes that opioids are appropriate treatment over a “protracted period of

        time” and even over a patient’s entire “lifetime.” He even suggests that opioids can be used to




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        treat sleep apnea. He further states that the associated risks of addiction and abuse can be

        managed by doctors and evaluated with “tools,” but leaves that for “a whole other lecture.”253

                                  e.     Dr. Scott Fishman

                    319.   Dr. Scott Fishman is a physician whose ties to the opioid drug industry are

        manifold. He has served as an APF board member and as president of the AAPM, and has

        participated yearly in numerous CME activities for which he received “market rate honoraria.”

        As discussed below, he has authored publications, including the seminal guides on opioid



        250
              Id.
        251
           Perry A. Fine, M.D., Safe and Effective Opioid Rotation, YouTube (Nov. 8, 2012),
                                                                                                               COM : 000204 of 000380




        https://www.youtube.com/watch?v=_G3II9yqgXI
        252
              Id.
        253
              Id.


                                                          186
Filed                      20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        prescribing, which were funded by the Marketing Defendants and Purdue. He has also worked to




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000205 of 000441
        oppose legislation requiring doctors and others to consult pain specialists before prescribing high

        doses of opioids to non- cancer patients. He has himself acknowledged his failure to disclose all

        potential conflicts of interest in a letter in the Journal of the American Medical Association titled

        “Incomplete Financial Disclosures in a Letter on Reducing Opioid Abuse and Diversion.”254

                    320.   Dr. Fishman authored a physician’s guide on the use of opioids to treat chronic

        pain titled “Responsible Opioid Prescribing,” in 2007 which promoted the notion that long-term

        opioid treatment was a viable and safe option for treating chronic pain.

                    321.   In 2012, Dr. Fishman updated the guide and continued emphasizing the

        “catastrophic” “under-treatment” of pain and the “crisis” such under-treatment created:

                    Given the magnitude of the problems related to opioid analgesics, it can be




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                    tempting to resort to draconian solutions: clinicians may simply stop prescribing
                    opioids, or legislation intended to improve pharmacovigilance may inadvertently
                    curtail patient access to care. As we work to reduce diversion and misuse of
                    prescription opioids, it’s critical to remember that the problem of unrelieved pain
                    remains as urgent as ever.255

                    322.   The updated guide still assures that “[o]pioid therapy to relieve pain and improve

        function is legitimate medical practice for acute and chronic pain of both cancer and non-cancer

        origins.”256

                    323.   In another guide by Dr. Fishman, he continues to downplay the risk of addiction:

        “I believe clinicians must be very careful with the label ‘addict.’ I draw a distinction between a



        254
            Incomplete Financial Disclosures in a Letter on Reducing Opioid Abuse and Diversion, supra
        n. 244.
                                                                                                                COM : 000205 of 000380




        255
          Scott M. Fishman, Responsible Opioid Prescribing: A Guide for Michigan Clinicians, 10-11
        (Waterford Life Sciences 2012).
        256
              Id.


                                                           187
Filed                      20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020          Penny Adams Castle, Johnson Circuit Clerk




        ‘chemical coper’ and an addict.”257 The guide also continues to present symptoms of addiction as




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000206 of 000441
        symptoms of “pseudoaddiction.”

                           4.     The Marketing Defendants and Purdue Also Spread Their Misleading
                                  Messages to Reputable Organizations

                    324.   The Defendants also manipulated reputable organizations like the Joint

        Commission on Accreditation of Healthcare Organizations (the “Joint Commission”) in order to

        further advance their unlawful marketing of opioids. The Joint Commission certifies over 21,000

        health care organizations and is the nation’s oldest and largest standards-setting and accrediting

        body in health care.258

                    325.   In 2000, Purdue sponsored a book through the Joint Commission which claimed

        “there is no evidence that addiction is a significant issue when persons are given opioids for pain




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        control.”259 It also called doctors’ concerns about addiction side effects “inaccurate and

        exaggerated.”260 Dr. David W. Baker, the Joint Commission’s executive vice president for health

        care quality evaluation, has acknowledged that “[t]he Joint Commission was one of the dozens of

        individual authors and organizations that developed educational materials for pain management

        that propagated this erroneous information.”261




        257
           Scott M. Fishman, Listening to Pain: A Physician’s Guide to Improving Pain Management
        Through Better Communication 45 (Oxford University Press 2012).
        258
           Joint Commission, FAQ Page, available at
        https://www.jointcommission.org/about/jointcommissionfaqs.aspx?CategoryId=10#2274 (last
        accessed August 1, 2018).
        259
           Sonia Moghe, Opioid history: From ‘wonder drug’ to abuse epidemic, CNN (Oct. 13, 2016),
                                                                                                              COM : 000206 of 000380




        available at https://www.cnn.com/2016/05/12/health/opioid-addiction-history/.
        260
              Id.
        261
              Id.


                                                       188
Filed                      20-CI-00151   06/08/2020          Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




                  326.   In 2001, due to the influence of the Marketing Defendants and Purdue, the Joint




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000207 of 000441
        Commission, along with the National Pharmaceutical Council (founded in 1953 and supported

        by the nation’s major research-based biopharmaceutical companies262) “introduced standards for

        [hospitals] to improve their care for patients with pain.” The new standards for hospitals put

        patient pain front and center as the “fifth vital sign.” This monograph, entitled Pain: Current

        Understanding of Assessment, Management and Treatments required assessment of pain in all

        patients.

                  327.   The Joint Commission’s first pain management standards placed responsibility for

        pain control on health care organizations (hospitals); and, emphasized the need for hospitals to

        do systematic assessments and use quantitative measures of pain which was consistent with the

        position of the Front Group APS.




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                  328.   As a result of the Marketing Defendants’ and Purdue’s efforts to manipulate the

        standard of care, many hospitals, including Plaintiffs, risked loss of their Joint Commission

        accreditation if they did not incorporate the “fifth vital sign” standard and put pain at the

        forefront of their treatment. Loss of accreditation by The Joint Commission can result in the loss

        of a huge amount of hospital resources to become reaccredited, despite having a patient

        satisfaction rating of 99% for the same period.263

                  329.   Since 2001, The Joint Commission standards relating to pain assessment and

        management have been revised to lessen emphasis on pain. However, the damage caused by the

        Marketing Defendants’ and Purdue’s marketing campaigns could not be undone. Dr. Baker                COM : 000207 of 000380



        262
              Currently funded by Johnson & Johnson, Purdue and Teva, among others.
        263
           Testimony of Tim Westlake, MD, FFSMB, FACEP, U.S. Senate Comm. on Homeland Sec.
        and Gov’t Affairs (Apr 15, 2016) available at
        https://www.hsgac.senate.gov/imo/media/doc/Testimony-Westlake-2016-04-15-REVISED.pdf.


                                                       189
Filed                    20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                   20-CI-00151   06/08/2020               Penny Adams Castle, Johnson Circuit Clerk




        explains that “the concept that iatrogenic addiction was rare and that long acting opioids were




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000208 of 000441
        less addictive had been greatly reinforced and widely repeated, and studies refuting these claims

        were not published until several years later.”

                        5.     The Marketing Defendants and Purdue Disseminated Their
                               Misrepresentations Through CME Programs


               330.     Now that the Marketing Defendants and Purdue had both a group of physician

        promoters and had built a false body of “literature,” Defendants needed to make sure their false

        marketing message was widely distributed.

               331.     One way the Marketing Defendants and Purdue aggressively distributed their

        false message was through countless CME programs.

               332.     Doctors are required to attend a certain number and, often, type of CME programs




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        each year as a condition of their licensure. These programs are generally delivered in person,

        often in connection with professional organizations’ conferences, online, or through written

        publications. Doctors rely on CMEs not only to satisfy licensing requirements, but also to get

        information on new developments in medicine or to deepen their knowledge in specific areas of

        practice. Because CMEs typically are taught by KOLs who are highly respected in their fields,

        and are thought to reflect these physicians’ medical expertise, they can be especially influential

        with doctors.

               333.     The countless doctors and other health care professionals who participate in

        accredited CMEs constitute an enormously important audience for opioid reeducation. As one

        target, Defendants aimed to reach general practitioners, whose broad area of practice and lack of
                                                                                                             COM : 000208 of 000380




        expertise and specialized training in pain management made them particularly dependent upon

        CMEs and, as a result, especially susceptible to the Marketing Defendants’ and Purdue’s

        deceptions.

                                                         190
Filed                   20-CI-00151   06/08/2020               Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020           Penny Adams Castle, Johnson Circuit Clerk




                    334.   The Marketing Defendants and Purdue sponsored CMEs that were delivered




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000209 of 000441
        thousands of times, promoting chronic opioid therapy and supporting and disseminating the

        deceptive and biased messages described in this Complaint. These CMEs, while often

        generically titled to relate to the treatment of chronic pain, focused on opioids to the exclusion of

        alternative treatments, inflated the benefits of opioids, and frequently omitted or downplayed

        their risks and adverse effects.

                    335.   Cephalon sponsored numerous CME programs, which were made widely

        available through organizations like Medscape, LLC (“Medscape”) and which disseminated false

        and misleading information to physicians across the country.

                    336.   Another Cephalon-sponsored CME presentation titled Breakthrough Pain:

        Treatment Rationale with Opioids was available on Medscape starting September 16, 2003 and




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        was given by a self-professed pain management doctor who “previously operated back, complex

        pain syndromes, the neuropathies, and interstitial cystitis.” He describes the pain process as a

        non-time-dependent continuum that requires a balanced analgesia approach using “targeted

        pharmaco therapeutics to affect multiple points in the pain-signaling pathway.”264 The doctor

        lists fentanyl as one of the most effective opioids available for treating breakthrough pain,

        describing its use as an expected and normal part of the pain management process.265 Nowhere in

        the CME is cancer or cancer-related pain even mentioned, despite FDA restrictions that fentanyl

        use be limited to cancer-related pain.

                                                                                                                COM : 000209 of 000380




        264
           Daniel S. Bennett, Breakthrough Pain: Treatment Rationale With Opioids, Medscape,
        available at http://www.medscape.org/viewarticle/461612 (last accessed August 1, 2018).
        265
              Id.


                                                        191
Filed                      20-CI-00151   06/08/2020           Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               337.    Teva paid to have a CME it sponsored, Opioid-Based Management of Persistent




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000210 of 000441
        and Breakthrough Pain, published in a supplement of Pain Medicine News in 2009. The CME

        instructed doctors that “clinically, broad classification of pain syndromes as either cancer- or

        non-cancer-related has limited utility” and recommended Actiq and Fentora for patients with

        chronic pain. The CME is still available online.

               338.    Responsible Opioid Prescribing was sponsored by Purdue, Endo and Teva. The

        FSMB website described it as the “leading continuing medical education (CME) activity for

        prescribers of opioid medications.” Endo sales representatives distributed copies of Responsible

        Opioid Prescribing with a special introductory letter from Dr. Fishman.

               339.    In all, more than 163,000 copies of Responsible Opioid Prescribing were

        distributed nationally.




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               340.    The American Medical Association (“AMA”) recognized the impropriety that

        pharmaceutical company-funded CMEs create, stating that support from drug companies with a

        financial interest in the content being promoted “creates conditions in which external interests

        could influence the availability and/or content” of the programs and urged that “[w]hen possible,

        CME[s] should be provided without such support or the participation of individuals who have

        financial interests in the education subject matter.”266

               341.    Physicians attended or reviewed CMEs sponsored by the Marketing Defendants

        during the relevant time period and were misled by them.

                                                                                                            COM : 000210 of 000380




        266
           Opinion 9.0115, Financial Relationships with Industry in CME, Am. Med. Ass’n (Nov.
        2011).




                                                         192
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               342.    By sponsoring CME programs put on by Front Groups like APF, AAPM, and




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000211 of 000441
        others, the Marketing Defendants and Purdue expected and understood that instructors would

        deliver messages favorable to them, as these organizations were dependent on the Marketing

        Defendants and Purdue for other projects. The sponsoring organizations honored this principle

        by hiring pro-opioid KOLs to give talks that supported chronic opioid therapy. Marketing

        Defendants and Purdue-driven content in these CMEs had a direct and immediate effect on

        prescribers’ views on opioids. Producers of CMEs and the Marketing Defendants and Purdue

        both measure the effects of CMEs on prescribers’ views on opioids and their absorption of

        specific messages, confirming the strategic marketing purpose in supporting them.

                       6.     The Marketing Defendants and Purdue Used “Branded” Advertising
                              to Promote Their Products to Doctors and Consumers




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               343.    The Marketing Defendants and Purdue engaged in widespread advertising

        campaigns touting the benefits of their branded drugs. The Marketing Defendants and Purdue

        published print advertisements in a broad array of medical journals, ranging from those aimed at

        specialists, such as the Journal of Pain and Clinical Journal of Pain, to journals with wider

        medical audiences, such as the Journal of the American Medical Association. The Marketing

        Defendants and Purdue collectively spent more than $14 million on medical journal advertising

        of opioids in 2011, nearly triple what they spent in 2001. The 2011 total includes $8.3 million by

        Purdue, $4.9 million by Janssen, and $1.1 million by Endo.

               344.    The Marketing Defendants and Purdue also targeted consumers in their

        advertising. They knew that physicians are more likely to prescribe a drug if a patient
                                                                                                             COM : 000211 of 000380




                                                       193
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020           Penny Adams Castle, Johnson Circuit Clerk




        specifically requests it.267 They also knew that this willingness to acquiesce to such patient




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000212 of 000441
        requests holds true even for opioids and for conditions for which they are not approved.268

        Endo’s research, for example, found that such communications resulted in greater patient “brand

        loyalty,” with longer durations of Opana ER therapy and fewer discontinuations. The Marketing

        Defendants and Purdue thus increasingly took their opioid sales campaigns directly to

        consumers, including through patient- focused “education and support” materials in the form of

        pamphlets, videos, or other publications that patients could view in their physician’s office.

                           7.     The Marketing Defendants and Purdue Used “Unbranded”
                                  Advertising to Promote Opioid Use for Chronic Pain Without FDA
                                  Review

                    345.   The Marketing Defendants and Purdue also aggressively promoted opioids

        through “unbranded advertising” to generally tout the benefits of opioids without specifically




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        naming a particular brand-name opioid drug. Instead, unbranded advertising is usually framed as

        “disease awareness”—encouraging consumers to “talk to your doctor” about a certain health

        condition without promoting a specific product and, therefore, without providing balanced

        disclosures about the product’s limits and risks. In contrast, a pharmaceutical company’s

        “branded” advertisement that identifies a specific medication and its indication (i.e., the

        condition which the drug is approved to treat) must also include possible side effects and

        contraindications—what the FDA Guidance on pharmaceutical advertising refers to as “fair

        balance.” Branded advertising is also subject to FDA review for consistency with the drug’s



        267
           In one study, for example, nearly 20% of sciatica patients requesting oxycodone received a
                                                                                                           COM : 000212 of 000380




        prescription for it, compared with 1% of those making no specific request. J.B. McKinlay et al.,
        Effects of Patient Medication Requests on Physician Prescribing Behavior, 52(2) Med. Care 294
        (2014) available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4151257/.
        268
              Id.


                                                        194
Filed                      20-CI-00151   06/08/2020           Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        FDA-approved label. Through unbranded materials, the Marketing Defendants and Purdue




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000213 of 000441
        expanded the overall acceptance of and demand for chronic opioid therapy without the

        restrictions imposed by regulations on branded advertising.

               346.    Many of the Marketing Defendants and Purdue utilized unbranded websites to

        promote opioid use without promoting a specific branded drug, such as Purdue’s pain-

        management website, www.inthefaceofpain.com. The website contained testimonials from

        several dozen “advocates,” including health care providers, urging more pain treatment. The

        website presented the advocates as neutral and unbiased, but an investigation by the New York

        Attorney General later revealed that Purdue paid the advocates hundreds of thousands of dollars.

                       8.     The Marketing Defendants and Purdue Funded, Edited and
                              Distributed Publications That Supported Their Misrepresentations




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               347.    The Marketing Defendants and Purdue created a body of false, misleading, and

        unsupported medical and popular literature about opioids that (a) understated the risks and

        overstated the benefits of long-term use; (b) appeared to be the result of independent, objective

        research; and (c) was calculated to shape the perceptions of prescribers, patients, and payors.

        This literature served marketing goals, rather than scientific standards, and was intended to

        persuade doctors and consumers that the benefits of long-term opioid use outweighed the risks.

               348.    To accomplish their goal, the Marketing Defendants and Purdue — sometimes

        through third- party consultants and/or Front Groups — commissioned, edited, and arranged for

        the placement of favorable articles in academic journals.

               349.    The Marketing Defendants’ and Purdue’s plans for these materials did not
                                                                                                            COM : 000213 of 000380



        originate in the departments with the organizations that were responsible for research,

        development, or any other area that would have specialized knowledge about the drugs and their




                                                       195
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151      06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        effects on patients; rather, they originated in the Marketing Defendants’ and Purdue’s marketing




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000214 of 000441
        departments.

               350.    The Marketing Defendants and Purdue made sure that favorable articles were

        disseminated and cited widely in the medical literature, even when the Marketing Defendants

        and Purdue knew that the articles distorted the significance or meaning of the underlying study,

        as with the Porter & Jick letter. The Marketing Defendants and Purdue also frequently relied on

        unpublished data or posters, neither of which are subject to peer review, but were presented as

        valid scientific evidence.

               351.    The Marketing Defendants and Purdue published or commissioned deceptive

        review articles, letters to the editor, commentaries, case-study reports, and newsletters aimed at

        discrediting or suppressing negative information that contradicted their claims or raised concerns




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        about chronic opioid therapy.

               352.    For example, in 2007, Cephalon sponsored the publication of an article titled

        “Impact of Breakthrough Pain on Quality of Life in Patients with Chronic, Non-cancer Pain:

        Patient Perceptions and Effect of Treatment with Oral Transmucosal Fentanyl Citrate,”269

        published in the nationally circulated Journal of Pain Medicine, to support its effort to expand the

        use of its branded fentanyl products. The article’s authors (including Dr. Webster, discussed

        above) stated that the “OTFC [fentanyl] has been shown to relieve BTP [breakthrough pain]

        more rapidly than conventional oral, normal-release, or ‘short acting’ opioids” and that “[t]he

        purpose of [the] study was to provide a qualitative evaluation of the effect of BTP on the [quality    COM : 000214 of 000380




        269
           Donald R. Taylor, et al., Impact of Breakthrough Pain on Quality of Life in Patients With
        Chronic, Non-cancer Pain: Patient Perceptions and Effect of Treatment With Oral
        Transmucosal Fentanyl Citrate (OTFC, ACTIQ), 8(3) Pain Med. 281-88 (Mar. 2007), available
        at https://academic.oup.com/painmedicine/article/8/3/281/1829094.


                                                        196
Filed                  20-CI-00151      06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        of life] of non-cancer pain patients.” The number-one-diagnosed cause of chronic pain in the




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000215 of 000441
        patients studied was back pain (44%), followed by musculoskeletal pain (12%) and head pain

        (7%). The article cites Portenoy and recommends fentanyl for non-cancer BTP patients:

                    In summary, BTP appears to be a clinically important condition in patients with
                    chronic non-cancer pain and is associated with an adverse impact on QoL. This
                    qualitative study on the negative impact of BTP and the potential benefits of BTP-
                    specific therapy suggests several domains that may be helpful in developing BTP-
                    specific, QoL assessment tools.270

                           9.     The Marketing Defendants and Purdue Used Speakers’ Bureaus and
                                  Programs to Spread Their Deceptive Messages.

                    353.   In addition to making sales calls, the Marketing Defendants’ and Purdue’s

        detailers also identified doctors to serve, for payment, on their speakers’ bureaus and to attend

        programs with speakers with meals paid for by the Marketing Defendants and Purdue. These




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        speaker programs and associated speaker trainings served three purposes: they provided 1) an

        incentive to doctors to prescribe, or increase their prescriptions of, a particular drug; 2) an

        opportunity for doctors to be selected to attend a forum at which the drug companies could

        further market to the speaker himself or herself; and 3) an opportunity for the doctors to market

        to their peers. The Marketing Defendants and Purdue graded their speakers, and future

        opportunities were based on speaking performance, post-program sales, and product usage.

        Purdue, Janssen, Endo, Cephalon, and Mallinckrodt each made thousands of payments to

        physicians nationwide, for activities including participating on speakers’ bureaus, providing

        consulting services, and other services.

        VI.         THE MARKETING DEFENDANTS’ AND PURDUE’S GOAL WAS FOR MORE
                    PATIENTS TO TAKE MORE OPIOIDS AT HIGHER DOSES FOR LONGER
                                                                                                             COM : 000215 of 000380



                    PERIODS OF TIME



        270
              Id.


                                                           197
Filed                      20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                A.     Increasing the Patient Population




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000216 of 000441
                       1.      The Marketing Defendants and Purdue Focused on Vulnerable
                               Populations

                354.   The Marketing Defendants and Purdue specifically targeted their marketing at two

        particularly vulnerable populations—the elderly and veterans – who tend to suffer from chronic

        pain.

                355.   Internal Purdue documents demonstrate that the Purdue Individual Co-

        Conspirators focused on elderly patients because they are frequent pain sufferers, and, of equal

        importance, are likely to be covered by Medicare. Purdue internal documents reflected that if it

        targeted “Patients over the age of 65 … more Medicare Part D coverage is achieved.”

                356.   Elderly patients frequently suffer from osteoarthritis, but opioids are not approved




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        to treat the condition. Purdue conducted a single study on osteoarthritis for its Butrans opioid,

        and it failed. Purdue admitted in internal documents that its opioids “are not indicated for a

        specific disease” and “it is very important that you never suggest to your HCP [health care

        professional] that OxyContin is indicated for the treatment of a specific disease state such as

        Rheumatoid Arthritis or Osteoarthritis.” Nevertheless, to meet its business goals, Purdue trained

        its representatives to mislead doctors by promoting opioids for osteoarthritis without disclosing

        Purdue’s failed trial. Purdue even measured how often it targeted osteoarthritis patients. A

        Purdue marketing presentation concluded that its sales reps were “identifying appropriate

        patients” because osteoarthritis was specifically mentioned during 35% of sales visits. Purdue

        also directed sales reps to use marketing materials that highlight patients with osteoarthritis, even

        though Purdue drugs were never indicated for that disease and Purdue’s Butrans trial had failed.
                                                                                                                COM : 000216 of 000380




        At one point, the Purdue Individual Co-Conspirators wanted to know if sales reps could sell

        more by remaining silent about the failed trial: “What can be said in response to a prescriber who


                                                        198
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        asks directly or indirectly, ‘can this product be prescribed for my patient with OA?’ In




                                                                                                                  5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000217 of 000441
        responding are we required to specifically mention the failed trials in OA?”

                  357.     The Marketing Defendants and Purdue targeted these vulnerable patients even

        though the risks of long-term opioid use were significantly greater for them. For example, a 2016

        CDC Guideline observes that existing evidence confirms that elderly patients taking opioids

        suffer from elevated fall and fracture risks, reduced renal function and medication clearance, and

        a smaller window between safe and unsafe dosages.271 Elderly patients taking opioids have also

        been found to have a greater risk for hospitalizations and increased vulnerability to adverse drug

        effects and interactions, such as respiratory depression. The 2016 CDC Guideline concludes that

        there must be “additional caution and increased monitoring” to minimize the risks of opioid use

        in elderly patients.272




                                                                                                                  Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                           2.     The Marketing Defendants and Purdue Focused on Having Opioids
                                  Perceived as a “First Line” of Medication for “Opioid-Naïve”
                                  Patients, Rather Than as a Last Resort for Cancer Patients and the
                                  Terminally Ill

                  358.     From the very beginning, Purdue and Abbott intended to position OxyContin as

        useful for more than just cancer pain. Internal documents from the 1995 “OxyContin Launch”

        indicate that they also intended it for a “secondary market . . . for non-malignant pain

        (musculoskeletal, injury and trauma)” and that it must be “reinforced that we do not want to

        niche OxyContin just for cancer pain.”

                  359.     In 1996, Purdue envisioned OxyContin’s being prescribed for a long laundry list

        of conditions, and literally generated a “wish list” of clinical studies to support its prescription in
                                                                                                                  COM : 000217 of 000380




        271
              Dowell, CDC Guideline, supra n. 24.
        272
              Id. at 27.


                                                         199
Filed                      20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        a variety of contexts, including: (1) postoperative pain, with specific objectives of supporting the




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000218 of 000441
        “Abbott agreement” to market to hospitals, removing “the prohibition of giving the product

        during the 12-24 hour immediate postop period,” and removing “the qualification limiting the

        indication to pain for more than a few days;” (2) “nonmalignant pain” (including low back pain,

        osteoarthritis); and (3) HIV/AIDS treatment.

               360.    Purdue, particularly after its overall OxyContin sales began to slow after 2010,

        instructed its sales representatives to focus on expanding the patient base, by promoting its drugs

        specifically for patients who had not previously taken opioids, who it described as “opioid-

        naïve” or simply “naïve” patients:

                   •   “Your opportunity here is with the naïve community, let’s use the naïve trial to

                       make your case.”




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                   •   “You created an epiphany with the doctor today (potentially) by reviewing the

                       opiate naïve patient profile. What made him more pat to write for this patient,

                       being an amiable doctor, is the fact that he would not have to talk patients out of

                       their short acting [opioids].”

                   •   “This was an example of what a good call looks like … [Dr.] was particularly

                       interested in the RM case study of Marjorie, which generated a robust discussion

                       of opioid naïve patients …”

               361.    Purdue also promoted its drugs for “opioid-naïve” patients using the deceptive

        term “first line opioid.” “First line” is a medical term for the preferred first step in treating a

        patient. Opioids are not an appropriate first line therapy. Nevertheless, Purdue’s internal
                                                                                                               COM : 000218 of 000380




        documents and testimony from sales representatives shows that Purdue repeatedly promoted

        OxyContin as “first line” — “the first thing they would take to treat pain.”


                                                        200
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




               362.    A particularly insidious aspect of Purdue’s focus on “naïve” patients, and on




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000219 of 000441
        keeping patients on opioids longer, was its savings card program. The cards provided a discount

        on a patient’s first five prescriptions. In 2012, Purdue’s internal 10-year plan highlighted its

        discovery that opioid savings cards kept patients on opioids longer: “more patients remain on

        OxyContin after 90 days.” The savings card program was incredibly lucrative -- the return on

        investment for Purdue was 4.28, so that every $1,000,000 Purdue gave away in savings came

        back to Purdue as $4,280,000 in revenue because patients stayed on dangerous opioids longer.

        Discounts could have cut Purdue’s revenue if patients took opioids for a short time. But Purdue’s

        internal 10-year plan highlighted its discovery that opioid savings cards kept patients on opioids

        longer: “more patients remain on OxyContin after 90 days.”

               363.    Purdue sales representatives did not disclose to doctors that “opioid naïve”




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        patients faced greater risks of overdose and death. Purdue focused on less sophisticated

        prescribers, such as its “core” prolific prescribers, and certain nurses and PAs who might be

        more vulnerable to persuasion by its sales representatives.

                       3.     Increasing Dosages and Increasing Them Quickly to Keep Patients on
                              Longer

               364.    In order to promote long-term sales, the Marketing Defendants and Purdue

        promoted the prescription of higher dosages of opioids. There were several dimensions to this.

        First, the Marketing Defendants and Purdue charged more for the higher dosages. More

        importantly, patients who took higher dosages would stay on opioids longer.

               365.    At Purdue, staff, from sales representatives to senior management including the
                                                                                                             COM : 000219 of 000380



        Purdue Individual Co-Conspirators, regularly and candidly discussed internally the imperative of

        increasing prescribed dosages. Accordingly, Purdue’s second most important sales tactic (after

        frequent sales representative visits, the most important strategy employed by Purdue) was to


                                                       201
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        cause prescribers to prescribe higher doses. This was manifested in Purdue’s Individualize the




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000220 of 000441
        Dose campaign, and was communicated to prescribers in sales representatives’ visits, including

        by the sales representatives in Kentucky. Sales representatives were relentlessly pressured to

        increase the average doses prescribed by the prescribers in their territories. An aspect of this

        strategy was to encourage faster upward titration, that is moving quickly from smaller to larger

        doses. The lowest dosage of Purdue’s Butrans product, for example, was described to prescribers

        as an “introductory” dose that would presumptively be increased for most if not all patients.

               366.    Purdue secretly determined that pushing patients to higher doses would keep them

        on opioids longer. Purdue developed tactics specifically to keep patients hooked on opioids

        longer, which it called by the euphemism: “Improving the Length of Therapy” — sometimes

        abbreviated as “LOT” or “LoT.” Purdue taught its employees that there is “a direct relationship”




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        between getting patients on higher doses and keeping them on Purdue’s opioids longer.

               367.    The Marketing Defendants’ and Purdue’s focus on increasing dosages, and

        increasing the duration of opioid usage, had devastating consequences for patients. Patients

        exposed to higher dosages, and for longer periods of time, are many times more likely to become

        addicted, and to overdose.

        VII.   THE MARKETING DEFENDANTS’ AND PURDUE’S SCHEME SUCCEEDED,
               CREATING A PUBLIC HEALTH EPIDEMIC

               A.      The Marketing Defendants and Purdue Dramatically Expanded Opioid
                       Prescribing and Use

               368.    The Marketing Defendants and Purdue necessarily expected a return on the

        enormous investment they made in their deceptive marketing scheme, and they worked to
                                                                                                           COM : 000220 of 000380




        measure and expand their success. Their own documents show that they knew they were

        influencing prescribers and increasing prescriptions. Studies also show that in doing so, they

        fueled an epidemic of addiction and abuse.

                                                       202
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                    369.   Cephalon also recognized the return of its efforts to market Actiq and Fentora off-




                                                                                                                 5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000221 of 000441
        label for chronic pain. In 2000, Actiq generated $15 million in sales. By 2002, Actiq sales had

        increased by 92%, which Cephalon attributed to “a dedicated sales force for ACTIQ” and

        “ongoing changes to [its] marketing approach including hiring additional sales representatives

        and targeting our marketing efforts to pain specialists.”273 Actiq became Cephalon’s second best-

        selling drug. By the end of 2006, Actiq’s sales had exceeded $500 million.274 Only 1% of the

        187,076 prescriptions for Actiq filled at retail pharmacies during the first six months of 2006

        were prescribed by oncologists. One measure suggested that “more than 80 percent of patients

        who use[d] the drug don’t have cancer.”275

                    370.   Each of the Marketing Defendants and Purdue tracked the impact of their

        marketing efforts to measure their impact in changing doctors’ perceptions and prescribing of




                                                                                                                 Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        their drugs. They purchased prescribing and survey data that allowed them to closely monitor

        these trends, and they did actively monitor them. For instance, they monitored doctors’

        prescribing before and after detailing visits, and before and after speaker programs. Defendants

        continued and, in many cases, expanded and refined their aggressive and deceptive marketing for

        one reason: it worked. As described in this Complaint, both in specific instances (e.g., the low

        abuse potential of various Defendants’ opioids), and more generally, Defendants’ marketing

        changed prescribers’ willingness to prescribe opioids, led them to prescribe more of their



        273
           Cephalon, Inc. Annual Report (Form 10-K) at 28 (Mar. 31, 2003), available at
        https://www.sec.gov/Archives/edgar/data/873364/000104746903011137/a2105971z10-k.htm.
                                                                                                                 COM : 000221 of 000380



        274
           John Carreyrou, Narcotic ‘Lollipop’ Becomes Big Seller Despite FDA Curbs, THE WALL
        STREET JOURNAL (Nov. 3, 2006), available at
        https://www.wsj.com/articles/SB116252463810112292.
        275
              Id.


                                                           203
Filed                      20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        opioids, and persuaded them not to stop prescribing opioids or to switch to “safer” opioids, such




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000222 of 000441
        as ADF.

               371.    This success would have come as no surprise. Drug Company marketing

        materially impacts doctors’ prescribing behavior.276 The effects of sales calls on prescribers’

        behavior is well documented in the literature. One study examined four practices, including visits

        by sales representatives, medical journal advertisements, direct-to-consumer advertising, and

        pricing, and found that sales representatives have the strongest effect on drug utilization. An

        additional study found that doctor meetings with sales representatives are related to changes in

        both prescribing practices and requests by physicians to add the drugs to hospitals’ formularies.

               372.    Marketing Defendants and Purdue spent millions of dollars to market their drugs

        to prescribers and patients and meticulously tracked their return on that investment. In one recent




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        survey published by the AMA, even though nine in ten general practitioners reported

        prescription drug abuse to be a moderate to large problem in their communities, 88% of the

        respondents said they were confident in their prescribing skills, and nearly half were comfortable




        276
           See, e.g., P. Manchanda & P. Chintagunta, Responsiveness of Physician Prescription
        Behavior to Salesforce Effort: An Individual Level Analysis, 15 (2-3) Mktg. Letters 129 (2004)
        (detailing has a positive impact on prescriptions written); I. Larkin, Restrictions on
        Pharmaceutical Detailing Reduced Off-Label Prescribing of Antidepressants and Antipsychotics
        in Children, 33(6) Health Affairs 1014 (2014) (finding academic medical centers that restricted
                                                                                                              COM : 000222 of 000380




        direct promotion by pharmaceutical sales representatives resulted in a 34% decline in on-label
        use of promoted drugs). See also A. Van Zee, The Promotion and Marketing of OxyContin:
        Commercial Triumph, Public Health Tragedy, 99(2) Am J. Pub. Health 221 (2009) (correlating
        an increase of OxyContin prescriptions from 670,000 annually in 1997 to 6.2 million in 2002 to a
        doubling of Purdue’s sales force and trebling of annual sales calls (“Commercial Triumph”).


                                                       204
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                     20-CI-00151     06/08/2020           Penny Adams Castle, Johnson Circuit Clerk




        using opioids for chronic non-cancer pain.277 These results are directly due to the Marketing




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000223 of 000441
        Defendants’ and Purdue’s fraudulent marketing campaign focused on several misrepresentations.

                  373.    Thus, both independent studies and Defendants’ own tracking confirm that

        Defendants’ marketing scheme dramatically increased their sales.

                  B.      The Marketing Defendants’ and Purdue’s Deception in Expanding Their
                          Market Created and Fueled the Opioid Epidemic.

                  374.    Independent research demonstrates a close link between opioid prescriptions and

        opioid abuse. For example, a 2007 study found “a very strong correlation between therapeutic

        exposure to opioid analgesics, as measured by prescriptions filled, and their abuse.”278 It has

        been estimated that 60% of the opioids that are abused come, directly or indirectly, through

        physicians’ prescriptions.




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                  375.    There is a “parallel relationship between the availability of prescription opioid

        analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and

        associated adverse outcomes.” The opioid epidemic is “directly related to the increasingly

        widespread misuse of powerful opioid pain medications.”279

                  376.    In a 2016 report, the CDC explained that “[o]pioid pain reliever prescribing has

        quadrupled since 1999 and has increased in parallel with [opioid] overdoses.” Patients’ receiving


        277
           CS Hwang, et al., Prescription Drug Abuse: A National Survey of Primary Care Physicians,
        175 JAMA Intern. Med. 302 (2014), doi: 10.1001/jamainternmed.2014.6520, available at
        https://www.ncbi.nlm.nih.gov/pubmed/25485657.
        278
            Theodore J. Cicero, et al., Relationship Between Therapeutic Use and Abuse of Opioid
        Analgesics in Rural, Suburban, and Urban Locations in the United States, 16
        Pharmacopidemiology and Drug Safety, 827-40 (2007), doi: 10.1002/pds.1452, available at
                                                                                                              COM : 000223 of 000380




        https://www.cdhs.udel.edu/content-sub-
        site/Documents/Publications/Relationship%20Between%20Therapeutic%20Use%20and%20Abu
        se%20of%20Opioid%20Analgesics.pdf.
        279
              See Califf, et al., supra n. 30.


                                                         205
Filed                     20-CI-00151     06/08/2020           Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        opioid prescriptions for chronic pain account for the majority of overdoses. For these reasons, the




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000224 of 000441
        CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are critical “to

        reverse the epidemic of opioid drug overdose deaths and prevent opioid-related morbidity.”

        VIII. EACH OF THE MARKETING DEFENDANTS AND PURDUE MADE
              MATERIALLY DECEPTIVE STATEMENTS AND CONCEALED MATERIAL
              FACTS

               377.    As alleged herein, the Marketing Defendants and Purdue made and/or

        disseminated deceptive statements regarding material facts and further concealed material facts

        in the course of manufacturing, marketing, and selling prescription opioids. The Marketing

        Defendants’ and Purdue’s actions were intentional and/or unlawful. Such statements include, but

        are not limited to, those set out below and alleged throughout this Complaint.

               378.    As a part of their deceptive marketing scheme, the Marketing Defendants




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        identified and targeted susceptible prescribers and vulnerable patient populations in the United

        States. For example, the Marketing Defendants and Purdue focused their deceptive marketing on

        primary care doctors, who were more likely to treat chronic pain patients and prescribe them

        drugs, but were less likely to be educated about treating pain and the risks and benefits of opioids

        and therefore more likely to accept the Marketing Defendants’ and Purdue’s misrepresentations.

               A.      Purdue

               379.    Purdue made and/or disseminated deceptive statements, and concealed material

        facts in such a way to make their statements deceptive, including, but not limited to, the

        following:

                       a.      Creating, sponsoring, and assisting in the distribution of patient
                                                                                                               COM : 000224 of 000380



                               education materials distributed to consumers that contained
                               deceptive statements;

                       b.      Creating and disseminating advertisements that contained
                               deceptive statements concerning the ability of opioids to improve
                               function long-term and concerning the evidence supporting the

                                                        206
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed   20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               efficacy of opioids long-term for the treatment of chronic non-




                                                                                          5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000225 of 000441
               cancer pain;

        c.     Disseminating misleading statements concealing the true risk of
               addiction and promoting the deceptive concept of pseudoaddiction
               through Purdue’s own unbranded publications and on internet sites
               Purdue operated that were marketed to and accessible by
               consumers;

        d.     Distributing brochures to doctors, patients, and law enforcement
               officials that included deceptive statements concerning the
               indicators of possible opioid abuse;

        e.     Sponsoring, directly distributing, and assisting in the distribution
               of publications that promoted the deceptive concept of
               pseudoaddiction, even for high-risk patients;

        f.     Endorsing, directly distributing, and assisting in the distribution of
               publications that presented an unbalanced treatment of the long-
               term and dose-dependent risks of opioids versus NSAIDs;




                                                                                          Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        g.     Providing significant financial support to pro-opioid KOL doctors
               who made deceptive statements concerning the use of opioids to
               treat chronic non-cancer pain;

        h.     Providing needed financial support to pro-opioid pain
               organizations that made deceptive statements, including in patient
               education materials, concerning the use of opioids to treat chronic
               non-cancer pain;

        i.     Assisting in the distribution of guidelines that contained deceptive
               statements concerning the use of opioids to treat chronic non-
               cancer pain and misrepresented the risks of opioid addiction;

        j.     Endorsing and assisting in the distribution of CMEs containing
               deceptive statements concerning the use of opioids to treat chronic
               non-cancer pain;

        k.     Developing and disseminating scientific studies that misleadingly
               concluded opioids are safe and effective for the long-term
               treatment of chronic non-cancer pain and that opioids improve
                                                                                          COM : 000225 of 000380




               quality of life, while concealing contrary data;

        l.     Assisting in the dissemination of literature written by pro-opioid
               KOLs that contained deceptive statements concerning the use of
               opioids to treat chronic non-cancer pain;

                                        207
Filed   20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000226 of 000441
                       m.      Creating, endorsing, and supporting the distribution of patient and
                               prescriber education materials that misrepresented the data
                               regarding the safety and efficacy of opioids for the long-term
                               treatment of chronic non-cancer pain, including known rates of
                               abuse and addiction and the lack of validation for long-term
                               efficacy;

                       n.      Targeting veterans by sponsoring and disseminating patient
                               education marketing materials that contained deceptive statements
                               concerning the use of opioids to treat chronic non-cancer pain;

                       o.      Targeting the elderly by assisting in the distribution of guidelines
                               that contained deceptive statements concerning the use of opioids
                               to treat chronic non-cancer pain and misrepresented the risks of
                               opioid addiction in this population;

                       p.      Exclusively disseminating misleading statements in education
                               materials to hospital doctors and staff while purportedly educating
                               them on new pain standards;




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                       q.      Making deceptive statements concerning the use of opioids to treat
                               chronic non-cancer pain to prescribers through in-person detailing;
                               and

                       r.      Withholding from law enforcement the names of prescribers
                               Purdue believed to be facilitating the diversion of its opioid, while
                               simultaneously marketing opioids to these doctors by
                               disseminating patient and prescriber education materials and
                               advertisements and CMEs they knew would reach these same
                               prescribers.

               380.    More specifically, Purdue made and/or disseminated deceptive statements, and

        promoted a culture that mislead doctors and patients into believing opioids were safe for chronic

        care, including, but not limited to, the following:

                               In 1998, Purdue distributed 15,000 copies of an OxyContin video
                               to physicians without submitting it to the FDA for review, an
                               oversight later acknowledged by Purdue. In 2001, Purdue
                                                                                                            COM : 000226 of 000380




                               submitted to the FDA a second version of the video, which the
                               FDA did not review until October 2002—after the General
                               Accounting Office inquired about its content. After its review, the
                               FDA concluded that the video minimized the risks from



                                                         208
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                                OxyContin and made unsubstantiated claims regarding its benefits




                                                                                                          5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000227 of 000441
                                to patients.280

                                According to training materials, Purdue instructed sales
                                representatives to assure doctors—repeatedly and without
                                evidence—that “fewer than one per cent” of patients who took
                                OxyContin became addicted. (In 1999, a Purdue-funded study of
                                patients who used OxyContin for headaches found that the
                                addiction rate was thirteen per cent.)281

                                Andrew Kolodny, the co-director of the Opioid Policy Research
                                Collaborative, at Brandeis University, has worked with hundreds
                                of patients addicted to opioids. He has stated that, though many
                                fatal overdoses have resulted from opioids other than OxyContin,
                                the crisis was initially precipitated by a shift in the culture of
                                prescribing—a shift carefully engineered by Purdue. “If you look
                                at the prescribing trends for all the different opioids, it’s in 1996
                                that prescribing really takes off,” Kolodny said. “It’s not a
                                coincidence. That was the year Purdue launched a multifaceted
                                campaign that misinformed the medical community about the
                                risks.”282




                                                                                                          Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                                “Purdue had a speakers’ bureau, and it paid several thousand
                                clinicians to attend medical conferences and deliver presentations
                                about the merits of the drug. Doctors were offered all-expenses-
                                paid trips to pain-management seminars in places like Boca Raton.
                                Such spending was worth the investment: doctors who attended
                                these seminars in 1996 wrote OxyContin prescriptions more than
                                twice as often as those who didn’t. The company advertised in
                                medical journals, sponsored Web sites about chronic pain, and
                                distributed a dizzying variety of OxyContin swag: fishing hats,
                                plush toys, luggage tags. Purdue also produced promotional videos
                                featuring satisfied patients—like a construction worker who talked
                                about how OxyContin had eased his chronic back pain, allowing
                                him to return to work. The videos, which also included
                                testimonials from pain specialists, were sent to tens of thousands of
                                doctors. The marketing of OxyContin relied on an empirical
                                circularity: the company convinced doctors of the drug’s safety
                                                                                                          COM : 000227 of 000380




        280
              Empire of Pain, supra n. 112.
        281
              Id.
        282
              Id.


                                                        209
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




                                  with literature that had been produced by doctors who were paid,




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000228 of 000441
                                  or funded, by the company.”283

                                  Purdue encouraged sales representatives to increase sales of
                                  OxyContin through a lucrative bonus system, which resulted in a
                                  large number of visits to physicians with high rates of opioid
                                  prescriptions. In 2001, Purdue paid $40 million in bonuses to its
                                  sales representatives.284

                                  Purdue claimed that the risk of addiction from OxyContin was
                                  extremely small and trained its sales representatives to carry the
                                  message that the risk of addiction was “less than one percent,”
                                  while knowing that there was no empirical support for that
                                  statement.

                                  By 2003, the Drug Enforcement Administration had found that
                                  Purdue’s “aggressive methods” had “very much exacerbated
                                  OxyContin’s widespread abuse.” Rogelio Guevara, a senior
                                  official at the D.E.A., concluded that Purdue had “deliberately
                                  minimized” the risks associated with the drug.285




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                    381.   “From 1996 to 2001, Purdue conducted more than 40 national pain-management

        and speaker training conferences at resorts in Florida, Arizona, and California. More than 5000

        physicians, pharmacists, and nurses attended these all-expenses-paid symposia, where they were

        recruited and trained for Purdue’s national speaker bureau. It is well documented that this type of

        pharmaceutical company symposium influences physicians’ prescribing even though the

        physicians who attend such symposia believe that such enticements do not alter their prescribing

        patterns.”286




        283
              Id.
                                                                                                              COM : 000228 of 000380




        284
              Commercial Triumph, supra n. 276.
        285
              Empire of Pain, supra n. 112.
        286
              Commercial Triumph, supra n. 276.


                                                         210
Filed                      20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




               382.      As noted above, Purdue utilized Front Groups to help disseminate and defend its




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000229 of 000441
        false messages. Between January 2012 and March 2017, Purdue made the following

        contributions:

         Academy of Integrative Pain Management           $1,091,024.86

         American Academy of Pain Management              $725,584.95

         ACS Cancer Action Network                        $168,500.00287

         American Chronic Pain Association                $312,470.00

         American Geriatrics Society                      $11,785.00288

         American Pain Foundation                         $25,000

         American Pain Society                            $542,259.52




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
         American Society of Pain Educators               $30,000

         American Society of Pain Management              $242,535.00

         Nursing

         The Center for Practical Bioethics               $145,095.00

         U.S. Pain Foundation                             $359,300.00

         Washington Legal Foundation                      $500,000.00

         TOTAL                                            $4,153,554.33



        287
           Payments from Purdue to the American Cancer Society Cancer Action Network include
        payments to the American Cancer Society that could potentially have applied to the Cancer
        Action Network. Production from Purdue Pharma to the Senate Homeland Security and
        Governmental Affairs Committee (Nov. 13, 2017).
                                                                                                           COM : 000229 of 000380




        288
           The AGS reported that Purdue also provided $40,000 in “corporate roundtable dues” to its
        AGS Health in Aging Foundation, a 501(c)(3) organization affiliated with the group, between
        2012 and 2015. Letter from Nancy E. Lundebjerg, Chief Executive Office, American Geriatrics
        Society, to Sen. Claire McCaskill (Oct. 11, 2017).


                                                       211
Filed                    20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000230 of 000441
               383.    The Purdue Individual Co-Conspirators reinforced Purdue’s sales visits with

        dozens of other deceptive tactics aimed at Kentucky. The Purdue Individual Co-Conspirators

        wrote deceptive pamphlets and mailed them to doctors in Kentucky. The Purdue Individual Co-

        Conspirators used all these deceptive tactics to collect money in Kentucky, by getting more

        Kentucky patients on opioids, at higher doses, for longer periods of time.

               384.    Purdue streamed videos to Kentucky doctors on its OxyContin Physicians

        Television Network. Purdue hired the most prolific opioid prescribers in Kentucky as spokesmen

        to promote its drugs to other doctors.

               385.    Purdue promoted its opioids to Kentucky patients with marketing that was

        designed to obscure the risk of addiction and even the fact that Purdue was behind the campaign.




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               B.      Endo

               386.    Defendant Endo made and/or disseminated deceptive statements, and concealed

        material facts in such a way to make their statements deceptive, including, but not limited to, the

        following:

                               Creating, sponsoring, and assisting in the distribution of patient
                               education materials that contained deceptive statements;

                               Creating and disseminating advertisements that contained
                               deceptive statements concerning the ability of opioids to improve
                               function long-term and concerning the evidence supporting the
                               efficacy of opioids long-term for the treatment of chronic non-
                               cancer pain;

                               Creating and disseminating paid advertisement supplements in
                               academic journals promoting chronic opioid therapy as safe and
                                                                                                              COM : 000230 of 000380



                               effective for long term use for high risk patients;

                               Creating and disseminating advertisements that falsely and
                               inaccurately conveyed the impression that Endo’s opioids would
                               provide a reduction in oral, intranasal, or intravenous abuse;


                                                       212
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed   20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               Disseminating misleading statements concealing the true risk of




                                                                                          5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000231 of 000441
               addiction and promoting the misleading concept of
               pseudoaddiction through Endo’s own unbranded publications and
               on internet sites Endo sponsored or operated;

               Endorsing, directly distributing, and assisting in the distribution of
               publications that presented an unbalanced treatment of the long-
               term and dose-dependent risks of opioids versus NSAIDs;

               Providing significant financial support to pro-opioid KOLs, who
               made deceptive statements concerning the use of opioids to treat
               chronic non-cancer pain;

               Providing needed financial support to pro-opioid pain
               organizations – including over $5 million to the organization
               responsible for many of the most egregious misrepresentations –
               that made deceptive statements, including in patient education
               materials, concerning the use of opioids to treat chronic non-cancer
               pain;

               Targeting the elderly by assisting in the distribution of guidelines




                                                                                          Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               that contained deceptive statements concerning the use of opioids
               to treat chronic non-cancer pain and misrepresented the risks of
               opioid addiction in this population;

               Endorsing and assisting in the distribution of CMEs containing
               deceptive statements concerning the use of opioids to treat chronic
               non-cancer pain;

               Developing and disseminating scientific studies that deceptively
               concluded opioids are safe and effective for the long-term
               treatment of chronic non-cancer pain and that opioids improve
               quality of life, while concealing contrary data;

               Directly distributing and assisting in the dissemination of literature
               written by pro- opioid KOLs that contained deceptive statements
               concerning the use of opioids to treat chronic non-cancer pain,
               including the concept of pseudoaddiction;

               Creating, endorsing, and supporting the distribution of patient and
               prescriber education materials that misrepresented the data
                                                                                          COM : 000231 of 000380




               regarding the safety and efficacy of opioids for the long-term
               treatment of chronic non-cancer pain, including known rates of
               abuse and addiction and the lack of validation for long-term
               efficacy; and



                                        213
Filed   20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                              Making deceptive statements concerning the use of opioids to treat




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000232 of 000441
                              chronic non- cancer pain to prescribers through in-person detailing.

               C.      Janssen

               387.    Defendant Janssen made and/or disseminated deceptive statements, and concealed

        material facts in such a way to make their statements deceptive, including, but not limited to, the

        following:

                       a.     Creating, sponsoring, and assisting in the distribution of patient
                              education materials that contained deceptive statements;

                       b.     Directly disseminating deceptive statements through internet sites
                              over which Janssen exercised final editorial control and approval
                              stating that opioids are safe and effective for the long-term
                              treatment of chronic non-cancer pain and that opioids improve
                              quality of life, while concealing contrary data;

                       c.     Disseminating deceptive statements concealing the true risk of




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                              addiction and promoting the deceptive concept of pseudoaddiction
                              through internet sites over which Janssen exercised final editorial
                              control and approval;

                       d.     Promoting opioids for the treatment of conditions for which
                              Janssen knew, due to the scientific studies it conducted, that
                              opioids were not efficacious and concealing this information;

                       e.     Sponsoring, directly distributing, and assisting in the dissemination
                              of patient education publications over which Janssen exercised
                              final editorial control and approval, which presented an unbalanced
                              treatment of the long-term and dose dependent risks of opioids
                              versus NSAIDs;

                       f.     Providing significant financial support to pro-opioid KOLs, who
                              made deceptive statements concerning the use of opioids to treat
                              chronic non-cancer pain;

                       g.     Providing necessary financial support to pro-opioid pain
                              organizations that made deceptive statements, including in patient
                                                                                                              COM : 000232 of 000380



                              education materials, concerning the use of opioids to treat chronic
                              non-cancer pain;

                       h.     Targeting the elderly by assisting in the distribution of guidelines
                              that contained deceptive statements concerning the use of opioids


                                                       214
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                              to treat chronic non-cancer pain and misrepresented the risks of




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000233 of 000441
                              opioid addiction in this population;

                      i.      Targeting the elderly by sponsoring, directly distributing, and
                              assisting in the dissemination of patient education publications
                              targeting this population that contained deceptive statements about
                              the risks of addiction and the adverse effects of opioids, and made
                              false statements that opioids are safe and effective for the long-
                              term treatment of chronic non-cancer pain and improve quality of
                              life, while concealing contrary data;

                      j.      Endorsing and assisting in the distribution of CMEs containing
                              deceptive statements concerning the use of opioids to treat chronic
                              non-cancer pain;

                      k.      Directly distributing and assisting in the dissemination of literature
                              written by pro-opioid KOLs that contained deceptive statements
                              concerning the use of opioids to treat chronic non-cancer pain,
                              including the concept of pseudoaddiction;

                      l.      Creating, endorsing, and supporting the distribution of patient and




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                              prescriber education materials that misrepresented the data
                              regarding the safety and efficacy of opioids for the long-term
                              treatment of chronic non-cancer pain, including known rates of
                              abuse and addiction and the lack of validation for long-term
                              efficacy;

                      m.      Targeting veterans by sponsoring and disseminating patient
                              education marketing materials that contained deceptive statements
                              concerning the use of opioids to treat chronic non-cancer pain; and

                      n.      Making deceptive statements concerning the use of opioids to treat
                              chronic non- cancer pain to prescribers through in-person detailing.

               D.     Assertio

               388.   Defendant Assertio has, since at least October 2011, made and/or disseminated

        untrue, false and deceptive statements, and concealed material facts in such a way to make their

        statements deceptive with respect to Lazanda and (with the acquisition from Janssen in January
                                                                                                           COM : 000233 of 000380




        2015) of Nucynta and Nucynta ER, including, but not limited to:

               a.     Promoting the usage of Lazanda with patients not suffering from cancer;

               b.     Endorsing, supporting, and pressuring its sales representative to target

                                                       215
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                       pain management physicians, particularly those who historically wrote




                                                                                                          5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000234 of 000441
                       large numbers of Lazanda-like drugs;

               c.      Discouraging sales representatives from promoting sales of Lazanda to
                       cancer patients against the FDA instruction that Lazanda is only indicated
                       “for the management of breakthrough pain in cancer patients 18 years of
                       age and older who are already receiving and who are tolerant to opioid
                       therapy for their underlying persistent cancer pain;”

               d.      Training of sales representatives on how to deal with pushback from
                       physicians;

               e.      Promoting of Nucynta and Nucynta ER for all manner of pain
                       management while downplaying the drug’s addictive nature;

               f.      Promoting its drugs as a safer alternative than other opioids;

               g.      Telling investors that Depomed is safe. August Moretti, Assertio’s Senior
                       Vice President and Chief Financial Officer, stated that “[a]lthough not in
                       the label, there’s a very low abuse profile and side effect rate.”




                                                                                                          Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               E.      Cephalon

               389.    Defendant Cephalon made and/or disseminated untrue, false and deceptive

        statements, and concealed material facts in such a way to make their statements deceptive,

        including, but not limited to, the following:

                       a.      Creating, sponsoring, and assisting in the distribution of patient
                               education materials that contained deceptive statements;

                       b.      Sponsoring and assisting in the distribution of publications that
                               promoted the deceptive concept of pseudoaddiction, even for high-
                               risk patients;

                       c.      Providing significant financial support to pro-opioid KOL doctors
                               who made deceptive statements concerning the use of opioids to
                               treat chronic non-cancer pain and breakthrough chronic non-cancer
                               pain;
                                                                                                          COM : 000234 of 000380




                       d.      Developing and disseminating scientific studies that deceptively
                               concluded opioids are safe and effective for the long-term
                               treatment of chronic non-cancer pain in conjunction with
                               Cephalon’s potent rapid-onset opioids;


                                                        216
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                       e.     Providing needed financial support to pro-opioid pain




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000235 of 000441
                              organizations that made deceptive statements, including in patient
                              education materials, concerning the use of opioids to treat chronic
                              non-cancer pain;

                       f.     Endorsing and assisting in the distribution of CMEs containing
                              deceptive statements concerning the use of opioids to treat chronic
                              non-cancer pain;

                       g.     Endorsing and assisting in the distribution of CMEs containing
                              deceptive statements concerning the use of Cephalon’s rapid-onset
                              opioids;

                       h.     Directing its marketing of Cephalon’s rapid-onset opioids to a
                              wide range of doctors, including general practitioners,
                              neurologists, sports medicine specialists, and workers’
                              compensation programs, serving chronic pain patients;

                       i.     Making deceptive statements concerning the use of Cephalon’s
                              opioids to treat chronic non-cancer pain to prescribers through in-
                              person detailing and speakers’ bureau events, when such uses are




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                              unapproved and unsafe; and

                       j.     Making deceptive statements concerning the use of opioids to treat
                              chronic non- cancer pain to prescribers through in-person detailing
                              and speakers’ bureau events.

               F.      Actavis

               390.    Defendant Actavis made and/or disseminated deceptive statements, and concealed

        material facts in such a way to make their statements deceptive, including, but not limited to, the

        following:

                       a.     Making deceptive statements concerning the use of opioids to treat
                              chronic non- cancer pain to prescribers through in-person detailing;

                       b.     Creating and disseminating advertisements that contained
                              deceptive statements that opioids are safe and effective for the
                              long-term treatment of chronic non-cancer pain and that opioids
                                                                                                              COM : 000235 of 000380



                              improve quality of life;

                       c.     Creating and disseminating advertisements that concealed the risk
                              of addiction in the long-term treatment of chronic, non-cancer
                              pain; and


                                                       217
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                   20-CI-00151    06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




                        d.     Developing and disseminating scientific studies that deceptively




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000236 of 000441
                               concluded opioids are safe and effective for the long-term
                               treatment of chronic non-cancer pain and that opioids improve
                               quality of life while concealing contrary data.

               391.     A Kadian prescriber guide deceptively represents that Kadian is more difficult to

        abuse and less addictive than other opioids. Kadian’s prescriber guide is full of disclaimers that

        Actavis has not done any studies on the topic and that the guide is “only intended to assist you in

        forming your own conclusion.” However, the guide includes the following statements: 1)

        “unique pharmaceutical formulation of KADIAN may offer some protection from extraction of

        morphine sulfate for intravenous use by illicit users,” and 2) “KADIAN may be less likely to be

        abused by health care providers and illicit users” because of “Slow onset of action,” “Lower peak

        plasma morphine levels than equivalent doses of other formulations of morphine,” “Long




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        duration of action,” and “Minimal fluctuations in peak to trough plasma levels of morphine at

        steady state.” The guide is copyrighted by Actavis in 2007, before Actavis officially purchased

        Kadian from Alpharma.

               G.       Mallinckrodt

               392.     Defendant Mallinckrodt made and/or disseminated deceptive statements, and

        concealed material facts in such a way to make their statements deceptive, including, but not

        limited to, the following:

               393.     Creating and promoting publications that misrepresented and trivialized the risks

        of addiction;

               394.     Creating and promoting publications that overstated the benefits of opioids for
                                                                                                              COM : 000236 of 000380



        chronic pain; and

               395.     Making deceptive statements about pseudoaddiction.

        IX.    DEFENDANTS THROUGHOUT THE SUPPLY CHAIN DELIBERATELY
               DISREGARDED THEIR DUTIES TO MAINTAIN EFFECTIVE CONTROLS

                                                       218
Filed                   20-CI-00151    06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




                  AND TO IDENTIFY, REPORT, AND TAKE STEPS TO HALT SUSPICIOUS




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000237 of 000441
                  ORDERS

                  396.   The Marketing Defendants and Purdue created a vastly and dangerously larger

        market for opioids. All of the Defendants compounded this harm by facilitating the supply of far

        more opioids than could have been justified to serve that market. The failure of the Defendants

        to maintain effective controls, and to investigate, report, and take steps to halt orders that they

        knew or should have known were suspicious breached both their statutory and common law

        duties.

                  397.   Marketing Defendants’ and Purdue’s scheme was resoundingly successful.

        Chronic opioid therapy—the prescribing of opioids long-term to treat chronic pain—has become

        a commonplace, and often first-line, treatment. Marketing Defendants’ and Purdue’s deceptive




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        marketing caused prescribing not only of their opioids, but also of opioids as a class, to

        skyrocket. According to the CDC opioid prescriptions, as measured by number of prescriptions

        and MME per person, tripled from 1999 to 2015. In 2015, on an average day, more than 650,000

        opioid prescriptions were dispensed in the U.S. While previously a small minority of opioid

        sales, today between 80% and 90% of opioids (measured by weight) used are for chronic pain.

        Approximately 20% of the population between the ages of 30 and 44, and nearly 30% of the

        population over 45, have used opioids.

                  398.   In a 2016 report, the CDC explained that “[o]pioid pain reliever prescribing has

        quadrupled since 1999 and has increased in parallel with [opioid] overdoses.”289 Patients

        receiving opioid prescriptions for chronic pain account for the majority of overdoses. For these
                                                                                                              COM : 000237 of 000380




        289
           Centers for Disease Control and Prevention, Increases in Drug and Opioids Overdose Deaths
        — United States, 2000–2014, 64(50); 1378-82, Morbidity and Mortality Weekly Report (Jan.
        2016), available at https://www.cdc.gov/mmwr/preview/mmwrhtml/ mm6450a3.htm.


                                                       219
Filed                    20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        reasons, the CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000238 of 000441
        critical “to reverse the epidemic of opioid drug overdose deaths and prevent opioid-related

        morbidity.”290

        X.          ALL DEFENDANTS HAVE, AND BREACHED, DUTIES TO GUARD AGAINST,
                    AND REPORT, UNLAWFUL DIVERSION AND TO REPORT AND PREVENT
                    SUSPICIOUS ORDERS

                    399.   Multiple sources impose duties on Defendants with respect to the supply of

        opioids, including the common law duty to exercise reasonable care. Each Defendant was also

        required to obtain a license from Kentucky’s Board of Pharmacy, and certify compliance with

        Kentucky law. The Defendants also had legal duties under Kentucky common law, statutes, and

        regulations to maintain adequate records, and prevent diversion, and to monitor, report, and

        prevent suspicious orders of prescription opioids. This includes the common law of fraud,




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        statutes designed to generally prohibit unfair and deceptive acts in commerce, as well as statutes

        specifically prohibiting deceptive practice relating to drugs.

                    400.   Each Defendant was required to register with the Commonwealth of Kentucky.

        201 KAR 2:320, 2:105; KRS § 315.005.

                    401.   The Defendants also had legal duties to prevent diversion, and to monitor, report,

        and prevent suspicious orders of prescription opioids under Kentucky law.

                    402.   Pursuant to KRS § 218A.170(8), Defendants must adhere to Kentucky’s

        controlled substances law in the sale of controlled substances. See KRS § 218A.170(8) (“All

        sales and distributions shall be in accordance with KRS § 218A.200 and the federal controlled

        substances laws, including the requirements governing the use of order forms.”). Thus, all
                                                                                                                COM : 000238 of 000380




        290
              Id.


                                                          220
Filed                      20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020                Penny Adams Castle, Johnson Circuit Clerk




        Defendants have a duty to report suspicious orders in order to prevent diversion.291 Pharmacies




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000239 of 000441
        are required to ensure that opioid prescriptions they fill are written for a legitimate patient for a

        legitimate medical need. See KRS § 218A.180(3)(a) (“[T]o be valid, a prescription for a

        controlled substance shall be issued only for a legitimate medical purpose by a practitioner acting

        in the usual course of his professional practice[.]”).

               403.    Further, “[m]anufacturers and wholesalers shall keep records of all controlled

        substances compounded, mixed, cultivated, grown, or by any other process produced or

        prepared, and of all controlled substances received and disposed of by them.” KRS §

        218A.200(2). “The record of controlled substances received shall in every case show the date of

        receipt, the name and address of the person from whom received, and the kind and quantity of

        drugs received. The record of all controlled substances sold, administered, dispensed, or




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        otherwise disposed of, shall show the date of selling, administering, or dispensing, the name and

        address of the person to whom, or for whose use, or the owner and species of animal for which

        the drugs were sold, administered, or dispensed, and the kind and quantity” KRS § 218A.200(4).

               404.    Each Defendant’s actions were in violation of Chapter 218A of the Kentucky

        Revised Statutes, as set out above, and also including § 218A.1404(3), which forbids unlawful

        distribution of controlled substances; § 218A.1404(1), which forbids the trafficking of controlled

        substances; and, KRS §§ 506.040, and 218A.1402, which forbid criminal drug conspiracies; and


        291
           Federal requirements impose a non-delegable duty upon registrants to design and operate a
        system to disclose to the registrant suspicious orders of controlled substances. “The registrant
        shall design and operate a system to disclose to the registrant suspicious orders of controlled
        substances. The registrant shall inform the Field Division Office of the Administration in his area
                                                                                                                COM : 000239 of 000380




        of suspicious orders when discovered by the registrant. Suspicious orders include orders of
        unusual size, orders deviating substantially from a normal pattern, and orders of unusual
        frequency.” 21 C.F.R. § 1301.74(b).




                                                         221
Filed                  20-CI-00151     06/08/2020                Penny Adams Castle, Johnson Circuit Clerk
Filed                   20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        KRS § 218A.1405, which forbids receipt of income from trafficking and utilizing that income to




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000240 of 000441
        operate a commercial enterprise.

                 405.   In addition to reporting all suspicious orders, the Supply Chain Defendants must

        also stop shipment on any order which is flagged as suspicious and only ship orders which were

        flagged as potentially suspicious if, after conducting due diligence, the recipient can determine

        that the order is not likely to be diverted into illegal channels. See Southwood Pharm., Inc., 72

        Fed. Reg. 36,487, 36,501 (Drug Enf’t Admin. July 3, 2007); Masters Pharmaceutical, Inc. v.

        Drug Enforcement Administration, 861 F. 3d 206 (D.C. 2017). Regardless, all flagged orders

        must be reported.

                 406.   These prescription drugs are regulated for the purpose of providing a “closed”

        system intended to reduce the widespread diversion of these drugs out of legitimate channels into




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        the illicit market, while at the same time providing the legitimate drug industry with a unified

        approach to narcotic and dangerous drug control.292




                                                                                                            COM : 000240 of 000380




        292
              See 1970 U.S.C.C.A.N. 4566, 4571-72.


                                                      222
Filed                   20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                407.    “Different entities supervise the discrete links in the chain that separate a




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000241 of 000441
        consumer from a controlled substance. Statutes and regulations define each participant’s role and

        responsibilities.”293

                408.    The foreseeable harm resulting from a breach of these duties is the diversion of

        prescription opioids for nonmedical purposes and subsequent plague of opioid addiction, with

        costs and damages necessarily inflicted on and incurred by Plaintiffs and others.

                409.    The foreseeable harm resulting from the diversion of prescription opioids for

        nonmedical purposes is abuse, addiction, morbidity and mortality, along with the costs imposed

        upon Plaintiffs and others associated with the treatment of these conditions and related health

        consequences caused by opioid abuse.

                410.    Finding it impossible to legally achieve their ever-increasing sales ambitions,




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Defendants engaged in the common purpose of increasing the supply of opioids and fraudulently

        increasing the quotas that governed the manufacture and distribution of their prescription

        opioids.

                411.    Wholesale distributors such as Supply Chain Defendants had close financial

        relationships with Marketing Defendants, Purdue, and customers, for whom they provide a broad


        293
           Brief for Healthcare Distribution Mgmt. Association and National Ass’n of Chain Drug
        Stores as Amici Curiae in Support of Neither Party, Masters Pharm., Inc. v. U.S. Drug Enf’t
        Admin. (No. 15-1335) (D.C. Cir. Apr. 4, 2016), 2016 WL 1321983, at *22 (“Brief for HDMA
        and NACDS”). The Healthcare Distribution Mgmt. Ass’n (HDMA or HMA)—now known as the
        Healthcare Distribution Alliance (HDA) —is a national, not-for-profit trade association that
        represents the nation’s primary, full-service healthcare distributors whose membership includes,
        among others: AmerisourceBergen Drug Corporation and Cardinal Health, Inc. See generally,
        HDA, About, available at https://www.healthcaredistribution.org/about (last accessed Aug. 1,
                                                                                                            COM : 000241 of 000380




        2018). The National Association of Chain Drug Stores (NACDS) is a national, not-for-profit
        trade association that represents traditional drug stores and supermarkets and mass merchants
        with pharmacies whose membership includes, among others: Walgreen Company, CVS Health,
        Rite Aid Corporation and Walmart. See generally NACDS, Mission, available at
        https://www.nacds.org/%20about/mission/ (last accessed Aug. 1, 2018).


                                                       223
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020               Penny Adams Castle, Johnson Circuit Clerk




        range of value-added services that render them uniquely positioned to obtain information and




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000242 of 000441
        control against diversion. These services often otherwise would not be provided by

        manufacturers to their dispensing customers and would be difficult and costly for the dispenser

        to reproduce. For example, “[w]holesalers have sophisticated ordering systems that allow

        customers to electronically order and confirm their purchases, as well as to confirm the

        availability and prices of wholesalers’ stock.” Fed. Trade Comm’n v. Cardinal Health, Inc., 12

        Supp. 2d 34, 41 (D.D.C. 1998). Through their generic source programs, wholesalers are also able

        “to combine the purchase volumes of customers and negotiate the cost of goods with

        manufacturers.” Wholesalers typically also offer marketing programs, patient services, and other

        software to assist their dispensing customers.

               412.    Distributor Defendants had financial incentives from the Marketing Defendants




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        and Purdue to distribute higher volumes and thus to refrain from reporting or declining to fill

        suspicious orders. Wholesale drug distributors acquire pharmaceuticals, including opioids, from

        manufacturers at an established wholesale acquisition cost. Discounts and rebates from this cost

        may be offered by manufacturers based on market share and volume. As a result, higher volumes

        may decrease the cost per pill to distributors. Decreased cost per pill in turn, allows wholesale

        distributors to offer more competitive prices, or alternatively, pocket the difference as additional

        profit. Either way, the increased sales volumes result in increased profits.

               413.    The Marketing Defendants and Purdue engaged in the practice of paying rebates

        and/or chargebacks to the Distributor Defendants for sales of prescription opioids as a way to

        help them boost sales and better target their marketing efforts. The Washington Post has
                                                                                                               COM : 000242 of 000380




        described the practice as industry-wide, and the Healthcare Distribution Alliance (“HDA”)

        includes a “Contracts and Chargebacks Working Group,” suggesting a standard practice.



                                                         224
Filed                  20-CI-00151    06/08/2020               Penny Adams Castle, Johnson Circuit Clerk
Filed                     20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                  414.    Further, in a recent settlement with the DEA, Mallinckrodt acknowledged that




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000243 of 000441
        “[a]s part of their business model Mallinckrodt collects transaction information, referred to as

        chargeback data, from their direct customers (distributors).” The transaction information contains

        data relating to the direct customer sales of controlled substances to “downstream registrants”,

        meaning pharmacies or other dispensaries, such as hospitals. Marketing Defendants and Purdue

        buy data from pharmacies as well. This exchange of information, upon information and belief,

        would have opened channels providing for the exchange of information revealing suspicious

        orders as well.

                  415.    A dramatic example of the use of prescription information provided by IMS

        Health was described in Congressional testimony:

                          Mr. Greenwood: Well, why do you want that [IMS Health] information




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                          then?

                          Mr. Friedman: Well, we use that information to understand what is
                          happening in terms of the development of use of our product in any area.

                          Mr. Greenwood. And so the use of it--and I assume that part of it--a large
                          part of it you want is to see how successful your marketing techniques are
                          so that you can expend money in a particular region or among a particular
                          group of physicians-- you look to see if your marketing practices are
                          increased in sales. And, if not, you go back to the drawing board with your
                          marketers and say, how come we spent “X” number of dollars, according
                          to these physicians, and sales haven't responded. You do that kind of
                          thing. Right?


                          Mr. Friedman: Sure.294

                  416.    The contractual relationships among the Defendants also include vault security

        programs. Defendants are required to maintain certain security protocols and storage facilities for
                                                                                                              COM : 000243 of 000380




        the manufacture and distribution of their opiates. The Defendants negotiated agreements


        294
              Oxycontin: Its Use and Abuse, supra n. 123.


                                                         225
Filed                     20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        whereby the Marketing Defendants and Purdue installed security vaults for the Distributor




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000244 of 000441
        Defendants in exchange for agreements to maintain minimum sales performance thresholds.

        These agreements were used by the Defendants as a tool to violate their reporting and diversion

        duties in order to reach the required sales requirements.

               417.    Under the common law, Defendants had a duty to exercise reasonable care in

        manufacturing and distributing dangerous narcotic substances. National Pharmacies further had a

        duty to exercise reasonable care in supervising the sale of such drugs. By flooding Kentucky

        with opioids and failing to effectively prevent diversion, including failing to monitor for red

        flags, Defendants breached their duties. By filling and failing to report or halt orders that they

        knew or should have realized were likely being diverted for illicit uses, Supply Chain Defendants

        further breached their duties. These breaches by Defendants both created and failed to prevent a




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        foreseeable risk of harm to the Plaintiffs.

               418.    Defendants also assumed a duty, when speaking publicly about opioids and their

        efforts and commitment to combat diversion of prescription opioids, to speak accurately and

        truthfully. They breached the duty by making inaccurate or untruthful statements on their efforts

        to combat diversion. They also breached the duty by misrepresenting the efficacy of opioids, as

        stated in this complaint.

               A.      Defendants’ Use of Trade and Other Organizations

               419.    In addition, Defendants worked together to achieve their common purpose

        through trade or other organizations, such as the Pain Care Forum (“PCF”) and the HDA.

                       1.      Pain Care Forum
                                                                                                             COM : 000244 of 000380




               420.    PCF has been described as a coalition of drug makers, trade groups and dozens of

        non-profit organizations supported by industry funding, including the Front Groups described in

        this Complaint. The PCF recently became a national news story when it was discovered that

                                                        226
Filed                  20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020           Penny Adams Castle, Johnson Circuit Clerk




        lobbyists for members of the PCF quietly shaped federal and state policies regarding the use of




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000245 of 000441
        prescription opioids for more than a decade.

                    421.   The Center for Public Integrity and The Associated Press obtained “internal

        documents shed[ding] new light on how drug makers and their allies shaped the national

        response to the ongoing wave of prescription opioid abuse.”295 Specifically, PCF members spent

        over $740 million lobbying in the nation’s capital and in all 50 statehouses on an array of issues,

        including opioid-related measures.296

                    422.   The Defendants who stood to profit from expanded prescription opioid use are

        members of and/or participants in the PCF.297 In 2012, membership and participating

        organizations included Endo, Purdue, Actavis and Cephalon. Each of the Marketing Defendants

        and Purdue worked together through the PCF. But the Marketing Defendants and Purdue were




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        not alone. The Distributor Defendants actively participated, and continue to participate, in the

        PCF through, at a minimum, their trade organization, the HDA.298 The Distributor Defendants

        participated directly in the PCF as well.



        295
           Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The
        Center for Public Integrity (Sept. 19, 2017, 12:01 a.m.), available at
        https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-chamber-shaped-
        policy-amid-drug-epidemic (emphasis added).
        296
              Id.
        297
           PAIN CARE FORUM 2012 Meetings Schedule, (last updated Dec. 2011), available at
        https://assets.documentcloud.org/documents/3108982/PAIN-CARE-FORUM-Meetings-
        Schedule-amp.pdf.
                                                                                                              COM : 000245 of 000380



        298
           Id. The Executive Committee of the HDA (formerly the HDMA) currently includes the
        Chief Executive Officer, Pharmaceutical Segment for Cardinal Health, Inc. and the Group
        President, Pharmaceutical Distribution and Strategic Global Source for AmerisourceBergen
        Corporation. Executive Committee, Healthcare Distribution Alliance (last accessed on Aug. 1,
        2018), available at https://www.healthcaredistribution.org/about/executive-committee%20.


                                                        227
Filed                      20-CI-00151   06/08/2020           Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




                           2.     Healthcare Distribution Alliance (“HDA”)




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000246 of 000441
                    423.   Additionally, the HDA led to the formation of interpersonal relationships and an

        organization among the Defendants. Although the entire HDA membership directory is private,

        the HDA website confirms that each of the Distributor Defendants and the Marketing

        Defendants, including Actavis, Endo, Purdue, Mallinckrodt, Cephalon, and Purdue were

        members of the HDA.299 Additionally, the HDA and each of the Distributor Defendants, eagerly

        sought the active membership and participation of the Marketing Defendants and Purdue by

        advocating for the many benefits of members, including “strengthening . . . alliances.”300

                    424.   Beyond strengthening alliances, the benefits of HDA membership included the

        ability to, among other things, “network one on one with manufacturer executives at HDA’s

        members-only Business and Leadership Conference,” “networking with HDA wholesale




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        distributor members,” “opportunities to host and sponsor HDA Board of Directors events,”

        “participate on HDA committees, task forces and working groups with peers and trading

        partners,” and “make connections.”301 The HDA and the Distributor Defendants used

        membership in the HDA as an opportunity to create interpersonal and ongoing organizational

        relationships and “alliances” between the Marketing and Distributor Defendants.

                    425.   The application for manufacturer membership in the HDA further indicates the

        level of connection among the Defendants and the level of insight that they had into each other’s




        299
           Manufacturer Membership, Healthcare Distribution Alliance, available at
        https://www.healthcaredistribution.org/about/membership/manufacturer (last accessed Aug. 1,
                                                                                                              COM : 000246 of 000380




        2018).
        300
              Id.
        301
              Id.


                                                         228
Filed                      20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        businesses.302 For example, the manufacturer membership application must be signed by a




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000247 of 000441
        “senior company executive,” and it requests that the manufacturer applicant identify a key

        contact and any additional contacts from within its company.

                    426.   The HDA application also requests that the manufacturer identify its current

        distribution information, including the facility name and contact information. Manufacturer

        members were also asked to identify their “most recent year end net sales” through wholesale

        distributors, including the Distributor Defendants AmerisourceBergen, Anda, Cardinal, and

        Henry Schein and their subsidiaries.

                    427.   The closed meetings of the HDA’s councils, committees, task forces and working

        groups provided the Marketing and Distributor Defendants with the opportunity to work closely

        together, confidentially, to develop and further the common purpose and interests of the




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        enterprise.

                    428.   The HDA also offers a multitude of conferences, including annual business and

        leadership conferences. The HDA and the Distributor Defendants advertise these conferences to

        the Marketing Defendants and Purdue as an opportunity to “bring together high-level executives,

        thought leaders and influential managers . . . to hold strategic business discussions on the most

        pressing industry issues.”303       The conferences also gave the Marketing and Distributor

        Defendants “unmatched opportunities to network with [their] peers and trading partners at all




        302
              Id.
                                                                                                            COM : 000247 of 000380




        303
           Business and Leadership Conference – Information for Manufacturers, Healthcare
        Distribution Alliance, available at https://www.healthcaredistribution.org/events/2015-business-
        and-leadership-conference/blc-for-manufacturers (last accessed Aug. 1, 2018, and no longer
        available).


                                                         229
Filed                      20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        levels of the healthcare distribution industry.”304 The HDA and its conferences were significant




                                                                                                                 5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000248 of 000441
        opportunities for the Marketing and Distributor Defendants to interact at a high-level of

        leadership. The Marketing Defendants and Purdue embraced this opportunity by attending and

        sponsoring these events.305

                    429.   After becoming members of the HDA, Defendants were eligible to participate on

        councils, committees, task forces and working groups, including:

                           a.     Industry Relations Council: “This council, composed of distributor and
                                  manufacturer members, provides leadership on pharmaceutical
                                  distribution and supply chain issues.”

                           b.     Business Technology Committee: “This committee provides guidance to
                                  HDA and its members through the development of collaborative e-
                                  commerce business solutions. The committee’s major areas of focus
                                  within pharmaceutical distribution include information systems,
                                  operational integration and the impact of e-commerce.” Participation in




                                                                                                                 Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                                  this committee includes distributor and manufacturer members.

                           c.     Logistics Operation Committee: “This committee initiates projects
                                  designed to help members enhance the productivity, efficiency and
                                  customer satisfaction within the healthcare supply chain. Its major areas of
                                  focus include process automation, information systems, operational
                                  integration, resource management and quality improvement.” Participation
                                  in this committee includes distributor and manufacturer members.

                           d.     Manufacturer Government Affairs Advisory Committee: “This committee
                                  provides a forum for briefing HDA’s manufacturer members on federal
                                  and state legislative and regulatory activity affecting the pharmaceutical
                                  distribution channel. Topics discussed include such issues as prescription
                                  drug traceability, distributor licensing, FDA and DEA regulation of
                                  distribution, importation and Medicaid/Medicare reimbursement.”
                                  Participation in this committee includes manufacturer members.
                                                                                                                 COM : 000248 of 000380



        304
              Id.
        305
           2015 Distribution Management Conference and Expo, Healthcare Distribution Alliance,
        available at https://www.healthcaredistribution.org/events/2015-distribution-management-
        conference (last accessed Aug. 1, 2018).


                                                          230
Filed                      20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                       e.      Contracts and Chargebacks Working Group: “This working group




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000249 of 000441
                               explores how the contract administration process can be streamlined
                               through process improvements or technical efficiencies. It also creates and
                               exchanges industry knowledge of interest to contract and chargeback
                               professionals.” Participation in this group includes manufacturer and
                               distributor members.

               430.    The Distributor Defendants, Marketing Defendants, and Purdue also participated,

        through the HDA, in Webinars and other meetings designed to exchange detailed information

        regarding their prescription opioid sales, including purchase orders, acknowledgements, ship

        notices, and invoices.306 For example, on April 27, 2011, the HDA offered a Webinar to

        “accurately and effectively exchange business transactions between distributors and

        manufacturers…” The Marketing Defendants and Purdue used this information to gather high-

        level data regarding overall distribution and to direct the Distributor Defendants on how to most




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        effectively sell prescription opioids.

               431.    Taken together, the interaction and length of the relationships between and among

        the Marketing and Distributor Defendants reflect a deep level of interaction and cooperation

        between two groups in a tightly knit industry. The Marketing and Distributor Defendants were

        not two separate groups operating in isolation or two groups forced to work together in a closed

        system. Defendants operated together as a united entity, working together on multiple fronts, to

        engage in the unlawful sale of prescription opioids.

               432.    The HDA and the Pain Care Forum are but two examples of the overlapping

        relationships and concerted joint efforts to accomplish common goals and demonstrates that the

        leaders of each of the Defendants were in communication and cooperation.
                                                                                                             COM : 000249 of 000380




        306
           Webinars, Healthcare Distribution Alliance, (last accessed on Sept. 14, 2017), available at
        https://www.healthcaredistribution.org/resources/webinar-leveraging-edi.


                                                       231
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               433.    Publications and guidelines issued by the HDA confirm that the Defendants




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000250 of 000441
        utilized their membership in the HDA to form agreements. Specifically, in the fall of 2008, the

        HDA published the Industry Compliance Guidelines: Reporting Suspicious Orders and

        Preventing Diversion of Controlled Substances (the “Industry Compliance Guidelines”)

        regarding diversion. As the HDA explained in an amicus brief, the Industry Compliance

        Guidelines were the result of “[a] committee of HDMA members contribut[ing] to the

        development of this publication” beginning in late 2007.

               434.    This statement by the HDA and the Industry Compliance Guidelines support the

        allegation that Defendants utilized the HDA to form agreements about their approach to their

        legal duties with respect to the distribution of controlled substances. As John M. Gray,

        President/CEO of the HDA stated to the Energy and Commerce Subcommittee on Health in




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        April 2014, it is “difficult to find the right balance between proactive anti-diversion efforts while

        not inadvertently limiting access to appropriately prescribed and dispensed medications.” Here, it

        is apparent that all of the Defendants found the same balance – an overwhelming pattern and

        practice of failing to identify, report or halt suspicious orders, and failure to prevent diversion.

        Discovery, including discovery of meeting minutes within the HDA, will further reveal that

        Defendants utilized the HDA to combat their legal duties and avoid compliance with the law and

        regulations.

               435.    The Defendants worked together to control the flow of information and to

        influence governments to pass legislation that supported the use of opioids and limited the

        authority of law enforcement to rein in illicit or inappropriate prescribing and distribution. The
                                                                                                                COM : 000250 of 000380




        Marketing and Distributor Defendants did this through their participation in the PCF and HDA.




                                                        232
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               436.    The Defendants also had obligations to report suspicious orders of other parties if




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000251 of 000441
        they became aware of them. Defendants were thus collectively responsible for each other’s

        compliance with their reporting obligations.

               437.    Defendants thus knew that their own conduct could be reported by other

        distributors or manufacturers and that their failure to report suspicious orders they filled could be

        revealed. As a result, Defendants had an incentive to communicate with each other about the

        reporting of suspicious orders to ensure consistency.

               438.    The desired consistency was achieved. As described below, none of the

        Defendants reported suspicious orders and the flow of opioids continued unimpeded.

               B.      Defendants Were Aware of and Have Acknowledged Their Obligations to
                       Prevent Diversion and to Report and Take Steps to Halt Suspicious Orders




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               439.    The reason for the reporting rules is to create a “closed” system intended to

        control the supply and reduce the diversion of these drugs out of legitimate channels into the

        illicit market, while at the same time providing the legitimate drug industry with a unified

        approach to narcotic and dangerous drug control. Both because distributors handle such large

        volumes of controlled substances, and because they are uniquely positioned, based on their

        knowledge of their customers and orders, as the first line of defense in the movement of legal

        pharmaceutical controlled substances from legitimate channels into the illicit market,

        distributors’ obligation to maintain effective controls to prevent diversion of controlled

        substances is critical. Should a distributor deviate from these checks and balances, the closed

        system of distribution, designed to prevent diversion, collapses.307
                                                                                                                COM : 000251 of 000380




        307
           See Rannazzisi Decl. ¶ 10, Cardinal Health, Inc. v. Holder, 1:12-cv-00185-RBW, Doc. No.
        14-2 (D.D.C. Feb. 10, 2012).


                                                        233
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151      06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




               440.    Defendants were well aware they had an important role to play in this system, and




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000252 of 000441
        also knew or should have known that their failure to comply with their obligations would have

        serious consequences.

               C.      Defendants Kept Careful Track of Prescribing Data and Knew About
                       Suspicious Orders and Prescribers

               441.    The data that reveals and/or confirms the identity of each wrongful opioid

        distributor is hidden from public view in the DEA’s Confidential Automation of Reports and

        Consolidated Orders System (ARCOS) database. The data necessary to identify with specificity

        the transactions that were suspicious is in possession of the Distributor Defendants, Marketing

        Defendants, and Purdue but has not been disclosed to the public.

               442.    Publicly available information confirms that Distributor Defendants, Marketing




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Defendants, and Purdue funneled far more opioids into Kentucky and communities across the

        United States than could have been expected to serve legitimate medical use and ignored other

        red flags of suspicious orders. This information, along with the information known only to

        Distributor Defendants, Marketing Defendants, and Purdue, would have alerted them to

        potentially suspicious orders of opioids.

               443.    This information includes the following facts:

                       a.       distributors and manufacturers have access to detailed transaction-level
                                data on the sale and distribution of opioids, which can be broken down by
                                zip code, prescriber, and pharmacy and includes the volume of opioids,
                                dose, and the distribution of other controlled and non-controlled
                                substances;

                       b.       manufacturers make use of that data to target their marketing and, for that
                                purpose, regularly monitor the activity of doctors and pharmacies;
                                                                                                              COM : 000252 of 000380




                       c.       manufacturers and distributors regularly visit pharmacies and doctors to
                                promote and provide their products and services, which allows them to
                                observe red flags of diversion;



                                                        234
Filed                 20-CI-00151      06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                       d.     Distributor Defendants together account for approximately 90% of all




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000253 of 000441
                              revenues from prescription drug distribution in the United States, and each
                              plays such a large part in the distribution of opioids that its own volume
                              provides a ready vehicle for measuring the overall flow of opioids into a
                              pharmacy or geographic area; and

                       e.     Marketing Defendants and Purdue purchased chargeback data (in return
                              for discounts to Distributor Defendants) that allowed them to monitor the
                              combined flow of opioids into a pharmacy or geographic area.

               444.    The conclusion that Defendants were on notice of the problems of abuse and

        diversion follows inescapably from the fact that they flooded communities with opioids in

        quantities that they knew or should have known exceeded any legitimate market for opioids-even

        the wider market for chronic pain.

               445.    At all relevant times, the Defendants were in possession of national, regional,

        state, and local prescriber-and patient-level data that allowed them to track prescribing patterns




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        over time. They obtained this information from data companies, including but not limited to:

        IMS Health, QuintilesIMS, IQVIA, Pharmaceutical Data Services, Source Healthcare Analytics,

        NDS Health Information Services, Verispan, Quintiles, SDI Health, ArcLight, Scriptline,

        Wolters Kluwer, and/or PRA Health Science, and all of their predecessors or successors in

        interest (the “Data Vendors”).

               446.    The Distributor Defendants developed “know your customer” questionnaires and

        files. This information, compiled pursuant to comments from the DEA in 2006 and 2007, was

        intended to help the Defendants identify suspicious orders or customers who were likely to divert

        prescription opioids.308 The “know your customer” questionnaires informed the Defendants of          COM : 000253 of 000380




        308
           Suggested Questions a Distributor should ask prior to shipping controlled substances,
        available at
        https://www.deadiversion.usdoj.gov/mtgs/pharm_industry/14th_pharm/levinl_ques.pdf; Richard
        Widup, Jr. & Kathleen H. Dooley, Esq. Pharmaceutical Product Diversion: Beyond the PDMA,


                                                       235
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        the number of pills that the pharmacies sold, how many non-controlled substances were sold




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000254 of 000441
        compared to controlled substances, whether the pharmacy purchased opioids from other

        distributors, and the types of medical providers in the area, including pain clinics, general

        practitioners, hospice facilities, cancer treatment facilities, and others. These questionnaires put

        the recipients on notice of suspicious orders.

                  447.   Defendants purchased nationwide, regional, state, and local prescriber- and

        patient-level data from the Data Vendors that allowed them to track prescribing trends, identify

        suspicious orders, identify patients who were doctor shopping, identify pill mills, etc. The Data

        Vendors’ information purchased by the Defendants allowed them to view, analyze, compute, and

        track their competitors’ sales, and to compare and analyze market share information.309

                  448.   IMS Health, for example, provided Defendants with reports detailing prescriber




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        behavior and the number of prescriptions written between competing products.310

                  449.   Similarly, Wolters Kluwer, an entity that eventually owned data mining

        companies that were created by Cardinal (ArcLight), provided the Defendants with charts

        analyzing the weekly prescribing patterns of multiple physicians, organized by territory,

        regarding competing drugs, and analyzed the market share of those drugs.311


        Purdue Pharma and McGuireWoods LLC, available at https://www.mcguirewoods.com/news-
        resources/publications/lifesciences/product_diversion_beyond_pdma.pdf.
        309
           A Verispan representative testified that the Distributor Defendants use the prescribing
        information to “drive market share.” Sorrell v. IMS Health Inc., No. 10-779, 2011 WL 661712,
        *9-10 (Feb. 22, 2011).
        310
           Paul Kallukaran & Jerry Kagan, Data Mining at IMS HEALTH: How we Turned a
                                                                                                               COM : 000254 of 000380




        Mountain of Data into a Few Information-rich Molehills, available at
        http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.198.349&rep=rep1&type=pdf,
        Figure 2 at p. 3 (last accessed Aug. 1, 2018).
        311
              Sorrell v. IMS Health Inc., No. 10-779, 2011 WL 705207, at *467-471 (Feb. 22, 2011).


                                                         236
Filed                    20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




                    450.   This information allowed the Defendants to track and identify instances of




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000255 of 000441
        overprescribing. In fact, one of the Data Vendors’ experts testified that the Data Vendors’

        information could be used to track, identify, report and halt suspicious orders of controlled

        substances.312 Defendants were, therefore, collectively aware of the suspicious orders that flowed

        from their facilities.

                    451.   Defendants refused to identify, investigate, and report suspicious orders to the

        DEA when they became aware of the same despite their actual knowledge of drug diversion

        rings. As described in detail below, Defendants refused to identify suspicious orders and diverted

        drugs despite the DEA issuing final decisions against the Distributor Defendants in 178

        registrant actions between 2008 and 2012313 and 117 recommended decisions in registrant

        actions from The Office of Administrative Law Judges. These numbers include 76 actions




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        involving orders to show cause and 41 actions involving immediate suspension orders, all for

        failure to report suspicious orders.314

                    452.   Sales representatives were also aware that the prescription opioids they were

        promoting were being diverted, often with lethal consequences. As a sales representative wrote

        on a public forum:



        312
           In Sorrell, expert Eugene “Mick” Kolassa testified, on behalf of the Data Vender, that “a
        firm that sells narcotic analgesics was able to use prescriber-identifiable information to identify
        physicians that seemed to be prescribing an inordinately high number of prescriptions for their
        product.” Id. See also Joint Appendix in Sorrell v. IMS Health, 2011 WL 687134, at *204
        (Feb. 22, 2011).
        313
           Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The
                                                                                                              COM : 000255 of 000380




        Drug Enforcement Administration’s Adjudication of Registrant Actions 6 (2014), available at
        https://oig.justice.gov/reports/2014/e1403.pdf (“The Drug Enforcement Administration’s
        Adjudication of Registrant Actions”).
        314
              Id.


                                                         237
Filed                      20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                           Actions have consequences - so some patient gets Rx’d the 80mg




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000256 of 000441
                           OxyContin when they probably could have done okay on the 20mg (but
                           their doctor got “sold” on the 80mg) and their teen son/daughter/child’s
                           teen friend finds the pill bottle and takes out a few 80’s... next they’re at a
                           pill party with other teens and some kid picks out a green pill from the
                           bowl... they go to sleep and don’t wake up (because they don’t understand
                           respiratory depression) Stupid decision for a teen to make...yes... but do
                           they really deserve to die?

                    453.   Moreover, Defendants’ sales incentives rewarded sales representatives who

        happened to have pill mills within their territories, enticing those representatives to look the

        other way even when their in-person visits to such clinics should have raised numerous red flags.

        In one example, a pain clinic in South Carolina was diverting massive quantities of OxyContin.

        People traveled to the clinic from towns as far as 100 miles away to get prescriptions, the DEA’s

        diversion unit raided the clinic, and prosecutors eventually filed criminal charges against the




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        doctors. But Purdue’s sales representative for that territory, Eric Wilson, continued to promote

        OxyContin sales at the clinic. He reportedly told another local physician that this clinic

        accounted for 40% of the OxyContin sales in his territory. At that time, Wilson was Purdue’s

        top-ranked sales representative.315 In response to news stories about this clinic, Purdue issued a

        statement, declaring that “if a doctor is intent on prescribing our medication inappropriately,

        such activity would continue regardless of whether we contacted the doctor or not.”316

                    454.   In another example, a Purdue sales manager informed her supervisors in 2009

        about a suspected pill mill in Los Angeles, reporting over email that when she visited the clinic

        with her sales representative, “it was packed with a line out the door, with people who looked
                                                                                                              COM : 000256 of 000380




        315
              Pain Killer, supra n. 109, at 298-300.
        316
              Id.


                                                            238
Filed                      20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020           Penny Adams Castle, Johnson Circuit Clerk




        like gang members,” and that she felt “very certain that this an organized drug ring[.]”317 She




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000257 of 000441
        wrote, “This is clearly diversion. Shouldn’t the DEA be contacted about this?” But her

        supervisor at Purdue responded that while they were “considering all angles,” it was “really up to

        [the wholesaler] to make the report.”318 This pill mill was not only distributing opioids locally -

        over a million pills were transported to the City of Everett, Washington, a city of around 100,000

        people. Couriers drove up I-5 through California and Oregon, or flew from Los Angeles to

        Seattle. The Everett-based dealer who received the pills from southern California wore a

        diamond necklace in the shape of the West Coast states with a trail of green gemstones—the

        color of 80-milligram OxyContin—connecting Los Angeles and Washington state. Purdue

        waited until after the clinic was shut down in 2010 to inform the authorities.

                    455.   At Purdue, the Purdue Individual Co-Conspirators were well aware of the




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        importance of prolific prescribers, which they and their staff referred to internally, at times, as

        “core,” “super core,” “high value” and “high potential” prescribers. In fact, it was an explicit,

        and significant, sales strategy to pay particular attention to actual and potential prolific

        prescribers, which the Purdue Individual Co-Conspirators understood to account for

        approximately 10% of overall revenues.        At Purdue, Sackler Co-Conspirators and Purdue

        Officer Co-Conspirators were aware that Purdue regularly received “Reports of Concern” about

        abuse and diversion of opioids, as well as reports of other adverse events, and also calls to

        Purdue’s compliance “hotline.” In July 2007, staff told the Sackler Co-Conspirators and Purdue

        Officer Co-Conspirators that more than 5,000 cases of adverse events had been reported to             COM : 000257 of 000380



        317
           Harriet Ryan, et al., More than 1 million OxyContin pills ended up in the hands of criminals
        and addicts. What the drug maker knew, LOS ANGELES TIMES (July 10, 2016), available at
        http://www.latimes.com/projects/la-me-oxycontin-part2/.
        318
              Id.


                                                        239
Filed                      20-CI-00151   06/08/2020           Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        Purdue in just the first three months of 2007. Staff also told the Sackler Co-Conspirators and




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000258 of 000441
        Purdue Officer Co-Conspirators that Purdue received 572 Reports of Concern about abuse and

        diversion of Purdue opioids during Q2 2007. Staff reported to the Sackler Co-Conspirators that

        they completed only 21 field inquiries in response. Staff also told the Sackler Co-Conspirators

        that they received more than 100 calls to Purdue’s compliance hotline during the quarter, which

        was a “significant increase,” but Purdue did not report any of the hotline calls or Reports of

        Concern to the FDA, DEA, Department of Justice, or state authorities. Purdue’s self-interested

        failure to report abuse and diversion would continue, quarter after quarter, even though the 2007

        Judgment required Purdue to report “potential abuse or diversion to appropriate medical,

        regulatory or law enforcement authorities.” Instead of reporting dangerous prescribers, or even

        directing sales reps to stop visiting them, the Sackler Co-Conspirators chose to keep pushing




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        opioids to whoever prescribed the most.

               456.    Purdue also tracked prescribers from whom there was a substantial possibility of

        opioids having been diverted, or, at a minimum, grossly over-prescribed. It described these

        prescribers as, collectively, “Region Zero,” and even generated a map, given to members of the

        Board, correlating these prescribers with poison control calls and pharmacy thefts.




                                                                                                            COM : 000258 of 000380




                                                       240
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000259 of 000441
                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                                      Map presented to the Purdue Board in 2011

               457.   Once prescribers were categorized as part of “Region Zero,” Purdue would

        eventually stop promoting to them, but it would not stop selling to them, and it would not report
                                                                                                            COM : 000259 of 000380




        them to authorities. This would have been costly. Staff told Co-Conspirator Stewart, the Sackler

        Co-Conspirators and the Board that the company was receiving a steadily rising volume of

        hotline calls and other compliance matters in this timeframe, reaching an all-time high during

                                                      241
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                     20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        October, November, and December 2010. Purdue made a calculated economic decision not to




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000260 of 000441
        report suspicious prescribers and orders. Indeed, an internal Purdue study showed that the

        financial penalties imposed on drug companies for illegal marketing were “relatively small”

        when “compared to the perpetrating companies’ profits.” When the CDC issued a national

        warning against the highest and most dangerous doses of opioids, Purdue studied prescription

        data to calculate how much profit it would lose if doctors followed the CDC’s advice, and it

        elected not to.

               458.       Defendants’ obligation to report suspicious prescribing ran head on into their

        marketing strategy. Defendants did identify doctors who were their most prolific prescribers.

        However, this was done not to report them, but to market to them. It would make little sense to

        focus on marketing to doctors who may be engaged in improper prescribing only to report them




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        to law enforcement.

               459.       Defendants purchased data from IMS Health (now IQVIA) or other proprietary

        sources to identify doctors to target for marketing and to monitor their own and competitors’

        sales. Marketing visits were focused on increasing, sustaining, or converting the prescriptions of

        the biggest prescribers, particularly through aggressive, high frequency detailing visits.

               460.       This focus on marketing to the highest prescribers demonstrates that

        manufacturers were keenly aware of the doctors who were writing large quantities of opioids.

        But instead of investigating or reporting those doctors, Defendants were singularly focused on

        maintaining, capturing, or increasing their sales.

               461.       Whenever examples of opioid diversion and abuse have drawn media attention,
                                                                                                             COM : 000260 of 000380




        Co-Conspirator Purdue and other Marketing Defendants and Purdue have consistently blamed

        “bad actors.” For example, in 2001, during a Congressional hearing, Purdue’s attorney Howard



                                                        242
Filed                     20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151     06/08/2020           Penny Adams Castle, Johnson Circuit Clerk




        Udell answered pointed questions about how it was that Purdue could utilize IMS Health data to




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000261 of 000441
        assess their marketing efforts but not notice a particularly egregious pill mill in Pennsylvania run

        by a doctor named Richard Paolino. Udell asserted that Purdue was “fooled” by the doctor: “The

        picture that is painted in the newspaper [of Dr. Paolino] is of a horrible, bad actor, someone who

        preyed upon this community, who caused untold suffering. And he fooled us all. He fooled law

        enforcement. He fooled the DEA. He fooled local law enforcement. He fooled us.”319

                  462.    But given the closeness with which they monitored prescribing patterns through

        IMS Health data, the Defendants either knew or chose not to know of the obvious drug

        diversions.      In fact, a local pharmacist had noticed the volume of prescriptions coming from

        Paolino’s clinic and alerted authorities. Purdue had the prescribing data from the clinic and

        alerted no one. Indeed, a Purdue executive referred to Purdue’s tracking system and database as a




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        “gold mine” and acknowledged that Purdue could identify highly suspicious volumes of

        prescriptions.

                  463.    As discussed below, Endo knew that Opana ER was being widely abused. Yet, the

        New York Attorney General revealed, based on information obtained in an investigation into

        Endo, that Endo sales representatives were not aware that they had a duty to report suspicious

        activity and were not trained on the company’s policies or duties to report suspicious activity,

        and Endo paid bonuses to sales representatives for detailing prescribers who were subsequently

        arrested for illegal prescribing.

                  464.    Sales representatives making in-person visits to such clinics were likewise not

        fooled. But as pill mills were lucrative for the manufacturers and individual sales representatives
                                                                                                               COM : 000261 of 000380




        alike, Marketing Defendants and their employees turned a collective blind eye, allowing certain


        319
              Pain Killer, supra n. 109, at 179.


                                                        243
Filed                    20-CI-00151     06/08/2020           Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020                 Penny Adams Castle, Johnson Circuit Clerk




        clinics to dispense staggering quantities of potent opioids and feigning surprise when the most




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000262 of 000441
        egregious examples eventually made the nightly news.

               D.      Defendants Failed to Report Suspicious Orders or Otherwise Act to Prevent
                       Diversion

               465.    As discussed above, Defendants failed to report suspicious orders, prevent

        diversion, or otherwise control the supply of opioids flowing into communities across America.

        Despite the notice described above, Defendants continued to pump massive quantities of opioids

        into communities in disregard of their legal duties to control the supply, prevent diversion, and

        report and take steps to halt suspicious orders.

               466.    Governmental agencies and regulators have confirmed (and in some cases

        Defendants have admitted) that Defendants did not meet their obligations and have uncovered




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        especially blatant wrongdoing.

               467.    For example, in 2017, the Department of Justice fined Mallinckrodt $35 million

        for failure to report suspicious orders of controlled substances, including opioids, and for

        violating recordkeeping requirements. The government alleged that “Mallinckrodt failed to

        design and implement an effective system to detect and report ‘suspicious orders’ for controlled

        substances - orders that are unusual in their frequency, size, or other patterns . . . [and]

        Mallinckrodt supplied distributors, and the distributors then supplied various U.S. pharmacies

        and pain clinics, an increasingly excessive quantity of oxycodone pills without notifying DEA of

        these suspicious orders.”

               468.    On December 23, 2016, Cardinal agreed to pay the United States $44 million to
                                                                                                             COM : 000262 of 000380



        resolve allegations that it violated reporting requirements in Maryland, Florida, and New York

        by failing to report suspicious orders of controlled substances, including oxycodone, to the DEA.




                                                           244
Filed                  20-CI-00151    06/08/2020                 Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        In the settlement agreement, Cardinal admitted, accepted, and acknowledged that it had violated




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000263 of 000441
        the CSA between January 1, 2009 and May 14, 2012 by failing to:

                       a.      “timely identify suspicious orders of controlled substances and
                               inform the DEA of those orders, as required by 21 C.F.R.
                               §1301.74(b);”

                       b.      “maintain effective controls against diversion of particular
                               controlled substances into other than legitimate medical, scientific,
                               and industrial channels, as required by 21 C.F.R. §1301.74,
                               including the failure to make records and reports required by the
                               CSA or DEA’s regulations for which a penalty may be imposed
                               under 21 U.S.C. §842(a)(5);” and

                       c.      “execute, fill, cancel, correct, file with the DEA, and otherwise
                               handle DEA ‘Form 222’ order forms and their electronic
                               equivalent for Schedule II controlled substances, as required by 21
                               U.S.C. §828 and 21.F.R. Part 1305.”

               469.    In 2012, the State of West Virginia sued AmerisourceBergen and Cardinal, as




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        well as several smaller wholesalers, for numerous causes of action, including violations of the

        CSA, consumer credit and protection laws, antitrust laws, and the creation of a public nuisance.

        Unsealed court records from that case demonstrate that AmerisourceBergen, along with

        Cardinal, shipped 423 million pain pills to West Virginia between 2007 and 2012.

        AmerisourceBergen itself shipped 80.3 million hydrocodone pills and 38.4 million oxycodone

        pills during that time period. These quantities demonstrate that the Defendants failed to control

        the supply chain or to report and take steps to halt suspicious orders. In 2016,

        AmerisourceBergen agreed to settle the West Virginia lawsuit for $16 million to the state;

        Cardinal settled for $20 million.

               470.    Henry Schein, too, is a repeat offender. Since the company’s inception, it has
                                                                                                            COM : 000263 of 000380




        been subjected to repeated disciplinary actions across the United States for its sale and/or




                                                       245
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        distribution of dangerous drugs to persons or facilities not licensed or otherwise authorized to




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000264 of 000441
        possess such drugs.

               471.    In 2014, Henry Schein Animal Health was investigated by the State of Ohio

        Board of Pharmacy due to its sale/distribution of wholesale dangerous drugs to an entity not

        holding a valid Ohio license. It reached a settlement with the Ohio Board of Pharmacy related to

        this investigation in 2015.

               472.    Records from a disciplinary proceeding against a Wisconsin-licensed medical

        practitioner reveal that from May 2005 through September 2006, Henry Schein continued to

        deliver opioids to the provider, despite the fact that his license had been suspended for

        inappropriate prescribing of opioids.

               473.    Thus, Defendants have admitted to disregarding their duties. They have admitted




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        that they pumped massive quantities of opioids into communities around the country despite

        their obligations to control the supply, prevent diversions, and report and take steps to halt

        suspicious orders.

               474.    The National Retail Pharmacies continuously paid other Defendants to supply

        large quantities of prescription opioids and continuously dispensed them in order to satisfy

        demand for the drugs, despite knowing of their illegitimate or, at best, suspicious nature, despite

        knowing that Manufacturer Defendants and Distributor Defendants were habitually violating

        state law, and despite Retail Defendants’ duty to prevent diversion.

              E.       Defendants Delayed a Response to the Opioid Crisis by Pretending to
                       Cooperate with Law Enforcement
                                                                                                              COM : 000264 of 000380



               475.    When a manufacturer or distributor does not report or stop suspicious orders,

        prescriptions for controlled substances may be written and dispensed to individuals who abuse

        them or who sell them to others to abuse. This, in turn, fuels and expands the illegal market and


                                                       246
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        results in opioid-related overdoses. Without reporting by those involved in the supply chain, law




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000265 of 000441
        enforcement may be delayed in taking action - or may not know to take action at all.

               476.    After being caught failing to comply with particular obligations at particular

        facilities, Supply Chain Defendants made broad promises to change their ways and insisted that

        they sought to be good corporate citizens.

               477.    More generally, Defendants publicly portrayed themselves as committed to

        working with law enforcement, opioid manufacturers, and others to prevent diversion of these

        dangerous drugs. For example, Defendant Cardinal claims that: “We challenge ourselves to best

        utilize our assets, expertise and influence to make our communities stronger and our world more

        sustainable, while governing our activities as a good corporate citizen in compliance with all

        regulatory requirements and with a belief that doing ‘the right thing’ serves everyone.”




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Defendant Cardinal likewise claims to “lead [its] industry in anti-diversion strategies to help

        prevent opioids from being diverted for misuse or abuse.” Along the same lines, it claims to

        “maintain a sophisticated, state-of-the-art program to identify, block and report to regulators

        those orders of prescription-controlled medications that do not meet [its] strict criteria.”

        Defendant Cardinal also promotes funding it provides for “Generation Rx,” which funds grants

        related to prescription drug misuse. A Cardinal executive recently claimed that Cardinal uses

        “advanced analytics” to monitor its supply chain; Cardinal assured the public it was being “as

        effective and efficient as possible in constantly monitoring, identifying, and eliminating any

        outside criminal activity.”

               478.    Along the same lines, Defendant AmerisourceBergen has taken the public
                                                                                                            COM : 000265 of 000380




        position that it is “work[ing] diligently to combat diversion and [is] working closely with

        regulatory agencies and other partners in pharmaceutical and healthcare delivery to help find



                                                      247
Filed                  20-CI-00151    06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        solutions that will support appropriate access while limiting misuse of controlled substances.” A




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000266 of 000441
        company spokeswoman also provided assurance that: “At AmerisourceBergen, we are

        committed to the safe and efficient delivery of controlled substances to meet the medical needs

        of patients.”

                 479.    Moreover, in furtherance of their effort to affirmatively conceal their conduct and

        avoid detection, the Distributor Defendants, through their trade associations, HDMA and

        NACDS, filed an amicus brief in Masters Pharmaceuticals, which made the following

        statements:320

                         a.     “HDMA and NACDS members not only have statutory and
                                regulatory responsibilities to guard against diversion of controlled
                                prescription drugs, but undertake such efforts as responsible
                                members of society.”




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                         b.     “Distributors take seriously their duty to report suspicious orders,
                                utilizing both computer algorithms and human review to detect
                                suspicious orders based on the generalized information that is
                                available to them in the ordering process.”

                 480.    Through the above statements made on their behalf by their trade associations,

        and other similar statements assuring their continued compliance with their legal obligations, the

        Distributor Defendants not only acknowledged that they understood their obligations under the

        law, but they further asserted that their conduct was in compliance with those obligations.

                 481.    Defendant Mallinckrodt similarly claims to be “committed . . . to fighting opioid

        misuse and abuse,” and further asserts that: “In key areas, our initiatives go beyond what is

        required by law. We address diversion and abuse through a multidimensional approach that

        includes educational efforts, monitoring for suspicious orders of controlled substances . . .”
                                                                                                               COM : 000266 of 000380




        320
              Brief for HDMA and NACDS, supra n. 293, 2016 WL 1321983, at *3-4, *25.


                                                         248
Filed                    20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




               482.    Other Marketing Defendants and Purdue also misrepresented their compliance




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000267 of 000441
        with their legal duties and their cooperation with law enforcement. Purdue serves as a hallmark

        example of such wrongful conduct. Purdue deceptively and unfairly failed to report to authorities

        illicit or suspicious prescribing of its opioids, even as it has publicly and repeatedly touted its

        “constructive role in the fight against opioid abuse,” including its commitment to ADF opioids

        and its “strong record of coordination with law enforcement.321

               483.    At the heart of Purdue’s public outreach is the claim that it works hand-in-glove

        with law enforcement and government agencies to combat opioid abuse and diversion. Purdue

        has consistently trumpeted this partnership since at least 2008, and the message of close

        cooperation is in virtually all of Purdue’s recent pronouncements in response to the opioid

        epidemic.




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               484.    Touting the benefits of ADF opioids, Purdue’s website asserts: “[W]e are acutely

        aware of the public health risks these powerful medications create . . . . That’s why we work with

        health experts, law enforcement, and government agencies on efforts to reduce the risks of opioid

        abuse and misuse . . . .”322 Purdue’s statement on “Opioids Corporate Responsibility” likewise

        states that “[f]or many years, Purdue has committed substantial resources to combat opioid abuse




        321
            Purdue, Setting The Record Straight On OxyContin’s FDA-Approved Label (May 5, 2016),
        available at http://www.purduepharma.com/news-media/get-the-facts/setting-the-record-
        straight-on-oxycontins-fda-approved-label/; Purdue, Setting The Record Straight On Our Anti-
        Diversion Programs (July 11, 2016), available at http://www.purduepharma.com/news-
                                                                                                              COM : 000267 of 000380




        media/get-the-facts/setting-the-record-straight-on-our-anti-diversion-programs/.
        322
           Purdue website, Opioids With Abuse-Deterrent Properties, available at
        http://www.purduepharma.com/healthcare-professionals/responsible-use-of-opioids/opioids-
        with-abuse-deterrent-properties/ (last accessed Aug. 1, 2018).


                                                       249
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        by partnering with . . . communities, law enforcement, and government.”323 And, responding to




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000268 of 000441
        criticism of Purdue’s failure to report suspicious prescribing to government regulatory and

        enforcement authorities, the website similarly proclaims that Purdue “ha[s] a long record of close

        coordination with the DEA and other law enforcement stakeholders to detect and reduce drug

        diversion.”324

                    485.   These public pronouncements create the false impression that Purdue is

        proactively working with law enforcement and government authorities nationwide to root out

        drug diversion, including the illicit prescribing that can lead to diversion. It aims to distance

        Purdue from its past conduct in deceptively marketing opioids and make its current marketing

        seem more trustworthy and truthful.

                    486.   Public statements by the Defendants and their associates created the false and




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        misleading impression to regulators, prescribers, and the public that the Defendants rigorously

        carried out their legal duties, including their duty to report suspicious orders and exercise due

        diligence to prevent diversion of these dangerous drugs, and further created the false impression

        that these Defendants also worked voluntarily to prevent diversion as a matter of corporate

        responsibility to the communities their business practices would necessarily impact.

        XI.         THE MARKETING DEFENDANTS’ AND PURDUE’S UNLAWFUL FAILURE
                    TO PREVENT DIVERSION AND MONITOR, REPORT, AND PREVENT
                    SUSPICIOUS ORDERS

                    487.   The same legal duties to prevent diversion, and to monitor, report, and prevent

        suspicious orders of prescription opioids that were incumbent upon the Supply Chain Defendants       COM : 000268 of 000380




        323
              Id.
        324
           Setting The Record Straight, supra n. 321. Contrary to its public statements, Purdue seems to
        have worked behind the scenes to push back against law enforcement.


                                                         250
Filed                      20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                   20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        were also legally required of the Marketing Defendants and Purdue under Kentucky law. Like




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000269 of 000441
        the Supply Chain Defendants, the Marketing Defendants and Purdue were required to register

        with the Kentucky Board of Pharmacy and the DEA to manufacture and distribute Schedule II

        controlled substances, like prescription opioids. See KRS § 218A.010(10), (11), (12), (38); KRS

        § 218A.150(1) (repealed 2018); KRS § 218.170(1), (2); KRS § 315.010; KRS § 315.400(9); 902

        KAR 55:010 Section 1(4), 201 KAR 2:230. Under Kentucky state law, it has been declared that

        “[t]he regulation of controlled substances in this Commonwealth is important and necessary for

        the preservation of public safety and public health.” KRS § 218A.005(1).

                 488.   Like the Supply Chain Defendants, the Marketing Defendants breached these

        duties. Kentucky state law requires that a “manufacturer, distributor, or wholesaler” must comply

        with “KRS § 218A.200 and the federal controlled substances laws.” KRS § 218A.170.




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                 489.   Pursuant to KRS § 218A.200, manufacturers and wholesalers of opioids “shall

        keep records of all controlled substances compounded, mixed, cultivated, grown, or by any other

        process produced or prepared, and all of controlled substances received and disposed of by

        them.”

                 490.   The Marketing Defendants and Purdue have specialized and detailed knowledge

        of the potential suspicious prescribing and dispensing of opioids through their regular visits to

        doctors’ offices and pharmacies, and from the data they purchase from commercial sources, such

        as IMS Health (now IQVIA). Their extensive boots-on-the-ground through their sales force,

        allows them to observe the signs of suspicious prescribing and dispensing discussed elsewhere in

        the Complaint—lines of seemingly healthy patients, out-of-state license plates, and cash
                                                                                                            COM : 000269 of 000380




        transactions, to name only a few.




                                                      251
Filed                   20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               491.    In addition, Marketing Defendants and Purdue had access to and possession of the




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000270 of 000441
        information necessary to monitor, report, and prevent suspicious orders and to prevent diversion.

        Marketing Defendants and Purdue regularly mine data, including, upon information and belief,

        chargeback data, that allows them to monitor the volume and type of prescribing of doctors,

        including sudden increases in prescribing and unusually high dose prescribing, that would have

        alerted them, independent of their sales representatives, to suspicious prescribing.

               492.    A chargeback is a payment made by a manufacturer to a distributor after the

        distributor sells the manufacturer’s product at a price below a specified rate. After a distributor

        sells a manufacturer’s product to a pharmacy, for example, the distributor requests a chargeback

        from the manufacturer and, in exchange for the payment, the distributor identifies to the

        manufacturer the product, volume and the pharmacy to which it sold the product. Thus,




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Marketing Defendants and Purdue knew – just as the Supply Chain Defendants knew – the

        volume, frequency, and pattern of opioid orders being placed and filled. The Marketing

        Defendants and Purdue built receipt of this information into the payment structure for the opioids

        provided to the opioid distributors. These information points give Manufacturer Defendants

        insight into prescribing and dispensing conduct that enables them to play a valuable role in

        preventing diversion and fulfilling their obligations under the law.

               493.    The Department of Justice has recently confirmed the suspicious order obligations

        clearly imposed by law upon opioid manufacturers, fining Mallinckrodt $35 million for failure to

        report suspicious orders of controlled substances, including opioids, and for violating

        recordkeeping requirements.325
                                                                                                              COM : 000270 of 000380




        325
            See Press Release, U.S. Dep’t of Justice, Mallinckrodt Agrees to Pay Record $35 Million
        Settlement for Failure to Report Suspicious Orders of Pharmaceutical Drugs and for


                                                        252
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020           Penny Adams Castle, Johnson Circuit Clerk




                    494.   In the press release accompanying the settlement, the Department of Justice




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000271 of 000441
        stated: “[Mallinckrodt] did not meet its obligations to detect and notify DEA of suspicious orders

        of controlled substances such as oxycodone, the abuse of which is part of the current opioid

        epidemic. These suspicious order monitoring requirements exist to prevent excessive sales of

        controlled substances, like oxycodone.” . . . “Mallinckrodt’s actions and omissions formed a link

        in the chain of supply that resulted in millions of oxycodone pills being sold on the street. . . .

        Manufacturers and distributors have a crucial responsibility to ensure that controlled substances

        do not get into the wrong hands. . . .”326

                    495.   Among the allegations resolved by the settlement, the government alleged

        “Mallinckrodt failed to design and implement an effective system to detect and report

        ‘suspicious orders’ for controlled substances – orders that are unusual in their frequency, size, or




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        other patterns . . . [and] Mallinckrodt supplied distributors, and the distributors then supplied

        various U.S. pharmacies and pain clinics, an increasingly excessive quantity of oxycodone pills

        without notifying DEA of these suspicious orders.”327

                    496.   The Memorandum of Agreement entered into by Mallinckrodt (“2017

        Mallinckrodt MOA”) avers “[a]s a registrant under the CSA, Mallinckrodt had a responsibility to




        Recordkeeping         Violations        (July       11,       2017),        available        at
        https://www.justice.gov/opa/pr/mallinckrodt-agrees-pay-record-35-million-settlement-failure-
                                                                                                               COM : 000271 of 000380




        report-suspicious-orders.
        326
              Id.
        327
              Id.


                                                        253
Filed                      20-CI-00151   06/08/2020           Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        maintain effective controls against diversion, including a requirement that it review and monitor




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000272 of 000441
        these sales and report suspicious orders to DEA.”328

               497.    Mallinckrodt further stated that it “recognizes the importance of the prevention of

        diversion of the controlled substances they manufacture” and agreed that it would “design and

        operate a system that meets the requirements of 21 C.F.R. § 1301.74(b) . . . [such that it would]

        utilize all available transaction information to identify suspicious orders of any Mallinckrodt

        product.” Mallinckrodt specifically agreed “to notify DEA of any diversion and/or suspicious

        circumstances involving any Mallinckrodt controlled substances that Mallinckrodt discovers.”

               498.    The 2017 Mallinckrodt MOA further details the DEA’s allegations regarding

        Mallinckrodt’s failures to fulfill its legal duties as an opioid manufacturer:

                       a.      With respect to its distribution of oxycodone and hydrocodone




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                               products, Mallinckrodt’s alleged failure to distribute these
                               controlled substances in a manner authorized by its registration and
                               Mallinckrodt’s alleged failure to operate an effective suspicious
                               order monitoring system and to report suspicious orders to the
                               DEA when discovered as required by and in violation of 21 C.F.R.
                               § 1301.74(b). The above includes, but is not limited to
                               Mallinckrodt’s alleged failure to: conduct adequate due diligence
                               of its customers;

                       b.      Detect and report to the DEA orders of unusual size and frequency;

                       c.      Detect and report to the DEA orders deviating substantially from
                               normal patterns including, but not limited to, those identified in
                               letters from the DEA Deputy Assistant Administrator, Office of
                               Diversion Control, to registrants dated September 27, 2006 and
                               December 27, 2007:

                               i.      orders that resulted in a disproportionate amount of
                                       a substance which is most often abused going to a
                                                                                                             COM : 000272 of 000380




        328
           Administrative Memorandum of Agreement between the U.S. Dep’t of Justice, the Drug
        Enf’t Admin., and Mallinckrodt, plc. and its subsidiary Mallinckrodt, LLC (July 10, 2017),
        available at https://www.justice.gov/usao-edmi/press-release/file/986026/download (“2017
        Mallinckrodt MOA”).


                                                         254
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                       20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                                          particular geographic region where there was




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000273 of 000441
                                          known diversion,

                                   ii.    orders that purchased a disproportionate amount of
                                          substance which is most often abused compared to
                                          other products, and

                                   iii.   orders from downstream customers to distributors
                                          who were purchasing from multiple different
                                          distributors, of which Mallinckrodt was aware;

                            d.     Use “chargeback” information from its distributors to
                                   evaluate suspicious orders. Chargebacks include
                                   downstream purchasing information tied to certain
                                   discounts, providing Mallinckrodt with data on buying
                                   patterns for Mallinckrodt products; and

                            e.     Take sufficient action to prevent recurrence of diversion by
                                   downstream customers after receiving concrete information
                                   of diversion of Mallinckrodt product by those downstream
                                   customers.329




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                  499.      Mallinckrodt agreed that its “system to monitor and detect suspicious orders did

        not meet the standards outlined in letters from the DEA Deputy Administrator, Office of

        Diversion Control, to registrants dated September 27, 2006 and December 27, 2007.”

        Mallinckrodt further agreed that it “recognizes the importance of the prevention of diversion of

        the controlled substances they manufacture” and would “design and operate a system that meets

        the requirements of 21 C.F.R. 1301.74(b) . . . . [such that it would] utilize all available

        transaction information to identify suspicious orders of any Mallinckrodt product. Further,

        Mallinckrodt agrees to notify DEA of any diversion and/or suspicious circumstances involving

        any Mallinckrodt controlled substances that Mallinckrodt discovers.”330                                COM : 000273 of 000380




        329
              Id. at 2-3.
        330
              Id. at 3-4.


                                                           255
Filed                       20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                     20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




                   500.   Mallinckrodt acknowledged that “[a]s part of their business model Mallinckrodt




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000274 of 000441
        collects transaction information, referred to as chargeback data, from their direct customers

        (distributors). The transaction information contains data relating to the direct customer sales of

        controlled substances to ‘downstream’ registrants.” Mallinckrodt agreed that, from this data, it

        would “report to the DEA when Mallinckrodt concludes that the chargeback data or other

        information indicates that a downstream registrant poses a risk of diversion.”331

                   501.   The same duties imposed by law on Mallinckrodt were imposed upon all

        Marketing Defendants and Purdue.

                   502.   The same business practices utilized by Mallinckrodt regarding “charge backs”

        and receipt and review of data from opioid distributors regarding orders of opioids were utilized

        industry-wide among opioid manufacturers and distributors, including the other Marketing and




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Distributor Defendants.

                   503.   Through the charge back data, the Marketing Defendants could monitor

        suspicious orders of opioids.

                   504.   The Marketing Defendants and Purdue failed to monitor, report, and halt

        suspicious orders of opioids as required by law.

                   505.   The Marketing Defendants’ and Purdue’s failures to monitor, report, and halt

        suspicious orders of opioids were intentional and unlawful.

                   506.   The Marketing Defendants and Purdue have misrepresented their compliance with

        the laws regulating controlled substances.

                   507.   The wrongful actions and omissions of the Marketing Defendants and Purdue that
                                                                                                             COM : 000274 of 000380




        caused the diversion of opioids and which were a substantial contributing factor to and/or


        331
              Id. at 5.


                                                        256
Filed                     20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        proximate cause of the opioid crisis are alleged in greater detail in Plaintiffs’ allegations of




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000275 of 000441
        Defendants’ unlawful acts below.

               508.    The Marketing Defendants’ and Purdue’s actions and omissions in failing to

        effectively prevent diversion and failing to monitor, report, and prevent suspicious orders have

        enabled the unlawful diversion of opioids throughout the United States, including in Kentucky.

        XII.   THE DISTRIBUTOR              DEFENDANTS’          UNLAWFUL         DISTRIBUTION         OF
               OPIOIDS

               509.    The Distributor Defendants owe a duty under Kentucky common law and

        statutory law to monitor, detect, investigate, refuse to fill, and report suspicious orders of

        prescription opioids as well as those orders which the Distributor Defendants knew or should

        have known were likely to be diverted.




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               510.    The foreseeable harm from a breach of these duties was the medical, social, and

        financial consequences rippling through society, arising from the abuse of diverted opioids for

        nonmedical purposes.

               511.    Each Distributor Defendant repeatedly and purposefully breached its duties under

        Kentucky law. Such breaches are a direct and proximate causes of the widespread diversion of

        prescription opioids for nonmedical purposes, with the resultant medical and financial damages.

               512.    For over a decade, all the Defendants aggressively sought to bolster their revenue,

        increase profit, and grow their share of the prescription painkiller market by unlawfully and

        surreptitiously increasing the volume of opioids they sold. However, Defendants are not

        permitted to engage in a limitless expansion of their sales through the unlawful sales of regulated
                                                                                                              COM : 000275 of 000380




        painkillers. Rather, as described below, Defendants are subject to various duties to report the

        quantity of Schedule II controlled substances in order to monitor such substances and prevent

        oversupply and diversion into the illicit market.


                                                        257
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               513.    The unlawful diversion of prescription opioids is a direct and proximate cause of




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000276 of 000441
        the opioid epidemic, prescription opioid abuse, addiction, morbidity and mortality, with social

        and financial costs borne by, among others, individuals, families and hospitals.

               514.    The Distributor Defendants intentionally continued their conduct, as alleged

        herein, with knowledge that such conduct was creating the opioid epidemic and causing the

        damages alleged herein.

               A.      The Distributor Defendants Breached Their Duties

               515.    Opioids are a controlled substance. Schedule II controlled substances have “high

        potential for abuse,” which “may lead to severe psychic or physical dependence.” See KRS §

        218A.060; KRS § 218A.070; KRS § 218A.080.

               516.    Each Distributor Defendant was required to obtain a license from Kentucky’s




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Board of Pharmacy. Each Distributor Defendant is a wholesaler that engaged in the chain of

        distribution or resale of Schedule II controlled substances with a duty to comply with all

        security requirements imposed under that statutory scheme. In failing to maintain effective

        controls against their diversion and illegitimate use, it is foreseeable that controlled substances

        will be prescribed for illegitimate purposes, diverted by corrupt retailers, and abused by the

        public that have fallen victim to their “high potential for abuse.” See KRS § 218A.070.

               517.    Each Distributor Defendant has an affirmative duty to act as a gatekeeper

        guarding against the diversion of the highly addictive, dangerous opioid drugs. In addition, the

        Kentucky law imposes specific record-keeping requirements on manufacturers and wholesalers

        who are required to maintain detailed records of all inventory of narcotic drugs received by and
                                                                                                              COM : 000276 of 000380




        disposed of by them. See, e.g., KRS § 315.0351; KRS § 315.036; KRS § 315.402 The

        information required to be collected and maintained includes dates of production and



                                                        258
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151      06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        distribution and contact information of the persons to whom or for whose use the drugs were




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000277 of 000441
        sold, administered or dispensed.

               518.    “Suspicious orders” include orders of an unusual size, orders of unusual

        frequency or orders deviating substantially from a normal pattern. These criteria are disjunctive

        and are not all inclusive. For example, if an order deviates substantially from a normal pattern,

        the size of the order does not matter and the order should be reported as suspicious. Likewise, a

        wholesale distributor need not wait for a normal pattern to develop over time before

        determining whether a particular order is suspicious. The size of an order alone, regardless of

        whether it deviates from a normal pattern, is enough to trigger the wholesale distributor’s

        responsibility to report the order as suspicious. The determination of whether an order is

        suspicious depends not only on the ordering patterns of the particular customer but also on the




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        patterns of the entirety of the wholesale distributor’s customer base and the patterns throughout

        the relevant segment of the wholesale distributor industry.

               519.    In addition to reporting all suspicious orders, distributors must also stop

        shipment on any order which is flagged as suspicious and only ship orders which were flagged

        as potentially suspicious if, after conducting due diligence, the distributor can determine that

        the order is not likely to be diverted into illegal channels. See Southwood Pharm., Inc., 72 Fed.

        Reg. 36,487, 36,501 (Drug Enf’t Admin. July 3, 2007); Masters Pharmaceutical, Inc. v. Drug

        Enforcement Administration, No. 15-11355 (D.C. Cir. June 30, 2017). Regardless, all flagged

        orders must be reported. Id.

               520.    These prescription drugs are regulated for the purpose of providing a “closed”
                                                                                                            COM : 000277 of 000380




        system intended to reduce the widespread diversion of these drugs out of legitimate channels




                                                       259
Filed                 20-CI-00151      06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        into the illicit market, while at the same time providing the legitimate drug industry with a




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000278 of 000441
        unified approach to narcotic and dangerous drug control.

               521.    Because distributors are the first major line of defense in the movement of legal

        pharmaceutical controlled substances from legitimate channels into the illicit market, it is

        incumbent on them to maintain effective controls to prevent diversion of controlled substances.

               522.    As the DEA advised the Distributor Defendants in a letter dated September 27,

        2006, wholesale distributors are “one of the key components of the distribution chain. If the

        closed system is to function properly … distributors must be vigilant in deciding whether a

        prospective customer can be trusted to deliver controlled substances only for lawful purposes.

        This responsibility is critical, as … the illegal distribution of controlled substances has a

        substantial and detrimental effect on the health and general welfare of the American people.”332




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               523.    The Distributor Defendants have admitted that they are responsible for reporting

        suspicious orders.333

               524.    The DEA’s September 27, 2006 letter also warned the Distributor Defendants

        that it would use its authority to revoke and suspend registrations when appropriate. The letter

        expressly states that a distributor, in addition to reporting suspicious orders, has a “statutory



        332
           See Letter from Joseph T. Rannazzisi, Deputy Assistant Adm’r, Office of Diversion Control,
        Drug Enf’t Admin., U.S. Dep’t of Justice, to Cardinal Health (Sept. 27, 2006) (“This letter is
        being sent to every commercial entity in the United States registered with the Drug Enf’t Admin.
        (DEA) to distribute controlled substances. The purpose of this letter is to reiterate the
        responsibilities of controlled substance distributors in view of the prescription drug abuse
        problem our nation currently faces.”), Cardinal Health, Inc. v. Holder, No. 1:12-cv-00185-RBW,
        ECF No. 14-51 (D.D.C. Feb. 10, 2012) (“Rannazzisi Letter to Cardinal Health”).
                                                                                                            COM : 000278 of 000380




        333
            See Brief for HDMA and NACDS, supra n. 293, 2016 WL 1321983, at *4 (“[R]egulations . .
        . in place for more than 40 years require distributors to report suspicious orders of controlled
        substances to DEA based on information readily available to them (e.g., a pharmacy’s placement
        of unusually frequent or large orders).”).


                                                       260
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                     20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        responsibility to exercise due diligence to avoid filling suspicious orders that might be diverted




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000279 of 000441
        into other than legitimate medical, scientific, and industrial channels.”334 The letter also

        instructs that “distributors must be vigilant in deciding whether a prospective customer can be

        trusted to deliver controlled substances only for lawful purposes.”335 The DEA warns that

        “even just one distributor that uses its DEA registration to facilitate diversion can cause

        enormous harm.”

                   525.   The DEA sent a second letter to each of the Distributor Defendants on

        December 27, 2007.336 This letter reminds the Distributor Defendants of their statutory and

        regulatory duties to “maintain effective controls against diversion” and “design and operate a

        system to disclose to the registrant suspicious orders of controlled substances.” 337 The letter

        further explains:




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                   The regulation also requires that the registrant inform the local DEA Division

                   Office of suspicious orders when discovered by the registrant. Filing a monthly

                   report of completed transactions (e.g., “excessive purchase report” or “high unity

                   purchases”) does not meet the regulatory requirement to report suspicious orders.



                   The regulation specifically states that suspicious orders include orders of unusual

                   size, orders deviating substantially from a normal pattern, and orders of an

                   unusual frequency. These criteria are disjunctive and are not all inclusive.


        334
              Rannazzisi Letter to Cardinal Health, supra note 332, at 2.
                                                                                                             COM : 000279 of 000380




        335
              Id. at 1.
        336
              Id. at 2.
        337
              See Rannazzisi Letter to Cardinal Health, supra n. 332.


                                                           261
Filed                     20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000280 of 000441
                    Lastly, registrants that routinely report suspicious orders, yet fill these orders

                    without first determining that order is not being diverted into other than legitimate

                    medical, scientific, and industrial channels, may be failing to maintain effective

                    controls against diversion. Failure to maintain effective controls against diversion

                    is inconsistent with the public interest as that term is used in 21 USC 823 and 824,

                    and may result in the revocation of the registrant’s DEA Certificate of

                    Registration.338

                    526.   Finally, the DEA letter references the Revocation of Registration issued in

        Southwood Pharmaceuticals, Inc., 72 Fed. Reg. 36,487-01 (July 3, 2007), which discusses the

        obligation to report suspicious orders and “some criteria to use when determining whether an




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        order is suspicious.”339

                    527.   The Distributor Defendants admit that they “have not only statutory and

        regulatory responsibilities to detect and prevent diversion of controlled prescription drugs, but

        undertake such efforts as responsible members of society.”340

                    528.   The Distributor Defendants knew they were required to monitor, detect, and halt

        suspicious orders. Industry compliance guidelines established by the Healthcare Distribution

        Management Association (now known as the HDA, a front group of the Defendants, discussed

        below), the trade association of pharmaceutical distributors, explain that distributors are “[a]t the


        338
              Id.
                                                                                                                COM : 000280 of 000380



        339
              Id.
        340
           See Amicus Curiae Brief of Healthcare Distribution Mgmt. Ass’n in Support of App. Cardinal
        Health, Inc., Cardinal Health, Inc. v. U.S. Dep’t of Justice, No. 12- 5061 (D.C. Cir. May 9,
        2012), 2012 WL 1637016, at *10 (“Brief of HDMA in Support of Cardinal”).


                                                            262
Filed                      20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        center of a sophisticated supply chain” and therefore “are uniquely situated to perform due




                                                                                                                 5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000281 of 000441
        diligence in order to help support the security of the controlled substances they deliver to their

        customers.” The guidelines set forth recommended steps in the “due diligence” process, and note

        in particular: If an order meets or exceeds a distributor’s threshold, as defined in the distributor’s

        monitoring system, or is otherwise characterized by the distributor as an order of interest, the

        distributor should not ship to the customer, in fulfillment of that order, any units of the specific

        drug code product as to which the order met or exceeded a threshold or as to which the order was

        otherwise characterized as an order of interest.341

               529.    The FTC has recognized the unique role of distributors. Since their inception,

        Distributor Defendants have continued to integrate vertically by acquiring businesses that are

        related to the distribution of pharmaceutical products and health care supplies. In addition to the




                                                                                                                 Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        actual distribution of pharmaceuticals, as wholesalers, Distributor Defendants also offer their

        pharmacy, or dispensing, customers a broad range of added services. For example, Distributor

        Defendants offer their pharmacies sophisticated ordering systems and access to an inventory

        management system and distribution facility that allows customers to reduce inventory carrying

        costs. Distributor Defendants are also able to use the combined purchase volume of their

        customers to negotiate the cost of goods with manufacturers and offer services that include

        software assistance and other database management support. See Fed. Trade Comm’n v.

        Cardinal Health, Inc., 12 F. Supp. 2d 34, 41 (D.D.C. 1998) (granting the FTC’s motion for

        preliminary injunction and holding that the potential benefits to customers did not outweigh the         COM : 000281 of 000380




        341
           Healthcare Distribution Mgmt. Ass’n (HDMA)), Industry Compliance Guidelines: Reporting
        Suspicious Orders and Preventing Diversion of Controlled Substances, filed in Cardinal Health,
        Inc. v. Holder, Doc. No. 1362415 (App’x B), No. 12-5061 (D.C. Cir. Mar. 7, 2012), Doc. No.
        1362415 (App’x B).


                                                         263
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020                Penny Adams Castle, Johnson Circuit Clerk




        potential anti-competitive effect of a proposed merger between Cardinal, Inc. and Bergen




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000282 of 000441
        Brunswig Corp.). As a result of their acquisition of a diverse assortment of related businesses

        within the pharmaceutical industry, as well as the assortment of additional services they offer,

        Distributor Defendants have a unique insight into the ordering patterns and activities of their

        dispensing customers.

               530.    The DEA also repeatedly reminded the Defendants of their obligations to report

        and decline to fill suspicious orders. Responding to the proliferation of pharmacies operating on

        the internet that arranged illicit sales of enormous volumes of opioids to drug dealers and

        customers, the DEA began a major push to remind distributors of their obligations to prevent

        these kinds of abuses and educate them on how to meet these obligations. Since 2007, the DEA

        has hosted at least five conferences that provided registrants with updated information about




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        diversion trends and regulatory changes. Each of the Distributor Defendants attended at least one

        of these conferences. The DEA has also briefed wholesalers regarding legal, regulatory, and due

        diligence responsibilities since 2006. During these briefings, the DEA pointed out the red flags

        wholesale distributors should look for to identify potential diversion.

               531.    Each of the Distributor Defendants sold prescription opioids, including

        hydrocodone and/or oxycodone, to retailers from which the Distributor Defendants knew

        prescription opioids were likely to be diverted.

               532.    Each Distributor Defendant owes a duty to monitor, detect and refuse suspicious

        orders of prescription opioids, to report suspicious orders of prescription opioids and to prevent

        the diversion of prescription opioids into illicit markets.
                                                                                                             COM : 000282 of 000380




                                                           264
Filed                  20-CI-00151     06/08/2020                Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               533.    The laws at issue here concerning the sale and distribution of controlled




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000283 of 000441
        substances are also the public safety statutes and regulations of states in which Plaintiffs’

        hospitals operate.

               534.    The Distributor Defendants’ violations of public safety statutes constitute prima

        facie evidence of negligence under state law.

               535.    The unlawful conduct by the Distributor Defendants is purposeful and intentional.

        The Distributor Defendants refuse to abide by the duties imposed by state law which are required

        to legally acquire and maintain a license to distribute prescription opiates.

               536.    The Distributor Defendants acted with actual malice in breaching their duties, i.e.,

        they have acted with a conscious disregard for the rights and safety of other persons, and said

        actions have a great probability of causing substantial harm.




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               B.      Inadequate Compliance, Staffing and Training

               537.    First, the Distributor Defendants routinely failed to staff their compliance

        functions with qualified personnel, and failed to provide those compliance employees and their

        sales representatives with appropriate training. Even front-line compliance functions, such as

        approving threshold increases, detecting, blocking, and reporting suspicious orders, and

        terminating and/or suspending customers, were often assigned to operations, sales and

        administrative employees who had no experience with regulatory compliance of any kind.

               C.      Inadequate Scrutiny of Customers

               538.    None of the Distributor Defendants had a consistent practice of conducting

        appropriate due diligence of either prospective new customers or their existing customers. New
                                                                                                              COM : 000283 of 000380




        customers were routinely on-boarded despite the acknowledged presence of unresolved red flags,

        and none of the Distributor Defendants ensured that additional investigations were conducted



                                                        265
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        when existing customers made suspicious orders, even when compliance staff flagged those




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000284 of 000441
        orders as suspicious, blocked them, and reported them to the State.

               539.    Indeed, the Distributor Defendants routinely allowed their customers to make

        multiple suspicious orders within the same month, week, or even year, without conducting any

        additional due diligence of those customers.   In fact, salespeople would warn customers when

        they were approaching their monthly threshold limits for ordering certain categories of controlled

        substances, putting them in a position to assist their customers in evading compliance reviews

        that would have otherwise occurred by manipulating the timing and volume of their orders.

               540.    Even where customers had to be blocked from ordering opioids in excess of their

        monthly threshold allowance multiple times within that month, the Distributor Defendants would

        allow those customers to resume ordering opioids the next month, at the same volume levels as




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        before, without requiring any follow up investigation.

               541.    And none of the Distributor Defendants conducted periodic, unexpected due

        diligence audits of their customers, even among the easily identifiable and relatively small

        groups of pharmacies that consistently ordered the highest volumes of opioids. Instead, these

        pharmacies could go for years without the Distributor Defendants updating their knowledge of

        those customers’ prescriber base, customer traffic patterns, and other relevant store conditions.

        Even when those pharmacies were scrutinized, the customer was often warned in advance.

               D.      Failure to Detect, Block and Report Suspicious Orders

               542.    The Distributor Defendants failed to report “suspicious orders,” which the

        Distributor Defendants knew were likely to be diverted, to the relevant governmental authorities.
                                                                                                             COM : 000284 of 000380




               543.    The Distributor Defendants unlawfully filled suspicious orders of unusual size,

        orders deviating substantially from a normal pattern, and/or orders of unusual frequency, and/or

        in areas from which the Distributor Defendants knew opioids were likely to be diverted.

                                                       266
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                  544.   The Distributor Defendants breached their duty to monitor, detect, investigate,




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000285 of 000441
        refuse and report suspicious orders of prescription opiates, and/or in areas from which the

        Distributor Defendants knew opioids were likely to be diverted.

                  545.   The Distributor Defendants breached their duty to maintain effective controls

        against diversion of prescription opiates into other than legitimate medical, scientific, and

        industrial channels.

                  546.   The Distributor Defendants breached their duty to “design and operate a system to

        disclose to the registrant suspicious orders of controlled substances” and failed to inform the

        authorities, including the DEA, of suspicious orders when discovered in violation of their duties

        under state law.

                  547.   The Distributor Defendants breached their duty to exercise due diligence to avoid




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        filling suspicious orders that might be diverted into channels other than legitimate medical,

        scientific, and industrial channels.342

                  548.   While the Distributor Defendants’ policies nominally allowed for compliance

        staff to identify any order as suspicious, as a matter of practice, only orders that exceeded a

        customer’s monthly threshold limit for a particular category of controlled substances would

        actually trigger a compliance review. As a result, untold numbers of opioid orders that should

        have been reviewed due to their unusual size or frequency, or their departure from the customers’

        normal ordering patterns, were never even checked to determine whether they were suspicious.

        Because the Distributor Defendants routinely allowed their customers to obtain information

        about the monthly threshold limits governing their orders of opioid products, orders customers
                                                                                                             COM : 000285 of 000380




        made within the limits after being enabled to “game” them were improperly excluded from


        342
              See Cardinal Health, Inc. v. Holder, 846 F. Supp. 2d 203, 206 (D.D.C. 2012).


                                                        267
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        compliance review, when they all should have been checked to see whether the customers were




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000286 of 000441
        deliberately structuring their orders to evade scrutiny.

               549.    Even as to orders that exceeded customers’ monthly thresholds, the Distributor

        Defendants, over varying time periods, routinely failed to accurately identify those orders as

        suspicious. Instead, they released those orders for delivery based on perfunctory and unverified

        information provided by the customer, or for no documented reason at all. Moreover, even when

        the Distributor Defendants did identify orders as suspicious and did block them from delivery to

        customers, they routinely failed to report those suspicious orders to the State, sometimes going

        months or years without reporting any at all. When they did make suspicious-order reports, the

        reports were routinely incomplete, for example, by failing to identify all of the relevant

        suspicious orders for a customer, even when they were made within the same month, week, or




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        even day.

               550.    The sheer volume of prescription opioids distributed to pharmacies in various

        areas, and/or to pharmacies from which the Distributor Defendants knew the opioids were likely

        to be diverted, was excessive for the medical need of the community and facially suspicious.

        Some red flags are so obvious that no one who engages in the legitimate distribution of

        controlled substances can reasonably claim ignorance of them.343

               E.      Distributor Defendants Failed to Suspend Suspicious Customers

               551.    The Distributor Defendants failed to act to suspend customers from ordering

        controlled substances, let alone terminate their accounts, even after compliance staff had blocked

        and reported dozens, or even hundreds, of suspicious orders from those customers. In the
                                                                                                             COM : 000286 of 000380




        343
           Masters Pharmaceuticals, Inc., 80 Fed. Reg. 55,418-01, 55,482 (Sept. 15, 2015) (citing
        Holiday CVS, L.L.C., d/b/a CVS/Pharmacy, Nos. 219 and 5195, 77 Fed. Reg. 62,316, 62,322
        (2012)).


                                                        268
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        relatively rare instances where a customer had been terminated or suspended, the Distributor




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000287 of 000441
        Defendants allowed them to reinstate their accounts, or open accounts under new business

        names, without investigating and resolving the issues that had led to the initial termination or

        suspension.

               F.      Distributor Defendants Failed to Adequately Maintain Accessible Data
                       Concerning Customers and Prescribers

               552.    None of the Distributor Defendants systematically stored, organized, and made

        accessible for reference information about their customers or their owners, pharmacists, and top

        prescribers, in order to allow for meaningful future compliance efforts.

               553.    The Distributor Defendants did not require compliance staff to obtain customers’

        prescriber information, and some actually changed their policies to forbid such inquiries,




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        willfully blinding themselves to one of the most important indicators of diversion. While

        compliance staff and/or third-party investigators retained by the Distributor Defendants would

        sometimes flag prescribers as suspicious in the course of conducting due diligence of a

        pharmacy, that information was not stored or shared in any useable format. As a result, when the

        same suspicious prescriber appeared among another pharmacy’s top prescribers, the compliance

        staff handling that subsequent due diligence investigation would have no way of knowing about

        this risk that had already been identified, unless they had personally handled the earlier

        investigation, and happened to remember the prescriber’s name. Similarly, they made no effort to

        collect and compare information about pharmacies that made high-volume orders of opioids, had

        been flagged for making suspicious orders, or had been suspended or terminated for suspicious
                                                                                                           COM : 000287 of 000380



        or illegal practices. As a result, compliance staff had no way of knowing that a pharmacy they

        were investigating shared ordering patterns or top prescribers with another risky, suspicious,

        and/or previously disciplined customer.


                                                       269
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




               G.      The Distributor Defendants Failed to Report Violations to Government




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000288 of 000441
                       Authorities

               554.    The Distributor Defendants failed to promptly report compliance violations to the

        Commonwealth of Kentucky, and other governments. Indeed, even when they actually detected

        failures in their compliance systems, they made no effort to report those known incidents. More

        broadly, due to the combination of systematic failures riddling their compliance systems

        described above, none of the Distributor Defendants had the competence to effectively detect

        their own violations.

               555.    For example, if any of the relevant Distributor Defendants had conducted periodic

        audits of their own records of customers’ orders, those customers’ patterns of ordering in excess

        of their monthly threshold allowance for opioid products, the number of times those orders were




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        released without justification, and the number of times those orders were blocked as suspicious

        without being reported to government agencies and/or triggering additional investigations,

        suspensions, or terminations, they would have each been obliged to report hundreds, if not

        thousands, of violations at a time.

               556.    In short, the Distributor Defendants deliberately lied to Kentucky and other states,

        both expressly and by omission, year in and year out, about the effectiveness of their compliance

        systems and the incidence of violations, so that they could fraudulently maintain their licenses to

        continue doing business in Kentucky and elsewhere.

               557.    The Distributor Defendants’ repeated shipments of suspicious orders, over an

        extended period of time, in violation of public safety statutes, and without reporting the
                                                                                                              COM : 000288 of 000380



        suspicious orders to the relevant authorities demonstrates wanton, willful, or reckless conduct or

        criminal indifference to civil obligations affecting the rights of others and justifies an award of

        punitive damages.


                                                       270
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                  H.     Each of the Distributor Defendants Engaged in Wrongful Conduct




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000289 of 000441
                         1.     Cardinal

                  558.   Defendant Cardinal Health breached its duties under federal and state law.

                  559.   As shown by the ARCOS Data, Cardinal Health distributed an extraordinary

        amount of prescription opioids into Plaintiffs’ communities. From 2006 to 2014, Cardinal

        Health distributed 328,472,955 pills of hydrocodone and oxycodone into Kentucky, making it

        the third largest distributor of these opioid pills during this eight-year period. Cardinal Health’s

        excessive distribution was made possible by, and is evidence of, Cardinal Health’s failures to

        comply with its duties under state and federal law.

                  560.   From 1996 to 2008, Cardinal Health did not have an anti-diversion program that

        could adequately monitor and detect suspicious orders of opioids or timely report any suspicious




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        orders.

                                a.     Cardinal’s Flawed Written Policies Enabled Opioid Diversion

                  561.   Cardinal’s written policies for compliance were and are contained in Standard

        Operating Procedures (“SOPs”) that apply to its various operating and sales departments. These

        SOPs were first implemented in 2008 and have since undergone several revisions.

                  562.   These policies were fundamentally flawed in that they were not coordinated

        within the context of a consistent, unified umbrella policy to prevent the diversion of controlled

        substances, resulting in employees governed by one of the SOPs being unaware of the

        obligations imposed by other SOPs on other employees, even when effective anti-diversion

        measures required that understanding and coordination. Furthermore, these documents are not
                                                                                                               COM : 000289 of 000380




        readily available even to the employees charged with implementing them.




                                                        271
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




               563.    In addition, Cardinal’s SOPs and policies contained numerous gaps that would




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000290 of 000441
        have prevented them from effectively preventing diversion, even if enforced. For example, these

        policies:

                       a.      Allowed new accounts with no formal mechanism to ensure review and
                               approval by a supervisor;

                       b.      Allowed onboarding of new accounts even where customers failed to
                               provide requested information about other suppliers, dispensing data, and
                               top prescriber information; and

                       c.      Allowed compliance staff to release a customer’s first order in excess of
                               its monthly threshold, regardless of whether the customer made other
                               orders in excess of the same drug threshold at the same time.

                               b.      Cardinal’s Failure to Effectively Prevent Diversion in Practice

               564.    At all relevant times, Cardinal failed to employ qualified compliance staff to




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        implement these policies, failed to adequately train those compliance staff or its sales

        representatives concerning Cardinal's anti-diversion duties, and failed to enforce even the

        defective policies it had in place.

               565.    Cardinal failed to install qualified personnel in key compliance positions. For

        example, Cardinal's front-line “New Account Specialists” and “Analysts,” responsible for

        onboarding new customers and monitoring existing customers, respectively, were routinely

        recruited from the ranks of the company's existing pool of administrative assistants. These

        employees, who had no experience in regulatory compliance, were generally supervised by

        pharmacists or other professionals with no prior experience in supervising investigative

        functions.
                                                                                                           COM : 000290 of 000380



               566.    Moreover, Cardinal failed to provide meaningful training to either these

        unqualified compliance personnel or sales representatives. Instead, Cardinal expected the

        compliance staff to “learn on the job” through informal in-person “team meetings.” Due to the


                                                       272
Filed                  20-CI-00151     06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020               Penny Adams Castle, Johnson Circuit Clerk




        lack of proper training and clear guidelines, compliance staff did not fully understand critical




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000291 of 000441
        components of their jobs and often developed their own procedures and benchmarks for

        reviewing customers.

               567.    Unsurprisingly, these unqualified and untrained staff routinely failed to follow

        even the most basic procedures required under the company's various SOPs. In addition,

        Cardinal allowed customers to reinstate their accounts through the new account onboarding

        process despite having compliance red flags.

               568.    Even to staff charged with investigations and anti-diversion, the message was

        clear: without sales, there is no Cardinal. Indeed, many of Cardinal's policies and practices have

        prioritized sales over regulatory obligations.

               569.    In 2012 and 2013, Cardinal took significant steps to renew focus on increased




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        sales at the cost of a robust and responsible compliance structure, thereby keeping as customers

        pharmacies that it knew or should have known were high risk for diversion of opioids. For

        example, Cardinal:

                       a.      Continuously reduced the due diligence information collected from
                               prospective and existing customers, diluting the customer questionnaire,
                               removing the requirements to collect photos of the pharmacies, and
                               ceasing to ask about top prescribers;

                       b.      Expanded the geographic scope of investigators with essential regional
                               knowledge of, for example, top prescribers and their locations relative to
                               the pharmacies where their prescriptions were being filled, thus reducing
                               the investigators' efficacy;

                       c.      Restricted the information reviewed from site visits by first removing the
                               investigator comment section and for a time eliminating written reports
                               entirely; and
                                                                                                             COM : 000291 of 000380




                       d.      Demoted, moved to non-compliance functions, or let go several staff
                               members who articulated an interest in expanding the company’s
                               compliance functions, aggressively scrutinizing pharmacy customers,
                               and/or terminating problematic customers.


                                                         273
Filed                  20-CI-00151    06/08/2020               Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               570.    As to existing customers, Cardinal routinely failed to follow the SOP's procedures




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000292 of 000441
        for detecting, monitoring, and reporting suspicious orders. Cardinal’s compliance staff routinely

        released orders in excess of a customer's threshold without conducting the follow-up

        investigation and providing the detailed written justification called for by the SOPs.

               571.    Even when Cardinal did block customers’ orders and report them as, it routinely

        took no steps to suspend or terminate those customers pending further investigation, and instead

        allowed them to continue receiving their threshold amount of opioids month after month

        thereafter, regardless of whether the customer continued to make additional suspicious orders.

               572.    Between 2012 and 2017, for example, Cardinal reported twelve or more opioid

        related suspicious orders for at least one year-the equivalent of one per month-for hundreds of

        pharmacies nationwide. Those pharmacies had several known red flags m their shipment orders




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        and prescription data. More than half of these pharmacies: (a) exceeded the 90th percentile in the

        State in terms of opioid volume shipped; (b) exceeded the 90th percentile in the State in terms of

        oxycodone volume shipped; and (c) exceeded the 90th percentile in the State in terms of median

        strength of opioids prescribed per day. Nonetheless, even after reporting twelve or more opioid-

        related suspicious orders for one of these pharmacies, Cardinal continued to ship opioids, on

        average, for more than three years. Within this group of suspect pharmacies that Cardinal did

        nothing to control, these included particularly egregious cases in which Cardinal reported more

        than 50 opioid-related suspicious orders per year-the equivalent of one suspicious order per

        ·week to the authorities for three or more consecutive years.

               573.    In still other instances, neither Cardinal nor other distributors reported numerous
                                                                                                             COM : 000292 of 000380




        suspicious orders, but almost certainly should have, given that a handful of prescribers were

        responsible for writing an unusually high percentage of the pharmacy's opioid prescriptions. By



                                                        274
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        itself, having a high concentration of opioid prescriptions written by a small number of providers




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000293 of 000441
        is a known red flag for opioid diversion. Subsequently, these pharmacies had among the highest

        percentage of prescriptions written by providers who were indicted or convicted on opioid-

        related prescribing and distribution charges.

               574.    Examples of egregious cases identified in an investigation by a state attorney

        general included:

                       a.      A pharmacy in the 99th percentile in the state, to which Cardinal reported
                               an average of 85 suspicious orders per year for five years, the equivalent
                               of more than once a week, yet as of 2018, as of 2018, this pharmacy
                               continued to receive opioids from Cardinal.

                       b.      A pharmacy in the 95th percentile in the state, to which Cardinal, from
                               2012 to 2018, shipped more than 20,000 grams of opioids, the equivalent
                               of about thirteen 30mg oxycodone pills for every person in the county.




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                       c.      A pharmacy in the 90th percentile where more than 20% of its customers
                               have received opioid prescriptions by three or more doctors in a six-year
                               period, and to which Cardinal continued to ship opioids after other
                               distributors had issued 223 SORs.

                       d.      A pharmacy in the 99th percentile where approximately 60% of
                               prescriptions were written by prescribers who were later indicted or
                               convicted, and to which Cardinal has failed to issue a single SOR as of
                               December 2017.

               575.    Finally, even if Cardinal had conducted due diligence to investigate its high-

        volume opioids customers, Cardinal's failure to implement any system to store and share

        information about their suspicious customers and/or suspicious prescribers would have

        compromised the effectiveness of any such investigation.

               576.    Due to these flaws, Cardinal routinely continued to supply pharmacies that filled
                                                                                                              COM : 000293 of 000380



        prescriptions for prescribers that had been flagged in its own (infrequent) investigations of other

        pharmacies as likely sources of diversion.




                                                        275
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




                                  c.     Cardinal Was Put on Notice of its Wrongful Conduct




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000294 of 000441
                    577.   In addition to numerous instances, including examples cited above, in which

        Cardinal's own employees acknowledged failures in its compliance systems, the company was

        explicitly put on notice on multiple occasions by government agencies that it was not fulfilling

        its duties.

                    578.   To date, Cardinal has paid a total of $98 million in fines and other amounts

        involving multiple DEA and various state actions relating to its improper management and

        distribution of opioids to pharmacies across the United States.

                    579.   In 2008, Cardinal paid a $34 million penalty to settle allegations about opioid

        diversion taking place at seven warehouses344 around the United States (the “2008 Cardinal

        Settlement Agreement”).345 These allegations included failing to report to the DEA thousands of




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        suspicious orders of hydrocodone that Cardinal then distributed to pharmacies that filled

        illegitimate prescriptions originating from rogue Internet pharmacy websites.346




        344
           Including its Lakeland, Florida facility. See https://www.dea.gov/pubs/pressrel/
        pr100608.html. In 2012, Cardinal described the Lakeland facility as shipping “an average of
        about 4 million dosage units of prescription drugs, including about 500,000 dosage units of
        controlled substances, on a monthly basis to more than 5,200 customers in Florida, Georgia and
        South Carolina. The volume of prescription drugs distributed makes the Lakeland facility the
        largest prescription drug wholesaler in Florida.” Cardinal Health, Inc. v. Eric Holder, Jr., Att’y
        Gen., D.D.C. Case No. 12-185, ECF No. 3-1, at 6; 3-13 at 2; 3-15 (Feb. 3, 2012).
        345
            Settlement and Release Agreement and Administrative Memorandum of Agreement (Sept.
        30, 2008), a cached version is available at
        https://webcache.googleusercontent.com/search?q=cache:O7Te0HbVfpIJ:https://www.dea.gov/d
        ivisions/hq/2012/cardinal_agreement.pdf+&cd=2&hl=en&ct=clnk&gl=us; Press Release, U.S.
                                                                                                              COM : 000294 of 000380




        Att’y Office, Dist. of Colo., Cardinal Health Inc., Agrees to Pay $34 Million to Settle Claims that
        it Failed to Report Suspicious Sales of Widely-Abused Controlled Substances (Oct. 2, 2008),
        available at https://www.justice.gov/archive/usao/co/news/2008/October08/10_2_08.html.
        346
              Id.


                                                         276
Filed                      20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                       20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




                    580.    In connection with the 2008 Cardinal Settlement Agreement, the DEA stated that




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000295 of 000441
        “[d]espite [its] repeated attempts to educate Cardinal on diversion awareness and prevention,

        Cardinal engaged in a pattern of failing to report blatantly suspicious orders for controlled

        substances filled by its distribution facilities located throughout the United States.”347 The DEA

        concluded that “Cardinal’s conduct allowed the ‘diversion’ of millions of dosage units of

        hydrocodone from legitimate to non-legitimate channels.”348

                    581.    As part of the 2008 Cardinal Settlement Agreement, Cardinal agreed to “maintain

        a compliance program designed to detect and prevent diversion of controlled substances as

        required by the CSA and applicable DEA regulations.”349 However, in 2012, the DEA issued an

        “immediate suspension order,” suspending Cardinal’s registration with respect to Cardinal’s drug

        distribution facility in Lakeland, Florida. That order stated that “Despite the [2008 Cardinal




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Settlement Agreement], the specific guidance provided to Cardinal by DEA, and despite the

        public information readily available regarding the oxycodone epidemic in Florida, Cardinal has

        failed to maintain effective controls against diversion of controlled substances into other than

        legitimate medical, scientific, and industrial channels, in violation of [the CSA].”350 For

        example, from “2008-2009, Cardinal’s sales to its top four retail pharmacies [in the State of




        347
            U.S. Att’y Office, Dist. of Colo., Cardinal Health Inc. Agrees to Pay $34 Million to Settle
        Claims that It Failed to Report Suspicious Sales of Widely-Abused Controlled Substances (Oct.
        2, 2008), available at
        https://www.justice.gov/archive/usao/co/news/2008/October08/10_2_08.html.
        348
              Id.
                                                                                                              COM : 000295 of 000380




        349
            Cardinal Health, Inc. v. Eric Holder, Jr., Att’y Gen., D.D.C. Case No. 12-185, ECF No. 3-4,
        at ¶ 2 (Feb. 3, 2012).
        350
              Id. at ¶ 3.


                                                          277
Filed                       20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                       20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        Florida] increased approximately 803%. From 2009 to 2010, Cardinal’s sales to its top four retail




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000296 of 000441
        pharmacies [in the State of Florida] increased 162%.”351

                    582.    In 2012, Cardinal reached another settlement with the DEA relating to its failure

        to “conduct meaningful due diligence to ensure that the controlled substances were not diverted

        into other than legitimate channels” resulting in systemic opioid diversion in its Florida

        distribution center (the “2012 Cardinal Settlement Agreement”).352 Cardinal’s Florida center

        received a two-year license suspension for supplying more than 12 million dosage units to only

        four area pharmacies, nearly fifty times as much oxycodone as it shipped to the rest of Florida

        and an increase of 241% in only two years.353 The DEA found that Cardinal’s own investigator

        warned Cardinal against selling opioids to these pharmacies, but that Cardinal did nothing to

        notify the DEA or cut off the supply of drugs to the suspect pharmacies.354 Instead, Cardinal’s




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        opioid shipments to the pharmacies increased.355

                    583.    In the 2012 Cardinal Settlement Agreement, Cardinal agreed that it had (i) failed

        to maintain effective controls against the diversion of controlled substances, including failing to

        conduct meaningful due diligence to ensure that controlled substances were not diverted; (ii)

        failed to detect and report suspicious orders of controlled substances as required by the CSA, on


        351
              Id. at ¶ 4.
        352
           Administrative Memorandum of Agreement (May 14, 2012), available at
        https://www.dea.gov/divisions/hq/2012/cardinal_agreement.pdf (last accessed August 1, 2018);
        Press Release, Drug Enf’t Admin., DEA Suspends for Two Years Pharmaceutical Wholesale
        Distributor’s Ability to Sell Controlled Substances from Lakeland, Florida Facility (May 15,
        2012), available at https://www.dea.gov/pubs/pressrel/pr051512.html.
                                                                                                                COM : 000296 of 000380




        353
              Id.
        354
              Id.
        355
              Id.


                                                           278
Filed                       20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        or before May 14, 2012; and (iii) failed to adhere to the provisions of the 2008 Cardinal




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000297 of 000441
        Settlement Agreement.356

                    584.   In December 2016, Cardinal again settled charges that it had violated the CSA by

        failing to prevent diversion of oxycodone for illegal purposes, this time for $44 million (the

        “2016 Cardinal Settlement Agreement”).357 The settlement covered DEA allegations that

        Cardinal had failed to report suspicious orders across Washington, Maryland, New York, and

        Florida.358 The same Florida distribution center at the heart of the 2012 settlement was again

        implicated in this case.359 The settlement also covered a Cardinal subsidiary, Kinray, LLC, which

        failed to report a single suspicious order despite shipping oxycodone and hydrocodone to more

        than 20 New York-area pharmacy locations that placed unusually high orders of controlled

        substances at an unusually frequent rate.360




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                                  d.     Cardinal Actively Marketed Prescription Opioids

                    585.   Cardinal worked to increase sales of opioids through a range of in-house

        marketing platforms directed at prescribers, pharmacists, and consumers, implemented

        nationally.




        356
              Administrative Memorandum of Agreement, supra n. 352.
        357
           U.S. Att’y Office, Dist. of Md., Cardinal Health Agrees to $44 Million Settlement for Alleged
        Violations of Controlled Substances Act (Dec. 23, 2016), available at
        https://www.justice.gov/usao-md/pr/cardinal-health-agrees-44-million-settlement-alleged-
        violations-controlled-substances-act.
                                                                                                              COM : 000297 of 000380




        358
              Id.
        359
              Id.
        360
              Id.


                                                         279
Filed                      20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               586.    Cardinal not only offers marketing services to its drug manufacturer clients, it




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000298 of 000441
        incentivizes and encourages manufacturers to use these marketing channels as a way of building

        their business and increasing sales of prescription opioids.

               587.    Purdue and other manufacturers worked hand-in-glove with Cardinal to promote

        their products through the distributors to pharmacies and pharmacists.

               588.    Cardinal profited in two ways from its marketing activities: (1) it was paid by the

        drug manufacturers to promote their prescription opioids, and/or (2) it was paid from increases in

        pharmacy drug sales that resulted from these marketing efforts.

               589.    The targeting of pharmacists by Cardinal in its marketing activities was

        particularly problematic because of Cardinal’s existing and often long-term business

        relationships with pharmacies—with whom Cardinal shared a legal responsibility to prevent




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        diversion. Opioid distributors, like Cardinal, were in a unique and trusted position in the

        controlled substances supply chain from which they could have spoken truthfully to their

        pharmacy customers about the serious risks posed by opioids (including the risk of diversion).

        They could have remained silent about the benefits and risks of opioids, and simply filled orders

        and shipped drugs. Instead, Cardinal abused its unique position for profit, by contributing to the

        chorus of deception surrounding opioids.

               590.    To engage in the promotion of controlled substances at all, under the

        circumstances detailed in this Complaint, was a dereliction of Cardinal’s duties to prevent opioid

        diversion. Through these marketing activities, Cardinal contributed to and reinforced the

        deceptive and misleading marketing messages that healthcare providers received about opioids
                                                                                                               COM : 000298 of 000380




        through other channels. Moreover, much of the Cardinal’s marketing content was deceptive,

        because it either affirmatively misrepresented the benefits and risks of prescription opioids, or it



                                                        280
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020                   Penny Adams Castle, Johnson Circuit Clerk




        omitted important information about the risks of prescription opioids. Cardinal knew or should




                                                                                                                   5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000299 of 000441
        have known that these marketing messages—particularly those that misrepresented or omitted

        material information about the potential for diversion or risks of addiction associated with

        prescription opioids—were deceptive.

               591.    Through marketing activities, Cardinal built upon, reinforced, and profited from

        the drug manufacturers’ campaign to deceive healthcare providers about the risks and benefits of

        prescription opioid use—a campaign that encouraged and normalized over-prescribing and over-

        dispensing of prescription opioids.

               592.    Cardinal made false statements that it had no role in influencing the prescribing or

        dispensing of prescription opioids and did not promote and market any pharmaceuticals-

        including opioids-directly to consumers.




                                                                                                                   Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                       2.      AmerisourceBergen

               593.    Defendant AmerisourceBergen breached its duties under federal and state law.

               594.    As shown by the ARCOS Data, AmerisourceBergen distributed an extraordinary

        amount of prescription opioids into Plaintiffs’ communities. AmerisourceBergen’s excessive

        distribution was made possible by, and is evidence of, AmerisourceBergen’s failures to comply

        with its duties under state and federal law.

                               a.      AmerisourceBergen’s Flawed Written Policies Enabled Opioid
                                       Diversion

               595.    AmerisourceBergen       is      the     nation’s    third   largest   drug   distributor.

        AmerisourceBergen’s written policies for compliance were and are contained within its
                                                                                                                   COM : 000299 of 000380




        Diversion Control Program and its Order Monitoring Program (“COMP”). The programs are

        administered by AmerisourceBergen’s Corporate Security and Regulatory Affairs (“'CSRA”).

        From 2007 to 2015, the program’s specifics were scattered through a series of policy and


                                                             281
Filed                  20-CI-00151    06/08/2020                   Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        procedure documents, and which were not uniform for AmerisourceBergen and its subsidiary,




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000300 of 000441
        Bellco Health, which it acquired in 2007.

               596.    AmerisourceBergen compliance policies are flawed from the point of initial new

        customer on boarding. Since 2007, AmerisourceBergen has generally required a customer

        questionnaire, a site visit, license verification, and online investigation as part of its new

        customer due diligence process. A central component of AmerisourceBergen’s new customer

        procedure is its Retail Pharmacy Questionnaire (“590 Form”). The form asks for information

        about other distributors, disciplinary history, customer payment methods, percentages of

        controlled substances, usage numbers for specific high-risk drugs, and top prescribers of opioids,

        among other questions. Though the form requests information about prescribing physicians, it is

        not AmerisourceBergen’s policy to perform news searches on those prescribers as part of the




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        new customer procedure, and controlled substances could account for up to-of prescriptions

        dispensed before triggering additional investigation.

               597.    AmerisourceBergen does not require new customers to provide usage reports or

        dispensing data as part of the on boarding process. By relying on these customers to self-report

        without any documented verification, AmerisourceBergen does not fulfill its obligation of truly

        knowing its customers’ business practices.

               598.    Both prior to and after program revision, AmerisourceBergen’s policies have

        allowed for frequent threshold manipulation to avoid orders being held for review, rejected from

        shipment, or reported as suspicious. Staff reviewing the form have high benchmarks for these

        numbers before considering them red flags.
                                                                                                             COM : 000300 of 000380




               599.    AmerisourceBergen’s policies are not sufficient to comply with the requirements

        of Kentucky law and regulations and similar requirements of other states. Under



                                                       282
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        AmerisourceBergen’s deficient policies, it does not hold for review orders that only meet one of




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000301 of 000441
        these qualifications. By limiting the orders even held for review, AmerisourceBergen’s policy

        does not fulfill its obligation to identify even orders of interest, much less suspicious orders.

               600.    Examples of egregious cases identified recently in a complaint filed by a state

        attorney general included:

                       a.      A pharmacy at or above both the 99th percentile in terms of both number
                               of opioid orders and total opioid weight, at which, between 2014 and
                               2016, more than 10% of its prescriptions were written by prescribers who
                               were later indicted or convicted of opioid-related prescribing and
                               distribution charges, concerning which AmerisourceBergen reported
                               nearly 200 SORs in 2013-14,             and to which as of 2018,
                               AmerisourceBergen was still serving as this pharmacy's primary opioid
                               distributor;

                       b.      A pharmacy where, between 2013 and 2017, 77% of its prescriptions, on
                               average, were written by prescribers who were later indicted or convicted,




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                               including 90% in 2014, and to which Amerisource appears to have only
                               stopped shipping in 2017; and

                       c.      A pharmacy that exceeded the 95th percentile for the percentage of
                               oxycodone volume shipped for five years straight (2012 to 2016), where
                               on average 58% of its opioid prescriptions were paid in cash (99th
                               percentile), where for three consecutive years (2013 to 2015)
                               approximately half of all opioid scripts were filled by prescribers who
                               were later convicted, and which, as of 2018, was still a customer of
                               AmerisourceBergen.

                               b.      AmerisourceBergen’s Failure to Effectively Prevent Diversion
                                       in Practice

               601.    At all relevant times, AmerisourceBergen failed to employ sufficient numbers of

        qualified compliance staff to implement these policies, failed to ensure those compliance staff

        were meeting AmerisourceBergen’s anti-diversion duties, and failed to enforce even the
                                                                                                            COM : 000301 of 000380



        defective policies it had in place. Among other deficiencies, AmerisourceBergen failed to

        sufficiently staff its compliance departments.




                                                         283
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020               Penny Adams Castle, Johnson Circuit Clerk




               602.    Since the integration of Bellco into AmerisourceBergen and the revamp of its




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000302 of 000441
        Diversion Control Program in 2015, the company has increased anti-diversion staffing, but has

        not significantly increased the number of fully trained ground level employees. Since that time,

        AmerisourceBergen has maintained only five to seven front-line employees on its Diversion

        Control Team, responsible for reviewing new customers and monitoring its existing customers.

               603.    Many of AmerisourceBergen’s compliance violations begin with its new

        customer policy. The process relies heavily on the customer 590 Form, given that

        AmerisourceBergen only requests dispensing information from new customers when it already

        knows of potential issues. For example, dispensing data was requested recently in considering

        customers moving from distributor Morris & Dickson Company-including customers that

        prompted a DEA investigation because of their high-volume opioid purchasing.




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               604.    Despite the 590 Form’s being so critical to understanding its customers and

        ensuring it can fulfill its regulatory obligations, and despite numerous other AmerisourceBergen

        procedures relying on reviewing or updating this form, AmerisourceBergen has had significant

        issues related to failing to perform even this baseline screening. Bellco Generics customers, for

        example, regularly completed the 590 Form independently, submitted it to Bellco, and were on

        boarded thereafter without receiving a site visit.

               605.    Disjunction between AmerisourceBergen and Bellco has led to many compliance

        failures. Until system integration in or around November 2015, staff had no systematic way of

        identifying dual customers. The lack of an integrated system also meant that thresholds were not

        coordinated between AmerisourceBergen and Bellco at any point. As a result, a dual customer
                                                                                                            COM : 000302 of 000380




        could have high thresholds set with both, could be exceeding both thresholds, or even having its

        threshold periodically increased with both, without detection.         In or around April 2013,



                                                         284
Filed                  20-CI-00151    06/08/2020               Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        AmerisourceBergen implemented a policy for dual customers that prevented both




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000303 of 000441
        AmerisourceBergen and Bellco from supplying controlled substances to the same customer, but

        implementation was spotty, and, in practice, only a small percentage of orders flagged for review

        are cancelled, and even fewer are deemed suspicious.

               606.    AmerisourceBergen has a high tolerance for apparent compliance issues before it

        will terminate a customer. It lacked an internal rule or policy that requires investigation of a

        customer based on a specific number of suspicious order reports. Even when customers were

        restricted, blocked, or terminated, AmerisourceBergen’s system failed to ensure their accounts

        were de-activated.

               607.    The one area in which AmerisourceBergen has consistently stood out as

        compared to its major competitors is its unwillingness to identify suspicious orders, even among




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        customers that regularly exceeded their thresholds and presented multiple red flags of diversion.

        During this time, numerous AmerisourceBergen opioid customers exhibited several common

        indicators of suspicious activity for multiple years. These flags included:

                       a.      Scoring above the 90th percentile in the county for opioid order volume;

                       b.      Scoring above the 90th percentile in the county for total opioid orders;

                       c.      Scoring above the 90th percentile in the county for oxycodone order
                               volume;

                       d.      Scoring above the 90th percentile in the county for total oxycodone
                               orders;

                       e.      Scoring above the 90th percentile in the state for the percentage of
                               oxycodone volume shipped out of all controlled substances shipped;

                       f.      Filling prescriptions by prescribers who were later indicted or convicted
                                                                                                             COM : 000303 of 000380




                               on opioid-related prescribing and distribution charges;

                       g.      Scoring above the 90th percentile in terms of percentage of patient doctor-
                               shoppers;


                                                        285
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




                           h.     Scoring above the 90th percentile in terms of percentage of cash




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000304 of 000441
                                  payments; and

                           i.     Scoring above the 90th percentile in terms of the median MME prescribed
                                  per day.

                                  c.     AmerisourceBergen Was Put on Notice of its Wrongful
                                         Conduct

                    608.   AmerisourceBergen’s deficiencies and failures did not go undetected. The

        company was explicitly put on notice on multiple occasions by government agencies that it was

        not fulfilling its duties.

                    609.   AmerisourceBergen has paid $16 million in settlements and had certain licenses

        revoked as a result of allegations related to the diversion of prescription opioids.

                    610.   In 2007, AmerisourceBergen lost its license to send controlled substances from a




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        distribution center amid allegations that it was not controlling shipments of prescription opioids

        to Internet pharmacies.361 Over the course of one year, AmerisourceBergen had distributed 3.8

        million dosage units of hydrocodone to “rogue pharmacies.”362 The DEA suspended

        AmerisourceBergen's registration after determining that “the continued registration of this

        company constitutes an imminent danger to public health and safety.”363




        361
           Press Release, Drug Enf’t Admin., DEA Suspends Orlando Branch of Drug Company from
        Distributing Controlled Substances (Apr. 24, 2007), available at
                                                                                                              COM : 000304 of 000380




        https://www.dea.gov/divisions/mia/2007/mia042407p.html.
        362
              Id.
        363
              Id.


                                                         286
Filed                      20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020                Penny Adams Castle, Johnson Circuit Clerk




               611.    Again in 2012, AmerisourceBergen was implicated for failing to protect against




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000305 of 000441
        diversion of particular controlled substances into non-medically necessary channels.364

                       3.      H.D. Smith

               612.    Defendant H.D. Smith breached its duties under federal and state law.

               613.    As shown by the ARCOS Data, H.D. Smith distributed an extraordinary amount

        of prescription opioids into Plaintiffs’ community. H.D. Smith’s excessive distribution was made

        possible by, and is evidence of, H.D. Smith’s failures to comply with its duties under state and

        federal law.

               614.    According to ARCOS Data, H.D. Smith was one of the top five distributors of

        oxycodone and hydrocodone pills in twenty-three Kentucky counties during the eight-year

        period from 2006 to 2014. In just these twenty-three Kentucky Counties, H.D. Smith distributed




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        33,313,840 pills during this eight-year period.

                               a.     H.D. Smith’s Flawed Written Policies Enable Opioids
                                      Diversion

               615.    Through 2008, H.D. Smith only had two undated policies that were at least

        nominally in place that covered suspicious order monitoring. These policies were little used. The

        fact that these policies even existed was not well known by many employees of H.D. Smith.

               616.    In or around 2008, H.D. Smith began developing a computer based suspicious

        order monitoring system which H.D. Smith calls CSOMP. The system did not include pattern

        and frequency as considerations. Another flaw in the program provided for automatic release of

        all orders by new pharmacies in order for them to “ramp up.” Orders which hit CSOMP limits
                                                                                                            COM : 000305 of 000380




        364
           Jeff Overley, AmerisourceBergen Subpoenaed by DEA Over Drug Diversion, Law360.com
        (Aug. 9, 2012), available at https://www.law360.com/articles/368498/amerisourcebergen-
        subpoenaed-by-dea-over-drug-diversion.


                                                          287
Filed                  20-CI-00151    06/08/2020                Penny Adams Castle, Johnson Circuit Clerk
Filed                   20-CI-00151     06/08/2020           Penny Adams Castle, Johnson Circuit Clerk




        were automatically released, allowing the customer to build a high-volume sales “history.”




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000306 of 000441
        Further, hundreds of people within the company had authority to release a held order.

                 617.   In or around 2014, H.D. Smith hired a new compliance officer and began to create

        an improved CSOMP program to comply with law requirements. However, in 2016, the new

        compliance officer was terminated before any enhancements went into effect. H.D. Smith

        rehired their former Vice President of Compliance, as of May 31, 2016.

                                   b.   H.D. Smith’s Failure to Effectively Prevent Diversion in
                                        Practice

                 618.   Lori Kirbach worked in the Compliance Department at H.D. Smith until she

        resigned in February of 2015. When she resigned, she participated in an exit interview, in which

        she stated that the main reason she wanted to leave H.D. Smith was because she felt that the




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        company, “Is and has been breaking the law for some time.” She did not understand why this

        was being tolerated. Specifically, Ms. Kirbach stated that CSOMP had not been working

        correctly since OPUS Go Live and that no one would listen to compliance personnel when the

        issue was brought up. She confirmed that, “Compliance is releasing orders that they should not

        be releasing.”365

                 I.     The Distributor Defendants Have Sought to Avoid and Have Misrepresented
                        Their Compliance with Their Legal Duties

                 619.   The Distributor Defendants have repeatedly misrepresented their compliance with

        their legal duties under state law and have wrongfully and repeatedly disavowed those duties in

        an effort to mislead regulators and the public regarding the Distributor Defendants’ compliance

        with their legal duties.
                                                                                                           COM : 000306 of 000380




        365
              See HDS_MDL_00510236.


                                                       288
Filed                   20-CI-00151     06/08/2020           Penny Adams Castle, Johnson Circuit Clerk
Filed                       20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                  620.      Distributor Defendants have refused to recognize any duty beyond reporting




                                                                                                                  5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000307 of 000441
        suspicious orders. In Masters Pharm., Inc. v. Drug Enf’t Admin., 861 F.3d 206 (D.C. Cir. 2017),

        the Healthcare Distribution Management Association, n/k/a HDA, a trade association run by the

        Distributor Defendants, and the National Association of Chain Drug Stores (“NACDS”)

        submitted amicus briefs regarding the legal duty of wholesale distributors. Denying -

        inaccurately - the legal duties that the wholesale drug industry has been tragically recalcitrant in

        performing, they argued as follows:

                            a.     The Associations complained that the “DEA has required distributors not
                                   only to report suspicious orders, but to investigate orders (e.g., by
                                   interrogating pharmacies and physicians) and take action to halt
                                   suspicious orders before they are filled.”366

                            b.     The Associations argued that, “DEA now appears to have changed its
                                   position to require that distributors not only report suspicious orders, but




                                                                                                                  Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                                   investigate and halt suspicious orders. Such a change in agency position
                                   must be accompanied by an acknowledgment of the change and a
                                   reasoned explanation for it. In other words, an agency must display
                                   awareness that it is changing position and show that there are good reasons
                                   for the new policy. This is especially important here, because imposing
                                   intrusive obligation on distributors threatens to disrupt patient access to
                                   needed prescription medications.”367

                            c.     The Associations alleged (inaccurately) that nothing “requires distributors
                                   to investigate the legitimacy of orders, or to halt shipment of any orders
                                   deemed to be suspicious.”368

                            d.     The Associations complained that the purported “practical infeasibility of
                                   requiring distributors to investigate and halt suspicious orders (as well as
                                   report them) underscores the importance of ensuring that DEA has
                                   complied with the APA before attempting to impose such duties.”369


        366
              Brief for HDMA and NACDS, supra n. 293, 2016 WL 1321983, at *4–5.
                                                                                                                  COM : 000307 of 000380




        367
              Id. at *8 (citations and quotation marks omitted).
        368
              Id. at *14.
        369
              Id. at *22.


                                                           289
Filed                       20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                           e.     The Associations alleged (inaccurately) that “DEA’s regulations []




                                                                                                                 5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000308 of 000441
                                  sensibly impose[] a duty on distributors simply to report suspicious
                                  orders, but left it to DEA and its agents to investigate and halt suspicious
                                  orders.”370

                           f.     Also inaccurately, the Associations argued that, “[i]mposing a duty on
                                  distributors – which lack the patient information and the necessary
                                  medical expertise – to investigate and halt orders may force distributors to
                                  take a shot-in-the-dark approach to complying with DEA’s demands.”371

                  621.     The positions taken by the trade groups is emblematic of the position taken by the

        Distributor Defendants in a futile attempt to deny their legal obligations to prevent diversion of

        the dangerous drugs.372

                  622.     The Court of Appeals for the District of Columbia Circuit recently issued its

        opinion affirming that a wholesale drug distributor does, in fact, have duties beyond reporting. In

        Masters Pharmaceuticals, the Court upheld the revocation of Masters Pharmaceutical’s license




                                                                                                                 Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        and determined that DEA regulations require that in addition to reporting suspicious orders,

        distributors must “decline to ship the order, or conduct some ‘due diligence’ and—if it is able to

        determine that the order is not likely to be diverted into illegal channels—ship the order.”

        Masters Pharmaceutical was in violation of legal requirements because it failed to conduct

        necessary investigations and filled suspicious orders. A distributor’s investigation must dispel all

        the red flags giving rise to suspicious circumstance prior to shipping a suspicious order. The

        Circuit Court also rejected the argument made by the HDMA and NACDS (quoted above), that,

        allegedly, the DEA had created or imposed new duties.


        370
              Id. at *24–25
                                                                                                                 COM : 000308 of 000380



        371
              Id. at 26.
        372
           See Brief of HDMA in Support of Cardinal, supra n. 340, 2012 WL 1637016, at *3 (arguing
        the wholesale distributor industry “does not know the rules of the road because” they claim
        (inaccurately) that the “DEA has not adequately explained them”).


                                                          290
Filed                      20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                    623.   Because of the Distributor Defendants’ refusals to abide by their legal obligations,




                                                                                                                  5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000309 of 000441
        the DEA has repeatedly taken administrative action to attempt to force compliance. For example,

        in May 2014, the United States Department of Justice, Office of the Inspector General,

        Evaluation and Inspections Divisions, reported that the DEA issued final decisions in 178

        registrant actions between 2008 and 2012.373 As noted above, the Office of Administrative Law

        Judges issued a recommended decision in a total of 117 registrant actions before the DEA issued

        its final decision, including 76 actions involving orders to show cause and 41 actions involving

        immediate suspension orders.374 These actions include the following:

                           a.     On April 24, 2007, the DEA issued an Order to Show Cause and
                                  Immediate Suspension Order against the AmerisourceBergen Orlando,
                                  Florida distribution center (“Orlando Facility”) alleging failure to maintain
                                  effective controls against diversion of controlled substances. On June 22,
                                  2007, AmerisourceBergen entered into a settlement that resulted in the




                                                                                                                  Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                                  suspension of its DEA registration;

                           b.     On November 28, 2007, the DEA issued an Order to Show Cause and
                                  Immediate Suspension Order against the Cardinal Auburn, Washington
                                  Distribution Center (“Auburn Facility”) for failure to maintain effective
                                  controls against diversion of hydrocodone;

                           c.     On December 5, 2007, the DEA issued an Order to Show Cause and
                                  Immediate Suspension Order against the Cardinal Lakeland, Florida
                                  Distribution Center (“Lakeland Facility”) for failure to maintain effective
                                  controls against diversion of hydrocodone;

                           d.     On December 7, 2007, the DEA issued an Order to Show Cause and
                                  Immediate Suspension Order against the Cardinal Swedesboro, New
                                  Jersey Distribution Center (“Swedesboro Facility”) for failure to maintain
                                  effective controls against diversion of hydrocodone;

                                                                                                                  COM : 000309 of 000380




        373
              The Drug Enforcement Administration’s Adjudication of Registrant Actions, supra n. 313.
        374
              Id.




                                                           291
Filed                      20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                       e.     On January 30, 2008, the DEA issued an Order to Show Cause and




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000310 of 000441
                              Immediate Suspension Order against the Cardinal Stafford, Texas
                              Distribution Center (“Stafford Facility”) for failure to maintain effective
                              controls against diversion of hydrocodone;

                       f.     On September 30, 2008, Cardinal entered into a Settlement and Release
                              Agreement and Administrative Memorandum of Agreement with the DEA
                              related to its Auburn Facility, Lakeland Facility, Swedesboro Facility and
                              Stafford Facility. The document also referenced allegations by the DEA
                              that Cardinal failed to maintain effective controls against the diversion of
                              controlled substances at its distribution facilities located in McDonough,
                              Georgia (“McDonough Facility”), Valencia, California (“Valencia
                              Facility”) and Denver, Colorado (“Denver Facility”);

                       g.     On February 2, 2012, the DEA issued an Order to Show Cause and
                              Immediate Suspension Order against the Cardinal Lakeland, Florida
                              Distribution Center (“Lakeland Facility”) for failure to maintain effective
                              controls against diversion of oxycodone; and

                       h.     On December 23, 2016, Cardinal agreed to pay a $44 million fine to the
                              DEA to resolve the civil penalty portion of the administrative action taken




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                              against its Lakeland, Florida Distribution Center.

               624.    Rather than abide by their non-delegable duties under public safety laws, the

        Distributor Defendants, individually and collectively through trade groups in the industry,

        pressured the U.S. Department of Justice to “halt” prosecutions and lobbied Congress to strip the

        DEA of its ability to immediately suspend distributor registrations. The result was a “sharp drop

        in enforcement actions” and the passage of the “Ensuring Patient Access and Effective Drug

        Enforcement Act” which, ironically, raised the burden for the DEA to revoke a distributor’s

        license from “imminent harm” to “immediate harm” and provided the industry the right to “cure”

        any violations of law before a suspension order can be issued.375
                                                                                                             COM : 000310 of 000380



        375
           See Lenny Bernstein & Scott Higham, Investigation: The DEA Slowed Enforcement While the
        Opioid Epidemic Grew Out of Control, WASHINGTON POST (Oct. 22, 2016),
        https://www.washingtonpost.com/investigations/the-dea-slowed-enforcement-while-the-opioid-
        epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-8d13-
        d7c704ef9fd9_story.html?utm_term=.2f757833e3c4; Lenny Bernstein & Scott Higham,


                                                       292
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               625.    In addition to taking actions to limit regulatory prosecutions and suspensions, the




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000311 of 000441
        Distributor Defendants undertook to fraudulently convince the public that they were complying

        with their legal obligations, including those imposed by licensing regulations. Through such

        statements, the Distributor Defendants attempted to assure the public they were working to curb

        the opioid epidemic.

               626.    For example, a Cardinal executive claimed that it uses “advanced analytics” to

        monitor its supply chain and represented that it was being “as effective and efficient as possible

        in constantly monitoring, identifying, and eliminating any outside criminal activity.”376 Given the

        sales volumes and the company’s history of violations, this executive was either not telling the

        truth, or, if Cardinal had such a system, it ignored the results.

               627.    By misleading the public about the effectiveness of their controlled substance




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        monitoring programs, the Distributor Defendants successfully concealed the facts sufficient to

        arouse suspicion of the claims that the Plaintiffs now assert.

               628.    The Distributor Defendants, pay fines as a cost of doing business in an industry

        that generates billions of dollars in annual revenue. They hold multiple DEA registration

        numbers and when one facility is suspended, they simply ship from another facility.


        Investigations: U.S. Senator Calls for Investigation of DEA Enforcement Slowdown Amid Opioid
        Crisis, WASHINGTON POST (Mar. 6, 2017), https://www.washingtonpost.com/investigations/us-
        senator-calls-for-investigation-of-dea-enforcement-slowdown/2017/03/06/5846ee60-028b-11e7-
        b1e9-a05d3c21f7cf_story.html?utm_term=.7007bf2b9455; Eric Eyre, DEA Agent: “We Had No
        Leadership” in WV Amid Flood of Pain Pills, CHARLESTON GAZETTE-MAIL (Feb. 18, 2017),
        https://www.wvgazettemail.com/news/health/dea-agent-we-had-no-leadership-in-wv-amid-
        flood/article_928e9bcd-e28e-58b1-8e3f-f08288f539fd.html.
                                                                                                              COM : 000311 of 000380



        376
           Lenny Bernstein et al., How Drugs Intended for Patients Ended Up in the Hands of Illegal
        Users: “No One Was Doing Their Job,” WASHINGTON POST (Oct. 22, 2016), available at
        https://www.washingtonpost.com/investigations/how-drugs-intended-for-patients-ended-up-in-
        the-hands-of-illegal-users-no-one-was-doing-their-job/2016/10/22/10e79396-30a7-11e6-8ff7-
        7b6c1998b7a0_story.html?utm_term=.a5f051722a7a.


                                                         293
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               629.    The wrongful actions and omissions of the Distributor Defendants which have




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000312 of 000441
        caused the diversion of opioids and which have been a substantial contributing factor to and/or

        proximate cause of the opioid crisis are alleged in greater detail in Plaintiffs’ allegations of

        Defendants’ unlawful acts below.

               630.    The Distributor Defendants have abandoned their duties imposed under Kentucky

        law, taken advantage of a lack of adequate law enforcement, and abused the privilege of

        distributing controlled substances.

        XIII. THE NATIONAL RETAIL PHARMACIES WERE ON NOTICE OF AND
              CONTRIBUTED TO ILLEGAL DIVERSION OF OPIOIDS

               631.    National retail pharmacy chains earned enormous profits by flooding the country

        with prescription opioids.377 They were keenly aware of the oversupply of prescription opioids




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        through the extensive data and information they developed and maintained as both distributors

        and dispensaries. Yet, instead of taking any meaningful action to stem the flow of opioids into

        communities, they continued to participate in the oversupply and profit from it.

               632.    Each of the National Retail Pharmacies does substantial business throughout the

        United States and Kentucky. This business includes the distribution of prescription opioids.

               633.    Data shows that the National Retail Pharmacies distributed substantial quantities

        of opioids, including fentanyl, hydrocodone, and oxycodone in Kentucky. In addition, they

        distributed substantial quantities of opioids in other states, and these drugs were diverted from

        these other states to Kentucky. The National Retail Pharmacies failed to take meaningful action

        to stop this diversion despite their knowledge of it, and contributed substantially to the diversion
                                                                                                               COM : 000312 of 000380




        problem.


        377
           Plaintiffs’ allegations of wrongdoing are pointing to the National Retail Pharmacies not the
        pharmacy industry who in general serve a vital healthcare function in the United States.


                                                        294
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                634.    The National Retail Pharmacies developed and maintained extensive data on




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000313 of 000441
        opioids they distributed. Through this data, National Retail Pharmacies had direct knowledge of

        patterns and instances of improper distribution, and use of opioids in communities throughout the

        country, and in Kentucky in particular. They used the data to evaluate their own sales activities

        and workforce. On information and belief, the National Retail Pharmacies also provided other

        Defendants with the data in exchange for rebates or other forms of consideration. The National

        Retail Pharmacies’ data is a valuable resource that they could have used to help stop diversion,

        but failed to do so.

                A.      The National Retail Pharmacies Have a Duty to Prevent Diversion

                635.    Each participant in the supply chain of opioid distribution, including the National

        Retail Pharmacies, is responsible for preventing diversion of opioids into the illegal market by,




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        among other things, monitoring and reporting suspicious activity.

                636.    The National Retail Pharmacies, like manufacturers and other distributors, are

        registrants under Kentucky law. Pharmacy registrants are required to ensure that opioid

        prescriptions filled by them are written for a legitimate patient for a legitimate medical need in

        the usual course of practice for the prescriber. See KRS § 218A.180(3)(a). In addition, “[e]ach

        pharmacy shall comply with KRS § 218A.202,” which requires that “Every practitioner or

        pharmacy which dispenses a controlled substance to a person in Kentucky, or to a person at an

        address in Kentucky, shall report to the Cabinet for Health and Family Services the data required

        by this section, which includes the reporting of any Schedule II controlled substance dispensed at

        a facility licensed by the cabinet and a Schedule II through Schedule V controlled substance
                                                                                                              COM : 000313 of 000380




        regardless of dosage when dispensed by the emergency department of a hospital to an emergency

        department patient.” KRS § 315.035(7); KRS § 218A.202(3). Because pharmacies themselves



                                                        295
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151      06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        are registrants under the CSA, the duty to prevent diversion lies with the pharmacy entity, not the




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000314 of 000441
        individual pharmacist alone.

               637.    The DEA, among others, has provided extensive guidance to pharmacies

        concerning their duties to the public. The guidance advises pharmacies how to identify

        suspicious orders and other evidence of diversion.

               638.    Suspicious pharmacy orders include orders unusually large size, orders that are

        disproportionately large in comparison to the population of a community served by the

        pharmacy, orders that deviate from a normal pattern and/or orders of unusual frequency and

        duration, among others.

               639.    Suspicious pharmacy orders are red flags for if not direct evidence of diversion.

               640.    Other signs of diversion can be observed through data gathered, consolidated, and




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        analyzed by the National Retail Pharmacies themselves. That data allows them to observe

        patterns or instances of sales and distribution that are potentially suspicious, of oversupply in

        particular stores or geographic areas, or of prescribers or facilities that seem to engage in

        improper conduct.

               641.    According to industry standards, if a pharmacy finds evidence of prescription

        diversion, the local Board of Pharmacy and DEA must be contacted.

               642.    Despite their legal obligations as registrants under state law, the National Retail

        Pharmacies allowed widespread diversion to occur—and they did so knowingly. They knew that

        they made money by distributing opioids under suspicious orders.

               643.    Performance metrics and prescription quotas adopted by the National Retail
                                                                                                              COM : 000314 of 000380




        Pharmacies for their retail stores contributed to their failure. For instance, under CVS’s Metrics

        System, pharmacists are directed to meet high goals that make it difficult, if not impossible, to



                                                       296
Filed                 20-CI-00151      06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        comply with applicable laws and regulations. There is no measurement for pharmacy accuracy or




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000315 of 000441
        customer safety. Moreover, the bonuses for pharmacists are calculated, in part, on how many

        orders that pharmacist fills within a year. The result is both deeply troubling and entirely

        predictable: opioids flowed out of National Retail Pharmacies and into communities throughout

        the country and in Kentucky. The policies remained in place even as the epidemic raged.

               644.    In consideration of a reasonable opportunity for further investigation and

        discovery, Plaintiffs allege that this problem was compounded by the National Retail

        Pharmacies’ failure to adequately train their pharmacists and pharmacy technicians on how to

        properly and adequately handle orders for opioid painkillers, including what constitutes a proper

        inquiry into whether an order is legitimate, whether and order is likely for a condition with an

        approved treatment with opioids, and what measures and/or actions to take when suspicious




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        circumstances are present, including when prescriptions are procured and pills supplied for the

        purpose of illegal diversion and drug trafficking.

               645.    In consideration of a reasonable opportunity for further investigation and

        discovery, Plaintiffs allege that the National Retail Pharmacies also failed to adequately use data

        available to them to identify pill-mills that were ordering suspicious amounts of opioids, or to

        adequately use data available to them to do statistical analysis to prevent the filling of suspicious

        orders that have contributed to the opioid crisis.

               646.    In consideration of a reasonable opportunity for further investigation and

        discovery, Plaintiffs allege that the National Retail Pharmacies failed to analyze: (a) the number

        of opioid orders filled by individual pharmacies relative to the population of the pharmacy’s
                                                                                                                COM : 000315 of 000380




        community; (b) the increase in opioid sales relative to past years; (c) the number of opioid orders




                                                         297
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        filled relative to other drugs; and (d) the increase in annual opioid sales relative to the increase in




                                                                                                                  5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000316 of 000441
        annual sales of other drugs.

               647.    In consideration of a reasonable opportunity for further investigation and

        discovery, Plaintiffs allege that the National Retail Pharmacies also failed to conduct adequate

        internal or external audits of their opioid sales to identify patterns regarding prescriptions that

        should not have been filled and to create policies accordingly, or if they conducted such audits,

        they failed to take any meaningful action as a result.

               648.    In consideration of a reasonable opportunity for further investigation and

        discovery, Plaintiffs allege that the National Retail Pharmacies also failed to effectively respond

        to concerns raised by their own employees regarding inadequate policies and procedures

        regarding the filling of opioid orders.




                                                                                                                  Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               649.    The National Retail Pharmacies were, or should have been, fully aware that the

        quantity of opioids being distributed by them was untenable, and in many areas patently absurd;

        yet, they did not take meaningful action to investigate or to ensure that they were complying with

        their duties and obligations under the law with regard to controlled substances.

               B.      Multiple Enforcement Actions Against the National Retail Pharmacies
                       Confirm their Compliance Failures.

               650.    The National Retail Pharmacies have long been on notice of their failure to abide

        by the law and regulations governing the distribution of prescription opioids. Indeed, several of

        the National Retail Pharmacies have been repeatedly penalized for their illegal practices. In

        consideration of a reasonable opportunity for further investigation and discovery, Plaintiffs
                                                                                                                  COM : 000316 of 000380



        allege that based upon the widespread nature of these violations, these enforcement actions are

        the product of, and confirm, national policies and practices of the National Retail Pharmacies.




                                                         298
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                         1.     CVS




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000317 of 000441
               651.      CVS is one of the largest companies in the world, with annual revenue of more

        than $150 billion. According to news reports, it manages medications for nearly 90 million

        customers at 9,700 retail locations. CVS could be a force for good in connection with the opioid

        crisis, but like other Defendants, CVS sought profits over people.

               652.      CVS is a repeat offender; the company has paid fines totaling over $40 million as

        the result of a series of investigations by the DEA and the DOJ. It nonetheless treated these fines

        as the cost of doing business and has allowed distribution of opioids in quantities significantly

        higher than any plausible legitimate need would require, and to continue violating its obligations

        under the law.

               653.      As recently as March 2019, CVS entered into a $535,000 settlement with the U.S.




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Attorney’s Office for the District of Rhode Island regarding allegations that its pharmacies in

        Rhode Island violated federal law “including by… in 39 instances between September 9, 2015

        and June 18, 2017, filling a prescription for a Schedule II drug under circumstances … that the

        CVS pharmacist filling the prescription knew or had reason to know that the prescription in

        question was invalid or unauthorized…”

               654.      This fine was preceded by numerous others throughout the county.

               655.      In July 2017, CVS entered into a $5 million settlement with the U.S. Attorney’s

        Office for the Eastern District of California regarding allegations that its pharmacies failed to

        keep and maintain accurate records of Schedule II, III, IV, and V controlled substances.378           COM : 000317 of 000380




        378
           Press Release, U.S. Attorney’s Office E. Dist. of Cal., CVS Pharmacy Inc. Pays $5M to Settle
        Alleged Violations of the Controlled Substance Act, U.S. Dep’t of Just. (July 11, 2017),
        available at https://www.justice.gov/usao-edca/pr/cvs-pharmacy-inc-pays-5m-settle-alleged-
        violationscontrolled-substance-act.


                                                        299
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020           Penny Adams Castle, Johnson Circuit Clerk




               656.    In February 2016, CVS paid $8 million to settle allegations made by the DEA and




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000318 of 000441
        the DOJ that from 2008-2012, CVS stores and pharmacists in Maryland violated their duties

        under the CSA and filling orders with no legitimate medical purpose.379

               657.    In October 2016, CVS paid $600,000 to settle allegations by the DOJ that stores

        in Connecticut failed to maintain proper records in accordance with the CSA.380

               658.    In September 2016, CVS entered into a $795,000 settlement with the

        Massachusetts Attorney General wherein CVS agreed to require pharmacy staff to access the

        state’s prescription monitoring program website and review a patient’s drug use history before

        sales of certain opioid drugs.381

               659.    In June 2016, CVS agreed to pay the DOJ $3.5 million to resolve allegations that

        50 of its stores violated the CSA by filling forged prescriptions for controlled substances—




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        mostly addictive painkillers—more than 500 times between 2011 and 2014.382




        379
           Press Release, U.S. Attorney’s Office Dist. of Md., United States Reaches $8 Million
        Settlement Agreement with CVS for Unlawful Distribution of Controlled Substances, U.S. Dep’t
        of Just. (Feb. 12, 2016), available at https://www.justice.gov/usao-md/pr/united-states-reaches-
        8-millionsettlement-agreement-cvs-unlawful-distribution-controlled.
        380
           Press Release, U.S. Attorney’s Office Dist. of Conn., CVS Pharmacy Pays $600,000 to Settle
        Controlled Substances Act Allegations, U.S. Dep’t of Just. (Oct. 20, 2016), available at
        https://www.justice.gov/usao-ct/pr/cvs-pharmacy-pays-600000-settle-controlled-substances-
        actallegations.
        381
           Dialynn Dwyer, CVS will pay $795,000, strengthen policies around dispensing opioids in
        agreement with state, Boston.com (Sept. 1, 2016), available at
        https://www.boston.com/news/localnews/2016/09/01/cvs-will-pay-795000-strengthen-policies-
        around-dispensing-opioids-inagreement-with-state.
                                                                                                           COM : 000318 of 000380




        382
            Press Release, U.S. Attorney’s Office Dist. of Mass., CVS to Pay $3.5 Million to Resolve
        Allegations that Pharmacists Filled Fake Prescriptions, U.S. Dep’t of Just. (June 30, 2016),
        https://www.justice.gov/usao-ma/pr/cvs-pay-35-million-resolve-allegations-pharmacists-
        filledfake-prescriptions.


                                                      300
Filed                  20-CI-00151     06/08/2020           Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               660.    In August 2015, CVS entered into a $450,000 settlement with the U.S. Attorney’s




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000319 of 000441
        Office for the District of Rhode Island to resolve allegations that several of its Rhode Island

        stores violated the CSA by filling invalid prescriptions and maintaining deficient records. The

        United States alleged that CVS retail pharmacies in Rhode Island filled a number of forged

        prescriptions with invalid DEA numbers, and filled multiple prescriptions written by psychiatric

        nurse practitioners for hydrocodone, despite the fact that these practitioners were not legally

        permitted to prescribe that drug. Additionally, the government alleged that CVS had

        recordkeeping deficiencies.383

               661.    In May 2015, CVS agreed to pay a $22 million penalty following a DEA

        investigation that found that employees at two pharmacies in Sanford, Florida, had sold opioids,

        “based on prescriptions that had not been issued for legitimate medical purposes by a health care




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        provider acting in the usual course of professional practice. CVS also acknowledged that its

        retail pharmacies had a responsibility to dispense only those prescriptions that were issued based

        on legitimate medical need.”384




        383
           Press Release, U.S. Attorney’s Office Dist. of R.I., Drug Diversion Claims Against CVS
        Health Corp. Resolved With $450,000 Civil Settlement, U.S. Dep’t of Just. (Aug. 10, 2015),
        available at https://www.justice.gov/usao-ri/pr/drug-diversion-claims-against-cvs-health-corp-
        resolved- 450000-civil-settlement.
                                                                                                             COM : 000319 of 000380




        384
           Press Release, U.S. Attorney’s Office M. Dist. of Fla., United States Reaches $22 Million
        Settlement Agreement with CVS For Unlawful Distribution of Controlled Substances, U.S.
        Dep’t of Just. (May 13, 2015), available at https://www.justice.gov/usao-mdfl/pr/united-states-
        reaches-22- million-settlement-agreement-cvs-unlawful-distribution.


                                                       301
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151       06/08/2020          Penny Adams Castle, Johnson Circuit Clerk




               662.    In September 2014, CVS agreed to pay $1.9 million in civil penalties to resolve




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000320 of 000441
        allegations it filled prescriptions written by a doctor whose controlled-substance registration had

        expired.385

               663.    In August 2013, CVS was fined $350,000 by the Oklahoma Pharmacy Board for

        improperly selling prescription narcotics in at least five locations in the Oklahoma City

        metropolitan area.386

               664.    Dating back to 2006, CVS retail pharmacies in Oklahoma and elsewhere

        intentionally violated the CSA by filling prescriptions signed by prescribers with invalid DEA

        registration numbers.387

                       2.       Walgreens

               665.    Walgreens is the second-largest pharmacy store chain in the United States behind




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        CVS, with annual revenue of more than $118 billion. According to its website, Walgreens

        operates more than 8,100 retail locations and filled 990 million prescriptions on a 30-day

        adjusted basis in fiscal 2017.

               666.    Walgreens also has been penalized for serious and flagrant violations of the CSA.

        Indeed, Walgreens agreed to the largest settlement in DEA history—$80 million—to resolve

        allegations that it committed an unprecedented number of violations of the CSA, including


        385
           Patrick Danner, H-E-B, CVS Fined Over Prescriptions, San Antonio Express-News (Sept. 5,
        2014), available at http://www.expressnews.com/business/local/article/H-E-BCVSfined-over-
        prescriptions-5736554.php.
        386
          Andrew Knittle, Oklahoma pharmacy board stays busy, hands out massive fines at times,
        NEWSOK (May 3, 2015), available at http://newsok.com/article/5415840.
                                                                                                              COM : 000320 of 000380




        387
           Press Release, U.S. Attorney’s Office W. Dist. of Okla., CVS to Pay $11 Million To Settle
        Civil Penalty Claims Involving Violations of Controlled Substances Act, U.S. Dep’t of Just.
        (Apr. 3, 2013), available at https://www.justice.gov/usao-wdok/pr/cvs-pay-11-million-settle-
        civil-penaltyclaims-involving-violations-controlled.


                                                       302
Filed                  20-CI-00151       06/08/2020          Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        negligently allowing controlled substances such as oxycodone and other prescription painkillers




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000321 of 000441
        to be diverted for abuse and illegal black-market sales.388

                    667.   As part of the settlement, Walgreens admitted that it failed to uphold its

        obligations as a DEA registrant regarding the above-described conduct.389

                    668.   The settlement resolved investigations into and allegations of CSA violations in

        Florida, New York, Michigan, and Colorado that resulted in the diversion of millions of opioids

        into illicit channels.

                    669.   Walgreens’ Florida operations at issue in this settlement highlight its egregious

        conduct regarding diversion of prescription opioids. Walgreens’ Florida pharmacies each

        allegedly ordered more than one million dosage units of oxycodone in 2011—more than ten

        times the average amount.390




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                    670.   They increased their orders over time, in some cases as much as 600% in the

        space of just two years, including, for example, supplying a town of 3,000 with 285,800 orders

        of oxycodone in a one-month period. Yet Walgreens’ corporate officers not only turned a blind

        eye, but provided pharmacists with incentives through a bonus program that compensated them

        based on the number of prescriptions filled at the pharmacy. In fact, corporate attorneys at

        Walgreens suggested, in reviewing the legitimacy of prescriptions coming from pain clinics, that

        “if these are legitimate indicators of inappropriate prescriptions perhaps we should consider not


        388
           Press Release, U.S. Attorney’s Office S. Dist. of Fla., Walgreens Agrees to Pay a Record
        Settlement of $80 Million for Civil Penalties Under the Controlled Substances Act, U.S. Dep’t of
        Just. (June 11, 2013), available at https://www.justice.gov/usao-sdfl/pr/walgreens-agrees-pay-
        recordsettlement-80-million-civil-penalties-under-controlled.
                                                                                                               COM : 000321 of 000380




        389
              Id.
        390
           Order to Show Cause and Immediate Suspension of Registration, In the Matter of Walgreens
        Co. (Drug Enf’t Admin. Sept. 13, 2012).


                                                          303
Filed                      20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        documenting our own potential noncompliance,” underscoring Walgreens’ attitude that profit




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000322 of 000441
        outweighed compliance with the law or the health of communities.391

                    671.   Defendant Walgreens’ settlement with the DEA stemmed from the DEA’s

        investigation into Walgreens’ distribution center in Jupiter, Florida, which was responsible for

        significant opioid diversion in Florida. According to the Order to Show Cause, Defendant

        Walgreens’ corporate headquarters pushed to increase the number of oxycodone sales to

        Walgreens’ Florida pharmacies, and provided bonuses for pharmacy employees based on number

        of prescriptions filled at the pharmacy in an effort to increase oxycodone sales. In July 2010,

        Defendant Walgreens ranked all of its Florida stores by number of oxycodone prescriptions

        dispensed in June of that year, and found that the highest-ranking store in oxycodone sales sold

        almost 18 oxycodone prescriptions per day. All of these prescriptions were filled by the Jupiter




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Center.392

                    672.   The six retail pharmacies in Florida that received the suspicious drug shipments

        from the Jupiter Distribution Center, in turn, filled customer prescriptions that they knew or

        should have known were not for legitimate medical use.393

                    673.   Walgreens has also settled with a number of state attorneys general, including

        West Virginia ($575,000) and Massachusetts ($200,000).394




        391
              Id.
        392
              Id.
                                                                                                              COM : 000322 of 000380



        393
              Id.
        394
            Walgreens to pay $200,000 settlement for lapses with opioids, APhA (Jan. 25, 2017)
        available   at   https://www.pharmacist.com/article/walgreens-pay-200000-settlement-lapses-
        opioids. .


                                                         304
Filed                      20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                    674.   The Massachusetts Attorney General’s Medicaid Fraud Division found that, from




                                                                                                                   5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000323 of 000441
        2010 through most of 2015, multiple Walgreens stores across the state failed to monitor the

        opioid use of some Medicaid patients who were considered high-risk.

                    675.   In January 2017, an investigation by the Massachusetts Attorney General found

        that some Walgreens pharmacies failed to monitor patients’ drug use patterns and didn’t use

        sound professional judgment when distributing opioids and other controlled substances—despite

        the context of soaring overdose deaths in Massachusetts. Walgreens agreed to pay $200,000 and

        follow certain procedures for dispensing opioids.395

                           3.     Rite Aid

                    676.   With approximately 4,600 stores in 31 states and the District of Columbia, Rite

        Aid is the largest drugstore chain on the East Coast and the third-largest in the United States,




                                                                                                                   Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        with annual revenue of more than $21 billion.

                    677.   In 2009, as a result of a multi-jurisdictional investigation by the DOJ, Rite Aid

        and nine of its subsidiaries in eight states were fined $5 million in civil penalties for its violations

        of the CSA.396

                    678.   The investigation revealed that from 2004 onwards, Rite Aid pharmacies across

        the country had a pattern of non-compliance with the requirements of the CSA and regulations

        that lead to the diversion of prescription opioids in and around the communities of the Rite Aid




        395
              Id.
                                                                                                                   COM : 000323 of 000380




        396
           Press Release, Dep’t of Justice, Rite Aid Corporation and Subsidiaries Agree to Pay $5
        Million in Civil Penalties to Resolve Violations in Eight States of the Controlled Substances Act,
        U.S. Dep’t of Just. (Jan. 12, 2009), https://www.justice.gov/opa/pr/rite-aid-corporation-
        andsubsidiaries-agree-pay-5-million-civil-penalties-resolve-violations.


                                                          305
Filed                      20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        pharmacies investigated. Rite Aid also failed to notify the DEA of losses of controlled




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000324 of 000441
        substances in violation of 21 U.S.C. § 842(a)(5) and 21 C.F.R 1301.76(b).397

                    679.   Numerous state and federal drug diversion prosecutions have occurred in which

        prescription opioid pills were procured from National Retail Pharmacies. The allegations in this

        Complaint do not attempt to identify all these prosecutions, and the information above is merely

        by way of example.

                    680.   The litany of state and federal actions against the National Retail Pharmacies

        demonstrate that they routinely, and as a matter of standard operation procedure, violated their

        legal obligations under the CSA and other laws and regulations that govern the distribution and

        dispensing of prescription opioids.

                    681.   Throughout the country and in Kentucky in particular, the National Retail




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Pharmacies were or should have been aware of numerous red flags of potential suspicious

        activity and diversion.

                    682.   On information and belief, from the catbird seat of their retail pharmacy

        operations, the National Retail Pharmacies knew or reasonably should have known about the

        disproportionate flow of opioids into Kentucky and the operation of “pill mills” that generated

        opioid prescriptions that, by their quantity or nature, were red flags for if not direct evidence of

        illicit supply and diversion. Additional information was provided by news reports, and state and

        federal regulatory actions, including prosecutions of pill mills in the area.

                    683.   On information and belief, the National Retail Pharmacies knew or reasonably

        should have known about the devastating consequences of the oversupply and diversion of
                                                                                                               COM : 000324 of 000380




        prescription opioids, including spiking opioid overdose rates in the community.


        397
              Id.


                                                         306
Filed                      20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               684.    On information and belief, because of (among others sources of information)




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000325 of 000441
        regulatory and other actions taken against the National Retail Pharmacies directly, actions taken

        against others pertaining to prescription opioids obtained from their retail stores, complaints and

        information from employees and other agents, and the massive volume of opioid prescription

        drug sale data that they developed and monitored, the National Retail Pharmacies were well

        aware that their distribution and dispensing activities fell far short of legal requirements.

               685.    The National Retail Pharmacies’ actions and omissions in failing to effectively

        prevent diversion and failing to monitor, report, and prevent suspicious orders have contributed

        significantly to the opioid crisis by enabling, and failing to prevent, the diversion of opioids.

        XIV. DEFENDANTS’ UNLAWFUL CONDUCT AND BREACHES OF LEGAL
             DUTIES CAUSED THE HARM AND SUBSTANTIAL DAMAGE ALLEGED
             HEREIN




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               686.    As the Marketing Defendants’ and Purdue’s efforts to expand the market for

        opioids increased so have the rates of prescription and sale of their products — and the rates of

        opioid-related substance abuse, hospitalization, and death among the people of the United States.

        The Supply Chain Defendants have continued to unlawfully ship these massive quantities of

        opioids.

               687.    There is a “parallel relationship between the availability of prescription opioid

        analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and

        associated adverse outcomes.”398

               688.    Opioid analgesics are widely diverted and improperly used, and the widespread

        use of the drugs has resulted in a national epidemic of opioid overdose deaths and addictions.399
                                                                                                              COM : 000325 of 000380




        398
           See Richard C. Dart et al, Trends in Opioid Analgesic Abuse and Mortality in the United
        States, 372 N. Eng. J. Med. 241-248 (2015), doi: 10.1056/NEJMsa1406143, available at
        http://www.nejm.org/doi/full/10.1056/NEJMsa1406143.


                                                         307
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                     20-CI-00151     06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




                  689.    The epidemic is “directly related to the increasingly widespread misuse of




                                                                                                                 5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000326 of 000441
        powerful opioid pain medications.”400

                  690.    The increased abuse of prescription painkillers along with growing sales has

        contributed to a large number of overdoses and deaths.401

                  691.    As shown above, the opioid epidemic has escalated with devastating effects:

        substantial opiate-related substance abuse, hospitalization, and death that goes hand in hand with

        Defendants’ increased distribution of opioids.

                  692.    Because of the well-established relationship between the use of prescription

        opioids and the use of non-prescription opioids, like heroin, the massive distribution of opioids

        by Defendants has caused the opioid epidemic to include heroin addiction, abuse, and death.

                  693.    Defendants repeatedly and purposefully breached their duties under federal and




                                                                                                                 Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Kentucky law, and such breaches are direct and proximate causes of, and/or substantial factors

        leading to, the widespread diversion of prescription opioids for nonmedical purposes and the

        foreseeable, inevitable financial burdens imposed on and incurred by hospitals and other health

        care providers.

                  694.    Hospitals are integral to the solution to the opioid epidemic, because they can “aid

        in the proper treatment of postoperative pain while also helping to combat a nationwide

        epidemic.”402 Indeed, “[h]ospital pharmacists…are in an ideal position to help address the



        399
              See Volkow & McLellan, supra n. 99.
        400
              See Califf, et al., supra n. 30.
                                                                                                                 COM : 000326 of 000380




          See Press Release, Centers for Disease Control and Prevention, U.S. Dep’t of Health and
        401

        Human Servs., supra n. 25.
        402
              Opioid Exit Plan, supra n. 181.


                                                          308
Filed                     20-CI-00151     06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                        20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        opioid epidemic and make sure these agents are used appropriately.”403 But Defendants’




                                                                                                                   5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000327 of 000441
        wrongful conduct has jeopardized the ability of Plaintiffs and other hospital purchasers to

        properly limit their purchasing and dispensing of opioids, particularly at the key junctures of

        patient admission and discharge. Indeed, by creating and fueling the opioid epidemic,

        Defendants have impaired the hospitals’ ability to perform their integral responsibilities to

        patients.

                  695.       During admission, hospital professionals routinely consult with the patient to

        assess which medications the patient is taking at home. But, due to Defendants’ conduct,

        hospitals can no longer trust patients to self-report their prescriptions. Hospital pharmacists may

        also check available databases to ensure that patients are not stockpiling prescription opioids, but

        such databases often do not record the actual flow of opioids.404 Hospital pharmacies’ inability




                                                                                                                   Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        to rely on their patients’ self-reporting, and having to take additional steps to independently

        verify their patients’ purchases from other sources, imposes additional burdens on hospitals.

                  696.       Then, before discharge, hospital professionals “obtain a list of planned outpatient

        prescriptions and perform a counseling session on how to safely and effectively control

        postoperative pain.”405 The hospitals’ efforts to provide meaningful counseling is subverted by

        Defendants’ sales practices described in the Complaint, pursuant to which Defendants have

        disseminated misinformation throughout all levels of the marketplace and fostered increased

        demand for their products.


        403
           Joey Sweeney, Hospital Pharmacists Can Help Reduce Opioid Prescriptions, PHARMACY
        TODAY (July 2016) (emphasis added), available at
                                                                                                                   COM : 000327 of 000380




        https://www.pharmacytoday.org/article/S1042-0991(16)30505-9/fulltext.
        404
              Id. at ¶ 32.
        405
              Opioid Exit Plan, supra n. 181.


                                                             309
Filed                        20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                        20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                  697.       Hospitals must admit opioid users who present in need of intensive care or who




                                                                                                                      5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000328 of 000441
        display symptoms of mental illness. Defendants knew that federal and state law require hospitals

        to admit and treat opioid-dependent patients. Similarly, if a pregnant opioid-dependent patient

        presents for treatment, the hospital must provide care for both the opioid-addicted mother and the

        opioid-dependent baby. Defendants relied on Plaintiffs to provide a safety net to prevent

        overdose deaths and treat health consequences arising from opioid dependence and depended on

        hospitals themselves to mitigate the health consequences of their illegal activities.406 In 2011, it

        is “estimated that [there were] greater than 420[,000 emergency room] visits related to the

        misuse of abuse of narcotic pain relievers” in the United States.407 Hospitals bear an enormous

        burden in providing care, as insurance covers only a portion of the cost.

                  698.       The increased financial burdens on hospitals include, but are not limited to the




                                                                                                                      Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        following:

                             a.     Unreimbursed, uncompensated, and/or undercompensated costs for
                                    providing healthcare and medical care, additional diagnostic, therapeutic
                                    and other treatments for patients suffering from opioid-related addiction or
                                    disease, including physical and mental disabilities, overdoses and deaths.;

                             b.     Costs associated with patient counseling with respect to pain management,
                                    necessitated by overprescription to the general population and
                                    dissemination of false and misleading information to prospective patients
                                    and others; as hospitals and other providers question their patients’ self-
                                    reporting, it necessitates further steps to be taken in all phases of treatment
                                    and counseling;

                             c.     Unreimbursed, uncompensated, and/or undercompensated costs of opioids
                                    purchased by hospitals themselves, which were direct targets of the


        406
              Id. at ¶ 19.
                                                                                                                      COM : 000328 of 000380




        407
            Cindy Williams, Vice President and Chief Pharmacy Officer, Riverside Health System,
        Establishment     of     an      Opioid     Stewardship      Program,      available   at
        http://www.vshp.org/uploads/6/3/6/0/6360223/williams-opioid_1_per_page.pdf (“Va. Hospital
        Pharmacists Paper”).


                                                             310
Filed                        20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                               Defendants’ marketing campaigns;




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000329 of 000441
                       d.      Unreimbursed, uncompensated, and/or undercompensated costs of
                               prescription drugs used to treat addiction;

                       e.      Costs of training additional personnel in the proper treatment of drug
                               overdoses;

                       f.      Costs associated with obtaining and training staff in the application of
                               naloxone—an opioid antagonist used to block the deadly effects of opioids
                               in the context of overdose;

                       g.      Additional unreimbursed, uncompensated, and/or undercompensated costs
                               for providing mental-health services, treatment, counseling, rehabilitation
                               services, and social services to victims of the opioid epidemic and their
                               families;

                       h.      Unreimbursed, uncompensated, and/or undercompensated costs for
                               providing treatment of infants born with opioid-related medical
                               conditions, or born dependent on opioids due to drug use by mother during
                               pregnancy; and




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                       i.      Substantial reimbursement shortages for patients treated with opioid-
                               related conditions or comorbidities and patients for whom opioid
                               dependence is a condition.

               699.    The unlawful diversion of prescription opioids is a direct and proximate cause of,

        and/or substantial factor leading to, the opioid epidemic, prescription opioid abuse, dependence,

        morbidity, and mortality in the United States. This diversion and the epidemic are direct causes

        of foreseeable harm to Plaintiffs.

               700.    Defendants’ unlawful conduct resulted in direct and foreseeable, past and

        continuing, economic damages for which Plaintiffs seek relief.

               A.      Conspiracy Allegations

               701.    The Defendants conspired with each other and with Purdue (not named in this
                                                                                                             COM : 000329 of 000380




        Complaint as a Defendant), to engage in the wrongful conduct complained of herein and

        intended to benefit both independently and jointly from their wrongful conduct.



                                                       311
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                       1.      Conspiracy Among the Marketing Defendants and Purdue




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000330 of 000441
                702.   The Marketing Defendants and Purdue agreed among themselves to set up,

        develop, and fund an unbranded promotion and marketing network to promote the use of opioids

        for the management of pain. The promotion and marketing network was intended and designed

        to mislead physicians, patients, health care providers such as hospitals, and health care payors

        through misrepresentations and omissions regarding the appropriate uses, risks, and safety of

        opioids in order to increase sales, revenue, and profit from their opioid products.

                703.   This interconnected and interrelated network relied on the Marketing Defendants’

        and Purdue’s collective use of unbranded marketing materials, such as KOLs, scientific

        literature, CMEs, patient education materials, and Front Groups developed and funded

        collectively by the Marketing Defendants and Purdue intended to mislead consumers and




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        medical providers, such as hospitals, of the appropriate uses, risks, and safety of opioids.

                704.   The Marketing Defendants’ and Purdue’s collective marketing scheme to increase

        opioid prescriptions, sales, revenues and profits centered around the development, dissemination,

        and reinforcement of nine false propositions: (1) that addiction is rare among patients taking

        opioids for pain; (2) that addiction risk can be effectively managed; (3) that symptoms of

        addiction exhibited by opioid patients are actually symptoms of an invented condition dubbed

        “pseudoaddiction”; (4) that withdrawal is easily managed; (5) that increased dosing presents no

        significant risks; (6) that long-term use of opioids improves function; (7) that the risks of

        alternative forms of pain treatment are greater than the adverse effects of opioids; (8) that use of

        time-released dosing prevents addiction; and (9) that abuse-deterrent formulations provide a
                                                                                                               COM : 000330 of 000380




        solution to opioid abuse.

                705.   The Marketing Defendants and Purdue knew that none of these propositions are

        true.

                                                        312
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020               Penny Adams Castle, Johnson Circuit Clerk




               706.    Each Marketing Defendant and Purdue worked individually and collectively to




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000331 of 000441
        develop and actively promulgate these nine false propositions in order to mislead physicians,

        patients, and health care providers, such as hospitals and healthcare payors regarding the

        appropriate uses, risks, and safety of opioids.

               707.    What is particularly remarkable about the Marketing Defendants’ and Purdue’s

        efforts is the seamless method in which the Marketing Defendants and Purdue joined forces to

        achieve their collective goal: to persuade consumers and medical providers, such as hospitals, of

        the safety of opioids, and to hide their actual risks and dangers. In doing so, the Marketing

        Defendants and Purdue effectively built a new – and extremely lucrative – opioid marketplace

        for their select group of industry players.

               708.    The Marketing Defendants’ and Purdue’s unbranded promotion and marketing




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        network was a wildly successful marketing tool that achieved marketing goals that would have

        been impossible to have been met by a single or even a handful of the network’s distinct

        corporate members.

               709.    For example, the network members pooled their vast marketing funds and

        dedicated them to expansive and normally cost-prohibitive marketing ventures, such as the

        creation of Front Groups. These collaborative networking tactics allowed each Marketing

        Defendant and Purdue to diversify its marketing efforts, all the while sharing any risk and

        exposure, financial and/or legal, with other Marketing Defendants and Purdue.

               710.    The most unnerving tactic utilized by the Marketing Defendants’ and Purdue’s

        network was their unabashed mimicry of the scientific method of citing “references” in their
                                                                                                            COM : 000331 of 000380




        materials. In the scientific community, cited materials and references are rigorously vetted by




                                                          313
Filed                  20-CI-00151     06/08/2020               Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        objective unbiased and disinterested experts in the field, and an unfounded theory or proposition




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000332 of 000441
        would, or should, never gain traction.

               711.    Marketing Defendants and Purdue put their own twist on the scientific method:

        they worked together to manufacture wide support for their unfounded theories and propositions

        involving opioids. Due to their sheer numbers and resources, the Marketing Defendants and

        Purdue were able to create a false consensus through their materials and references.

               712.    An illustrative example of the Marketing Defendants’ and Purdue’s utilization of

        this tactic is the wide promulgation of the Porter & Jick Letter, which declared the incidence of

        addiction “rare” for patients treated with opioids. The authors had analyzed a database of

        hospitalized patients who were given opioids in a controlled setting to ease suffering from acute

        pain. These patients were not given long-term opioid prescriptions or provided opioids to




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        administer to themselves at home, nor was it known how frequently or infrequently and in what

        doses the patients were given their narcotics. Rather, it appears the patients were treated with

        opioids for short periods of time under in-hospital doctor supervision.

               713.    Nonetheless, Marketing Defendants and Purdue widely and repeatedly cited this

        letter as proof of the low addiction risk in connection with taking opioids despite the letter’s

        obvious shortcomings. Marketing Defendants’ and Purdue’s egregious misrepresentations based

        on this letter included claims that less than one percent of opioid users became addicted.

               714.    Marketing Defendants’ and Purdue’s collective misuse of the Porter & Jick Letter

        helped the opioid manufacturers convince patients and healthcare providers, such as hospitals

        that opioids were not a concern. The enormous impact of Marketing Defendants’ and Purdue’s
                                                                                                            COM : 000332 of 000380




        misleading amplification of this letter was well documented in another letter published in the

        NEJM on June, 1, 2017, describing the way the one-paragraph 1980 letter had been irresponsibly



                                                       314
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        cited and, in some cases, “grossly misrepresented.” In particular, the authors of this letter




                                                                                                          5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000333 of 000441
        explained:

               [W]e found that a five-sentence letter published in the Journal in 1980 was
               heavily and uncritically cited as evidence that addiction was rare with long-term
               opioid therapy. We believe that this citation pattern contributed to the North
               American opioid crises by helping to shape a narrative that allayed prescribers’
               concerns about the risk of addiction associated with long-term opioid therapy…

               715.    By knowingly misrepresenting the appropriate uses, risks, and safety of opioids,

        the Marketing Defendants committed overt acts in furtherance of their conspiracy.

                       2.      Conspiracy Among the Marketing Defendants, Purdue, and the
                               Supply Chain Defendants

               716.    In addition, and on an even broader level, all the Marketing Defendants and

        Purdue and Supply Chain Defendants took advantage of the industry structure, including end-




                                                                                                          Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        running its internal checks and balances, to their collective advantage. The Marketing

        Defendants and Purdue and Supply Chain Defendants agreed among themselves to increase the

        supply of opioids and fraudulently increase the quotas that governed the manufacture and supply

        of prescription opioids. The Marketing Defendants and Purdue and Supply Chain Defendants did

        so to increase sales, revenue, and profit from their opioid products.

               717.    The interaction and length of the relationships between and among the Marketing

        Defendants and Supply Chain Defendants reflects a deep level of interaction and cooperation

        between the Marketing Defendants and Purdue and Supply Chain Defendants in a tightly knit

        industry. The Marketing Defendants and Purdue and Supply Chain Defendants were not separate

        groups operating in isolation or forced to work together in a closed system. The Marketing
                                                                                                          COM : 000333 of 000380



        Defendants and Purdue and Supply Chain Defendants operated together as a united entity,

        working together on multiple fronts, to engage in the unlawful sale of prescription opioids.




                                                        315
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020           Penny Adams Castle, Johnson Circuit Clerk




               718.    The Marketing Defendants and Purdue and Supply Chain Defendants collaborated




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000334 of 000441
        to expand the opioid market in an interconnected and interrelated network in the following ways,

        as set forth more fully below including, for example, membership in the Healthcare Distribution

        Alliance.

               719.    The Marketing Defendants and Purdue and Distributor Defendants utilized their

        membership in the HDA and other forms of collaboration to form agreements about their

        approach to their duties under the CSA, as well as under Kentucky and other laws to report

        suspicious orders. The Marketing Defendants and Purdue and Supply Chain Defendants

        overwhelmingly agreed on the same approach – to fail to identify, report, or halt suspicious

        opioid orders, and fail to prevent diversion. The Marketing Defendants and Purdue and Supply

        Chain Defendants’ understanding to restrict reporting provided an added layer of insulation from




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        DEA scrutiny for the entire industry as the Marketing Defendants and Purdue and Supply Chain

        Defendants were thus collectively responsible for each other’s compliance with their reporting

        obligations. The Marketing Defendants and Purdue and Supply Chain Defendants were aware,

        both individually and collectively, of the suspicious orders that flowed directly from the

        Marketing Defendants and Purdue and Supply Chain Defendants’ facilities.

               720.    The Marketing Defendants and Purdue and Supply Chain Defendants knew that

        their own conduct could be reported by other Defendants and that their failure to report

        suspicious orders they filled could be brought to the government’s attention. As a result, the

        Marketing Defendants and Purdue and Supply Chain Defendants had an incentive to

        communicate with each other about the reporting or suspicious orders to ensure consistency in
                                                                                                           COM : 000334 of 000380




        their dealings with the authorities.




                                                      316
Filed                  20-CI-00151     06/08/2020           Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               721.    The desired consistency, and collective end goal were achieved. The Marketing




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000335 of 000441
        Defendants and Purdue and Supply Chain Defendants achieved blockbuster profits through

        higher opioid sales by orchestrating the unimpeded flow of opioids.

               722.    By their participation in this Conspiracy, all of the Defendants are responsible for

        the actions of the other Conspirators taken in furtherance of the conspiracy, and share liability for

        the claims for which they are charged as having liability as Conspirators.

               723.    The countless acts of the Manufacturing Defendants and Purdue in deceptively

        marketing opioids each constitutes an overt act in furtherance of a conspiracy.

               724.    The countless acts of the Supply Chain Defendants in filling suspicious orders, in

        the face of overwhelming evidence of drug diversions, including the acts and practices for which

        some of the Supply Chain Defendants have been administratively sanctioned, each constitutes




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        acts in furtherance of a conspiracy.

               725.    The acts of coordination of the Manufacturing Defendants and Purdue, and

        Supply Chain Defendants, through trade associations such as HAD and through other means,

        designed to avoid regulatory scrutiny while they attempted to create and supply an ever-

        expanding market for opioids by creating and supplying an ever-increasing number of opioid-

        dependent individuals, constitute acts in furtherance of a conspiracy.

               726.    Through the operation of this Conspiracy, the Defendants are liable for the actions

        of each other in using unlawful and fraudulent means to pursue the goals, and are liable with

        each other for the Claims set forth in this Complaint

        XV.    ADDITIONAL FACTS PERTAINING TO PUNITIVE DAMAGES
                                                                                                                COM : 000335 of 000380




               727.    As set forth above, Defendants acted deliberately to increase sales of, and profits

        from, opioid drugs. The Marketing Defendants and Purdue knew there was no support for their



                                                        317
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                     20-CI-00151    06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        claims that addiction was rare, that addiction risk could be effectively managed, that signs of




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000336 of 000441
        addiction were merely “pseudoaddiction,” that withdrawal is easily managed, that higher doses

        pose no significant additional risks, that long-term use of opioids improves function, or that time-

        release or abuse-deterrent formulations would prevent addiction or abuse. Nonetheless, they

        knowingly promoted these falsehoods in order to increase the market for their addictive drugs.

                   728.   All of the Defendants, moreover, knew that large and suspicious quantities of

        opioids were being poured into communities throughout the United States. Despite this

        knowledge, Defendants took no steps to report suspicious orders, control the supply of opioids,

        or otherwise prevent diversion. Indeed, as described above, Defendants acted in concert together

        to maintain high levels of quotas for their products and to ensure that suspicious orders would

        not be reported to regulators.




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                   729.   Defendants’ conduct was so willful and deliberate that it continued in the face of

        numerous enforcement actions, fines, and other warnings from state and local governments and

        regulatory agencies. Defendants paid their fines, made promises to do better, and continued on

        with their marketing and supply schemes. This ongoing course of conduct knowingly,

        deliberately and repeatedly threatened and accomplished harm and risk of harm to public health

        and safety, and large-scale economic loss to communities, governments, families, communities,

        hospitals and health care providers, across the country.

                   730.   As all of the governmental actions against all of the Defendants show, Defendants

        knew that their actions were unlawful, and yet deliberately refused to change their practices

        because compliance with their legal obligations would have decreased their sales and their
                                                                                                               COM : 000336 of 000380




        profits.




                                                         318
Filed                     20-CI-00151    06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               731.    Defendants, acting in concert, knew or should have known, in light of the




                                                                                                          5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000337 of 000441
        surrounding circumstances, that their conduct would naturally and probably result in injury or

        damage to Plaintiffs, and Defendants continued the conduct with malice or in reckless disregard

        of the consequences from which malice may be inferred. Defendants intentionally pursued the

        course of conduct described herein for the purpose of causing injury and damages to Plaintiffs.

               A.      The Marketing Defendants and Purdue Persisted in Their Fraudulent
                       Scheme Despite Repeated Admonitions, Warnings, and Even Prosecutions

               732.    So determined were the Marketing Defendants and Purdue to sell more opioids

        that they simply ignored multiple admonitions, warnings and prosecutions, as described more

        fully below.

                       1.      FDA Warnings to Janssen Failed to Deter Janssen’s Misleading
                               Promotion of Duragesic




                                                                                                          Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               733.    On February 15, 2000, the FDA sent Janssen a letter concerning the dissemination

        of “homemade” promotional pieces that promoted the Janssen drug Duragesic in violation of the

        Federal Food, Drug, and Cosmetic Act. In a subsequent letter, dated March 30, 2000, the FDA

        explained that the “homemade” promotional pieces were “false or misleading because they

        contain misrepresentations of safety information, broaden Duragesic’s indication, contain

        unsubstantiated claims, and lack fair balance.” The March 30, 2000 letter detailed numerous

        ways in which Janssen’s marketing was misleading.

               734.    The letter did not stop Janssen. On September 2, 2004, the U.S. Department of

        Health and Human Services (“HHS”) sent Janssen a warning letter concerning Duragesic due to

        “false or misleading claims about the abuse potential and other risks of the drug, and . . .
                                                                                                          COM : 000337 of 000380




        unsubstantiated effectiveness claims for Duragesic,” including, specifically, “suggesting that

        Duragesic has a lower potential for abuse compared to other opioid products.” The September 2,

        2004 letter detailed a series of unsubstantiated, false or misleading claims.

                                                        319
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




               735.    One year later, Janssen was still at it. On July 15, 2005, the FDA issued a public




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000338 of 000441
        health advisory warning doctors of deaths resulting from the use of Duragesic and its generic

        competitor, manufactured by Mylan N.V. The advisory noted that the FDA had been

        “examining the circumstances of product use to determine if the reported adverse events may be

        related to inappropriate use of the patch” and noted the possibility “that patients and physicians

        might be unaware of the risks” of using the fentanyl transdermal patch, which is a potent opioid

        analgesic approved only for chronic pain in opioid-tolerant patients that could not be treated by

        other drugs.

                       2.     Governmental Action, Including Large Monetary Fines, Failed to
                              Stop Cephalon From Falsely Marketing Actiq For Off-label Uses

               736.    On September 29, 2008, Cephalon finalized and entered into a corporate integrity




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        agreement with the Office of the Inspector General of HHS and agreed to pay $425 million in

        civil and criminal penalties for its off-label marketing of Actiq and two other drugs (Gabitril and

        Provigil). According to a DOJ press release, Cephalon had trained sales representatives to

        disregard restrictions of the FDA-approved label, employed sales representatives and healthcare

        professionals to speak to physicians about off-label uses of the three drugs and funded CMEs to

        promote off-label uses.

               737.    Notwithstanding letters, an FDA safety alert, DOJ and state investigations, and

        the massive settlement, Cephalon has continued its deceptive marketing strategy.

                       3.     FDA Warnings Did Not Prevent Cephalon from Continuing False and
                              Off-Label Marketing of Fentora

               738.    On September 27, 2007, the FDA issued a public health advisory to address
                                                                                                              COM : 000338 of 000380




        numerous reports that patients who did not have cancer or were not opioid tolerant had been

        prescribed Fentora, and death or life-threatening side effects had resulted. The FDA warned:

        “Fentora should not be used to treat any type of short-term pain.” Indeed, FDA specifically

                                                       320
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        denied Cephalon’s application, in 2008, to broaden the indication of Fentora to include treatment




                                                                                                                 5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000339 of 000441
        of non-cancer breakthrough pain and use in patients who were not already opioid-tolerant.

               739.    Flagrantly disregarding the FDA’s refusal to broaden the indication for Fentora,

        Cephalon nonetheless marketed Fentora beyond its approved indications. On March 26, 2009,

        the FDA warned Cephalon against its misleading advertising of Fentora (“Warning Letter”). The

        Warning Letter described a Fentora Internet advertisement as misleading because it purported to

        broaden “the indication for Fentora by implying that any patient with cancer who requires

        treatment for breakthrough pain is a candidate for Fentora . . . when this is not the case.” It

        further criticized Cephalon’s other direct Fentora advertisements because they did not disclose

        the risks associated with the drug.

               740.    Despite this warning, Cephalon continued to use the same sales tactics to push




                                                                                                                 Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Fentora as it did with Actiq. For example, on January 13, 2012, Cephalon published an insert in

        Pharmacy Times titled “An Integrated Risk Evaluation and Mitigation Strategy (REMS) for

        FENTORA (Fentanyl Buccal Tablet) and ACTIQ (Oral Transmucosal Fentanyl Citrate).”

        Despite the repeated warnings of the dangers associated with the use of the drugs beyond their

        limited indication, as detailed above, the first sentence of the insert states: “It is well recognized

        that the judicious use of opioids can facilitate effective and safe management of chronic pain.”

                       4.      A Guilty Plea and a Large Fine did not Deter Co-Conspirator Purdue
                               from Continuing its Fraudulent Marketing of OxyContin

               741.    In May 2007, Purdue and three of its executives pled guilty to federal charges of

        misbranding OxyContin in what the company acknowledged was an attempt to mislead doctors
                                                                                                                 COM : 000339 of 000380



        about the risk of addiction. Purdue was ordered to pay nearly $635 million in fines and fees. In

        its plea, Purdue admitted that its promotion of OxyContin was misleading and inaccurate,

        misrepresented the risk of addiction and was unsupported by science. At the time, this was one


                                                         321
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        of the largest settlements with a drug company for marketing misconduct.408 Additionally,




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000340 of 000441
        Michael Friedman the company’s president, pled guilty to a misbranding charge and agreed to

        pay $19 million in fines; Howard R. Udell, Purdue’s top lawyer, also pled guilty and agreed to

        pay $8 million in fines; and Paul D. Goldenheim, its former medical director, pled guilty as well

        and agreed to pay $7.5 million in fines.

                  742.   Nevertheless, even after the settlement, Purdue continued to pay doctors on

        speakers’ bureaus to promote the liberal prescribing of OxyContin for chronic pain and to fund

        seemingly neutral organizations to disseminate the message that opioids were non-addictive as

        well as other misrepresentations.     At least until early 2018, Purdue continued deceptively

        marketing the benefits of opioids for chronic pain while diminishing the associated dangers of

        addiction. After Purdue made its guilty plea in 2007, it assembled an army of lobbyists to fight




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        any legislative actions that might encroach on its business. Between 2006 and 2015, Purdue and

        other painkiller producers, along with their associated nonprofits, spent nearly $900 million

        dollars on lobbying and political contributions - eight times what the gun lobby spent during that

        period.

                  743.   Since at least 2002, Purdue has maintained a database of health care providers

        suspected of inappropriately prescribing OxyContin or other opioids. Physicians could be added

        to this database based on observed indicators of illicit prescribing such as excessive numbers of

        patients, cash transactions, patient overdoses, and unusual prescribing of the highest-strength

        pills (80 mg OxyContin pills or “80s,” as they were known on the street, were a prime target for

        diversion). Purdue claims that health care providers added to the database no longer were
                                                                                                             COM : 000340 of 000380




        408
           Barry Meier, In Guilty Plea, OxyContin Maker to Pay $600 Million, N.Y. TIMES (May 10,
        2007), available at http://www.nytimes.com/2007/05/10/business/11drug-web.html.

                                                       322
Filed                    20-CI-00151   06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                     20-CI-00151   06/08/2020           Penny Adams Castle, Johnson Circuit Clerk




        detailed, and that sales representatives received no compensation tied to these providers’




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000341 of 000441
        prescriptions.

                   744.   Yet, Purdue failed to cut off these providers’ opioid supply at the pharmacy

        level—meaning Purdue continued to generate sales revenue from their prescriptions—and failed

        to report these providers to state medical boards or law enforcement. Purdue’s former senior

        compliance officer acknowledged in an interview with the Los Angeles Times that in five years

        of investigating suspicious pharmacies, the company never stopped the supply of its opioids to a

        pharmacy, even where Purdue employees personally witnessed the diversion of its drugs.

                   745.   The same was true of prescribers. For example, as discussed above, despite

        Purdue’s knowledge of illicit prescribing from one Los Angeles clinic which its district manager

        called an “organized drug ring” in 2009, Purdue did not report its suspicions until long after law




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        enforcement shut it down and not until the ring prescribed more than 1.1 million OxyContin

        tablets.

                   746.   Indeed, the New York Attorney General found that Purdue placed 103 New York

        health care providers on its “No-Call” List between January 1, 2008 and March 7, 2015, and that

        Purdue’s sales representatives had detailed approximately two-thirds of these providers, some

        quite extensively, making more than a total of 1,800 sales calls to their offices over a six-year

        period.

                          5.     Endo Continued to Aggressively Promote Opana After Becoming
                                 Aware of Its Widespread Abuse

                   747.   The New York Attorney General found that Endo knew, as early as 2011, that
                                                                                                             COM : 000341 of 000380



        Opana ER was being abused in New York, but certain sales representatives who detailed New

        York health care providers testified that they did not know about any policy or duty to report

        problematic conduct. The New York Attorney General further determined that Endo detailed


                                                       323
Filed                     20-CI-00151   06/08/2020           Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        health care providers who were subsequently arrested or convicted for illegal prescribing of




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000342 of 000441
        opioids a total of 326 times, and these prescribers collectively wrote 1,370 prescriptions for

        Opana ER (although the subsequent criminal charges at issue did not involve Opana ER).

               748.    Even after the Indiana Department of Public Health determined that an HIV

        outbreak in Southeastern Indiana was linked to injection of the prescription painkiller Opana and

        requested removal from the market, in 2015, “based on its concern that the benefits of the drug

        may no longer outweigh its risks,” Endo continued to market the drug until 2017.

                       6.      Repeated Admonishments and Fines Did Not Stop the Supply Chain
                               Defendants from Ignoring Their Obligations to Control the Supply
                               Chain and Prevent Diversion

               749.    Defendants were repeatedly admonished and even fined by regulatory authorities,

        but continued to disregard their obligations to control the supply chain of dangerous opioids and




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        to institute controls to prevent diversion.

               750.    In a 60 Minutes interview, former DEA agent Joe Rannazzisi described

        Defendants’ industry as “out of control,” stating that “[w]hat they wanna do, is do what they

        wanna do, and not worry about what the law is. And if they don’t follow the law in drug supply,

        people die. That’s just it. People die.” The interview continued:

               JOE RANNAZZISI: The three largest distributors are Cardinal Health,
               McKesson, and AmerisourceBergen. They control probably 85 or 90 percent of
               the drugs going downstream.

               [INTERVIEWER]: You know the implication of what you’re saying, that these
               big companies knew that they were pumping drugs into American communities
               that were killing people.

               JOE RANNAZZISI: That’s not an implication, that’s a fact. That’s exactly what
                                                                                                            COM : 000342 of 000380




               they did.

               751.    Another DEA veteran similarly stated that these companies failed to make even a

        “good faith effort” to “do the right thing.” He explained that “I can tell you with 100 percent


                                                       324
Filed                  20-CI-00151     06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                      20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        accuracy that we were in there on multiple occasions trying to get them to change their behavior.




                                                                                                                  5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000343 of 000441
        And they just flat out ignored us.”409

                    752.   Government actions against the Distributor Defendants with respect to their

        obligations to control the supply chain and prevent diversion include:

                           a.      On April 24, 2007, the DEA issued an Order to Show Cause and
                                  Immediate Suspension Order against the AmerisourceBergen Orlando,
                                  Florida distribution center (“Orlando Facility”) alleging failure to maintain
                                  effective controls against diversion of controlled substances. On June 22,
                                  2007, AmerisourceBergen entered into a settlement that resulted in the
                                  suspension of its DEA registration;

                           b.      On November 28, 2007, the DEA issued an Order to Show Cause and
                                  Immediate Suspension Order against the Cardinal Auburn, Washington
                                  Distribution Center (“Auburn Facility”) for failure to maintain effective
                                  controls against diversion of hydrocodone;

                           c.      On December 5, 2007, the DEA issued an Order to Show Cause and




                                                                                                                  Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                                  Immediate Suspension Order against the Cardinal Lakeland, Florida
                                  Distribution Center (“Lakeland Facility”) for failure to maintain effective
                                  controls against diversion of hydrocodone;

                           d.      On December 7, 2007, the DEA issued an Order to Show Cause and
                                  Immediate Suspension Order against the Cardinal Swedesboro, New
                                  Jersey Distribution Center (“Swedesboro Facility”) for failure to maintain
                                  effective controls against diversion of hydrocodone;

                           e.      On January 30, 2008, the DEA issued an Order to Show Cause against
                                  the Cardinal Stafford, Texas Distribution Center (“Stafford Facility”) for
                                  failure to maintain effective controls against diversion of hydrocodone;

                           f.      On September 30, 2008, Cardinal entered into a Settlement and Release
                                  Agreement and Administrative Memorandum of Agreement with the DEA
                                  related to its Auburn, Lakeland, Swedesboro and Stafford Facilities. The
                                  document also referenced allegations by the DEA that Cardinal failed to
                                  maintain effective controls against the diversion of controlled substances
                                  at its distribution facilities located in McDonough, Georgia (“McDonough
                                  Facility”), Valencia, California (“Valencia Facility”) and Denver,
                                                                                                                  COM : 000343 of 000380




                                  Colorado (“Denver Facility”);



        409
              Id.


                                                           325
Filed                      20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                      g.       On February 2, 2012, the DEA issued an Order to Show Cause and




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000344 of 000441
                              Immediate Suspension Order against the Cardinal’s Lakeland Facility for
                              failure to maintain effective controls against diversion of oxycodone; and

                      h.       On December 23, 2016, Cardinal agreed to pay a $44 million fine to the
                              DEA to resolve the civil penalty portion of the administrative action taken
                              against its Lakeland Facility.

                      i.       In January 2017, an investigation by the Massachusetts Attorney General
                              found that some Walgreens pharmacies failed to monitor patients’ drug
                              use patterns and did not use sound professional judgment when dispensing
                              opioids and other controlled substances—despite the context of soaring
                              overdose deaths in Massachusetts. Walgreens agreed to pay $200,000 and
                              follow certain procedures for dispensing opioids.

                      j.       In March 2019, CVS entered into a $535,000 settlement with the U.S.
                              Attorney’s Office for the District of Rhode Island regarding allegations
                              that its pharmacies in Rhode Island violated federal law “including by…
                              in 39 instances between September 9, 2015 and June 18, 2017, filling a
                              prescription for a Schedule II drug under circumstances … that the CVS




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                              pharmacist filling the prescription knew or had reason to know that the
                              prescription in question was invalid or unauthorized…” This fine was
                              preceded by numerous others throughout the county.

        XVI. JOINT ENTERPRISE ALLEGATIONS

               753.   Defendants entered into an agreement with respect to the unlawful marketing of

        opioids and/or distribution of opioids in Kentucky and Plaintiffs’ communities.

               754.   The agreement had a common purpose: to promote the sale and distribution of

        opioids through the marketing of opioids and/or distribution of opioids into Kentucky and

        Plaintiffs’ community, in violation of the KCPA and the common law of fraud and nuisance, and

        regulations of Kentucky.

               755.   The Defendants had a community of pecuniary interest in that common purpose,
                                                                                                            COM : 000344 of 000380




        as all of the Defendants profited from sales of opioids in Kentucky and elsewhere.

               756.   The Defendants had an equal right to a voice in the direction of the enterprise.




                                                      326
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        XVII. TOLLING AND FRAUDULENT CONCEALMENT




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000345 of 000441
               757.    Plaintiffs’ claims are equitably tolled because Defendants knowingly and

        fraudulently concealed from the Plaintiffs the facts and their wrongful acts, and the material

        information pertinent to their discovery. Plaintiffs did not know, or could not have known

        through the exercise of reasonable diligence, of their claims, as a result of Defendants’ conduct.

               758.    The fraudulent concealment consists of numerous acts forth throughout this

        Complaint.

               759.    The Defendants invented the term “pseudoaddiction” and promoted it to the

        medical community, including Plaintiffs. Defendants provided the medical community, including

        Plaintiffs, with false and misleading information about ineffectual medical strategies to avoid or

        control opioid addiction. Marketing Defendants recommended to the medical community that




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        dosages be increased, without disclosing the risks. Defendants spent millions of dollars over a

        period of years on a misinformation campaign aimed at highlighting opioids’ alleged benefits,

        disguising the risks, and promoting sales.

               760.    Defendants overstated the benefits of and evidence for the use of opioids for

        chronic pain and understated their very serious risks, including the risk of addition and death.

        Defendants falsely promoted abuse-deterrent formulations as reducing abuse, and falsely claimed

        that OxyContin provides 12 hours of relief. Defendants falsely portrayed their efforts or

        commitment to rein in the supply and diversion of opioids when, in truth and in fact, they

        behaved recklessly in disregard of their duties and adopted practices and policies that caused

        nearly an unchecked supply of opioids.        By word and deed, Defendants have engaged in
                                                                                                             COM : 000345 of 000380




        intentional, fraudulent misrepresentations and concealment of material facts.

               761.    Plaintiffs had no reason to suspect that the Marketing Defendants were

        perpetrating what was, in essence, a massive fraud on the public. Plaintiffs had no reason to
                                                       327
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        suspect that the Supply Chain Defendants – including large publicly traded companies – were




                                                                                                                 5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000346 of 000441
        routinely violating legal and commonsense duties of not distributing addictive drugs in ways that

        they knew were facilitating and promoting widespread opioid dependence.

               762.    So long as the Defendants’ worked in coordination with each other in pursuit of

        the common goal of expanding opioid consumption, so that the false statements to create demand

        went hand in hand with the negligent and unlawful distribution activities to create abundant

        supply, Plaintiffs were kept unaware of the existence of the facts supporting the causes of actions

        set forth in this Complaint, and those facts supporting the causes of action could not have been

        discoverable by reasonable diligence.

               763.    Defendants continually and secretly engaged in their scheme to avoid compliance

        with their legal obligations. Only Defendants and their agents knew or could have known about




                                                                                                                 Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Defendants’ unlawful statements and actions because Defendants made deliberate efforts to

        conceal their conduct. As a result of the above, Plaintiffs were unable to obtain vital information

        bearing on their claims absent any fault or lack of diligence on their part.

               764.    The tortious and unlawful conduct by the Defendants is not limited to a single

        transgression, but constitutes an ongoing and continuous series of acts causing an ongoing and

        continuous series of injuries to Plaintiffs. The tortious conduct and injury to Plaintiffs occurs

        each time an individual presents himself or herself to Plaintiffs’ hospitals as a result of an opioid-

        related condition. The damages have not occurred all at once but have continued to occur and

        have increased as time progresses. The harm is not completed nor have all the damages been

        incurred until the wrongdoing ceases. The wrongdoing and unlawful activity by Defendants have
                                                                                                                 COM : 000346 of 000380




        not ceased. The nuisance created by Defendants remains unabated.




                                                         328
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        XVIII. WAIVER OF CERTAIN CLAIMS FOR RELIEF




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000347 of 000441
               765.    Plaintiffs expressly disclaim and waive any and all right to recovery, whether

        financial, injunctive, or equitable, relating to or arising out of the distribution by any person of

        any product, or the provision of any service, pursuant to McKesson Corporation’s

        Pharmaceutical Prime Vendor Contract with the United States Department of Veteran Affairs

        (“PPV Contract”). Plaintiffs further commit that they will not, in any forum, rely on or raise the

        PPV Contract in connection with their allegations and/or prosecution in this matter.

               766.    Plaintiffs agree that should Defendants present evidence sufficient for the trier of

        fact to determine that Plaintiffs’ injuries were caused, in whole or in part, by the distribution of

        products or provision of services through the PPV, Defendants are entitled to a reduction of their

        liability proportionately by the extent to which the trier of fact determines that any injury to




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Plaintiffs was caused by goods or products distributed and/or services provided through the PPV.

        XIX. CLAIMS FOR RELIEF

                                       FIRST CLAIM FOR RELIEF
                      Violation of Kentucky’s Consumer Protection Act (K.R.S 367.120)
                                          (Against All Defendants)

               767.    Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of this

        Complaint, as if fully set forth herein. This Claim is brought against all Defendants as principals

        and as conspirators with each other.

               768.    This cause of action is brought pursuant to Section 367.120, Kentucky Revised

        Statutes, which is known as the Consumer Protection Act (the “KCPA”).

               769.    Kentucky has enacted a Consumer Protection Act to ensure that citizens are
                                                                                                                COM : 000347 of 000380




        protected against predatory or inappropriate actions by sellers of goods. “The General Assembly

        finds that the public health, welfare and interest require a strong consumer protection program to



                                                        329
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151      06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        protect the public interest and the well-being of both the consumer public and the ethical sellers




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000348 of 000441
        of goods and services…” KRS § 367.120.

               770.    KRS § 367.170 (1) states that “[u]nfair, false, misleading, or deceptive acts or

        practices in the conduct of any trade or commerce are hereby declared unlawful.” Where such

        practices occur in the course of “trade” and “commerce”, as those terms are defined in KRS §

        367.170(1) and KRS § 367.110(2), that being: “the advertising, offering for sale, or distribution

        of any services and any property, tangible or intangible, real, personal or mixed, and any other

        article, commodity, or thing of value, and shall include any trade or commerce directly or

        indirectly affecting the people of this Commonwealth”, the KCPA applies to penalize the seller

        and to protect the consumer.

               771.    Specifically, those penalties are monetary and may be enforced per willful




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        violation of KRS § 367.170.

               772.    As provided under KRS § 367.200, “[t]he court may make such additional orders

        or judgments as may be necessary to restore to any person in interest any moneys or property,

        real or personal, which may have been paid out as a result of any practice declared to be

        unlawful by KRS §§ 367.130 to 367.300.”

               773.    Plaintiffs are “persons” for purposes of this statute.

               774.    As alleged herein, and upon information and belief, Defendants committed unfair,

        false, misleading, and/or deceptive acts with regard to the sale and distribution of opioids within

        the Commonwealth.

               775.    Defendants engaged in deception, deceptive or unfair acts or practices, fraud,
                                                                                                              COM : 000348 of 000380




        false pretense, false promise, misrepresentation, or concealment, suppression or omission of

        material facts with the intent that others rely upon such concealment, suppression or omission, in



                                                        330
Filed                 20-CI-00151      06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        connection with the sale or advertisement of prescription drugs in violation of the KCPA, KRS §




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000349 of 000441
        367.170(1).

                776.   During the relevant period and as detailed further herein, the Marketing

        Defendants have each engaged in unfair and deceptive acts or practices in commerce in violation

        of the Kentucky Consumer Protection statute by actively promoting and marketing the use of

        opioids for indications not federally approved, circulating false and misleading information

        concerning opioids’ safety and efficacy, and downplaying or omitting the risk of addiction

        arising from their use.

                777.   Each of the Defendants have engaged in unfair and/or deceptive trade practices by

        omitting the material fact of its failure to design and operate a system to disclose suspicious

        orders of controlled substances, as well as by failing to actually disclose such suspicious orders,




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        as required of “registrants” by the federal CSA, 21 C.F.R. § 1301.74(b). The CSA defines

        “registrant” as any person who is registered pursuant to 21 U.S.C § 823. 21 C.F.R. § 1300.02(b).

        Section 823(a)-(b) requires manufacturers and distributors of controlled substances Schedule II

        to register.

                778.   Defendants’ unfair or deceptive acts or practices in violation of the Kentucky

        KCPA offend Kentucky’s public policy, are immoral, unethical, oppressive and unscrupulous, as

        well as malicious, wanton and manifesting of ill will, and they caused substantial injury to

        Plaintiffs. Plaintiffs risk irreparable injury as a result of the Marketing and Distributor

        Defendants’, and their agents’, acts, misrepresentations and omissions in violation of the KCPA,

        and these violations present a continuing risk to Plaintiffs, as well as to the general public.
                                                                                                              COM : 000349 of 000380




                779.   As a direct and proximate result of Defendants’ violations of the KCPA, Plaintiffs

        have suffered and continue to suffer injury-in-fact and actual damages.



                                                         331
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               780.    Defendants violated the KCPA because they engaged in false or misleading




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000350 of 000441
        statements about the efficacy and safety of opioid pharmaceuticals.

               781.    Defendants, individually and acting through their employees and agents, and in

        concert with each other, knowingly made material misrepresentations and omissions of facts to

        Plaintiffs to induce them to purchase and administer opioids as set forth in detail above.

               782.    Defendants knew at the time that they made their misrepresentations and

        omissions that they were false.

               783.    Defendants intended that Plaintiffs, physicians, patients, and/or others would rely

        on their misrepresentations and omissions.

               784.    Plaintiffs, physicians, patients, and/or others reasonably relied upon Defendants’

        misrepresentations and omissions.




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               785.    In the alternate, the Defendants recklessly disregarded the falsity of their

        representations regarding opioids.

               786.    By reason of their reliance on Defendants’ misrepresentations and omissions of

        material fact, Plaintiffs, physicians, patients, and/or others suffered actual pecuniary damage.

               787.    Defendants’ conduct was willful, wanton, and malicious and was directed at the

        public generally.

               788.    Plaintiffs have suffered an ascertainable loss of money or property and/or other

        things of value as a result of the use or employment by Defendants of an unfair or deceptive act

        or practices described in the KCPA.

               789.    Plaintiffs are entitled to recover damages caused by Defendants’ fraud in an
                                                                                                             COM : 000350 of 000380




        amount to be determined at trial.




                                                        332
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                                        SECOND CLAIM FOR RELIEF




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000351 of 000441
                                                 Negligence
                                           (Against All Defendants)

               790.    Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of this

        Complaint, as if fully set forth herein. All Defendants are charged in this claim, as principals and

        as conspirators with each other.

               791.    This claim is brought under the common law of negligence.

                       1.      Defendants Owed a Duty of Care

               792.    To establish actionable negligence, one must show in addition to the existence of

        a duty, a breach of that duty, and loss or damage caused by the breach, and actual loss or damage

        to another. All such essential elements exist here.

               793.    Kentucky law has adopted a “universal duty of care,” which requires every person




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        to exercise ordinary care in his activities to prevent foreseeable injury.

               794.    Each Defendant had a duty to exercise reasonable care in the manufacturing,

        marketing, selling, and distributing of highly dangerous opioid drugs. These Defendants knew or

        should have known that opioids were unreasonably dangerous and were likely to cause opioid

        dependence. These Defendants owed their aforesaid duties to Plaintiffs because the injuries

        alleged herein were foreseeable by the Defendants.

               795.    A reasonable person could foresee the probability of occurrence of injury to

        Plaintiffs. Reasonably prudent wholesale drug manufactures, marketers and distributors of

        opioids would have anticipated the scourge of opioid dependence, especially when being warned

        and prosecuted by law enforcement repeatedly. These Marketing and Supply Chain Defendants
                                                                                                                COM : 000351 of 000380




        are required to exercise a high degree of care and diligence to prevent injury to the public from

        the diversion of highly dangerous opioid drugs during manufacture and distribution.



                                                         333
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                   20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                        2.     Defendants Breached Their Duty of Care




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000352 of 000441
                               a.      Defendants’ Conduct, in Violation of Applicable Statutes,
                                       Constitutes Negligence Per Se

               796.     The marketing and Supply Chain Defendants’ conduct, in violation of Kentucky

        statutes and regulations (including KRS § 315.005, KRS § 218A.200, and KRS § 218A.1404(3)

        in failing to maintain effective controls against the diversion of opioids into other than legitimate

        medical channels. Defendants also violated state law, including KRS § 218A.202, in failing to

        operate a system to stop orders which is flagged or should have been flagged as suspicious.

               797.     A manufacturer or wholesaler/distributor of prescription drugs must obtain a

        license from Kentucky Board of Pharmacy and “shall keep records of all controlled substances

        compounded, mixed, cultivated, grown, or by any other process produced or prepared drugs, and

        of all controlled substances received and disposed of by them,” among other requirements by the




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        Board. KRS § 218A.200(2). Kentucky state law also requires that a “manufacturer, distributor, or

        wholesaler” must comply with “KRS § 218A.200 and the federal controlled substances laws.”

        KRS § 218A.170. “No person shall dispense, prescribe, distribute, or administer any controlled

        substance except as authorized by law.” KRS § 218A.1404(2). Defendants have a duty to comply

        with the law.

               798.     Each Defendant’s actions were in violation of Chapter 218A of the Kentucky

        Revised Statutes, as set out above, and also including KRS § 218A.1404(3), which forbids

        unlawful distribution of controlled substances; § 218A.1404(1), which forbids the trafficking of

        controlled substances; and, KRS § 506.040 and § 218A.1402, which forbid criminal drug
                                                                                                                COM : 000352 of 000380



        conspiracies; and KRS § 218A.1405, which forbids receipt of income from trafficking and

        utilizing that income to operate a commercial enterprise.




                                                        334
Filed                   20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               799.    Defendants violated both State and Federal Controlled Substances act in failing to




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000353 of 000441
        report suspicious orders of opioid pain medications in Kentucky. Defendants violated state law in

        failing to maintain effective controls against the diversion of opioids into other than legitimate

        medical channels. Defendants also violated state law in failing to operate a system to stop orders

        which is flagged or should have been flagged as suspicious.

               800.    Defendants’ failure to comply with Kentucky law, and the CSA constitutes

        negligence per se.

               801.    The KCPA and the CSA require that the Defendants know their customers, which

        includes, an awareness of the customer base, knowledge of the average prescriptions filled each

        day, the percentage of controlled substances compared to overall purchases, a description of how

        the dispenser fulfills its responsibility to ensure that prescriptions filled are for legitimate




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        medical purposes, and identification of physicians and bogus centers for the alleged treatment of

        pain that are the dispenser’s most frequent prescribers.

               802.    The Marketing and Supply Chain Defendants violated Kentucky laws in failing to

        report suspicious orders of opioid pain medications, in failing to maintain effective controls

        against the diversion of opioids into other than legitimate medical channels, and in failing to

        operate a system to stop or at least diligently respond to orders which are flagged or should have

        been flagged as suspicious. The Marketing and Supply Chain Defendants negligently acted with

        others by dispensing controlled substances for illegitimate medical purposes, operating bogus

        pain clinics which do little more than provide prescriptions controlled substances, thereby

        creating and continuing opioid dependence on prescription medications.
                                                                                                               COM : 000353 of 000380




               803.    Defendants have willfully turned a blind eye towards the actual facts by regularly

        distributing large quantities of controlled substances to retailers and dispensers who are serving a



                                                        335
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




        customer base substantially comprised of individuals who are abusing and/or diverting




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000354 of 000441
        prescription medications, many of whom are addicted and all of whom can reasonably be

        expected to become addicted. Defendants negligently acted with others by dispensing controlled

        substances for illegitimate medical purposes, operating bogus pain clinics which do little more

        than provide prescriptions for controlled substances, thereby creating and continuing addictions

        to prescription medications in this state.

               804.    Defendants have, by their acts and omissions, proximately caused and

        substantially contributed to damages to Plaintiffs by violating Kentucky law, by creating

        conditions which contribute to violations of Kentucky laws by others, and by their negligent

        and/or reckless disregard of the customs, standards, and practices within their own industry.

               805.    Plaintiffs have suffered and will continue to suffer enormous damages as the




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        proximate result of the failure by Defendants to comply with Kentucky law.

               806.    Defendants’ acts and omissions imposed an unreasonable risk of harm to others

        separately and/or combined with the negligent and/or criminal acts of third parties. Plaintiffs are

        within the class of persons the KCPA and the CSA were intended to protect. The harm that has

        occurred is the type of harm that the KCPA and the CSA was intended to guard against.

               807.    Defendants’ violations constitute negligence per se.

                               b.      Defendants Breached Their Duty of Reasonable Care

               808.    Alternatively, to the extent that Marketing and Supply Chain Defendants’

        statutory violations do not obviate the need to show breaches of the duty of care, each Defendant

        breached its aforesaid duties of care.
                                                                                                              COM : 000354 of 000380




                                                       336
Filed                  20-CI-00151     06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                                    i.       Negligent Marketing




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000355 of 000441
               809.    The Marketing Defendants marketed opioids in a negligent and improper manner

        by:

                       a.     Overstating the benefits of chronic opioid therapy, promising
                              improvement in patients’ function and quality of life, and failing to
                              disclose the lack of evidence supporting long-term use;

                       b.     Trivializing or obscuring opioids’ serious risks and adverse outcomes,
                              including the risk of addiction, overdose and death;

                       c.     Overstating opioids’ superiority compared with other treatments, such as
                              other non-opioid analgesics, physical therapy, and other alternatives;

                       d.     Mischaracterizing the difficulty of withdrawal from opioids and the
                              prevalence of withdrawal symptoms; and

                       e.     Marketing opioids for indications and benefits that were outside of the
                              opioids’ labels and not supported by substantial evidence.




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               810.    It was Defendants’ marketing – and not any medical breakthrough – that

        rationalized prescribing opioids for chronic pain and opened the floodgates of opioid use and

        abuse. The result has been catastrophic.

               811.    The Marketing Defendants disseminated many of their false, misleading,

        imbalanced, and unsupported statements indirectly, through KOLs and Front Groups, and in

        unbranded marketing materials. These KOLs and Front Groups were important elements of

        Defendants’ marketing plans, which specifically contemplated their use, because they seemed

        independent and therefore outside FDA oversight. Through unbranded materials, Marketing

        Defendants, with their own knowledge of the risks, benefits and advantages of opioids, presented

        information and instructions concerning opioids generally that were contrary to, or at best,
                                                                                                           COM : 000355 of 000380




        inconsistent with information and instructions listed on Marketing Defendants’ branded

        marketing materials and drug labels. Marketing Defendants did so knowing that unbranded

        materials typically are not submitted to or reviewed by the FDA.
                                                      337
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               812.   The Marketing Defendants also marketed opioids through the following vehicles:




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000356 of 000441
        (a) KOLs, who could be counted upon to write favorable journal articles and deliver supportive

        CMEs; (b) a body of biased and unsupported scientific literature; (c) treatment guidelines; (d)

        CMEs; (e) unbranded patient education materials; and (f) Front Group patient-advocacy and

        professional organizations, which exercised their influence both directly and through Defendant-

        controlled KOLs who served in leadership roles in those organizations.

                                     ii.     Negligent Distribution

               813.   The Marketing and Supply Chain Defendants distributed opioids in an improper

        manner by:

                      a.      Distributing and selling opioids in ways that facilitated and encouraged
                              their flow into the illegal, secondary market;




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                      b.      Distributing and selling opioids without maintaining effective controls
                              against diversion;

                      c.      Choosing not to or failing to effectively monitor for suspicious orders;

                      d.      Choosing not to or failing to report suspicious orders;

                      e.      Choosing not to or failing to stop or suspend shipments of suspicious
                              orders; and

                      f.      Distributing and selling opioids prescribed by “pill mills” when Marketing
                              and Supply Chain Defendants knew or should have known the opioids
                              were being prescribed by “pill mills.”
                                     iii.    The Marketing and Supply Chain Defendants’
                                             Breaches of Care Were Intentional, Willful, Wanton
                                             and/or Reckless

               814.   Marketing and Supply Chain Defendants’ breaches of care were intentional,

        willful, wanton and/or reckless. Marketing and Supply Chain Defendants purposely overstated
                                                                                                           COM : 000356 of 000380




        the benefits of chronic opioid therapy and opioids’ superiority compared with other treatments,

        such as other non-opioid analgesics, physical therapy, and other alternatives; actively and


                                                       338
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        continuously promoted the use of opioids for improvement in patients’ function and quality of




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000357 of 000441
        life but failed to disclose the lack of evidence supporting the long-term use, as well as

        mischaracterized the difficulty of withdrawal from opioids and the prevalence of withdrawal

        symptoms; intentionally trivialized or obscured opioids’ serious risks and adverse outcomes,

        including the risk of addiction, overdose, and death; continuously marketed opioids for

        indications and benefits that were outside of the opioids’ labels and not supported by substantial

        evidence.

               815.    Marketing and Supply Chain Defendants willfully turned a blind eye towards the

        actual facts by regularly distributing large quantities of controlled substances to retailers and

        dispensers who are serving a customer base substantially comprised of individuals who are

        abusing and/or diverting prescription medications, many of whom are opioid-dependent addicted




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        and all of whom can reasonably be expected to become opioid dependent. Marketing and Supply

        Chain Defendants conducted themselves with wanton and conscious disregard for the rights and

        safety of others. Notwithstanding their conscious and timely knowledge that their conduct posed

        unusual danger and of common probability of injury to others, including the Plaintiffs.

                       3.     Injury, Causation and Damages

               816.    As a proximate result of Marketing and Supply Chain Defendants’ conduct,

        Marketing and Supply Chain Defendants have caused Plaintiffs’ injury related to the diagnosis

        and treatment of opioid-related conditions. Plaintiffs have incurred massive costs by providing

        unreimbursed, uncompensated, and/or undercompensated care as a result of opioid-related

        conditions.
                                                                                                             COM : 000357 of 000380




               817.    The injuries to Plaintiffs would not have happened in the ordinary course of

        events had Marketing and Supply Chain Defendants exercise the degree of care, prudence,



                                                       339
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        watchfulness, and vigilance commensurate to the dangers involved in the transaction of its




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000358 of 000441
        business in the manufacture, marketing, sale and distribution of opioids.

                818.    Plaintiffs are entitled to recover compensatory damages as a result of Marketing

        and Supply Chain Defendants’ negligence, in an amount to be determined at trial.

                819.    The Purdue Individual Co-Conspirators directed and participated in the tortious

        conduct of Purdue and are individually liable.

                820.    As a result of Marketing and Supply Chain Defendants’ intentional, willful,

        wanton and/or reckless conduct described herein, Plaintiffs are entitled to treble, punitive,

        exemplary and/or otherwise enhanced damages to the full extent available under state law, in an

        amount to be determined at trial.

                                          THIRD CLAIM FOR RELIEF




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                                                   Nuisance
                                            (Against All Defendants)

                821.    Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of

        this Complaint, as if fully set forth herein.

                822.    All Defendants are charged in this claim, as principals and as conspirators with

        each other.

                823.    The Defendants’ conduct set forth in this Complaint, consisting of thousands of

        purposeful and intentional acts directed at vastly expanding the use of opioids, created a

        nuisance. The conduct caused widespread opioid dependence and related individual and social

        harms. The conduct injured public health and interfered with the comfortable enjoyment of life

        and property of thousands of citizens throughout Kentucky and the regions served by Plaintiffs,
                                                                                                            COM : 000358 of 000380




        and, as discussed below, inflicted special pecuniary injury on Plaintiffs.




                                                         340
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                824.     Defendants’ nuisance-causing activities include selling or facilitating the sale of




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000359 of 000441
        prescription opioids to the patients of Plaintiffs, as well as to unintended users, including

        children, people at risk of overdose or suicide, and criminals.

                825.     Defendants’ nuisance-causing activities also include failing to implement

        effective controls and procedures in their supply chains to guard against theft, diversion and

        misuse of controlled substances, and their failure to adequately design and operate a system to

        detect, halt and report suspicious orders of controlled substances.

                826.     Defendants’ activities unreasonably interfere with and injured the economic rights

        of Plaintiffs.

                827.     The Defendants’ interference with these rights of Plaintiffs is unreasonable

        because it:




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                         a.     Has harmed and will continue to harm the public health services of and
                                public peace of Plaintiffs;

                         b.     Has harmed and will continue to harm the communities and
                                neighborhoods which Plaintiffs serve;

                         c.     Is proscribed by statutes and regulation, including the CSA and KCPA;

                         d.     Is of a continuing nature and it has produced long-lasting effects;

                         e.     Was the result of conduct that the Defendants knew, or had reason to
                                know, would inflict a significant effect upon Plaintiffs; and

                         f.     Has inflicted substantial costs on Plaintiffs.

                828.     The nuisance undermines public health, quality of life, and safety. It has resulted

        in high rates of opioid dependence, overdoses, dysfunction, and despair within families and
                                                                                                               COM : 000359 of 000380




        entire communities. It has created a public health crisis.




                                                         341
Filed                    20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               829.    The resources of Plaintiffs are being unreasonably consumed in efforts to address




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000360 of 000441
        the prescription drug abuse epidemic, thereby eliminating available resources needed in other

        health care areas.

               830.    Defendants’ nuisance-causing activities are not outweighed by the utility of

        Defendants’ behavior. In fact, their behavior is illegal and has no social utility whatsoever. There

        is no legitimately recognized societal interest in facilitating widespread opioid dependence and

        failing to identify, halt, and report suspicious opioid transactions.

               831.    At all times, all Defendants possessed the right and ability to control the nuisance

        causing outflow of opioids from pharmacy locations or other points of sale. Distributor

        Defendants had the power to shut off the supply of illicit opioids to Plaintiffs and in the

        geographic area served by Plaintiffs.




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               832.    As a direct and proximate result of the nuisance, Plaintiffs have sustained

        economic harm by spending a substantial amount of money trying to remedy the harms caused

        by Defendants' nuisance-causing activity, including, but not limited to, costs of hospital services

        and healthcare. In short, the Defendants created a mess, leaving to the Plaintiffs and other

        hospitals the costs of cleaning it up. This is a classic nuisance.

               833.    As a result of Defendants’ actions, Plaintiffs have suffered a special injury,

        different from that suffered by the general public at large by individual users and by

        governmental entities, namely that Plaintiffs have incurred costs by providing unreimbursed,

        uncompensated, and/or undercompensated care for patients suffering from opioid-related

        conditions.
                                                                                                               COM : 000360 of 000380




               834.    The effects of the nuisance can be abated, and the further occurrence of such harm

        and inconvenience can be prevented. All Defendants share in the responsibility for doing so.



                                                         342
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                   20-CI-00151    06/08/2020                Penny Adams Castle, Johnson Circuit Clerk




               835.     Defendants should be required to pay the expenses Plaintiffs have incurred or will




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000361 of 000441
        incur in the future to fully abate the nuisance.

                                        FOURTH CLAIM FOR RELIEF
                                             Unjust Enrichment
                                           (Against All Defendants)

               836.     Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of

        this Complaint, as if fully set forth herein. All Defendants are charged in this claim, as principals

        and as conspirators with each other.

               837.     This claim is brought under the common law of unjust enrichment.

               838.     Plaintiffs provided unreimbursed, uncompensated, and/or undercompensated

        healthcare treatment to patients with opioid related conditions that Defendants are responsible for

        creating. Plaintiffs thereby conferred a benefit on Defendants because Defendants should bear




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        the expense of treating these patients’ opioid conditions. This is because Defendants created the

        opioid epidemic and the patients’ opioid conditions, as described above.

               839.     Defendants appreciated and knew of this benefit because they knew their opioid

        promotional and marketing policies would cause, and in fact caused, hospitals throughout the

        United States and Kentucky to provide unreimbursed, uncompensated, and/or undercompensated

        healthcare treatment to patients with opioid related conditions that Defendants were responsible

        for creating.

               840.     The circumstances under which Defendants accepted or retained the benefit,

        described throughout this Complaint, were such as to make it inequitable for Defendants to retain

        the benefit without payment of its value.
                                                                                                                COM : 000361 of 000380




               841.     Defendants have therefore been unjustly enriched.




                                                           343
Filed                   20-CI-00151    06/08/2020                Penny Adams Castle, Johnson Circuit Clerk
Filed                   20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                842.    By reason of the foregoing, Defendants must disgorge their unjustly acquired




                                                                                                                 5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000362 of 000441
        profits and other monetary benefits resulting from their unlawful conduct and provide restitution

        to the Plaintiffs.

                                          FIFTH CLAIM FOR RELIEF
                                                Fraud and Deceit
                                             (Against All Defendants)

                843.    Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of this

        Complaint, as if fully set forth herein.

                844.    This claim is brought under the common law of fraud and deceit. All Defendants

        are charged in this Claim as principals and as conspirators with each other.

                845.    As alleged herein, Defendants violated their duty not to actively deceive by

        intentionally and unlawfully making knowingly false representations, intending that the




                                                                                                                 Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        representations be relied upon, and by intentionally and unlawfully omitting and/or concealing

        information.

                846.    Defendants made misrepresentations and failed to disclose material facts to

        physicians and consumers throughout Kentucky and the United States, to induce the physicians

        to prescribe and administer, and consumers to purchase and consume, opioids as set forth herein.

                847.    Specifically, the Marketing Defendants’ knowing deceptions during the relevant

        period, which were intended to induce reliance, include but are not limited to:

                a.      Marketing Defendants’ misrepresentations overstating the benefits of, and
                        evidence for, the use of opioids in chronic pain;

                b.      Marketing Defendants’ misrepresentations that the risks of long-term opioid use,
                        especially the risk of addiction, were overblown;
                                                                                                                 COM : 000362 of 000380




                c.      Marketing Defendants’ misrepresentations that opioid doses can be safely and
                        effectively increased until pain relief is achieved;




                                                         344
Filed                   20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed        20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        d.   Marketing Defendants’ misrepresentations that signs of addiction were




                                                                                                 5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000363 of 000441
             “pseudoaddiction” and thus reflected undertreated pain, which should be
             responded to with more opioids;

        e.   Marketing Defendants’ misrepresentations that screening tools effectively prevent
             addiction;

        f.   Marketing Defendants’ misrepresentations concerning the comparative risks of
             NSAIDs and opioids;

        g.   Marketing Defendants’ misrepresentations that opioids differ from NSAIDs in
             that opioids have no ceiling dose;

        h.   Marketing Defendants’ misrepresentations that evidence supports the long-term
             use of opioids for chronic pain;

        i.   Marketing Defendants’ misrepresentations that chronic opioid therapy would
             improve patients’ function and quality of life;

        j.   Marketing Defendants’ false portrayal of their efforts and/or commitment to rein
             in the diversion and abuse of opioids;




                                                                                                 Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        k.   Marketing Defendants’ misrepresentations that withdrawal is easily managed;

        l.   Endo’s and Co-Conspirator Purdue’s misrepresentations that alleged abuse-
             deterrent opioids reduce tampering and abuse;

        m.   Co-Conspirator Purdue’s misrepresentations that OxyContin provides a full 12
             hours of pain relief;

        n.   Co-Conspirator Purdue’s misrepresentations that it cooperates with and supports
             efforts to prevent opioid abuse and diversion;

        o.   Mallinckrodt’s misrepresentations that it meets or exceeds legal requirements for
             controlling against diversion of controlled substances it has been entrusted to
             handle;

        p.   Teva’s misrepresentations that Actiq and Fentora were appropriate for treatment
             of non-cancer pain and its failure to disclose that Actiq and Fentora were not
             approved for such use;
                                                                                                 COM : 000363 of 000380




        q.   Cephalon’s unsubstantiated claims that Actiq and Fentora were appropriate for
             treatment of non-cancer pain;




                                            345
Filed        20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               r.      Marketing Defendants’ use of front groups to misrepresent that the deceptive




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000364 of 000441
                       statements from the sources described in this Complaint came from objective,
                       independent sources;

               s.      Marketing Defendants’ creation of a body of deceptive, misleading and
                       unsupported medical and popular literature, advertisements, training materials,
                       and speaker presentations about opioids that (1i) understated the risks and
                       overstated the benefits of long-term use; (ii) appeared to be the result of
                       independent, objective research; and (iii) was thus more likely to be relied upon
                       by physicians, patients, and payors; and,

               t.      Such other misrepresentations and deceptions outlined above.

               848.    By engaging in the acts and practices alleged herein, Marketing Defendants, in the

        relevant time period; and with the intent that others rely on their omissions or suppression of

        information, omitted material facts that Marketing Defendants had a duty to disclose by virtue of

        these Defendants’ other representations, including, but not limited to, the fact that:




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               a.      Opioids are highly addictive and may result in overdose or death;

               b.      No credible scientific evidence supports the use of screening tools as a strategy
                       for reducing abuse or diversion;

               c.      High dose opioids subject the user to greater risks of opioid dependence, other
                       injury, and/or death;

               d.      Opioids present the risks of hyperalgesia, hormonal dysfunction, decline in
                       immune function, mental clouding, confusion, dizziness, increased falls and
                       fractures in the elderly, NAS, and potentially fatal interactions with alcohol or
                       benzodiazepines; these omissions were made while Defendants exaggerated the
                       risks of competing products such as NSAIDs;

               e.      Claims regarding the benefits of chronic opioid therapy lacked scientific support
                       or were contrary to the scientific evidence;

               f.      Co-Conspirator Purdue’s 12-hour OxyContin fails to last a full twelve hours in
                       many patients;
                                                                                                            COM : 000364 of 000380




               g.      Co-Conspirator Purdue and Defendant Endo’s abuse-deterrent formulations are
                       not designed to address, and have no effect on, the common route of abuse (oral),
                       can be defeated with relative ease, and may increase overall abuse;




                                                        346
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




                  h.     Marketing Defendants were systematically failing to report suspicious prescribers




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000365 of 000441
                         and/or orders;

                  i.     Cephalon’s products Actiq and Fentora were not approved for non-cancer pain;

                  j.     Marketing Defendants had substantial financial ties to and a substantial role in
                         connection with KOLs, front groups, and their creation and the contents of
                         deceptive literature and related materials, and their promotion and contents of
                         CME programs, as more fully described above; and

                  k.     Such other omissions and concealments as described above in this Complaint.

                  849.   In each of the circumstances described inter alia the foregoing paragraph,

        Marketing Defendants knew that their failure to disclose rendered their prior representations

        untrue or misleading, or would be material to the targets of their false representations.

                  850.   In addition, and independently, Marketing Defendants had a duty not to deceive

        Plaintiffs because Marketing Defendants had in their possession unique material knowledge that




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        was unknown, and not knowable, to Plaintiffs, their agents, their community, physicians, and the

        public.

                  851.   Marketing Defendants intended and had reason to expect under the operative

        circumstances that Plaintiffs, their agents, their community, physicians, and persons on whom

        Plaintiffs and their agents relied would be deceived by Defendants’ statements, concealments,

        and conduct as alleged herein and that Plaintiffs would act or fail to act in reasonable reliance

        thereon.

                  852.   Marketing Defendants intended that Plaintiffs, their agents, their communities,

        physicians, and persons on whom Plaintiffs and their agents relied would rely on these

        Defendants’ misrepresentations and omissions; Defendants intended and knew that this
                                                                                                             COM : 000365 of 000380




        reasonable and rightful reliance would be induced by these Defendants’ misrepresentations and




                                                        347
Filed                    20-CI-00151   06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        omissions; and, Defendants intended and knew that such reliance would cause Plaintiffs to suffer




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000366 of 000441
        loss.

                853.   The Marketing Defendants were not alone in this. The Supply Chain Defendants

        were also knowingly deceptive during the relevant period, and their deception was intended to

        induce reliance. The Supply Chain Defendants repeatedly made statements acknowledging their

        roles and responsibilities to guard against diversion, and claiming that they were carrying out

        those functions. Such statements included but are not limited to:

                a.     Acknowledgment of the Distributor Defendants by and through their front group,
                       the HDMA, that distributors are at the center of a sophisticated supply chain and
                       therefore, are uniquely situated to perform due diligence in order to help support
                       the security of the controlled substances they deliver to their customers;

                b.     Acknowledgment of the Distributor Defendants that because of their unique
                       position within the “closed” system, they were to act as the first line of defense in




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                       the movement of legal pharmaceutical controlled substances from legitimate
                       channels into the illicit market;

                c.     Cardinal Health claims to “lead [its] industry in anti-diversion strategies to help
                       prevent opioids from being diverted for misuse or abuse;”

                d.     AmerisourceBergen took a same position as its counterpart within the industry
                       and stated that it was “work[ing] diligently to combat diversion and [is] working
                       closely with regulatory agencies and other partners in pharmaceutical and
                       healthcare to help find solutions that will support appropriate access while
                       limiting misuse of controlled substances;”

                e.     More holistically, Distributor Defendants misrepresented that not only do its
                       members (Distributor Defendants) have statutory and regulatory responsibilities
                       to guard against diversion of controlled prescription drugs, but undertake such
                       efforts as responsible members of society; and

                f.     Such other omissions or concealments as described above in this Complaint.

                854.   In truth and in fact, despite having induced reliance on their purported good faith
                                                                                                               COM : 000366 of 000380




        efforts to protect against diversion, Supply Chain Defendants, in the relevant time period, and

        with the intent that others rely on their omissions or suppression of information, omitted material



                                                       348
Filed                  20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        facts that Supply Chain Defendants had a duty to disclose by virtue of the above representations,




                                                                                                            5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000367 of 000441
        so as to make those statements true and accurate and complete, including but not limited to:

                a.     There being no legitimate medical purpose for the copious amounts of opioids
                       shipped into and distributed around Plaintiffs’ communities;

                b.     That they failed to report to the DEA suspicious orders;

                c.     That they failed to maintain effective controls against diversion of particular
                       controlled substances into other than legitimate medical scientific and industrial
                       channels by sales to certain customers;

                d.     That they failed to prevent against diversion from legitimate to non-legitimate
                       channels;

                e.     That they failed to conduct meaningful due diligence to ensure that controlled
                       substances were not diverted into other than legitimate channels;

                f.     That they failed to keep and maintain accurate records of Schedule II – V
                       controlled substances;




                                                                                                            Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                g.     That they maintained they were entitled to ship opioids to locations where
                       diversion was obvious so long as the DEA did not actually tell them not to; and

                h.     Such other omissions or concealments as alleged above in this Complaint.

                855.   Supply Chain Defendants intended and had reason to expect under the operative

        circumstances that Plaintiffs, their agents, community, physicians, and persons on whom

        Plaintiffs relied would be deceived by their statements, concealments, and conduct as alleged

        herein and that Plaintiffs would act or fail to act in reasonable reliance thereon.

                856.   Supply Chain Defendants intended that Plaintiffs, their agents, communities,

        physicians, and persons on whom Plaintiffs and their agents relied would rely on these

        Defendants’ misrepresentations and omissions; Defendants intended and knew that this
                                                                                                            COM : 000367 of 000380




        reasonable and rightful reliance would be induced by these Defendants’ misrepresentations and

        omissions; and, Defendants intended and knew that such reliance would cause Plaintiffs to suffer

        loss.


                                                         349
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               857.    Plaintiffs rightfully, reasonably, and justifiably relied on Defendants’ and their




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000368 of 000441
        Co-Conspirators’ representations and/or concealments, both directly and indirectly. As the

        Defendants and their Co-Conspirators knew or should have known Plaintiffs were directly and

        proximately injured as a result of this reliance, Plaintiffs’ injuries were directly and proximately

        caused by this reliance.

               858.    As a result of these representations and/or omissions, Plaintiffs proceeded under

        the misapprehension that the opioid crisis was simply a result of conduct by persons other than

        Defendants and their Co-Conspirators. As a consequence, Defendants prevented Plaintiffs from a

        timelier and effective response to the opioid epidemic.

               859.    Defendants’ false representations and omissions were material and were made and

        omitted intentionally and recklessly.




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               860.    Defendants’ misconduct alleged in this case is ongoing and persistent.

               861.    Defendants’ misconduct alleged in this case does not concern a discrete event or

        discrete emergency of the sort Plaintiffs would reasonably expect to occur and is not part of the

        normal and expected costs of a hospital’s healthcare services. Plaintiffs allege wrongful acts

        which are neither discrete nor of the sort a hospital can reasonably expect.

               862.    Plaintiffs have incurred expenditures for special programs over and above

        ordinary hospital healthcare services.

               863.    Defendants’ conduct was accompanied by wanton and willful disregard of person

        who foreseeably might be harmed by their acts and omissions.

               864.    Defendants acted with actual malice because Defendants acted with a conscious
                                                                                                               COM : 000368 of 000380




        disregard for the rights and safety of other persons, and said actions had a great probability of

        causing substantial harm.



                                                        350
Filed                  20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                865.   Plaintiffs have suffered monetary damages as aforesaid. As such Plaintiffs seek all




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000369 of 000441
        legal and equitable relief as allowed by law, including inter alia injunctive relief, restitution,

        disgorgement of profits, compensatory and punitive damages, and all damages allowed by law to

        be paid by the Defendants, including attorney fees and costs, and pre- and post-judgment

        interest.

                                      SIXTH CLAIM FOR RELIEF
              Civil Conspiracy to Violate the KCPA, Commit Fraud and Maintain a Nuisance
                                          (Against All Defendants)

                866.   Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of this

        Complaint, as if fully set forth herein.

                867.    Plaintiffs bring this claim under the common law providing for the civil liability




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        of persons who conspire to commit one or more unlawful acts.

                868.   Defendants engaged in a common design between two or more persons to

        accomplish by concerted action an unlawful purpose, or a lawful purpose by unlawful means, an

        overt act in furtherance of the conspiracy, and resulting injury to Plaintiffs.

                869.   Defendants engaged in a combination and an agreement to act in concert in their

        tortious and/or otherwise unlawful marketing of opioids and/or distribution of opioids in

        Kentucky and Plaintiffs’ communities.

                870.   Defendants engaged in one or more unlawful activities to further the conspiracy.

        The objects of the conspiracy were nuisance, negligence, fraud, misrepresentation, violation of

        the KCPA, and other unlawful conduct as described above in this Complaint. Defendants knew
                                                                                                                COM : 000369 of 000380



        that these objects were unlawful and would be accomplished by unlawful means such as fraud,

        misrepresentations, and omissions.




                                                         351
Filed                  20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




               871.    Defendants each conspired with various KOLs and Front Groups to commit




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000370 of 000441
        unlawful or lawful acts in an unlawful manner. Defendants and the various KOLs and Front

        Groups with which each of them was allied, knowingly and voluntarily agreed to engage in

        unfair and deceptive practices to promote and distribute opioids for the treatment of chronic pain

        by making and disseminating false, unsubstantiated, and misleading statements and

        misrepresentations to prescribers and consumers. Defendants enlisted various KOLs and Front

        Groups to make and disseminate these statements in furtherance of their common strategy to

        increase the sale and distribution of opioids, and Defendants—along with the KOLs and Front

        Groups with whom each of them conspired—knew that the statements they made and

        disseminated served this purpose.

               872.    By engaging in the conduct described in this Complaint, Defendant Cephalon




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        agreed with Front Groups FSMB and APF that they would deceptively promote the risks,

        benefits and superiority of opioid therapy. As part of its agreements with FSMB and APF,

        Cephalon provided support for FSMB’s and APF’s deceptive statements promoting opioids and

        FSMB and APF used that support to more broadly disseminate deceptive messaging promoting

        opioids, which would benefit Cephalon’s drugs. Responsible Opioid Prescribing (Cephalon and

        FSMB) and Treatment Options: A Guide for People Living with Pain (Cephalon and APF) are

        publications that contained a number of deceptive statements about opioids as outlined supra.

        They are products of these conspiracies, and the collaboration between Cephalon and each of

        these entities in creating and disseminating these publications is further evidence of each

        conspiracy’s existence.
                                                                                                             COM : 000370 of 000380




               873.    By engaging in the conduct described in this Complaint, Defendant Endo agreed

        with Front Groups APF, NICP, AGS and FSMB that they would deceptively promote the risks,



                                                       352
Filed                 20-CI-00151    06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        benefits, and superiority of opioid therapy. As part of its agreements with APF, NIPC, AGS and




                                                                                                           5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000371 of 000441
        FSMB, Endo provided support for APF, NICP, AGS and FSMB’s deceptive statements

        promoting opioids and APF, NICP, AGS and FSMB used that support to more broadly

        disseminate deceptive messaging promoting opioids, which would benefit Endo’s drugs.

        Persistent Pain in the Older Adult (Endo, APF, and NIPC), Persistent Pain in the Older Patient

        (Endo, APF, and NIPC), Painknowledge.com (Endo, APF, and NIPC), Exit Wounds (Endo and

        APF), Pharmacological Management of Persistent Pain in Older Persons (Endo and AGS), and

        Responsible Opioid Prescribing (Endo and FSMB) are publications, CMEs, and websites that

        contained a number of deceptive statements about opioids as outlined supra. They are products

        of these conspiracies, and the collaboration between Endo and each of these entities in creating

        and disseminating these publication, CMEs, and websites is further evidence of each




                                                                                                           Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        conspiracy’s existence.

               874.   By engaging in the conduct described in this Complaint, Defendant Janssen

        agreed with Front Groups AAPM, AGS and APF that they would deceptively promote the risks,

        benefits, and superiority of opioid therapy. As part of its agreements with AAPM, AGS, and

        APF, Janssen provided support for AAPM, AGS, and APF’s deceptive statements promoting

        opioids and Conrad & Associates LLC, Medical Writer X, AAPM, AGS, and APF used that

        support to more broadly disseminate deceptive messaging promoting opioids, which would

        benefit Janssen’s drugs. Finding Relief: Pain Management for Older Adults (Janssen, AAPM,

        and AGS), a CME promoting the Pharmacological Management of Persistent Pain in Older

        Persons (Janssen and APF), the Let’s Talk Pain website (Janssen and APF), and Exit Wounds
                                                                                                           COM : 000371 of 000380




        (Janssen and APF) are publications, CMEs, and websites that contained a number of deceptive

        statements about opioids as outlined supra. They are products of these conspiracies and the



                                                      353
Filed                 20-CI-00151    06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk




        collaboration between Janssen and each of these entities in creating and disseminating these




                                                                                                          5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000372 of 000441
        publications is further evidence of each conspiracy’s existence.

               875.    By engaging in the conduct described in this Complaint, Purdue agreed with Front

        Groups APF, FDMB, and AGS that they would deceptively promote the risks, benefits, and

        superiority of opioid therapy. As part of its agreements with APF, FSMB, and AGS, Purdue

        provided support for APF, FSMB, and AGS’s deceptive statements promoting opioids and APF,

        FSMB, and AGS used that support to more broadly disseminate deceptive messaging promoting

        opioids, which would benefit Purdue’s drugs. The Partners Against Pain website (Purdue and

        APF), A Policymaker’s Guide to Understanding Pain & Its Management (Purdue and APF),

        Treatment Options: A Guide for People Living with Pain (Purdue and APF), Exit Wounds

        (Purdue and APF),410 Responsible Opioid Prescribing (Purdue and FSMB), and a CME




                                                                                                          Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        promoting the Pharmacological Management of Persistent Pain in Older Persons (Purdue and

        AGS) are publications, CMEs, and websites that contained a number of deceptive statements

        about opioids as outlined supra. They are products of these conspiracies, and the collaboration

        between Purdue and each of these entities in creating and disseminating these publications,

        CME’s and websites is further evidence of each conspiracy’s existence.

               876.    Each of the participants to the conspiracies outlined above was aware of the

        misleading nature of the statements they planned to issue and of the role they played in each

        scheme to deceptively promote opioids as appropriate for the treatment of chronic pain. These

        Defendants and third parties nevertheless agreed to misrepresent the risks, benefits, and         COM : 000372 of 000380




        410
           Purdue’s collaboration with APF through APF’s “Corporate Roundtable” and Purdue and
        APF’s active collaboration in running PCF constitute additional evidence of the conspiracy
        between Purdue and APF to deceptively promote opioids.


                                                       354
Filed                 20-CI-00151     06/08/2020             Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        superiority of using opioids to Plaintiffs in return for increased pharmaceutical sales, financial




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000373 of 000441
        contributions, reputational enhancements, and other benefits.

               877.    Each of the participants to the conspiracies outlined above was aware of the

        nuisance resulting from their conduct, and agreed to continue the practices described above that

        resulted in the maintenance of that nuisance.

               878.    Supply Chain Defendants utilized their membership in the HDA and other forms

        of collaboration to form agreements about their approach to their duties under the CSA to report

        suspicious orders. The Defendants overwhelmingly agreed on the same approach – to fail to

        identify, report or halt suspicious opioid orders, and fail to prevent diversion. Defendants’

        agreement to restrict reporting provided an added layer of insulation from DEA scrutiny for the

        entire industry as Defendants were thus collectively responsible for each other’s compliance with




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        their reporting obligations. Defendants were aware, both individually and collectively aware of

        the suspicious orders that flowed directly from Defendants’ facilities.

               879.    Defendants knew that their own conduct could be reported by other Defendants

        and that their failure to report suspicious orders they filled could be brought to the DEA’s

        attention. As a result, Defendants had an incentive to communicate with each other about the

        reporting or suspicious orders to ensure consistency in their dealings with DEA.

               880.    The Defendants also worked together to ensure that the opioid quotas allowed by

        the DEA remained artificially high and ensured that suspicious orders were not reported to the

        DEA in order to ensure that the DEA had no basis for refusing to increase or decrease production

        quotas due to diversion.
                                                                                                             COM : 000373 of 000380




               881.    The Defendants further worked together in their unlawful failure to act to prevent

        diversion and failure to monitor for, report, and prevent suspicious order of opioids.



                                                        355
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151     06/08/2020            Penny Adams Castle, Johnson Circuit Clerk




               882.    The desired consistency, and collective end goal was achieved. Defendants




                                                                                                             5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000374 of 000441
        achieved blockbuster profits through higher opioid sales by orchestrating the unimpeded flow of

        opioids.

               883.    By reason of Defendants’ unlawful acts, Plaintiffs have been damaged and

        continue to be damaged by paying the costs of Defendants’ externalities have suffered additional

        damages for the costs of providing and using opioids long-term to treat chronic pain.

               884.    Defendants acted with a common understanding or design to commit unlawful

        acts, as alleged herein, acted purposely, without a reasonable or lawful excuse, which directly

        caused the injuries alleged herein.

               885.    Defendants acted with malice, purposely, intentionally, unlawfully, and without a

        reasonable or lawful excuse.




                                                                                                             Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               886.    Defendants acted with actual malice because Defendants acted with a conscious

        disregard for the rights and safety of other persons, and said actions had a great probability of

        causing substantial harm.

               887.    As outlined above, Defendants played an active role in determining the substance

        of the misleading messages issued by KOLs and Front Groups, including by providing content

        themselves, editing and approving content developed by their co-conspirators, and providing

        slide decks for speaking engagements. Defendants further ensured that these misstatements were

        widely disseminated, by both distributing the misstatements themselves and providing their co-

        conspirators with funding and other assistance with distribution. The result was and unrelenting

        stream of misleading information about compliance with state and federal legislation as related
                                                                                                             COM : 000374 of 000380




        to opioid distribution, and the risks, benefits, and superiority of using opioids to treat chronic

        pain from sources Defendants knew were trusted by prescribers and consumers. Defendants



                                                       356
Filed                  20-CI-00151     06/08/2020            Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151      06/08/2020               Penny Adams Castle, Johnson Circuit Clerk




        exercised direct editorial control over most of these statements. However, even if Defendants did




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000375 of 000441
        not directly disseminate or control the content of these misleading statements, they are liable for

        conspiring with the third parties who did.

               888.    Defendants conduct in furtherance of the conspiracy described herein was not

        mere parallel conduct because each Defendant acted directly against their commercial interests in

        not reporting the unlawful distribution practices of their competitors to the authorities, which

        they had a legal duty to do. Each Defendant acted against their commercial interests in this

        regard due to an actual or tacit agreement between the Defendants that they would not report

        each other to the authorities so they could all continue to engage in their unlawful conduct.

               889.    Defendants had a meeting of the minds on the object of or course of action for this

        conspiracy. Defendants knew and agreed upon the unlawful object or course of action for this




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
        conspiracy. Defendants also knew that their wrongful actions would inflict injury upon the

        targets of the conspiracy, including Plaintiffs.

               890.    Defendants’ conspiracy, and Defendants’ actions and omissions in furtherance

        thereof, caused the direct and foreseeable losses alleged herein.

               891.    Defendants’ misconduct alleged in this case is ongoing and persistent.

               892.    Defendants’ misconduct alleged in this case does not concern a discrete event or

        discrete emergent of the sort a hospital would reasonably expect to occur and is not part of the

        normal and expected costs of a hospital’s healthcare services. Plaintiffs allege wrongful acts

        which are neither discrete nor of the sort a hospital can reasonably expect.

               893.    Plaintiffs have incurred expenditures for special programs over and above
                                                                                                              COM : 000375 of 000380




        ordinary healthcare services.




                                                           357
Filed                  20-CI-00151      06/08/2020               Penny Adams Castle, Johnson Circuit Clerk
Filed                    20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




                  894.   Because of Defendants dissemination of false information and misleading




                                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000376 of 000441
        information of opioid risks, benefits, and sustainability for chronic pain, and false and misleading

        statements regarding compliance with Kentucky law concerning the distribution of opioids,

        Defendants are responsible for the costs.

                  895.   Defendants conspired to create a public nuisance and to commit tortious conduct

        and are therefore jointly and severally liable for the damages flowing from the conspiracy.

                  896.   Plaintiffs therefore request this Court to enter an order awarding judgment in their

        favor against Defendants, compelling Defendants to pay the direct and consequential damages,

        and awarding Plaintiffs such other, further, and different relief as this Court may deem just and

        proper.

                                        SEVENTH CLAIM FOR RELIEF




                                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                                           Fraudulent Concealment
                                           (Against All Defendants)

                  897.   Plaintiffs repeat, reallege, and incorporate by reference all other paragraphs of

        this Complaint, as if fully set forth herein.

                  898.   “One party to a transaction who by concealment or other action intentionally

        prevents the other from acquiring material information is subject to the same liability to the

        other, for pecuniary loss as though he had stated the nonexistence of the matter that the other was

        thus prevented from discovering.” Restatement (Second) of Torts § 550 (1977).

                  899.   Defendants, individually and acting through their employees and agents,

        knowingly and intentionally concealed material fact and knowledge to Plaintiffs to induce it to

        purchase and administer opioids as set forth in detail above.
                                                                                                                COM : 000376 of 000380




                  900.   In overstating the benefits of and evidence for the use of opioids for chronic pain

        and understating their very serious risks, including the risk of addition and death; in falsely



                                                         358
Filed                    20-CI-00151   06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk




        promoting abuse-deterrent formulations as reducing abuse; in falsely claiming that OxyContin




                                                                                                               5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000377 of 000441
        provides 12 hours of relief; in falsely portraying their efforts or commitment to rein in the supply

        and diversion of opioids; and doing all of this while knowing full well that their statements were

        misrepresentations of facts material, Defendants have engages in intentional, fraudulent

        misrepresentations and concealment of the material fact, as detailed herein.

               901.    Defendants intended that Plaintiffs would rely on their misrepresentations,

        omissions, and concealment, knew that Plaintiffs would rely on their misrepresentations, and that

        such reliance would cause harm to Plaintiffs.

               902.    Plaintiffs reasonably relied on Defendants’ misrepresentations and omissions in

        writing and filling prescriptions for Defendants’ opioids. The use of Defendants’ opioid

        medicines became widespread and continuous as a result.




                                                                                                               Presiding Judge: HON. JOHN DAVID PRESTON (624234)
               903.    Plaintiffs seek economic losses (direct, incidental, or consequential pecuniary

        losses) resulting from the negligence of Defendants. They do not seek damages which may have

        been suffered by individual citizens for wrongful death, physical personal injury, serious

        emotional distress, or any physical damage to property caused by the actions of Defendants.

               904.    Plaintiffs suffered actual pecuniary damages proximately caused by Defendants

        concealment of material fact, which include but are not limited to, expending funds on

        emergency services, emergency response, additional training, additional security, and other

        services Plaintiffs would not have incurred.

               905.    Plaintiffs have incurred expenditures for special programs over and above their

        ordinary hospital services.
                                                                                                               COM : 000377 of 000380




               906.    Defendants’ misconduct alleged in this case does not concern a discrete event or

        discrete emergency of the sort a hospital would reasonably expect to occur and is not part of the



                                                        359
Filed                 20-CI-00151     06/08/2020              Penny Adams Castle, Johnson Circuit Clerk
Filed                  20-CI-00151    06/08/2020               Penny Adams Castle, Johnson Circuit Clerk




        normal and expected costs of a hospital’s existence. Plaintiffs allege wrongful acts which were




                                                                                                              5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000378 of 000441
        neither discrete nor of the sort a hospital can reasonable expect.

               907.    Plaintiffs therefore demand judgment in their favor against Defendants for

        compensatory, exemplary, and punitive damages in an amount to be determined by a jury,

        together with all the costs of this action, including prejudgment interest, post-judgment interest,

        costs and expenses, attorney fees, and such other relief as this Court deems just and equitable.

                                             PRAYER FOR RELIEF

               WHEREFORE, Plaintiffs ask that the Court:

                       A.      Enter judgment against Defendants, jointly and severally, and in favor of
                               Plaintiffs;

                       B.      Award compensatory damages in an amount sufficient to fairly and
                               completely compensate Plaintiffs for all damages; treble damages;




                                                                                                              Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                               punitive damages; pre-judgment and post-judgment interest as provided by
                               law, and that such interest be awarded at the highest legal rate; and such
                               equitable relief against Defendants as the Court should find appropriate;

                       C.      Award Plaintiffs their cost of suit, including reasonable attorneys’ fees as
                               provided by law; and

                       D.      Award such further and additional relief as the Court may deem just and
                               proper under the circumstances.



                                                 JURY DEMAND

               Plaintiffs demand a trial by jury on all issues so triable.



               Dated: ____________________
                                                                                                              COM : 000378 of 000380




                                                         360
Filed                  20-CI-00151    06/08/2020               Penny Adams Castle, Johnson Circuit Clerk
Filed   20-CI-00151   06/08/2020         Penny Adams Castle, Johnson Circuit Clerk




                                         Respectfully Submitted,




                                                                                     5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000379 of 000441
                                         /s/ Joseph M. Kramer
                                         Richard G. Meyer (#47554)
                                         Mathew R. Klein (#84695)
                                         Mark D. Guilfoyle (#27625)
                                         Joseph M. Kramer (#97505)
                                         DRESSMAN BENZINGER LAVELLE
                                         PSC
                                         207 Thomas More Parkway
                                         Crestview Hills, KY 41017
                                         (859) 341-1881
                                         rmeyer@dbllaw.com
                                         mklein@dbllaw.com
                                         mguilfoyle@dbllaw.com
                                         jkramer@dbllaw.com

                                         Kent Wicker (#82926)
                                         Mitchel. T. Denham (#89815)
                                         DRESSMAN BENZINGER LAVELLE
                                         PSC




                                                                                     Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                                         321 W. Main Street, #2100
                                         Louisville, KY 40202
                                         (502) 572-2500
                                         kwicker@dbllaw.com
                                         mdenham@dbllaw.com

                                         John W. (“Don”) Barrett
                                         David McMullan, Jr.
                                         Richard Barrett
                                         Sterling Starns
                                         BARRETT LAW GROUP, P.A.
                                         P.O. Box 927
                                         404 Court Square North
                                         Lexington, MS 39095
                                         Tel: (662) 834-2488
                                         Fax: (662) 834-2628

                                         Warren Burns
                                         BURNS CHAREST, LLP
                                         900 Jackson St., Suite 500
                                                                                     COM : 000379 of 000380




                                         Dallas, Texas 75202
                                         Tel: (469) 904-4550
                                         Fax: (469) 444-5002




                                   361
Filed   20-CI-00151   06/08/2020         Penny Adams Castle, Johnson Circuit Clerk
Filed              20-CI-00151   06/08/2020         Penny Adams Castle, Johnson Circuit Clerk




                                                    Korey A. Nelson




                                                                                                5FF2A1D2-A515-44CF-AA63-7352336422E9 : 000380 of 000441
                                                    Lydia A. Wright
                                                    Rick Yelton
                                                    BURNS CHAREST, LLP
                                                    365 Canal Street, Suite 1170
                                                    New Orleans, LA 70130
                                                    Tel: (504) 799-2845
                                                    Fax: (504) 881-1765

                                                    Jonathan W. Cuneo
                                                    Monica Miller
                                                    Mark H. Dubester
                                                    David L. Black
                                                    Jennifer E. Kelly
                                                    Evelyn Li
                                                    CUNEO GILBERT & LADUCA, LLP
                                                    4725 Wisconsin Avenue, NW, Suite 200
                                                    Washington, DC 20016
                                                    Tel: (202)789-3960
                                                    Fax: (202) 789-1813




                                                                                                Presiding Judge: HON. JOHN DAVID PRESTON (624234)
                                                    Steve Martino
                                                    TAYLOR MARTINO, P.C.
                                                    51 St. Joseph St.
                                                    Mobile, AL 36602
                                                    Tel: (251) 433-3131

                                                    Gerald M. Abdalla, Jr.
                                                    ABDALLA LAW, PLLC
                                                    602 Steed Road, Suite 200
                                                    Ridgeland, Mississippi 39157
                                                    Tel: (601) 487-4590

                                                    Robert C. King
                                                    THE KING LAW FIRM, P.C.
                                                    36 West Claiborne St.
                                                    Monroeville, AL 36460
                                                    Tel: (251) 575-3434
                                                    Fax: (251) 575-3003

                                                    Attorneys for All Plaintiffs
                                                                                                COM : 000380 of 000380




        888053.2




                                              362
Filed              20-CI-00151   06/08/2020         Penny Adams Castle, Johnson Circuit Clerk
